Exhibit 10.31

 

REDACTED COPY

 

Portions of this Exhibit 10.31 have been omitted pursuant to a confidential
treatment request.  The omitted material has been filed with the Securities and
Exchange Commission.

 

 

CREDIT AGREEMENT

 

BETWEEN

 

WILLIS LEASE FINANCE CORPORATION,
as Borrower

 

UNION BANK, N.A.,
as Lender and Lead Arranger

 

WELLS FARGO BANK, N.A.,

as Lender and Co-Lead Arranger

 

AND

 

UNION BANK, N.A.
as Administrative Agent

 

November 18, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND ACCOUNTING TERMS

1

 

1.1

Defined Terms

1

 

1.2

Accounting Terms

31

 

1.3

UCC

31

 

1.4

Construction

31

 

1.5

USA Patriot Act Notice

32

 

 

 

 

2.

REVOLVING COMMITMENT

32

 

2.1

Revolving Loans

32

 

2.2

Swing Line Loans

33

 

2.3

Letters of Credit

35

 

2.4

Payment of Interest; Interest Rate

39

 

2.5

Maximum Rate of Interest

40

 

2.6

Fees

41

 

2.7

Late Payments

42

 

2.8

Repayment and Prepayment

42

 

2.9

Term

43

 

2.10

Early Termination

43

 

2.11

Note and Accounting

43

 

2.12

Manner of Payment

44

 

2.13

Application of Payments

45

 

2.14

Use of Proceeds

45

 

2.15

All Obligations to Constitute One Obligation

45

 

2.16

Authorization to Make Loans

45

 

2.17

Authorization to Debit Accounts

45

 

2.18

Administrative Agent’s Right to Assume Funds Available for Revolving Loans

46

 

2.19

Optional Increase to the Revolving Commitment

 

 

 

 

 

3.

SECURITY

48

 

 

 

4.

CONDITIONS PRECEDENT

48

 

4.1

Conditions Precedent to Closing

48

 

4.2

Conditions to All Loans

51

 

4.3

Conditions to Borrowing Base Inclusion

51

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

54

 

5.1

Corporate Existence; Compliance with Law

54

 

5.2

Executive Offices; Corporate or Other Names; Conduct of Business

54

 

5.3

Authority; Compliance with Other Agreements and Instruments and Government
Regulations

54

 

i

--------------------------------------------------------------------------------


 

 

5.4

No Governmental Approvals Required

55

 

5.5

Subsidiaries

55

 

5.6

Financial Statements

56

 

5.7

No Material Adverse Effect

56

 

5.8

Title To and Location of Property

56

 

5.9

Intellectual Property

56

 

5.10

Litigation

57

 

5.11

Binding Obligations

57

 

5.12

No Default

57

 

5.13

ERISA

57

 

5.14

Regulation U; Investment Company Act

57

 

5.15

Disclosure

57

 

5.16

Tax Liability

58

 

5.17

Hazardous Materials

58

 

5.18

Security Interests

58

 

5.19

Leases, Engines and Equipment

58

 

5.20

Cape Town Convention

59

 

5.21

Depreciation Policies

59

 

5.22

Non-Lender Protection Agreements

59

 

5.23

Eligible Leases

59

 

5.24

Preservation of International Interests

59

 

 

 

 

6.

AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

59

 

6.1

Payment of Taxes and Other Potential Liens

59

 

6.2

Preservation of Existence

60

 

6.3

Maintenance of Property

60

 

6.4

Maintenance of Insurance

60

 

6.5

Compliance with Applicable Laws

61

 

6.6

Inspection Rights

61

 

6.7

Keeping of Records and Books of Account

61

 

6.8

Compliance with Agreements

61

 

6.9

Use of Proceeds

61

 

6.10

Hazardous Materials Laws

62

 

6.11

Future Subsidiaries

62

 

6.12

Conduct of Business

62

 

6.13

Further Assurances; Schedule Supplements

62

 

6.14

Financial Covenants

62

 

6.15

Subordination of Third Party Fees

63

 

6.16

Maintenance of Borrowing Base

63

 

6.17

Placards

63

 

6.18

Maintenance of Current Depreciation Policies

64

 

6.19

Preservation of International Interests

64

 

6.20

Maintenance of WEST Management Agreement and Servicing Agreement

64

 

6.21

Notice of Non-Lender Protection Agreement

64

 

ii

--------------------------------------------------------------------------------


 

7.

NEGATIVE COVENANTS

64

 

7.1

Modification of Formation Documents

64

 

7.2

Modification of Debt

64

 

7.3

Net Income

64

 

7.4

Payment of Subordinated Obligations

64

 

7.5

Mergers

65

 

7.6

Hostile Acquisitions

65

 

7.7

ERISA

65

 

7.8

Change in Nature of Business

65

 

7.9

Liens and Negative Pledges

65

 

7.10

Indebtedness and Guaranteed Indebtedness

66

 

7.11

Transactions with Affiliates

67

 

7.12

Amendments to Subordinated Obligations

67

 

7.13

Non-Lender Protection Agreements

67

 

7.14

Distributions

67

 

7.15

Investments

68

 

7.16

Additional Bank Accounts

69

 

7.17

No Adverse Selection

69

 

7.18

Negative Pledge/WEST

69

 

 

 

 

8.

INFORMATION AND REPORTING REQUIREMENTS

69

 

8.1

Reports and Notices

69

 

8.2

Other Reports

72

 

 

 

 

9.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

72

 

9.1

Events of Default

72

 

9.2

Remedies

75

 

9.3

Waivers by Borrower

75

 

9.4

Proceeds

75

 

 

 

 

10.

SUCCESSORS AND ASSIGNS

75

 

 

 

11.

[Intentionally deleted.]

76

 

 

 

12.

MISCELLANEOUS

76

 

 

 

 

12.1

Complete Agreement; Modification of Agreement

76

 

12.2

Reimbursement and Expenses

76

 

12.3

Indemnity

76

 

12.4

No Waiver

77

 

12.5

Severability; Drafting

78

 

12.6

Conflict of Terms

78

 

12.7

Notices

78

 

12.8

Binding Effect; Assignment

79

 

12.9

Right of Setoff

82

 

12.10

Sharing of Setoffs

82

 

iii

--------------------------------------------------------------------------------


 

 

12.11

Section Titles

82

 

12.12

Counterparts

83

 

12.13

Time of the Essence

83

 

12.14

GOVERNING LAW; VENUE

83

 

12.15

WAIVER OF JURY TRIAL

84

 

12.16

Amendments; Consents

84

 

12.17

Foreign Lenders and Participants

85

 

12.18

Custodial Agreement

85

 

 

 

 

13.

ADMINISTRATIVE AGENT

86

 

13.1

Appointment and Authorization

86

 

13.2

Administrative Agent and Affiliates

86

 

13.3

Lenders’ Credit Decisions

86

 

13.4

Action by Administrative Agent

86

 

13.5

Liability of Administrative Agent

87

 

13.6

Indemnification

89

 

13.7

Successor Administrative Agent

89

 

13.8

No Obligations of Borrower

90

 

 

 

 

14.

SECURITY AGENT

90

 

14.1

Appointment and Authorization

90

 

14.2

Security Agent and Affiliates

90

 

14.3

Proportionate Interest in any Collateral

90

 

14.4

Lenders’ Credit Decisions

91

 

14.5

Action by Security Agent

91

 

14.6

Liability of Security Agent

92

 

14.7

Indemnification

93

 

14.8

Successor Security Agent

93

 

14.9

No Obligations of Borrower

94

 

 

 

 

15.

COMMITMENT COSTS AND RELATED MATTERS

94

 

15.1

Eurodollar Costs and Related Matters

94

 

15.2

Capital Adequacy

97

 

15.3

Federal Reserve System/Wire Transfers

97

 

15.4

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

97

 

iv

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibit A

 

Form of Borrowing Base Certificate

Exhibit B

 

Form of Borrowing Notice

Exhibit C

 

Form of Commitment Assignment and Acceptance

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Request for Letter of Credit

Exhibit F

 

Form of Security Agreement

Exhibit G

 

Form of Mortgage and Security Agreement

Exhibit H

 

Form of Stock Pledge Agreement

Exhibit I

 

Form of Beneficial Interest Pledge Agreement

Exhibit J

 

Form of Owner Trustee Mortgage and Security Agreement

Exhibit K

 

Form of Owner Trustee Guaranty

Exhibit L

 

Form of Leasing Subsidiary Security Assignment

Exhibit M

 

Form of Subsidiary Guaranty

Exhibit N

 

Form of Trust Agreement

Exhibit O

 

Form of Placard

 

 

 

Schedule 1.1b

 

Borrowing Base Geographic Limitations

Schedule 1.1c

 

Eligible Equipment

Schedule 1.1d

 

Liens of Record

Schedule 1.1d

 

Schedule of Documents

Schedule 2.1

 

Revolving Commitment — Pro Rata Share

Schedule 5.2

 

Executive Offices; Corporate or Other Names; Conduct of Business

Schedule 5.5

 

Subsidiaries

Schedule 5.7

 

No Other Liabilities; No Material Adverse Changes

Schedule 5.9

 

Trade Names

Schedule 5.10

 

Litigation

Schedule 5.17

 

Hazardous Materials

Schedule 5.21

 

Depreciation Policies

Schedule 5.22

 

Non-Lender Protection Agreements

Schedule 5.23

 

Eligible Leases as of the Closing Date

Schedule 7.10

 

Indebtedness and Guaranteed Indebtedness existing on the Closing Date

Schedule 7.15

 

Investments Existing as of the Closing Date

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (“Agreement”), is entered into as of November 18, 2009,
between WILLIS LEASE FINANCE CORPORATION, a Delaware corporation (“Borrower”),
UNION BANK, N.A., together with any other Lender hereunder from time to time
(collectively, the “Lenders” and individually, a “Lender”) and UNION BANK, N.A.,
as administrative agent (in such capacity, “Administrative Agent”), as the Swing
Line Lender (in such capacity, “Swing Line Lender”), Issuing Lender (“Issuing
Lender”), Security Agent (in such capacity, “Security Agent”), and Lead Arranger
and WELLS FARGO BANK, N.A., as Co-Lead Arranger, effective as of the Closing
Date, with reference to the following facts:

 

RECITALS

 

A.            Borrower is in the business of purchasing and leasing airplane
engines and equipment, and has requested that Lenders, Issuing Lender, and Swing
Line Lender (collectively, the “Credit Facility Lenders”) provide Borrower with
a revolving line of credit in an amount equal to the Revolving Commitment to be
used by Borrower for among other things, refinancing the loans outstanding under
the Original Credit Agreement, and for its general corporate purposes, including
financing aircraft engines and equipment owned and held for lease.

 

B.            Credit Facility Lenders are willing to extend such a revolving
line of credit to Borrower, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1.             DEFINITIONS AND ACCOUNTING TERMS

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the respective meanings set forth below:

 

“Acceptable Manufacturer” means any of General Electric Company, Snecma, CFM
International, Pratt & Whitney, Rolls-Royce, International Aero Engines and any
other aircraft engine manufacturer approved by Administrative Agent in the
exercise of its reasonable discretion.

 

“Account Debtor” means any Person who is obligated under an Account.

 

“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower, including (a) all accounts receivable,
payments and pre-payments under Leases, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by chattel
paper, documents or instruments), whether arising out of goods sold or services
rendered by it or from any other transaction (including any such obligations
that may be characterized as an account or contract right under the UCC),
(b) all purchase orders or receipts for goods or services, (c) all rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, reclamation and stoppage in transit and rights to returned,
reclaimed or repossessed goods), (d) all monies due or to become due to Borrower
under all purchase orders and contracts for the sale of goods or the performance
of

 

1

--------------------------------------------------------------------------------


 

services or both by Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of Borrower) now or
hereafter in existence, including the right to receive the proceeds of said
purchase orders and contracts, and (e) all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through purchase of assets, merger or otherwise, (b) acquires control of
securities of a Person engaged in an ongoing business representing more than 50%
of the ordinary voting power for the election of directors or other governing
position if the business affairs of such Person are managed by a board of
directors or other governing body or (c) acquires control of more than 50% of
the ownership interest in any partnership, joint venture, limited liability
company, business trust or other Person engaged in an ongoing business that is
not managed by a board of directors or other governing body.

 

“Adjusted Base Value” means, with respect to an Engine, such Engine’s Base
Value, adjusted for the actual maintenance status of such Engine, but without
regard to any Lease, Maintenance Reserve Payments, Security Deposits or other
related assets.

 

“Administrative Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Administrative Agent under
any of the Loan Documents, or any successor Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, Controls, or is Controlled by or is under common Control with such
other Person.  For the purpose of this definition, “Control” or “Controlled”
means the possession, directly or indirectly, of the power to direct or cause
the direction of its management or policies, whether through the ownership of
voting securities, by contract or otherwise.  Notwithstanding the foregoing,
“Affiliate” shall not include Hawaii Island Air, Inc. or JT Power LLC.

 

“Agent” means Administrative Agent and/or Security Agent, as applicable, and
“Agents” means, collectively, Administrative Agent and Security Agent.

 

“Aggregate Effective Amount” means, as of any date of determination and with
respect to all Letters of Credit then outstanding, the sum of (a) the aggregate
effective face amounts of all such Letters of Credit not then paid by Issuing
Lender plus (b) the aggregate amounts paid by Issuing Lender under such Letters
of Credit not then reimbursed to Issuing Lender by Borrower pursuant to
Section 2.3.4 and not the subject of Loans made pursuant to Section 2.3.4.

 

“Agreement” means this Credit Agreement, as the same may, from time to time, be
amended, supplemented, modified or restated.

 

“Alternative Dispute Resolution Agreement” means the Alternative Dispute
Resolution Agreement of even date herewith among Administrative Agent, Security
Agent, each Lender, and Borrower.

 

2

--------------------------------------------------------------------------------


 

“Applicable Base Rate” means the percentage as calculated in Section 2.4.1(i).

 

“Applicable Base Rate Margin” means the percentage determined by reference to
Table 1 in Section 2.4.1(iii) of this Agreement.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it or its properties are bound.

 

“Applicable LIBOR Margin” means the percentage determined by reference to Table
1 in Section 2.4.1(iii) of this Agreement.

 

“Applicable LIBOR Rate” means the percentage as calculated in Section 2.4.1(ii).

 

“Applicable Unused Line Fee Percentage” means the percentage determined by
reference to Table 1 in Section 2.4.1(iii) of this Agreement.

 

“Appraisal” means a “desktop appraisal” (i.e., an appraisal without a physical
inspection of such Engine or Equipment), or, if a Default or Event of Default
exists, such other type of appraisal (e.g., extended desktop, visual inspection)
as shall be required by Security Agent, of an Engine or Equipment to determine
the Appraised Value of such Engine or Equipment, performed by an Appraiser
retained by Security Agent on behalf of the Lenders.

 

“Appraisal Deficiency” means the excess, if any, of (i) the aggregate Net Book
Value of all Eligible Engines and Eligible Equipment included in the Borrowing
Base over (ii) the most recent Appraised Value of the foregoing (calculated in
the case of both (i) and (ii) by multiplying such values times the applicable
advance percentage specified in clauses (a) through (d) of the definition of
Borrowing Base).

 

“Appraised Value” means, with respect to an Engine, the Adjusted Base Value of
such Engine, and, with respect to Equipment, the Equipment Market Value or Parts
Market Value, as the case may be, of such Equipment, in each case as determined
in an Appraisal.

 

“Appraiser” means Avitas, Inc., or any other an independent appraiser that is a
member of the International Society of Transport Aircraft Trading (“ISTAT”) or,
if ISTAT ceases to exist, any similar professional aircraft appraiser
organization and that in each case (other than with respect to Avitas) is
acceptable to Administrative Agent.

 

“APU” means an auxiliary power unit, capable of being installed on an aircraft,
to start the main engines, usually with compressed air, and to provide
electrical power and air conditioning while the aircraft is on the ground and,
in certain cases, in the air.

 

“Authorized Party” means each Person identified in Section 2.16.

 

“Authorized Signatory” means (a) the president and chief executive officer,
(b) the executive vice president and chief operating officer, (c) the senior
vice president and chief financial officer and (d) any executive or senior vice
president, in each case of Borrower, and

 

3

--------------------------------------------------------------------------------


 

solely with respect to (i) Borrowing Notices, (ii) letter of credit requests,
(iii) Borrowing Base Certificates (iv) and Compliance Certificates, each person
listed above (a) - (d) and the treasurer of Borrower.

 

“Aviation Authority” means the FAA, the JAA/EASA and/or any other Governmental
Authority which, from time to time, has control or supervision of civil aviation
or has jurisdiction over the airworthiness, operation and/or maintenance of an
Engine or Turboprop Engine.

 

“Bankruptcy Code” means the Bankruptcy Code (11 U.S.C. Sections 101 et seq.).

 

“Base Rate” shall have the meaning ascribed thereto in Section 2.4.1(i).

 

“Base Rate Loans” means a Revolving Loan or Swing Line Loan which Borrower
requests to be made as a Base Rate Loan or a Revolving Loan which is reborrowed
as, or converted to, a Base Rate Loan, in accordance with the provisions of
Sections 2.1.2 and 2.1.3(iii).

 

“Base Value” means, with respect to an Engine, an Appraiser’s opinion of the
underlying economic value of an Engine in an open, unrestricted, stable market
environment with a reasonable balance of supply and demand, and assumes full
consideration of its “highest and best use.” An Engine’s Base Value is founded
in the historical trend of values and in the projection of value trends and
presumes an arm’s-length, cash transaction between willing and knowledgeable
parties, acting prudently, with an absence of duress and with a reasonable
period of time for marketing.  Base Value typically assumes that an engine’s
physical condition is average for an engine of its type and age, and its
maintenance time status is at mid-life, mid-time (or benefiting from an
above-average maintenance status if new).

 

“Beneficial Interest” means a beneficial interest in a trust which owns one or
more Engines or items of Equipment.

 

“Beneficial Interest Pledge Agreements” means, collectively, those certain
Beneficial Interest Pledge Agreements, in the form attached hereto as Exhibit I,
as each may be amended, modified or supplemented from time to time, entered into
by Borrower (or its Wholly-Owned Subsidiary, if applicable), the applicable
Owner Trustee, and Security Agent, whereby Borrower (or its Wholly-Owned
Subsidiary, if applicable) pledges to Security Agent all of its right, title and
interest in the Beneficial Interest under each applicable Trust Agreement.

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
accounting books and records, financial statements (actual and pro forma), and
filings with Governmental Authorities.

 

“Borrower” means Willis Lease Finance Corporation, a Delaware corporation.

 

“Borrowing Availability” means, at any time, the lesser of (a) the Maximum
Amount, or (b) the Borrowing Base Availability.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base” means, at any time, an amount equal to the sum of the following
(without duplication), as shall be determined by Administrative Agent based on
the Borrowing Base Certificate most recently delivered by Borrower to
Administrative Agent and on other information available to Administrative Agent:

 

(a)           *** (***%) of the Net Book Value of Eligible Engines that have not
been Off-Lease for a period of greater than one hundred eighty (180) days as of
the date of determination; plus

 

(b)           *** percent (***%) of the Net Book Value of all other Eligible
Engines; plus

 

(c)           *** percent (***%) of the Net Book Value of Eligible Equipment
that has not been Off-Lease for a period of greater than one hundred eighty
(180) days as of the date of determination; plus

 

(d)           *** percent (***%) of the Net Book Value of all other Eligible
Equipment;

 

provided that all of the following conditions shall apply to the Borrowing Base:

 

(x)            Annual Appraisal.  The Net Book Value of all assets included in
the Borrowing Base shall be adjusted annually based on an Appraisal of such
assets by an Appraiser, as set forth in Section 8.1.6, and Borrower will be
required, as set forth in Section 2.8.3, to pay down the Loans by the amount of
any Appraisal Deficiency.

 

(y)           Additional Conditions.  The aggregate Net Book Value of Eligible
Engines and Eligible Equipment included in the Borrowing Base (subject to the
conditions and restrictions set forth in the definition of “Borrowing Base”)
shall, collectively, comply with the following additional conditions:

 

(i)            Eligible Lease Limitation.  If an Eligible Engine or an item of
Eligible Equipment is subject to a Lease and to be included in the Borrowing
Base under clauses (a)  or (c) above, the Eligible Engine or item of Eligible
Equipment will be included in the Borrowing Base only if the applicable Lease is
an Eligible Lease.

 

(ii)           Geographic Limitations.  The aggregate contribution to the
Borrowing Base of the Net Book Values of Eligible Engines and Eligible Equipment
subject to Eligible Leases with Lessees domiciled, or having their chief
executive offices located, in particular countries and geographic regions shall
not at any time exceed in the aggregate, the percentages of the Borrowing Base
shown on Schedule 1.1b.

 

--------------------------------------------------------------------------------

***        Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission

 

5

--------------------------------------------------------------------------------


 

(iii)          Concentration Limitations.  The following additional
concentration limitations shall apply to the determination of the Borrowing
Base:

 

(1)           the aggregate contribution to the Borrowing Base of the Net Book
Values of Eligible Equipment constituting Eligible Parts, Turboprop Engines and
APUs shall not exceed ***% of the Borrowing Base;

 

(2)           the aggregate contribution to the Borrowing Base of the Net Book
Values of Eligible Engines and Eligible Equipment used on a single make and
model of narrow-body aircraft shall not exceed ***% of the Borrowing Base;
provided, the foregoing limitation shall not apply to the 737-600, -700, -800
and -900 model aircraft;

 

(3)           the aggregate contribution to the Borrowing Base of the Net Book
Values of Eligible Engines and Eligible Equipment used on a single make and
model of wide-body aircraft shall not exceed ***% of the Borrowing Base;

 

(4)           the aggregate contribution to the Borrowing Base of the Net Book
Values of Eligible Engines and Eligible Equipment used on wide-body aircraft
shall not exceed ***% of the Borrowing Base;

 

(5)           the aggregate contribution to the Borrowing Base of the Net Book
Values of Eligible Engines and Eligible Equipment subject to Leases to the Three
Primary Lessees shall not exceed ***% of the Borrowing Base;

 

(6)           the aggregate contribution to the Borrowing Base of the Net Book
Values of Eligible Engines and Eligible Equipment subject to Leases to a single
Lessee shall not exceed ***% of the Borrowing Base; and

 

(7)           the aggregate contribution to the Borrowing Base of the Net Book
Values of Eligible Engines and Eligible Equipment which are Off-Lease shall not
exceed ***% of the Borrowing Base.

 

“Borrowing Base Availability” means, as determined by Administrative Agent,
based on the Borrowing Base Certificate most recently delivered by Borrower to
Administrative Agent and on other information available to Administrative Agent,
an amount equal to the Borrowing Base less (i) the aggregate undrawn and
unreimbursed amounts of any Letters of Credit outstanding hereunder at such time
and (ii) the aggregate amount of any negative net

 

--------------------------------------------------------------------------------

***        Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission

 

6

--------------------------------------------------------------------------------


 

mark-to-market valuation of any Non-Lender Protection Agreement(s) secured by
the Collateral, which mark-to-market valuation shall be recalculated at the end
of each Fiscal Quarter in accordance with GAAP.

 

“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit A.

 

“Borrowing Base Deficiency” means, at any time, the amount, if any, by which the
aggregate amount of any Loans then outstanding (excluding the aggregate undrawn
and unreimbursed amounts of any Letters of Credit outstanding hereunder at such
time) exceeds the Borrowing Base Availability.

 

“Borrowing Notice” means a written request for a Loan substantially in the form
of Exhibit B signed by an Authorized Signatory of Borrower and properly
completed to provide all information required to be included therein.

 

“Business Day” means (i) any day that is not a Saturday, Sunday, or other day on
which banks in the State of California or in Frankfurt, Germany are authorized
or required to close, and (ii) in reference to LIBOR Loans means a Business Day
that is also a day on which banks in the city of London are open for interbank
or foreign exchange transactions.

 

“Cape Town Convention” means the official English language texts of the
“Convention on International Interests in Mobile Equipment” and the “Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment”, both of which were signed in Cape Town, South
Africa on November 16, 2001, and including the Regulations for the International
Registry and the Procedures for the International Registry, as promulgated
thereunder.

 

“Cape Town Eligible Lease” means those certain Leases which constitute
International Interests under the Cape Town Convention.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied, including, but not limited to, cash held in
ordinary demand deposit accounts.

 

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

 

(a)                                  Government Securities due within one year
after the date of the making of the Investment;

 

(b)                                 readily marketable direct obligations of any
State of the United States of America or any political subdivision of any such
State or any public agency or instrumentality thereof given on the date of such
Investment a credit rating of at

 

7

--------------------------------------------------------------------------------


 

least AA by Moody’s Investors Service, Inc. or AA by Standard & Poor’s Rating
Group (a division of McGraw Hill, Inc.), in each case due within one year from
the making of the Investment;

 

(c)                                  certificates of deposit issued by, bank
deposits in, Eurodollar deposits through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by Lender or any
bank incorporated under the Applicable Laws of the United States of America, any
State thereof or the District of Columbia and having on the date of such
Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

 

(d)                                 certificates of deposit issued by, bank
deposits in, Eurodollar deposits through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by Lender or any
branch or office located in the United States of America of a bank incorporated
under the Applicable Laws of any jurisdiction outside the United States of
America having on the date of such Investment combined capital, surplus and
undivided profits of at least $500,000,000, or total assets of at least
$15,000,000,000, in each case due within one year after the date of the making
of the Investment;

 

(e)                                  repurchase agreements covering Government
Securities executed by a broker or dealer registered under Section 15(b) of the
Securities Exchange Act of 1934, as amended, having on the date of the
Investment capital of at least $50,000,000, due within ninety (90) days after
the date of the making of the Investment; provided that the maker of the
Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities or on the books of such registered broker or dealer,
as soon as practicable after the making of the Investment;

 

(f)                                    readily marketable commercial paper or
other debt securities issued by corporations doing business in and incorporated
under the Applicable Laws of the United States of America or any State thereof
or of any corporation that is the holding company for a bank described in
clause (c) or (d) above given on the date of such Investment a credit rating of
at least P 1 by Moody’s Investors Service, Inc. or A 1 by Standard & Poor’s
Rating Group (a division of McGraw Hill, Inc.), in each case due within one year
after the date of the making of the Investment;

 

(g)                                 “money market preferred stock” issued by a
corporation incorporated under the Applicable Laws of the United States of
America or any State thereof (i) given on the date of such Investment a credit
rating of at least AA by Moody’s Investors Service, Inc. and AA by Standard &
Poor’s Rating Group (a division of McGraw Hill, Inc.), in each case having an
investment period not exceeding fifty (50) days or (ii) to the extent that
investors therein have the benefit of a standby letter of credit issued by
Lender or a bank described in clauses (c) or (d) above; provided that (y) the
amount of all such Investments issued by the same issuer does not

 

8

--------------------------------------------------------------------------------


 

exceed $5,000,000 and (z) the aggregate amount of all such Investments does not
exceed $15,000,000;

 

(h)                                 a readily redeemable “money market mutual
fund” sponsored by a bank described in clause (c) or (d) hereof, or a registered
broker or dealer described in clause (e) hereof, that has and maintains an
investment policy limiting its investments primarily to instruments of the types
described in clauses (a) through (g) hereof and given on the date of such
Investment a credit rating of at least AA by Moody’s Investors Service, Inc. and
AA by Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.); and

 

(i)                                     corporate notes or bonds having an
original term to maturity of not more than one year issued by a corporation
incorporated under the Applicable Laws of the United States of America, or a
participation interest therein; provided that (i) commercial paper issued by
such corporation is given on the date of such Investment a credit rating of at
least AA by Moody’s Investors Service, Inc. and AA by Standard & Poor’s Rating
Group (a division of McGraw Hill, Inc.), (ii) the amount of all such Investments
issued by the same issuer does not exceed $5,000,000 and (iii) the aggregate
amount of all such Investments does not exceed $15,000,000.

 

“Change in Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(1) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 30% or
more of the ownership interests in Borrower or (b) Borrower consolidates with or
merges into another Person or conveys, transfers or leases all or substantially
all of its assets to any Person or any Person consolidates with or merges into
Borrower, in either event pursuant to a transaction in which the ownership
interests in Borrower are changed into or exchanged for cash, securities or
other property, with the effect that any Unrelated Person becomes the beneficial
owner, directly or indirectly, of 30% or more of ownership interests in Borrower
or that the Persons who were the holders of ownership interests in Borrower
immediately prior to the transaction hold less than 70% of the interests of the
surviving entity after the transaction.  For purposes of the foregoing, the term
“Unrelated Person” means any Person other than (i) any Affiliate of any thereof
and members of the immediate family of any thereof, (ii) a Subsidiary of
Borrower, (iii) an employee stock ownership plan or other employee benefit plan
covering the employees of Borrower and its Subsidiaries, or (iv) Charles F.
Willis IV, his trusts, family limited partnerships or heirs).

 

“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, assessments, charges, liens, and all additional charges,
interest, penalties, expenses, claims or encumbrances upon or relating to
(a) the Collateral, (b) the Obligations, (c) the employees, payroll, income or
gross receipts of Borrower, (d) the ownership or use of any assets by Borrower,
or (e) any other aspect of Borrower’s business.

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, but excluding
Leases.

 

9

--------------------------------------------------------------------------------


 

“Claim” means any and all suits, actions, or proceedings in any court or forum,
at law, in equity or otherwise; costs, fines, deficiencies, or penalties;
asserted claims or demands by any Person; arbitration demands, proceedings or
awards; damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of collection, defense or
appeal); enforcement of rights and remedies; or criminal, civil or regulatory
investigations.

 

“Closing Date” means the time and Business Day on which the conditions set forth
in Section 4.1 are satisfied or waived.

 

“Collateral” means all of the “Collateral” as defined in each of the Collateral
Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, the Mortgage
and Security Agreement, the Custodial Agreement, the Stock Pledge Agreement,
each Owner Trustee Mortgage and Security Agreement, each Beneficial Interest
Pledge Agreement, each Subsidiary Guaranty, each Owner Trustee Guaranty, each
Leasing Subsidiary Security Assignment, UCC financing statements, and such other
agreements, and all amendments thereto, instruments and documents as Security
Agent may reasonably require pursuant to this Agreement.

 

“Commitment Assignment and Acceptance” means a commitment assignment and
acceptance substantially in the form of Exhibit C.

 

“Compliance Certificate” means a Compliance Certificate in the form attached
hereto as Exhibit D signed by an Authorized Signatory.

 

“Contract” means, individually and collectively, all contracts, leases,
undertakings, and agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which any Person may now or hereafter have
any right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Account.

 

“Contracting State” shall have the meaning given to such term under Article 4 of
the Cape Town Convention.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its property is bound.

 

“Credit Facility” means the Revolving Commitment, Swing Line Commitment and
issuance of Letters of Credit hereunder.

 

“Credit Facility Lenders” means, collectively, the Lenders, the Swing Line
Lender, and Issuing Lender.

 

“Custodial Agreement” means the Custodial Agreement, dated as of June 29, 2004,
by and among The Bank of New York, as custodian, the Borrower and Fortis Bank

 

10

--------------------------------------------------------------------------------


 

(Nederland) NV, as amended from time to time, or any other custodial agreement,
if any, as may be approved by the Security Agent.

 

“Custodian” means the Security Agent or the custodian under the Custodial
Agreement, if any.

 

“Default” means any event which, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” means (i) for all Base Rate Loans and LIBOR Loans converted into
Base Rate Loans, a per annum default rate equal to the applicable Base Rate plus
two percent (2.0%), and (ii) for all then outstanding LIBOR Loans, a per annum
default rate equal to the Applicable LIBOR Rate plus two percent (2.0%), which
Default Rate with respect to any LIBOR Loans shall be in effect until the
earlier to occur of (x) the cure of the applicable “Event of Default” and
(y) the end of the LIBOR Loan Period, at which time (provided an Event of
Default is then continuing) any such LIBOR Loan(s) shall automatically convert
to Base Rate Loan(s) and accrue interest at the Default Rate set forth herein
for Base Rate Loans.

 

“Defaulting Lender” means a Lender which fails to fund any amounts due from such
Lender to any Agent, Lender or the Borrower under this Agreement within one
(1) Business Day following written notice by the Administrative Agent of such
failure to fund. A Lender shall cease to be a “Defaulting Lender” immediately
upon the cure of such failure to fund.

 

“Demand Deposit Account” means account number *** in the name of Borrower
maintained at the Administrative Agent.

 

“Designated Eurodollar Market” shall have the meaning set forth in Section 2.8.5
hereof.

 

“Distribution” shall have the meaning set forth in Section 7.14 hereof.

 

“Documents” means all “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

 

“Dollars” means lawful currency of the United States.

 

“EASA” means the European Aviation Safety Agency.

 

“Eligible Asset” means, at any time, an Engine or item of Equipment that meets
all of the following criteria:

 

(a)                                  the purchase price of which has been paid
in full and it is not subject to any other financing;

 

--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission

 

11

--------------------------------------------------------------------------------


 

(b)                                 as to which an Engine Owner (in the case of
an Engine) or Equipment Owner (in the case of items of Equipment) or Lessor (in
the case of a Lease) has good and marketable title, on which Security Agent has
a fully perfected first priority Lien, and which is not subject to any other
Lien other than Permitted Liens;

 

(c)                                  as to which, if owned by an Owner Trustee,
the Borrower (or its Wholly-Owned Subsidiary, if applicable) shall have executed
and delivered to Security Agent a Beneficial Interest Pledge Agreement covering,
among other things, its Beneficial Interest in the owner trust which owns such
Engine(s) or item(s) of Equipment and/or Lease, and as to which the Owner
Trustee shall have executed and delivered to Security Agent an (x) Owner Trustee
Mortgage and Security Agreement covering, among other things, such Engines(s),
items of Equipment and/or Lease, (y) a Trust Agreement and (z) an Owner Trustee
Guaranty;

 

(d)                                 as to which the Engine Owner (in the case of
an Engine) or Equipment Owner (in the case of items of Equipment) or the Lessor
(in the case of a Lease) shall have executed and delivered to Security Agent
and/or filed (x) a Mortgage and Security Agreement covering, among other things,
such Engine(s), items of Equipment and/or Lease and (y) the other documentation
required in respect of Engines as set forth in Section 4.3; and

 

(e)                                  as to which, in the case of Engines or
items of Equipment, it has not suffered an Event of Loss, it is being used
solely for lawful purposes and in the ordinary course of business of the Engine
Owner or Equipment Owner and, in the case of Engines and Equipment subject to
Lease, the Lessee, and it is insured against loss by either the Engine Owner,
Equipment Owner or the Lessee in accordance with this Agreement and industry
practice.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having total assets of
$1,000,000,000 or more, and (d) any savings bank, savings and loan association
or entity owned by the U.S. Government which, in each case (A) has total assets
of $1,000,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank;
provided that each Eligible Assignee must either (aa) be organized under the
laws of the United States of America, any State thereof or the District of
Columbia or (bb) be organized under the laws of the Cayman Islands or any
country which is a member of the Organization for Economic Cooperation and
Development (“OECD”), or a political subdivision of such a country, and (i) act
hereunder through a branch, agency or funding office located in the United
States of America or in a country which is a member of the OECD and (ii) be
exempt from withholding of tax on interest and deliver the documents related
thereto pursuant to Section 12.17.

 

“Eligible Engine” means an Engine that is an Eligible Asset.

 

“Eligible Equipment” means Equipment that satisfies each of the following
requirements:

 

12

--------------------------------------------------------------------------------


 

(a)                                  it is an Eligible Asset; and

 

(b)                                 it is an APU for a Stage III Aircraft, a
Turboprop Engine, or Parts; and

 

(c)                                  in the case of Parts, it satisfies the
requirements of Eligible Parts;

 

provided, that all of the Equipment listed on Schedule 1.1c shall constitute
Eligible Equipment.

 

“Eligible Lease” means a Lease that satisfies each of the following requirements
(provided that in respect of a Leasing Subsidiary, the requirements below
(except where otherwise indicated) shall apply both to the Head Lease in respect
of which the Borrower is Lessor and to the sublease and sublessee in respect of
which a Leasing Subsidiary is sublessor):

 

(a)                                  it is with a Lessee for the Lease of
Eligible Engines and/or Eligible Equipment;

 

(b)                                 it is freely assignable and transferable for
security purposes, assuming satisfaction of any notice or consent conditions
and, except for a Head Lease of any Engine or item of Equipment to a Leasing
Subsidiary, prohibits assignment in whole or in part by the Lessee thereof;

 

(c)                                  it provides that the Lessee’s obligations
thereunder are absolute and unconditional and which obligations are not, either
pursuant to the terms of such Lease or otherwise, subject to contingencies,
defense, deduction, set-off, reduction, claim or counterclaim of any kind
whatsoever and as to which no defenses, deductions, set-offs, reductions, claims
or counterclaims exist or have been asserted by the Lessee or anyone on its
behalf and the Borrower has no material obligations thereunder, including
without limitation, any service or maintenance of the related Equipment
(excluding agreements to share in the costs of applicable airworthiness
directives), other than the obligation to sell, lease or finance the Equipment
and grant a covenant of quiet enjoyment to such lessee, whereby Lessor covenants
not to repossess or to disturb the lessee’s possession or use of a leased asset
so long as the lessee is in compliance with its obligations under the lease;

 

(d)                                 it is a triple net contract and with respect
to which the Lessee thereunder is responsible for all payments in connection
therewith, including payment of all taxes (including sales and use taxes),
insurance and maintenance expenses (or payment of maintenance reserves in lieu
thereof) and all other expenses pertaining to the assets subject thereto;

 

(e)                                  with respect to which the Borrower’s books
and records are accurate, complete and genuine;

 

(f)                                    the rent is payable in Dollars or in
Euros by periodic, fixed Lease payments; provided that the Borrower will
maintain Foreign Exchange Contracts covering all Leases payable in Euros in the
event the aggregate amount included in the Borrowing Base in respect of Engines
and/or Equipment subject to such Leases at any time exceeds five percent (5%) of
the Borrowing Base;

 

13

--------------------------------------------------------------------------------


 

(g)                                 it is the valid and binding obligation of
the parties thereto, is in full force and effect and each Engine and/or item of
Equipment leased thereunder has been delivered to and accepted by the Lessee;

 

(h)                                 other than a Leasing Subsidiary (with
respect to a Head Lease), the Lessee under which is not a Subsidiary, employee,
agent or other Affiliate of the Borrower;

 

(i)                                     it requires the Lessee to comply with
all maintenance, return, alteration, replacement, pooling and sublease
conditions as typically found in leases for similar types of engines or
equipment and as necessary to maintain at all times the airworthiness
certification and serviceability status of the related Engine or Engines and/or
Equipment pursuant to all applicable governmental and regulatory requirements;

 

(j)                                     it requires the Lessee to provide
liability insurance, all risk ground and flight engine coverage for damage or
loss of the related Engine or Engines, and war risk insurance (if applicable),
and with respect to which Agents are named as additional insureds on liability
insurance and Security Agent is named as a loss payee on hull insurance as set
forth in Section 6.4 of this Agreement;

 

(k)                                  Unless Security Agent or Requisite Lenders
have confirmed to the Borrower that, based on the credit quality of the Lessee,
such insurance is not necessary, it requires the Lessee to provide confiscation
and expropriation insurance, with deductibles that are acceptable to Agents, for
Engines or Equipment operated (x) on routes with respect to which it is
customary for air carriers flying comparable routes to carry such insurance or
(y) in any area designated by companies providing such coverage as a recognized
or threatened war zone or area of hostilities or an area where there is a
substantial risk of confiscation or expropriation;

 

(l)                                     the Lessee is not based in, and the
Lease requires that the related Engine(s) or Equipment not be operated in (i)
unless appropriate insurance as determined by Security Agent is obtained, any
country or any jurisdiction that would not be covered by or would void any
insurance coverage required hereunder, or (ii) any country which is subject to
any United States, European Union or United Nations sanctions or the lease to
which would violate United States law, rule or regulation or other restrictions;

 

(m)                               the designated “Chattel Paper” original of
which is in the possession of the Custodian or, with respect to chattel paper,
if there shall be more than one original, then the sole counterpart which shall
constitute “chattel paper” for purposes of perfection by possession under the
UCC shall be in the possession of the Custodian; provided, originals of
Indemnified Original Lease shall not be required to be in the possession of the
Custodian.

 

(n)                                 for which, in the case of any Head Lease
under which a Leasing Subsidiary is the Lessee, (i) the Lease and Head Lease
have been assigned to Security Agent pursuant to a Leasing Subsidiary Security
Agreement; (ii) a charge over the Lease and Head Lease have been filed in the
appropriate office in Ireland together with such other filings or recordings as
are deemed reasonably necessary in Ireland to protect the interests of Security
Agent; (iii) the sublessee thereunder is not domiciled or whose chief executive
office is not located in a non-U.S. jurisdiction in which the ability of
Security Agent to foreclose upon and

 

14

--------------------------------------------------------------------------------


 

receive possession or sell any related Engine or item of Equipment is
unsatisfactory (in each case, as reasonably determined by Security Agent); and
(iv) Security Agent shall have received opinions of legal counsel (in England,
assuming the sublease or any of the other transaction documents are governed by
English law) as to such Lessee’s and sublessees’ authority to enter into the
respective Lease and Head Lease, such opinions to be in form and substance
reasonably satisfactory to Security Agent;

 

(o)                                 that, if the Lessee (other than a Leasing
Subsidiary under a Head Lease) of the related Engine(s) and/or item(s) of
Equipment is domiciled or whose chief executive office is located in a Non-U.S.
jurisdiction, (a) such Engine(s) and item(s) of Equipment shall be owned by and
leased from an Owner Trustee (acting under a Trust Agreement), (b) such Owner
Trustee shall have executed and delivered to Security Agent the Owner Trustee
Guaranty, (c) such Owner Trustee shall have executed and delivered to Security
Agent an Owner Trustee Mortgage and Security Agreement covering, among other
things, such Engine(s), such item(s) of Equipment and such Lease, and (d) the
Borrower shall have executed and delivered to Security Agent the Beneficial
Interest Pledge Agreement covering, among other things, the Borrower’s
Beneficial Interest in the owner trust which owns such Engine(s) or item(s) of
Equipment; and

 

(p)                                 if it contains a fixed purchase option, the
terms thereof provide for payment upon exercise thereof of an amount which is
not less than the Net Book Value of the Engine(s) or the item(s) of Equipment
being purchased determined at the date or dates such option is exercisable.

 

“Eligible Parts’’ means Parts that in each case (a) unless consented to in
writing by Administrative Agent, are for Eligible Engines or aircraft supported
by Eligible Engines, (b) are not unmerchantable or obsolete, and (d) have been
held by the Borrower for not more than twelve (12) months from the date of
purchase of such Part (or in the case of disassembled engine parts, twelve (12)
months from the date a value was allocated to such parts), (e) are physically
tagged with identifiable part or serial numbers, (f) are not subject to a
consignment or lease arrangement or held on the premises of an air carrier
certificated under 49 U.S.C. 44705, and (g) comply with all applicable Aviation
Authority requirements.  Eligible Parts will be valued at the lower of cost or
Parts Market Value.

 

“Emerging Country” shall have the meaning given thereto on Schedule 1.1b
(Borrowing Base Geographic Limitations).

 

“Engine” means any Stage III compliant jet propulsion engine manufactured by an
Acceptable Manufacturer, owned by an Engine Owner and designed or suitable for
use to propel an aircraft, whether or not subject to a Lease.

 

“Engine Owner” means the Borrower or any Owner Trustee.

 

“Environmental Liabilities and Costs” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, costs and
expenses that relate to any health or safety condition regulated under any
Environmental Law or in connection with any other environmental matter or
Release, threatened Release, or the presence of any Hazardous Material.

 

15

--------------------------------------------------------------------------------


 

“Equipment” means all Turboprop Engines, APUs and Parts owned by the Equipment
Owner, whether or not such items are subject to a Lease.

 

“Equipment Market Value” means, with respect to an item of Equipment other than
Parts, an amount as determined by the Appraiser to be the amount that would be
obtained in an arm’s length cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable time period available for marketing, adjusted to account for the
maintenance status of such item of Equipment, but without taking into account
any existing maintenance reserves, any value attributed to Lease payments or any
security deposits under the related Lease.

 

“Equipment Owner” means the Borrower or any Owner Trustee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a “controlled group of corporations,” a group of trades or
businesses under “common control,” or an “affiliated service group,” which
includes Borrower within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986.

 

“Euro” means the single official currency of the participating member states of
the European Monetary Union.

 

“Event of Default” means any of the events specified in Section 9.1.

 

“Event of Loss” means (i) if an Engine or item of Equipment is not subject to a
Lease, any of the following events: (x) the actual or constructive total loss of
such Engine or item of Equipment or the agreed or compromised total loss of such
Engine or item of Equipment; (y) its destruction, damage beyond economic repair
or being rendered permanently unfit for normal use for any reason whatsoever and
(z) any capture, condemnation, confiscation, requisition, purchase, seizure or
forfeiture of, or any taking for use or of title to, such Engine or item of
Equipment, in each case, that shall have resulted in the loss of possession or
title of such Engine or item of Equipment by the Lessor (other than a
requisition for use for not more than one hundred eighty (180) days by the
United States Government) and (ii) in addition, if an Engine or item of
Equipment is subject to a Lease, any events defined as an “Event of Loss,”
“Casualty Occurrence” or similar term in such Lease.  An Event of Loss shall be
deemed to have occurred on the earlier to occur of (a) the Borrower’s or
Administrative Agent’s (as applicable) receipt of insurance proceeds in respect
of such Engine or Equipment and (b) the date that is forty-five (45) days after
the date of such loss, damage or destruction.

 

“FAA” means the Federal Aviation Administration or any Governmental Authority
succeeding to the functions thereof.

 

“FAR” means the Federal Aviation Regulations issued by the FAA as in effect from
time to time.

 

16

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)”.  If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such date under the caption “Federal Funds Effective Rate”.  If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by Administrative Agent.  For purposes of this Agreement, any change in
the Base Rate due to a change in the Federal Funds Rate shall be effective as of
the opening of business on the effective date of such change.

 

“Financial Statements” means the income statement, balance sheet and statement
of cash flows of Borrower and its Subsidiaries, internally prepared for each
Fiscal Quarter, and audited for each Fiscal Year, in each case prepared in
accordance with GAAP including the notes and schedules thereto.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
specifically ending March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means the twelve month fiscal period of Borrower ending
December 31 of each year.  Subsequent changes of the Fiscal Year of Borrower
shall not change the term “Fiscal Year” unless Administrative Agent shall
consent in writing to such change.

 

“Foreign Exchange Contract” means any foreign exchange contract, currency
exchange contract or other contractual arrangement protecting a Person against
fluctuations in the exchange rate of different currencies.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied, subject to Section 1.2 below.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.

 

“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations guaranteed by the
full faith and credit of the United States of America.

 

“Guaranteed Indebtedness” means, with respect to any Person, any obligation of
such Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person (a) to purchase
or repurchase any such primary obligation, (b) to

 

17

--------------------------------------------------------------------------------


 

advance or supply funds (1) for the purchase or payment of any such primary
obligation, or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) to indemnify the owner of such primary obligation against
loss in respect thereof (other than ordinary course indemnities or guaranties
included in leases, purchase and sale agreements, repair and maintenance
agreements, servicing and other consulting agreements, or ordinary course trade
payables or liabilities).  The amount of any “Guaranteed Indebtedness” at any
time shall be deemed to be an amount equal to the lesser at such time of (x) the
stated or determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is made, and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness; or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Hazardous Material” means any substance, material or waste, the generation,
handling, storage, treatment or disposal of which is regulated by any
Governmental Authority, or forms the bases of liability now or hereafter under,
any Environmental Law in any jurisdiction in which Borrower has owned, leased,
or operated real property or disposed of hazardous materials other than
cleaning, maintenance or office supplies used in the ordinary course of business
and in compliance with Environmental Laws.

 

“Head Lease” means a lease between an Engine Owner or Equipment Owner and a
Leasing Subsidiary substantially in the form of the sublease between the Leasing
Subsidiary and the operator (with any amendment thereto as Security Agent shall
approve in writing).

 

“Indebtedness” means as to any Person at any time (without duplication) and, for
the Borrower, determined on a consolidated basis:  (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit (including Letters of Credit) and bankers’ acceptances,
whether or not matured); (b) all obligations evidenced by notes, bonds,
debentures or similar instruments; (c) all indebtedness created or arising under
any conditional sale or other title retention agreements with respect to
property acquired by Borrower (even though the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property); (d) all Capital Lease Obligations;
(e) all Guaranteed Indebtedness; (f) all Indebtedness referred to in
clauses (a), (b), (c), (d) or (e) above secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien upon or in property (including accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; (g) with respect to Borrower, the Obligations;
(h) all liabilities under Title IV of ERISA; (i) the net present value of the
non-cancelable payments owed under any Lease which is qualified as an operating
lease in accordance with GAAP for engines, aircraft and aircraft and engine
parts, using a 10% discount rate; and (j) all obligations with respect to
deposits or maintenance reserves to the extent not supported by cash reserved
specifically therefor; provided, however, that the term Indebtedness shall not
include ordinary course trade accounts payable.

 

18

--------------------------------------------------------------------------------


 

“Indemnified Original Lease” means a Lease for which the “Chattel Paper”
original is lost and for which Borrower has been provided a binding and
assignable indemnification from Custodian with respect to any risk of loss with
respect to such lost original.

 

“Indemnified Person” means Administrative Agent, Security Agent, Issuing Lender,
Swing Line Lender, and each Lender and each of the foregoing parties’ respective
Affiliates, employees, attorneys and agents.

 

“Instruments” means all “instruments,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower, wherever located, including all
certificated securities and all notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

 

“Intellectual Property” means all of the following now owned or hereafter
acquired by Borrower:  (a) patents, trademarks, trade dress, trade names,
service marks, copyrights, trade secrets and all other intellectual property or
Licenses thereof; and (b) all Proceeds of the foregoing.

 

“Interest Rate Protection Agreement” means a written agreement providing for
“swap”, “cap”, “collar” or other interest rate protection with respect to any
Indebtedness.

 

“International Interest” shall have the meaning given to such term in the Cape
Town Convention.

 

“International Registry” shall have the meaning given to such term in the Cape
Town Convention.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person.  The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in Cash or has been converted into Cash),
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Lender” means Union Bank, N.A.

 

“JAA” means the Joint Airworthiness Authorities of the European Union.

 

“Lead Arranger” means a Lender in charge of arranging the Credit Facility.

 

“Lease” means, with respect to an Engine or an item of Equipment, any written
lease agreement, general terms agreement or other similar arrangement, as may be
in effect with respect to such Engine or item of Equipment between a Lessor,
including an Engine Owner, an Equipment Owner or a Leasing Subsidiary, and a
Lessee, as such agreement or arrangement may be amended, modified, extended,
supplemented, assigned or novated from time to time in accordance with the terms
thereof and the Loan Documents.

 

19

--------------------------------------------------------------------------------


 

“Leasing Subsidiary” means each of WLFC (Ireland) Limited and, subject to
satisfaction of the conditions for a Subsidiary set forth in Section 7.15.5, any
other Subsidiary of Borrower to which an Engine Owner or Equipment Owner may
lease one or more Engines or items of Equipment pursuant to a Head Lease and
which are Lessors under Leases of such Engines or Equipment to Lessees.

 

“Leasing Subsidiary Security Assignment” means, collectively, those certain
Leasing Subsidiary Security Assignments in the form attached hereto as
Exhibit L, each as amended, modified or supplemented from time to time, made by
each Leasing Subsidiary in favor of Security Agent, whereby each Leasing
Subsidiary assigns to Security Agent all of such Leasing Subsidiary’s rights
under subleases of Engines and Equipment.

 

“Lender” means each Lender named in Schedule 2.1 and each other party that may
be named a “Lender” under this Agreement.

 

“Lender and Non-Lender Obligations” means (i) all of the Obligations and
(ii) all liabilities and obligations of the Borrower under any Interest Rate
Protection Agreements, Foreign Exchange Contracts, Cash Management Services
Agreements, including any Non-Lender Protection Agreements (subject only to
Permitted Liens).

 

“Lessee” means the lessee of Engines or Equipment subject to a Lease (including
a Leasing Subsidiary in its capacity as lessee under a Head Lease).

 

“Lessor” means (i) any Engine Owner or Equipment Owner party to a Lease as
lessor and (ii) a Leasing Subsidiary as sublessor under a Lease.

 

“Letter of Credit” means an irrevocable standby letter of credit or a commercial
letter of credit issued for the account of Borrower pursuant to Section 2.3.

 

“Letter of Credit Fees” means those fees to be paid by Borrower to Issuing
Lender and/or Administrative Agent for the ratable benefit of Lenders or for the
benefit of Issuing Lender as set forth in Section 2.6.2.

 

“Letter of Credit Obligations” means all obligations incurred by Issuing Lender
at the request of Borrower in connection with the issuance of Letters of Credit.

 

“Leverage Ratio” means the ratio set forth in Section 6.14.2.

 

“LIBOR” means, for any LIBOR Loan Period, the rate determined by Administrative
Agent to be the per annum rate (rounded upward to the nearest one-hundredth of
one percent (1/100%)) at which deposits in immediately available funds and in
lawful money of the United States would be offered to Administrative Agent by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by Administrative
Agent that has been nominated by the British Banker’s Association as an
authorized information vendor for the purpose of displaying such rates) at
approximately 11:00 a.m. (London time) two (2) Business Days before the first
day of such LIBOR Loan Period, in an amount equal to the principal amount of,
and for a length of time equal to the LIBOR Loan Period for, the LIBOR Loan
sought by Borrower.

 

20

--------------------------------------------------------------------------------


 

“LIBOR Basis” means a per annum interest rate equal to the quotient of (a) LIBOR
divided by (b) one minus the LIBOR Reserve Percentage, stated as a decimal.  The
LIBOR Basis shall be rounded upward to the nearest one thirty second of one
percent (1/32%) and, once determined, shall remain unchanged during the
applicable LIBOR Loan Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage.

 

“LIBOR Loan” means a Revolving Loan that Borrower requests to be made as a LIBOR
Loan or that is reborrowed as, or converted to, a LIBOR Loan, in each case in
accordance with the provisions of Section 2.1.3.

 

“LIBOR Loan Period” means, for each LIBOR Loan, each one (1), two (2), three
(3) or six (6) month period (or such other longer or shorter period as approved
by Lenders), as selected by Borrower pursuant to Section 2.1.3, during which
LIBOR applicable to such LIBOR Loan shall remain unchanged; provided, that
(a) any applicable LIBOR Loan Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such LIBOR Loan
Period shall end on the immediately preceding Business Day, (b) any applicable
LIBOR Loan Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such LIBOR Loan Period is
to end shall (subject to clause (a) above) end on the last day of such calendar
month, and (c) no LIBOR Loan Period shall extend beyond the Maturity Date.

 

“LIBOR Reserve Percentage” means the percentage in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System as
the maximum reserve requirement applicable with respect to Eurocurrency
Liabilities (as that term is defined in Regulation D), whether or not any Lender
has any Eurocurrency Liabilities subject to such reserve requirement at that
time.  The LIBOR Basis for any LIBOR Loan shall be adjusted as of the effective
date of any change in the LIBOR Reserve Percentage.

 

“License” means any license under any written agreement now owned or hereafter
acquired by Borrower granting the right to use any Intellectual Property or
other license of rights or interests now held or hereafter acquired by Borrower.

 

“Lien” means, with respect to any property, any security deed, mortgage, deed to
secure debt, deed of trust, lien, pledge, assignment, charge, security interest,
title retention agreement, negative pledge, levy, execution, seizure,
attachment, garnishment, or other encumbrance of any kind in respect of such
property, whether or not perfected.

 

“Loan Documents” means collectively, this Agreement, the Notes, the Collateral
Documents, and any and all other agreements, documents, or instruments
(including financing statements) entered into in connection with the
transactions contemplated by this Agreement, together with all alterations,
amendments, changes, extensions, modifications, refinancings, refundings,
renewals, replacements, restatements, or supplements, of or to any of the
foregoing.

 

“Loans” means all loans and advances made by Lenders to or for the benefit of
Borrower under this Agreement or under any of the Loan Documents, including the
Revolving

 

21

--------------------------------------------------------------------------------


 

Loans extended to Borrower under the Revolving Commitment, any Swing Line
Loan(s) and the undrawn and unreimbursed amounts of any Letter of Credit
Obligations.

 

“Maintenance Reserve Payments” means any payment (including any use payment)
that is based on the usage of an Engine or which is based on, or in respect of
which, the Lessor under a Lease may be obligated to reimburse the Lessee under
such Lease for specified maintenance activities with respect to the Engine
subject to such Lease.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, assets, operations or condition (financial or otherwise) of Borrower,
(b) the ability of Borrower to pay or perform in accordance with the terms of
any of the Loan Documents taken as a whole, or (c) the rights and remedies of
any Credit Facility Lender under any of the Loan Documents.

 

“Maturity Date” means the earliest of (a) three years after the Closing Date
(November 19, 2012), (b) the date Credit Facility Lenders’ obligation to make
Loans and incur Letter of Credit Obligations is terminated and the Obligations
are declared to be due and payable pursuant to Section 9.2, or (c) the date of
prepayment in full by Borrower of the Obligations in accordance with the
provisions of Section 2.10.

 

“Maximum Amount” means $240,000,000.00, or such other increased or decreased
amount as provided for under Sections 2.10 and 2.19 of this Agreement.

 

“Mortgage and Security Agreement” means that certain Mortgage and Security
Agreement, in the form attached hereto as Exhibit G, dated as of even date
herewith, as amended, modified or supplemented from time to time, made by
Borrower in favor of Security Agent, whereby Borrower grants to Security Agent a
security interest in the “Collateral” as defined therein.

 

“Negative Pledge” means a Contractual Obligation which contains a covenant
binding on Borrower or any of its Subsidiaries that prohibits Liens on any of
its Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
Property that is the subject of such Lien; (b) any such covenant that does not
apply to Liens securing the Obligations; and (c) permitted junior Liens under
Section 7.9.

 

“Net Book Value” of an Engine or an item of Equipment shall be calculated as the
lesser of: (i) the book value of such Engine or item of Equipment determined in
accordance with GAAP as set forth on Borrower and its Subsidiaries financial
statements or (ii) such Engine’s Adjusted Base Value or item of Equipment’s
Equipment Market Value or Parts Market Value, as the case may be, in each case
reduced utilizing depreciation methods consistent with current practice and
GAAP.

 

“Net Income” means, with respect to any fiscal period, the consolidated net
income (or loss) of Borrower and its Subsidiaries attributable to common
shareholders for that period (after taxes), determined in accordance with GAAP,
consistently applied, provided that “Net Income” shall not take into account
gains or losses resulting from changes in the fair market

 

22

--------------------------------------------------------------------------------


 

value of derivative instruments (within the meaning of Statement of Financial
Accounting Standards No. 133).

 

“New Lender” means those lenders described in Section 2.19.4.

 

“Non-Defaulting Lender” means any Lender which is not a Defaulting Lender.

 

“Non-Lender” means a Person who is not a Credit Facility Lender and who has
entered into a Non-Lender Protection Agreement with Borrower.

 

“Non-Lender Protection Agreement” means an Interest Rate Protection Agreement
entered into (i) between Borrower and a Non-Lender, including each such
agreement existing as of the date hereof, set forth on Schedule 5.22 hereto, or
(ii) between Borrower and a Lender who during the term of such agreement becomes
a Non-Lender, and in each case, in clauses (i) and (ii), which agreement or
contract is nonetheless secured by the Collateral pursuant to this Agreement on
a pari passu basis with Lenders, subject to the condition set forth in
Section 7.13.

 

“Non-Recourse Debt” shall mean Indebtedness for which the remedy for nonpayment
or non-performance of any obligation or any default (other than for breach of
standard representations and warranties or misapplication of funds) in respect
thereof is limited to specified collateral securing such indebtedness and in
respect of which the Borrower is not subject to any personal liability.

 

“Note” means any note, including any Revolving Note or Swing Line Note, executed
and delivered by Borrower to any Credit Facility Lender under this Agreement,
and “Notes” means collectively all such notes executed and delivered by Borrower
to each Lender under this Agreement.

 

“Obligations” means all loans, advances, debts, expenses reimbursements, fees,
liabilities and obligations, for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower to any Lender, Swing Line Lender, or Issuing Lender of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under this Agreement or in connection with any of the
other Loan Documents (including an Interest Rate Protection Agreement entered
into in connection with this Agreement and Foreign Exchange Contracts), and all
covenants and duties regarding such amounts.  This term includes all principal,
interest (including interest which accrues after the commencement of any case or
proceeding in bankruptcy, or for the reorganization of Borrower), fees, Charges,
expenses, reasonable attorneys’ fees and any other sum chargeable to Borrower
under this Agreement or any of the other Loan Documents or any Interest Rate
Protection Agreement entered into in connection with this Agreement or Foreign
Exchange Contract, and all principal and interest due in respect of the Loans.

 

“Off-Lease” means, with respect to an Engine or item of Equipment , at the time
of determination or for any specified period, not subject to a Lease (or, in
respect of an Engine or item of Equipment subject to a Head Lease, not subject
to a Lease with a sublessee).

 

23

--------------------------------------------------------------------------------


 

“Overadvance” means the amount by which the aggregate amount of all Loans then
outstanding exceeds the Maximum Amount.

 

“Owner Trust” means an owner trust created under a Trust Agreement.

 

“Owner Trustee” means Wells Fargo Bank Northwest, National Association or
another bank or trust company reasonably satisfactory to the Administrative
Agent and the Security Agent acting as trustee under a Trust Agreement.

 

“Owner Trustee Guaranty” means each and collectively those certain Owner Trustee
Guaranties, in the form attached hereto as Exhibit K, as amended, modified or
supplemented from time to time, made by Owner Trustee in favor of Security
Agent, whereby Owner Trustee guaranties performance of the Obligations under the
Loan Documents.

 

“Owner Trustee Mortgage and Security Agreement” means, each and collectively,
those certain Owner Trustee Mortgage and Security Agreements, in the form
attached hereto as Exhibit J, as amended, modified or supplemented from time to
time, made by Borrower in favor of Security Agent, whereby Owner Trustee grants
to Security Agent a first priority security interest in that certain Equipment
or other collateral as defined therein.

 

“Partial Recourse Debt” shall mean Indebtedness of any Person a portion of which
(but in no event less than eighty-five (85%) percent of the principal amount
thereof) shall constitute Non-Recourse Debt.

 

“Parts” means components of an aircraft or an Engine or any systems within an
aircraft or an Engine that have either been removed from an aircraft or an
Engine or have not yet been incorporated into an aircraft or an Engine.

 

“Parts Market Value” means, with respect to any Parts, the “current market
value” (as such term is defined by the International Society of Transport
Aircraft Trading (ISTAT)) as determined by the Appraiser.  The current market
value shall take into consideration of, maintenance status of such assets,
current trading history and other methodologies as are consistent with the
methodologies utilized in current industry practices, but without taking into
account any existing maintenance reserves.

 

“Payment Date” means the last day of each LIBOR Loan Period for a LIBOR Loan.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Indebtedness” means, as applied to Borrower, all Indebtedness other
than the Obligations hereunder, whether such other Indebtedness is secured or
unsecured, in an aggregate amount of up to $150,000,000.00; provided such
$150,000,000.00 maximum shall exclude any Indebtedness of WEST.

 

“Permitted Liens” means, as applied to any Property:  (a) Liens securing taxes,
assessments, and other governmental charges or levies (excluding any Lien
imposed pursuant to

 

24

--------------------------------------------------------------------------------


 

any of the provisions of ERISA that would result in an Material Adverse Effect)
or the claims of materialmen, mechanics, carriers, repairmen, warehousemen, or
landlords or other like Liens, but which (1) are for amounts not yet due, or
(2) which are being contested in good faith by appropriate proceedings and for
which Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, provided that such contested claims shall not
exceed an aggregate amount of $5,000,000.00; (b) Liens consisting of deposits or
pledges made in the ordinary course of business in connection with, or to secure
payment of, obligations under worker’s compensation, unemployment insurance, or
similar legislation; (c) Liens constituting encumbrances in the nature of zoning
restrictions, easements, and rights of way or restrictions of record on use of
real property which do not materially detract from the value of such property or
impair the use thereof in the business of Borrower; (d) Liens of record set
forth in Schedule 1.1d; (e) Liens created under the Loan Documents; (f) the
rights of any Lessee or sublessee under any Lease to utilize any Collateral
pursuant to the terms of a Lease; (g) Liens arising in connection with legal or
equitable proceedings against Borrower, which Borrower is contesting with
diligence and good faith and which Liens do not have a Material Adverse Effect;
(h) liens in respect of personal property leases that do not affect any assets
included in the Borrowing Base, which, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Borrower
so as to cause a Material Adverse Effect; (i) any Lien on any asset not included
in the Borrowing Base to secure Indebtedness permitted hereunder; (j) Liens
securing Indebtedness that has since been repaid in full, which filings Borrower
cannot independently terminate; (k) Liens arising out of judgments that do not
constitute an Event of Default under this Agreement; (l) any Lien arising by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution in the ordinary course
of business; (m) Liens securing Capital Lease Obligations on assets subject to
such leases provided that such capitalized leases are otherwise permitted under
this Agreement; (n) Liens arising from the following types of liabilities of a
lessee or any other operator of an Engine or item of Equipment, so long as such
liabilities are either not yet due or are being contested in good faith through
appropriate proceedings that do not give rise to any reasonable likelihood of
the sale, forfeiture or other loss of such Engine or item of Equipment, title
thereto or Security Agent’s security interest therein or of criminal or
unindemnified civil liability on the part of the Borrower, any Bank or any Agent
and with respect to which the lessee maintains adequate reserves (in the
reasonable judgment of the Borrower):  (A) fees or charges of any airport or air
navigation authority, (B) judgments that do not constitute an Event of Default
under this Agreement, or (C) salvage or other rights of insurers; (o) Liens on
assets not included in the Borrowing Base evidenced by UCC financing statements
which are expressly permitted under the terms of the Loan Documents; and
(p) Liens on assets which are not Collateral securing Permitted Indebtedness in
an aggregate amount not in excess of $150,000,000.00.

 

“Person” means any individual or entity, including a trustee, sole
proprietorship, partnership, limited partnership, limited liability partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

25

--------------------------------------------------------------------------------


 

“Plan” means, with respect to Borrower or any of its Affiliates, at any time, an
employee benefit plan, as defined in Section 3(3) of ERISA, which Borrower or
any of its Affiliates maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

 

“Pro Rata Share” means, with respect to each Lender, the percentage of the
Revolving Commitment set forth opposite the name of that Lender on Schedule 2.1,
as such percentage may be increased or decreased pursuant to a Commitment
Assignment and Acceptance executed in accordance with Section 12.8.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
Collateral; (b) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of Governmental Authority); (c) any claim of Borrower against third parties for
past, present or future infringement or dilution of any Intellectual Property or
for injury to the goodwill associated with any Intellectual Property; (d) any
recoveries by Borrower against third parties with respect to any litigation or
dispute concerning any Collateral; and (e) any and all other amounts from time
to time paid or payable under or in connection with any Collateral, upon
disposition or otherwise.

 

“Property” means any real property, personal property, or Intellectual Property
owned, leased or operated by the Borrower, any Owner Trustee, or any Subsidiary
of the Borrower.

 

“Prospective International Interest” shall have the meaning given to such term
in the Cape Town Convention.

 

“Reference Rate” means the variable per annum rate of interest most recently
announced by Administrative Agent at its corporate headquarters as the “Union
Bank, N.A. Reference Rate,” with the understanding that the “Union Bank, N.A.
Reference Rate” is one of Administrative Agent’s index rates and merely serves
as a basis upon which effective rates of interest are calculated for loans
making reference thereto and may not be the lowest or best rate at which
Administrative Agent calculates interest or extends credit.  The Reference Rate
shall be adjusted on the last Business Day of the calendar month of any change
in the “Union Bank, N.A. Reference Rate.”  The Reference Rate, as adjusted,
shall constitute the Reference Rate on the date when such adjustment is made and
shall continue as the applicable Reference Rate until further adjustment.

 

“Release” means, as to Borrower, any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Materials in the indoor or outdoor environment by
Borrower, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

 

“Reportable Event” has the meaning set forth in Title IV of ERISA.

 

26

--------------------------------------------------------------------------------


 

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit E signed by an Authorized Signatory of
Borrower and properly completed to provide all information required to be
included therein.

 

“Requisite Lenders” means (a) all Non-Defaulting Lenders, with respect to those
decisions requiring unanimous consent of all Lenders as set forth in
Section 12.16 and (b) those Non-Defaulting Lenders holding Notes evidencing in
the aggregate 50.1% or more of the aggregate Indebtedness then evidenced by the
Notes held by Non-Defaulting Lenders, with respect to all other decisions
required of the Lenders hereunder; provided, any Defaulting Lender or
Indebtedness under Notes held by such Defaulting Lender shall not be included
under the foregoing items (a) and (b) or have voting, waiver or consent rights
with respect to any decision.

 

“Revolving Commitment” means, subject to Sections 2.10 and 2.19,
$240,000,000.00.  The respective Pro Rata Shares of the Lenders with respect to
the Revolving Commitment are set forth in Schedule 2.1.

 

“Revolving Loan” means a loan(s) made by the Lenders to Borrower pursuant to
Section 2.1.

 

“Revolving Note” means each Revolving Note executed and delivered by Borrower to
each Lender in accordance with its Pro Rata Share of the Revolving Commitment,
dated as of the Closing Date, in the original aggregate principal amount of the
Revolving Commitment, together with any other notes executed and delivered by
Borrower to any Lender evidencing at any time any portion of the Loans.

 

“Schedule of Documents” means the schedule, including all appendices, exhibits
or schedules thereto, listing certain documents and information to be delivered
in connection with this Agreement and the other Loan Documents and the
transactions contemplated hereunder and thereunder, substantially in the form of
Schedule 1.1e.

 

“Security Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Security Agent under any of
the Loan Documents, or any successor Security Agent.

 

“Security Agreement” means that certain Security Agreement, in the form attached
hereto as Exhibit F, dated as of even date herewith, as amended, modified or
supplemented from time to time, made by Borrower in favor of Security Agent,
whereby Borrower grants to Security Agent a perfected security interest and Lien
in, and assigns to Security Agent, the following: all right, title and interest
of the Borrower and its Subsidiaries (other than WEST and the WEST Subsidiaries)
in and to all of its assets and properties, whether now existing or owned or
hereafter acquired (including 100% of residual cash distributions from WEST, but
excluding (x) Borrower’s beneficial interests in WEST and (y) the WEST Servicing
Agreement).

 

“Security Deposit” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.

 

“SEC” means the United States Securities Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable authority charged with the interpretation
or administration thereof, or compliance by Lender or its LIBOR lending office
with any request or directive (whether or not having the force of Law) of any
such Governmental Authority, central bank or comparable authority.

 

“Special Purpose Financing Vehicle” means a bankruptcy remote Subsidiary or
Affiliate (including without limitation, WEST and the Subsidiaries of WEST) of
the Borrower or other Person owned by or at the request of the Borrower
(excluding any Owner Trustee which shall have executed and delivered an Owner
Trustee Mortgage and Security Agreement) for the sole purpose of holding and/or
assigning Engines received directly or indirectly from the Borrower or any of
its Subsidiaries and issuing notes or other Indebtedness which are secured by
such Engines or other securities representing interests in such Engines, and
which Subsidiary or Affiliate or other Person is prohibited by its articles of
incorporation or (if it is not a corporation) other organizational documents
from engaging in any other business.

 

“Stage III” means, with respect to any aircraft or engine, any aircraft or
engine which, at the time of its manufacture, was compliant with the noise
regulations set forth in FAR Part 36.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
general or limited partnership interests, participation or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

“Stock Pledge Agreement” means that certain Stock Pledge Agreement dated as of
even date herewith, as amended, modified or supplemented from time to time, made
by Borrower in favor of Security Agent, whereby Borrower pledges to Security
Agent sixty-five percent (65%) of the issued and outstanding shares of capital
stock of WFLC (Ireland) Limited.

 

“Stock Power” means that certain Stock Power executed by Borrower in favor of
Security Agent in connection with the Stock Pledge Agreement.

 

“Subordinated Obligation” means any Indebtedness of Borrower that (a) does not
have any scheduled principal payment, mandatory principal prepayment or sinking
fund payment due prior to the date that is one year after the Maturity Date,
(b) is not secured by any Lien on any Property of Borrower or any of its
Subsidiaries, (c) is not guarantied by any Subsidiary of Borrower, (d) is
subordinated by its terms in right of payment to the Obligations pursuant to
provisions acceptable to Agents and Credit Facility Lenders, (e) is subject to
such financial and other covenants and events of defaults as may be acceptable
to Agents and Credit Facility Lenders and (f) is subject to customary interest
blockage and delayed acceleration provisions as may be acceptable to Agents and
Credit Facility Lenders.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), trust or other
legal entity, whether now existing or hereafter organized or acquired:  (a) in
the case of a corporation or limited liability company, of which a majority of
the securities having ordinary voting power for the election of directors or
other governing body (other than securities having such power only by reason of
the happening of a contingency) are at the time beneficially owned by such
Person and/or one or more Subsidiaries of such Person, or (b) in the case of a
partnership or other ownership interests, of which (i) a majority of the
partnership or other ownership interests are at the time beneficially owned by
such Person and/or one or more of its Subsidiaries or (ii) a Subsidiary is the
general partner.  Notwithstanding the foregoing, WEST and WEST Subsidiaries
shall only be considered Subsidiaries hereunder with respect to Section 6.14 and
Section 7.3 and the definitions related thereto.

 

“Subsidiary Guaranty” means, collectively, those certain Subsidiary Guaranties
dated as of even date herewith, as amended, modified or supplemented from time
to time, made by each Subsidiary (but excluding WEST, WEST Subsidiaries and WLFC
(Ireland) Limited) in favor of Security Agent, whereby such Subsidiary
guaranties performance of the Obligations under the Loan Documents.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans in an aggregate maximum principal amount at any one time
outstanding of Fifteen Million Dollars ($15,000,000.00) or such lesser amount as
shall be agreed to by the Swing Line Lender and Borrower pursuant to Section 2.2
of this Agreement.

 

“Swing Line Lender” means that party mentioned in the introductory paragraph
hereof or any successor Swing Line Lender.

 

“Swing Line Loans” means loans made by the Swing Line Lender to Borrower
pursuant to Section 2.2.

 

“Tangible Net Worth” means on any date of determination, the following with
respect to Borrower and its Subsidiaries on a consolidated basis:  (a) the sum
of the total assets less the total liabilities minus (b) intangibles (excluding
gains and losses from fair value of derivatives charges whether or not included
in other comprehensive income or net income) on such date, all as determined in
accordance with GAAP, consistently applied.

 

“Termination Date” means the date on which the Loans, the Letters of Credit and
all other Obligations under this Agreement and the other Loan Documents are
indefeasibly paid in full, in cash (other than amounts in respect of Letter of
Credit Obligations if any, then outstanding, provided that Borrower shall have
paid to Lenders, in immediately available funds, the maximum amount then
available to be drawn under outstanding Letters of Credit), and Borrower shall
have no further right to borrow any moneys or obtain other credit extensions or
financial accommodations under this Agreement.

 

“Three Primary Lessees” means the three Lessees under Leases which, at the time
of determination, have leased (whether under one or more Leases) the highest
percentages of the

 

29

--------------------------------------------------------------------------------


 

Engines and Equipment described in clause (y)(iii)(5) of the definition of
Borrowing Base, based on Net Book Value, of all Eligible Engines and Eligible
Equipment.

 

“Total Debt” means the all Indebtedness of the Borrower and its consolidated
Subsidiaries, including, without limitation, Non-Recourse Debt, Partial Recourse
Debt and Subordinated Debt.

 

“Transactional User Entity” is defined in the Regulations for the International
Registry.

 

“Trust Agreement” means, each and collectively, those certain Trust Agreements
entered into prior to the date hereof and any Trust Agreements entered into
after the date hereof, each of which Trust Agreements shall be in the form
attached hereto as Exhibit N, by and between Owner Trustee, as owner trustee,
and Borrower or a Wholly-Owned Subsidiary, as the sole beneficiary, as each such
Trust Agreement is amended, supplemented or otherwise modified from time to
time, whereby the parties agreed, among other things, that Owner Trustee shall
act as trustee with respect to the “Equipment” and “Lease Agreement” as defined
therein and by and between Owner Trustee, as owner trustee, and Borrower or a
Wholly-Owned Subsidiary, as the sole beneficiary, as each Trust Agreement is
amended, supplemented or otherwise modified from time to time, whereby the
parties agreed, among other things, that Owner Trustee shall act as trustee with
respect to the “Equipment” and “Lease Agreement” as defined therein.

 

“Turboprop Engine” means a gas turbine engine used in aircraft (other than an
Engine) with at least 550 rated shaft horsepower.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Delaware; provided, that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Security Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Delaware, the term “UCC” means the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.

 

“Unused Line Fee” means that fee set forth in Section 2.6.1.

 

“WEST” means Willis Engine Securitization Trust, a Delaware statutory trust
which is a wholly-owned Subsidiary of the Borrower.

 

“WEST Administrative Agency Agreement” means that certain Administrative Agency
Agreement dated August 5, 2005 among WEST, Borrower, Deutsche Bank Trust Company
Americas and the entities listed on Appendix A thereto

 

“WEST Funding Facility” means the transactions contemplated by that certain
Indenture dated as of August 9, 2005, by and between WEST and Deutsche Bank
Trust Company Americas, as indenture trustee, as amended, waived, restated,
supplemented, or otherwise modified from time to time.

 

30

--------------------------------------------------------------------------------


 

“WEST Owner Trusts” means the owner trusts in which WEST or a WEST Subsidiary
holds 100% of the beneficial interest.

 

“WEST Servicing Agreement” means that certain Servicing Agreement dated as of
August 9, 2005, among Borrower, as servicer and administrative agent, WEST, and
the entities listed on Appendix A to the Servicing Agreement, as amended,
waived, restated, supplemented, or otherwise modified from time to time.

 

“WEST Subsidiaries” means WEST Engine Funding LLC f/k/a Willis Engine Funding
LLC, a Delaware limited liability company and a wholly-owned Subsidiary of WEST,
WEST Engine Funding (Ireland) Limited, a limited liability company existing
under the laws of Ireland, and each other legal entity owned by WEST or in
respect of which WEST or a WEST Subsidiary holds 100% of the beneficial
interest, including the WEST Owner Trusts.

 

“Wholly-Owned Subsidiary” means a Subsidiary of Borrower, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
Borrower, except for director’s qualifying shares required by Applicable Laws.

 

1.2           Accounting Terms.  All accounting terms used, but not specifically
defined, in this Agreement shall be construed and defined in accordance with
GAAP, provided that if GAAP shall change from the basis used in preparing the
Financial Statements delivered to the Administrative Agent on or before the date
of this Agreement, the Compliance Certificates delivered pursuant to this
Agreement demonstrating compliance with the covenants contained in Section 6.14
shall include calculations setting forth the adjustments necessary to
demonstrate how the Borrower is in compliance with the financial covenants based
upon GAAP as in effect on the date of this Agreement.

 

1.3           UCC.  Any terms that are defined in the UCC and used, but not
specifically defined, in this Agreement shall be construed and defined in
accordance with the UCC.

 

1.4           Construction.  For purposes of this Agreement and the other Loan
Documents, the following rules of construction shall apply, unless specifically
indicated to the contrary:  (a) wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter; (b) the
term “or” is not exclusive; (c) the term “including” (or any form thereof) shall
not be limiting or exclusive; (d) all references to statutes and related
regulations shall include any amendments thereof and any successor statutes and
regulations; (e) the words “herein,” “hereof” and “hereunder” or other words of
similar import refer to this Agreement as a whole, including the exhibits and
schedules hereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement; (f) all references in this Agreement or in the schedules to
this Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement; and (g) all
references to any instruments or agreements, including references to any of the
Loan Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof.

 

31

--------------------------------------------------------------------------------


 

1.5           USA Patriot Act Notice.  Each Lender is subject to the USA Patriot
Act and hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as
amended and supplemented from time to time, the “Patriot Act”), each Lender is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow each Lender to identify Borrower in accordance with
the Patriot Act.

 

2.             REVOLVING COMMITMENT

 

2.1           Revolving Loans.  Subject to the terms and conditions of this
Agreement, Lenders shall, pro rata according to that Lender’s Pro Rata Share of
the Revolving Commitment, extend Revolving Loans to Borrower from time to time
until the Maturity Date.  Subject to Section 2.8.2, the aggregate amount of
Loans outstanding shall not exceed at any time the Borrowing Availability. 
Prior to the Maturity Date, Borrower may repay at any time any outstanding Loans
and any amounts so repaid may be reborrowed, up to Borrowing Availability. 
Loans shall be evidenced by and repayable in accordance with the terms of the
Revolving Note and this Agreement.

 

2.1.1           Choice of Interest Rate.  Any Revolving Loan shall, at the
option of Borrower, be made either as a Base Rate Loan or as a LIBOR Loan;
provided, that if a Default or Event of Default has occurred and is continuing,
all Loans shall be made as Base Rate Loans.  If Borrower fails to give notice to
Administrative Agent specifying whether any LIBOR Loan is to be repaid or
reborrowed on a Payment Date, such LIBOR Loan shall be repaid and then
reborrowed as a Base Rate Loan on the Payment Date.  Each request for a
Revolving Loan shall, among other things, specify (1) the date of the proposed
Revolving Loan, which shall be a Business Day, (2) the amount of the Revolving
Loan, (3) whether it is to be a Base Rate Loan or a LIBOR Loan, and (4) the
LIBOR Loan Period, if applicable.

 

2.1.2        Request for Loans.  Except as otherwise specified herein, Borrower
shall give to Administrative Agent, irrevocable notice of a request for each
Loan by telephone or facsimile transmission not later than 11:00 a.m.
(California time) at least one (1) Business Day prior to the proposed Base Rate
Loan.  Any notice in connection with a requested Revolving Loan under this
Agreement that is received by Administrative Agent after 11:00 a.m. (California
time) on any Business Day, or at any time on a day that is not a Business Day,
shall be deemed received by Administrative Agent on the next Business Day.

 

2.1.3        LIBOR Loans.

 

(i)            Borrower shall give to Administrative Agent irrevocable notice of
a request for a LIBOR Loan by telephone or facsimile transmission not later than
three (3) Business Days prior to the date of the proposed LIBOR Loan. 
Administrative Agent shall determine the applicable LIBOR Basis as of the
Business Day prior to the date of the requested LIBOR Loan.  Each determination
by Administrative Agent of a LIBOR Basis shall, absent

 

32

--------------------------------------------------------------------------------


 

manifest error, be deemed final, binding and conclusive upon Borrower.  The
LIBOR Loan Period for each LIBOR Loan shall be fixed at one (1), two (2), three
(3) or six (6) months.

 

(ii)           (i) Each LIBOR Loan shall be in a principal amount of not less
than Five Million and 0/100 Dollars ($5,000,000.00) and in an integral multiple
of $100,000, (ii) at no time shall there be more than ten (10) tranches of LIBOR
Loans outstanding, and (iii) subject to Section 2.8.2, the total aggregate
principal amount of all LIBOR Loans outstanding at any one time shall not exceed
Borrowing Availability.

 

(iii)          At least three (3) Business Days prior to each Payment Date for a
LIBOR Loan, Borrower shall give irrevocable written notice to Lender specifying
whether all or a portion of such LIBOR Loan outstanding on the Payment Date
(i) is to be repaid and then reborrowed in whole or in part as a new LIBOR Loan,
in which case such notice shall also specify the LIBOR Loan Period that Borrower
shall have selected for such new LIBOR Loan; provided, that if a Default or
Event of Default has occurred and is continuing, Borrower shall not have the
option to repay and then reborrow such LIBOR Loan as a new LIBOR Loan, (ii) is
to be repaid and then reborrowed in whole or in part as a Base Rate Loan, or
(iii) is to be repaid and not reborrowed; provided, that any such reborrowings
described in clauses (i) and (ii) above shall be in a principal amount of not
less than $5,000,000.00 and in an integral multiple of $100,000.  Upon such
Payment Date such LIBOR Loan will, subject to the provisions of this Agreement,
be so repaid and, as applicable, reborrowed.

 

2.1.4           Request and Disbursement.  Administrative Agent shall, upon the
reasonable request of Borrower from time to time, provide to Borrower such
information with regard to the LIBOR Basis as Borrower may request.  Promptly
following receipt of a request for a Loan, Administrative Agent shall notify
each Lender by telephone or telecopier (and if by telephone, promptly confirmed
by telecopier) of the date and type of Loan, the applicable LIBOR Loan Period,
and that Lender’s Pro Rata Share of the Loan.  Not later than 10:00 a.m.,
California time, on the date specified for any Loan (which must be a Business
Day), each Lender shall make its Pro Rata Share of the Loan in immediately
available funds available to Administrative Agent at Administrative Agent’s
office.  Prior to 11:00 a.m. (California time) on the date of a Revolving Loan,
Administrative Agent shall, subject to the satisfaction of the conditions set
forth in Section 2.2, disburse the amount of the requested Revolving Loan by
deposit into the Demand Deposit Account or by wire transfer pursuant to
Borrower’s written instructions.

 

2.2           Swing Line Loans.

 

2.2.1           Swing Line Commitment.  The Swing Line Lender shall from time to
time from the Closing Date through the day prior to the Maturity Date make loans
to Borrower in such amounts as Borrower may request, up to an aggregate maximum
amount of $15,000,000.00 (each, a “Swing Line Loan”), provided that (a) if after
giving effect to such Swing Line Loan, the sum of the aggregate principal amount
of all then outstanding Loans does not exceed the Borrowing Availability at such
time; and (b) without the consent of all of the

 

33

--------------------------------------------------------------------------------


 

Lenders, no Swing Line Loan may be made during the continuation of an Event of
Default, provided written notice of such Event of Default shall have been
provided to Swing Line Lender by Administrative Agent or a Lender sufficiently
in advance of the making of such Swing Line Loan.

 

2.2.2        Request for Swing Line Loan.  Borrower may borrow, repay and
reborrow under the Swing Line Commitment, subject to the remaining availability
under the Swing Line Commitment and subject to availability under the Revolving
Commitment, upon telephonic request by an Authorized Signatory of Borrower made
to Administrative Agent not later than 2:00 p.m., California time, on the
Business Day of the requested borrowing (which telephonic request shall be
promptly confirmed in writing by telecopier or electronic mail).  Promptly after
receipt of such a request for borrowing, Administrative Agent shall provide
telephonic verification to the Swing Line Lender that, after giving effect to
such request, availability under the Swing Line Commitment and the Revolving
Commitment will exist (and such verification shall be promptly confirmed in
writing by telecopier or electronic mail).  Borrower shall notify the Swing Line
Lender of its intention to make a repayment of a Swing Line Loan not later than
1:00 p.m. California time on the date of repayment.  If Borrower instructs the
Swing Line Lender to debit its Demand Deposit Account in the amount of any
payment with respect to a Swing Line Loan, or the Swing Line Lender otherwise
receives repayment, after 3:00 p.m., California time, on a Business Day, such
payment shall be deemed received on the next Business Day.  The Swing Line
Lender shall promptly notify Administrative Agent of the Swing Line Loan
outstanding each time there is a change therein.

 

2.2.3           Swing Line Interest Rate.  Swing Line Loans shall bear interest
at a fluctuating all-in rate (commensurate with a market rate of interest at the
time of funding) per annum as quoted by Swing Line Lender to Borrower at the
time a Swing Line Loan is requested by Borrower.  Interest shall be payable
monthly on such dates as may be specified by the Swing Line Lender and in any
event on the Maturity Date.  The Swing Line Lender shall be responsible for
invoicing Borrower for such interest.  The interest payable on Swing Line Loans
is solely for the account of the Swing Line Lender (subject to Section 2.2.5
below).

 

2.2.4           Swing Line Maturity Date.  Subject to Section 2.2.6 below, the
principal amount of all Swing Line Loans shall be due and payable on the earlier
of (i) the maturity date agreed to by the Swing Line Lender and Borrower with
respect to such loan or (ii) the Maturity Date.

 

2.2.5           Swing Line Participation.  Upon the making of a Swing Line Loan,
each Lender shall be deemed to have purchased from the Swing Line Lender a
participation therein in an amount equal to that Lender’s Pro Rata Share times
the amount of the Swing Line Loan.  Upon demand made by the Swing Line Lender,
which shall occur not more than once per week, each Lender shall, according to
its Pro Rata Share, promptly provide to the Swing Line Lender its

 

34

--------------------------------------------------------------------------------


 

purchase price therefor in an amount equal to its participation therein.  The
obligation of each Lender to so provide its purchase price to the Swing Line
Lender shall be absolute and unconditional (except for modifications or demand
made by the Swing Line Lender) and shall not be affected by the existence of an
uncured Event of Default; provided that no Lender shall be obligated to purchase
its Pro Rata Share of (i) the Swing Line Loans to the extent that, after giving
effect to such Swing Line Loan, advances under the Revolving Commitment exceed
the Borrowing Availability, (ii) Swing Line Loans to the extent that, after
giving effect to such Swing Line Loan, the aggregate amount of Swing Line Loans
outstanding exceed $15,000,000.00, or (iii) any Swing Line Loan made (absent the
consent of all of the Lenders) during the continuation of an Event of Default if
written notice of such Event of Default shall have been provided to Swing Line
Lender by Administrative Agent or a Lender sufficiently in advance of the making
of such Swing Line Loan.  Each Lender that has provided to the Swing Line Lender
the purchase price due for its participation in Swing Line Loans shall thereupon
acquire a pro rata participation, to the extent of such payment, in the claim of
the Swing Line Lender against Borrower for principal and interest and shall
share, in accordance with that pro rata participation, in any principal payment
made by Borrower with respect to such claim and in any interest payment made by
Borrower (but only with respect to periods subsequent to the date such Lender
paid the Swing Line Lender its purchase price) with respect to such claim.

 

2.2.6           Swing Line Repayment; Revolving Loans.  The Swing Line Lender
may, at any time, in its sole discretion, by not less than two Business Days’
prior written notice to Borrower and Lenders, demand payment of the Swing Line
Loans by way of a Revolving Loan in the full amount or any portion of the
outstanding amount of Swing Line Loans.  In each case, Administrative Agent
shall automatically provide the advances made by each Lender to the Swing Line
Lender (which the Swing Line Lender shall then apply to the outstanding amount
of the Swing Line Loans).  In the event that Borrower fails to request a
Revolving Loan within the time specified by this Section 2.2.6 on any such date,
Administrative Agent may, but is not required to, without notice to or the
consent of Borrower, cause Base Rate Loans to be made by the Lenders under the
Revolving Commitment in amounts which are sufficient to reduce the outstanding
amount of the Swing Line Loans as required above.  The proceeds of such advances
shall be paid directly to the Swing Line Lender for application to the
outstanding amount of the Swing Line Loans.

 

2.3           Letters of Credit.

 

2.3.1           As a sublimit under the Revolving Commitment, Issuing Lender
agrees, subject to the terms and conditions hereof, from time to time from the
Closing Date through the Maturity Date to issue Letters of Credit for the
account of Borrower; provided, however, that the form and substance of each
Letter of Credit shall be subject to approval by Issuing Lender, in its sole
discretion; and provided further that after giving effect to all such Letters of

 

35

--------------------------------------------------------------------------------


 

Credit, (i) the sum of the aggregate principal amount of all then-outstanding
Loans does not exceed the Borrowing Availability and (ii) the Aggregate
Effective Amount under all outstanding Letters of Credit does not exceed Fifteen
Million and 00/100 Dollars ($15,000,000).  Each Letter of Credit shall mature
fifteen (15) days prior to the Maturity Date, and unless the Requisite Lenders
otherwise consent in a writing delivered to Administrative Agent, the term of
any Letter of Credit shall not exceed one (1) year or extend beyond the Maturity
Date, provided that in the Requisite Lenders’ discretion, Letters of Credit may
mature after the Maturity Date provided Borrower agrees to deposit cash with
Issuing Lender in the amount of such Letter of Credit at least fifteen (15) days
prior to the Maturity Date in order to secure such outstanding Letter of Credit
obligations.  Each Letter of Credit shall be subject to the additional terms and
conditions of Issuing Lender’s standard agreement for a Letter of Credit-and
related documents, if any, required by Issuing Lender in connection with the
issuance thereof.  If for any reason advances under the Revolving Commitment are
not available at the time any draft is paid by Lender, then Borrower shall
immediately pay to Issuing Lender the full amount of such draft, together with
interest thereon from the date such amount is paid by Issuing Lender to the date
such amount is fully repaid by Borrower, at the Base Rate of interest applicable
to the unpaid principal under the Loans.

 

2.3.2        Each Request for Letter of Credit shall be submitted to Issuing
Lender, with a copy to Administrative Agent, at least two (2) Business Days
prior to the date upon which the related Letter of Credit is proposed to be
issued.  Administrative Agent shall promptly notify Issuing Lender whether such
Request for Letter of Credit, and the issuance of a Letter of Credit pursuant
thereto, conforms to the requirements of this Agreement.  Upon issuance of a
Letter of Credit, Issuing Lender shall promptly notify Administrative Agent, and
Administrative Agent shall promptly notify the Lenders, of the amount and terms
thereof.

 

2.3.3        Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased a pro rata participation in such Letter of Credit from
Issuing Lender in an amount equal to that Lender’s Pro Rata Share.  Without
limiting the scope and nature of each Lender’s participation in any Letter of
Credit, to the extent that Issuing Lender has not been reimbursed by Borrower
for any payment required to be made by Issuing Lender under any Letter of
Credit, each Lender shall, pro rata according to its Pro Rata Share, reimburse
Issuing Lender through Administrative Agent promptly upon demand for the amount
of such payment.  The obligation of each Lender to so reimburse Issuing Lender
shall be absolute and unconditional and shall not be affected by the occurrence
of an Event of Default or any other occurrence or event.  Any such reimbursement
shall not relieve or otherwise impair the obligation of Borrower to reimburse
Issuing Lender for the amount of any payment made by Issuing Lender under any
Letter of Credit together with interest as hereinafter provided.

 

36

--------------------------------------------------------------------------------


 

2.3.4           Borrower agrees to pay to Issuing Lender through Administrative
Agent an amount equal to any payment made by Issuing Lender with respect to each
Letter of Credit within one (1) Business Day after demand made by Issuing Lender
therefor, together with interest at the Base Rate plus the Applicable Base Rate
Margin on such amount from the date of any payment made by Issuing Lender at the
rate applicable to Base Rate Loans for two (2) Business Days and thereafter at
the Default Rate applicable to Base Rate Loans.  The principal amount of any
such payment shall be used to reimburse Issuing Lender for the payment made by
it under the Letter of Credit and, to the extent that the Lenders have not
reimbursed Issuing Lender pursuant to Section 2.3.3, the interest amount of any
such payment shall be for the account of Issuing Lender.  Each Lender that has
reimbursed Issuing Lender pursuant to Section 2.3.3 for its Pro Rata Share of
any payment made by Issuing Lender under a Letter of Credit shall thereupon
acquire a pro rata participation, to the extent of such reimbursement, in the
claim of Issuing Lender against Borrower for reimbursement of principal and
interest under this Section 2.3.4 and shall share, in accordance with that pro
rata participation, in any principal payment made by Borrower with respect to
such claim and in any interest payment made by Borrower (but only with respect
to periods subsequent to the date such Lender reimbursed Issuing Lender) with
respect to such claim.

 

2.3.5           Borrower may request that a Revolving Loan be made to provide
funds for the payment required by Section 2.3.4.  The proceeds of such Revolving
Loan shall be paid directly to Issuing Lender to reimburse it for the payment
made by it under the Letter of Credit.

 

2.3.6           If Borrower fails to make the payment required by Section 2.3.4
within the time period therein set forth, in lieu of the reimbursement to
Issuing Lender under Section 2.3.3, Issuing Lender may (but is not required to),
without notice to or the consent of Borrower, instruct Administrative Agent to
cause Revolving Loans to be made by the Lenders under the Revolving Commitment
in an aggregate amount equal to the amount paid by Issuing Lender with respect
to that Letter of Credit.  The proceeds of such Loans shall be paid directly to
Issuing Lender to reimburse it for the payment made by it under the Letter of
Credit.

 

2.3.7           The issuance of any supplement, modification, amendment,
renewal, or extension to or of any Letter of Credit shall be treated in all
respects the same as the issuance of a new Letter of Credit.

 

2.3.8           The obligation of Borrower to pay to Issuing Lender the amount
of any payment made by Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable, subject only to performance by Issuing
Lender of its obligations to Borrower under Uniform Commercial Code
Section 5-109.  Without limiting the foregoing, Borrower’s obligations shall not
be affected by any of the following circumstances:

 

37

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability prior to its stated
expiration date of the Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto;

 

(ii)           any amendment or waiver of or any consent to departure from the
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto;

 

(iii)          the existence of any claim, setoff, defense, or other rights
which Borrower may have at any time against Issuing Lender, Administrative Agent
or any Lender, any beneficiary of the Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with the Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;

 

(iv)          any demand, statement, or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared substantially to comply with
the terms of such Letter of Credit and provided Issuing Lender did not act with
gross negligence or willful misconduct in accepting such document;

 

(v)           payment by Issuing Lender in good faith under a Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit and provided Issuing
Lender did not act with gross negligence or willful misconduct in accepting such
document;

 

(vi)          the existence, character, quality, quantity, condition, packing,
value or delivery of any property purported to be represented by documents
presented in connection with any Letter of Credit or any difference between any
such property and the character, quality, quantity, condition, or value of such
property as described in such documents;

 

(vii)         the time, place, manner, order or contents of shipments or
deliveries of property as described in documents presented in connection with
any Letter of Credit or the existence, nature and extent of any insurance
relative thereto;

 

(viii)        the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit, except for Issuing Lender;

 

(ix)           any failure or delay in notice of shipments or arrival of any
property;

 

(x)            any error in the transmission of any message relating to a Letter
of Credit not caused by Issuing Lender, or any delay or interruption in any such
message;

 

(xi)           any error, neglect or default (other than gross negligence or
willful misconduct) of any correspondent of Issuing Lender in connection with a
Letter of Credit;

 

38

--------------------------------------------------------------------------------


 

(xii)          any consequence arising from acts of God, war, insurrection,
civil unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of Issuing Lender; and

 

(xiii)         so long as Issuing Lender in good faith determines that the
contract or document appears substantially to comply with the terms of the
Letter of Credit, the form, accuracy, genuineness or legal effect of any
contract or document referred to in any document submitted to Issuing Lender in
connection with a Letter of Credit.

 

(xiv)        The Uniform Customs and Practice for Documentary Credits, as
published in its most current version by the International Chamber of Commerce,
shall be deemed a part of this Section 2.3.8 and shall apply to all Letters of
Credit to the extent not inconsistent with Applicable Law.

 

2.4           Payment of Interest; Interest Rate.

 

2.4.1           Loans.  Interest on Revolving Loans and Swing Line Loans shall
be payable as follows:

 

(i)            Base Rate Loans.  Interest on each outstanding Base Rate Loan
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days and shall be payable to Administrative Agent for the ratable benefit
of Lenders, in arrears (i) on the first Business Day of each month, (ii) on the
Maturity Date, and (iii) if any interest accrues or remains payable after the
Maturity Date or during the continuance of an Event of Default, upon demand by
Administrative Agent.  Interest shall accrue and be payable on each Base Rate
Loan at a per annum interest rate equal to the Base Rate plus the Applicable
Base Rate Margin (“Applicable Base Rate”).  The Base Rate shall be equal to the
highest of (i) the rate of interest most recently announced by Administrative
Agent as to its U.S. dollar “Reference Rate”, (ii) the Federal Funds Rate plus
one-half of one percent (0.50%) or (iii) one month LIBOR plus one and one half
percent (1.50%).

 

(ii)           LIBOR Loans.  Interest on each outstanding LIBOR Loan shall be
computed for the actual number of days elapsed on the basis of a year of 360
days and shall be payable to Administrative Agent, for the ratable benefit of
Lenders, in arrears (i) on the last day of the applicable LIBOR Loan Period in
the case of any LIBOR Loan with a LIBOR Loan Period of one, two or three months,
(ii) on the 90th day and the last day of the applicable LIBOR Loan Period in the
case of any LIBOR Loan with a LIBOR Loan Period greater than three months,
(iii) on the Maturity Date, and (iv) if any interest accrues or remains payable
after the Maturity Date or during the continuance of an Event of Default, upon
demand by Administrative Agent.  Interest shall accrue and be payable on each
LIBOR Loan at a per annum interest rate equal to the LIBOR Basis applicable to
such LIBOR Loan plus the Applicable LIBOR Margin (“Applicable LIBOR Rate”).

 

(iii)          Applicable Margins and Fees.  The Applicable Base Rate Margin,
the Applicable LIBOR Margin, and Applicable Unused Line Fee Percentage shall be
determined based on the Leverage Ratio as reported in the most recent Compliance
Certificate (delivered to Administrative Agent pursuant to Section 8) by
reference to Table 1 below:

 

39

--------------------------------------------------------------------------------


 

Table 1

 

Level

 

Leverage Ratio

 

Applicable Base
Rate Margin

 

Applicable
LIBOR
Margin

 

Applicable
Unused
Line Fee
Percentage

 

I

 

<3.0

 

1.50%

 

3.00%

 

0.65%

 

II

 

>3.0 but less than 3.5

 

2.00%

 

3.50%

 

0.75%

 

III

 

>3.5 but less than 4.0

 

2.50%

 

4.00%

 

1.00%

 

IV

 

>4.0

 

3.00%

 

4.50%

 

1.25%

 

 

Notwithstanding the foregoing, Level II rates shall apply for all Loans made
from the Closing Date until Administrative Agent has received a Compliance
Certificate, satisfactory in form and substance to Administrative Agent, for
Borrower’s Fiscal Quarter ending December 31, 2009.

 

2.4.2           Default Rate.  Upon the occurrence and during the continuance of
an Event of Default, interest on all outstanding Obligations shall, upon the
election of Administrative Agent (acting at the direction of the Requisite
Lenders), confirmed by written notice from Administrative Agent to Borrower,
accrue and be payable at the Default Rate; provided, however, that the Default
Rate shall not apply to any Letter of Credit Obligations unless such Letter of
Credit Obligations are not paid when due by Borrower under this Agreement.
 Interest accruing at the Default Rate shall be payable to Administrative Agent,
for the ratable benefit of Lenders, on demand and in any event on the Maturity
Date.  Administrative Agent shall not be required to (1) accelerate the maturity
of the Loans or (2) exercise any other rights or remedies under the Loan
Documents, in order to charge the Default Rate.  Upon the occurrence and during
the continuance of an Event of Default specified in Sections 9.1.5, 9.1.6, or
9.1.7, the interest rate shall be increased automatically to the Default Rate
without the necessity of any action by Administrative Agent.

 

2.5           Maximum Rate of Interest.  In no event shall the aggregate of all
interest on the Obligations charged or collected pursuant to the terms of this
Agreement or pursuant to the Notes exceed the highest rate permissible under any
law that a court of competent jurisdiction shall, in a final determination, deem
applicable.  In the event that such a court determines that a Lender has charged
or received interest under this Agreement or the Notes in excess of the highest
applicable rate, the rate in effect under this Agreement and the Notes shall
automatically be reduced to the maximum rate permitted by Applicable Law and
Lender shall promptly apply such excess to reduce the principal balance of the
Obligations, or if the principal balance of the Obligations owing have been paid
in full, Lender shall promptly apply such excess to reduce any other
Obligations, and if all Obligations have been paid in full, then Lender shall
refund to Borrower any interest received by Lender in excess of the maximum
lawful rate; provided, that if at any time thereafter the rate of interest
payable hereunder is less than the highest applicable rate, Borrower shall
continue to pay interest hereunder at the highest applicable rate, until such
time as the total interest received by Lender from the making of Loans hereunder
is equal to the total interest that Lender would have received had the interest
rate payable hereunder been (but for the operation of this Section 2.5) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement.  It is the intent of this Agreement that Borrower not pay or contract

 

40

--------------------------------------------------------------------------------


 

to pay, and that Lender not receive or contract to receive, directly or
indirectly, interest in excess of that which may be paid by Borrower under
Applicable Law.

 

2.6           Fees.  Borrower shall pay to Administrative Agent:

 

2.6.1           Unused Line Fee.  The Unused Line Fee for the ratable benefit of
Lenders commencing as of the Closing Date, payable quarterly in arrears,
commencing on the first Business Day of the Fiscal Quarter beginning January 1,
2010, and ending on the Termination Date.  The Unused Line Fee shall be, for
each day after the Closing Date through the Maturity Date, an amount equal to
(a) the difference between (1) the Maximum Amount, and (2) the closing balance
of the Loans for such day, multiplied by (b) the Applicable Unused Line Fee
Percentage, the product of which is then divided by (c) 360.  Notwithstanding
the foregoing, no Unused Line Fee shall be paid by Borrower for the benefit of
any Defaulting Lender for each day that such Lender remains a Defaulting Lender;
provided, an Unused Line Fee shall continue to accrue for the ratable benefit of
all Non-Defaulting Lenders for such time period and an Unused Line Fee shall
accrue as to the previously Defaulting Lender upon the date that such Lender
becomes a Non-Defaulting Lender.

 

2.6.2        Letter of Credit Fees.

 

(i)            Letter of Credit fee(s) payable to Administrative Agent for the
account of Issuing Lender in an amount equal to (i) 25 basis points (0.25%) per
annum on the undrawn face amount of each Letter of Credit together with all
other standard and customary fees of Issuing Lender in connection with the
Letters of Credit, including those fees provided for in any Letter of Credit
application agreement to be entered into between Issuing Lender and Borrower and
Issuing Lender’s regulations, interpretations and published schedule of fees in
connection with the Letters of Credit, which fee(s) are payable on the date of
issuance of each such Letter of Credit for the first year and payable annually
thereafter as invoiced by Issuing Lender, and (ii) upon the payment or
negotiation by Issuing Lender of each draft under any Letter of Credit and upon
the occurrence of any other activity with respect to any Letter of Credit
(including without limitation, the transfer, amendment or cancellation of any
Letter of Credit) such fees and charges determined in accordance with Issuing
Lender’s standard fees and charges then in effect for such activity, payable as
invoiced by Issuing Lender.

 

(ii)           A per annum standby letter of credit fee payable to
Administrative Agent for the ratable benefit of each Lender, in an amount equal
to the then Applicable LIBOR Margin multiplied by the undrawn face amount of
each standby Letter of Credit, payable quarterly in arrears (i) on the first
Business Day of each Fiscal Quarter and (ii) on the Maturity Date.

 

2.6.3           Fees to Administrative Agent.  On the Closing Date and on each
other date upon which a fee is payable, Borrower shall pay to Administrative
Agent such fees as heretofore agreed upon by letter agreement dated as of May 7,
2009, between Borrower and Union Bank, N.A., as

 

41

--------------------------------------------------------------------------------


 

Administrative Agent, which fees shall be solely for its own account and are
nonrefundable.

 

2.7           Late Payments.  If any installment of principal or interest or any
fee or cost or other amount payable under any Loan Document to any Lender,
Issuing Lender, or Swing Line Lender is not paid when due, it shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate, to the fullest extent permitted by Applicable Laws.

 

2.8           Repayment and Prepayment.

 

2.8.1           Repayment and Voluntary Prepayment.  Borrower shall pay the
principal balance of the Loans and all other Obligations in full on the Maturity
Date.  The principal amount of any Base Rate Loan may be prepaid prior to the
Maturity Date at any time; provided, that any such prepayments shall be in
minimum amounts to be agreed upon by Administrative Agent and Borrower.  The
principal amount of any LIBOR Loan together with all accrued and unpaid interest
thereon may be prepaid prior to the applicable Payment Date, together with any
breakage fees as set forth in Section 2.8.5, upon three (3) Business Days’ prior
notice to Lender.  Each notice of prepayment shall be irrevocable.

 

2.8.2           Overadvances.  Borrower shall immediately repay to
Administrative Agent, for the ratable benefit of Lenders, any Overadvance. 
Overadvances constitute Obligations that are evidenced by the Revolving Note,
secured by the Collateral, and entitled to all of the benefits of the Loan
Documents.

 

2.8.3           Mandatory Prepayment.  Within three (3) Business Days of
receiving written notice from Administrative Agent of the occurrence of any
Borrowing Base Deficiency or Appraisal Deficiency, Borrower shall repay all or
such portion of the Loans in an amount equal to such deficiency, together with
any breakage fees as set forth in Section 2.8.5; provided, however, that with
respect to an Appraisal Deficiency which is the result of a new or updated
appraisal, the foregoing cure period shall be extended to be sixty (60) days.

 

2.8.4           Mandatory Repayment.  Upon the occurrence of a Change in
Control, the Revolving Commitment shall be terminated, and all outstanding Loans
shall be repaid in full, together with any breakage fees as set forth in
Section 2.8.5.

 

2.8.5           Breakage Fees.  Upon payment or prepayment of any LIBOR Loan
(other than as the result of a conversion required under Section 15.1.3) on a
day other than the last day in the applicable LIBOR Loan Period (whether
voluntarily, involuntarily, by reason of acceleration, or otherwise), or upon
the failure of Borrower (for a reason other than the breach by a Lender of its
obligation to make a LIBOR Loan pursuant to this Agreement) to borrow on the
date or in the amount specified for a LIBOR Loan in any Notice of Borrowing,
Borrower shall pay to Lender within five (5) Business Days after

 

42

--------------------------------------------------------------------------------


 

demand a prepayment fee or failure to borrow fee, as the case may be (determined
based on 100% of the LIBOR Loan actually funded in the London Eurodollar Market
(the “Designated Eurodollar Market”)) equal to the sum of:

 

(i)            $250; plus

 

(ii)           the amount, if any, by which (i) the additional interest would
have accrued on the amount prepaid or not borrowed at the LIBOR Basis exceeds
(ii) the interest Lenders could recover by placing such amount on deposit in the
Designated Eurodollar Market for a period beginning on the date of the
prepayment or failure to borrow and ending on the last day of the applicable
LIBOR Loan Period (or, if no deposit rate quotation is available for such
period, for the most comparable period for which a deposit rate quotation may be
obtained); plus

 

(iii)          all out-of-pocket expenses incurred by Lenders directly
attributable to such payment, prepayment or failure to borrow.

 

Each Lender making a claim under this Section shall submit to the Borrower an
itemized and substantiated statement setting forth such Lender’s accounting of
the amount of any prepayment fee payable under this Section, which calculation
shall, absent manifest error, be deemed final, binding and conclusive upon
Borrower, unless Borrower, within thirty (30) days after the date any such
accounting is rendered, provides such Lender with written notice of any
objection which Borrower may have to such accounting.

 

2.9           Term.  The Credit Facilities shall be in effect until the Maturity
Date.  The Credit Facilities and all other Obligations related thereto shall be
automatically due and payable in full on the Maturity Date, unless earlier due
and payable or terminated as provided in this Agreement.

 

2.10         Early Termination.  The Credit Facilities may be terminated, in
whole or in increments of $10,000,000.00, by Borrower prior to the Maturity Date
upon five (5) Business Days’ prior written notice to Administrative Agent;
provided, that at such time Borrower shall (a) prepay all amounts outstanding
under the Credit Facilities which exceed the reduced Revolving Commitment amount
elected by Borrower, (b) cause the outstanding Letters of Credit to be canceled
and returned to Lenders or provide Lenders with a standby letter of credit or
collateral therefor, acceptable to Issuing Lender and/or Lenders in its/their
sole discretion if such outstanding Letters of Credit would cause the amounts
outstanding under the Credit Facilities to exceed the reduced Revolving
Commitment amount elected by Borrower, (c) pay all accrued interest thereon and
fees and charges incurred in connection therewith, and (d) reimburse Lenders for
those costs and expenses incurred by Lenders in connection with such prepayment
and termination, as set forth in Section 2.8.5.

 

2.11         Note and Accounting.  Administrative Agent shall provide a
quarterly accounting to Borrower of the Loans and Letter of Credit Obligations
and other transactions under this Agreement, including Administrative Agent’s
calculation of principal and interest.  Each and every such accounting shall,
absent manifest error, be deemed final, binding and conclusive upon Borrower,
unless Borrower, within thirty (30) days after the date any such accounting is
rendered, provides Administrative Agent with written notice of any objection
which Borrower

 

43

--------------------------------------------------------------------------------


 

may have to any item in such accounting, describing the basis for such objection
with specificity.  In that event, only those items expressly objected to in such
notice shall be deemed to be disputed by Borrower, and in the event the parties
cannot resolve their dispute, such dispute shall be resolved in accordance with
the terms and conditions of the Alternative Dispute Resolution Agreement.

 

2.12         Manner of Payment.

 

2.12.1         When Payments Due.

 

(i)            Except as expressly set forth in this Agreement, each payment
(including any prepayment) by Borrower on account of the principal of or
interest on the Loans and any other amount owed to Lenders on account of the
Obligations shall be made not later than 11:00 a.m. (California time) on the
date specified for payment under this Agreement to Administrative Agent in
lawful money of the United States and in immediately available funds.  Any
payment received by Administrative Agent on a day that is not a Business Day or
after 11:00 a.m. (California time) on a Business Day, shall be deemed received
on the next Business Day.  The amount of all payments received by Administrative
Agent for the account of each Lender shall be immediately paid by Administrative
Agent to the applicable Non-Defaulting Lender in immediately available funds
and, if such payment was received by Administrative Agent by 11:00 a.m.,
California time, on a Business Day and not so made available to the account of a
Lender on that Business Day, Administrative Agent shall reimburse that Lender
for the cost to such Lender of funding the amount of such payment at the Federal
Funds Rate.  The amount of all payments received by the Administrative Agent for
the account of any Defaulting Lender shall be held in trust by the
Administrative Agent for the benefit of such Defaulting Lender until such time
as such Defaulting Lender shall cease to be a Defaulting Lender under this
Agreement, at which time, the Administrative Agent shall pay over such amounts
(without interest) to such Lender.  All payments shall be made in lawful money
of the United States of America.

 

(ii)           If any payment on any Obligation is specified to be made upon a
day that is not a Business Day, it shall (subject to the provisions of the LIBOR
Loan Period which may require payment by one (1) earlier Business Day) be deemed
to be specified to be made on the next succeeding day that is a Business Day,
and such extension of time shall in such case be included in computing interest
and fees, if any, in connection with such payment.

 

2.12.2         No Deductions.  Subject to Section 2.12.1(a) above, Borrower
shall pay principal, interest, fees, and all other amounts due on the
Obligations without set-off or counterclaim or any deduction whatsoever.

 

2.12.3      Inadequate Payments.  If, on the date on which any amount (including
any payment of principal, interest or other costs and expenses) shall be due and
payable by Borrower to Credit Facility Lenders, the amount received by any such
Lenders from Borrower shall not be adequate to pay the entire amount then due
and payable, then Administrative Agent shall be authorized, but shall not be
obligated, to make a Base Rate Loan to Borrower in the amount of the deficiency.

 

44

--------------------------------------------------------------------------------


 

2.13         Application of Payments.  Borrower irrevocably waives the right to
direct the application of any and all payments received at any time by any
Credit Facility Lender from or on behalf of Borrower and specifically waives any
provisions of the law of the State of New York or any other Applicable Law
giving Borrower the right to designate application of payments.  All amounts
received by Administrative Agent for application to the Obligations shall be
applied by Administrative Agent in the following order of priority:  (i) to the
payment of any fees then due and payable, (ii) to the payments of all other
amounts not otherwise referred to in this Section 2.13 then due and payable
hereunder or under the other Loan Documents (including any costs and expenses
incurred by Administrative Agent as a result of a Default or an Event of
Default), (iii) to the payment of interest then due and payable on the Loans,
and (iv) to the payment of principal then due and payable on the Loans. 
Notwithstanding the foregoing, Borrower irrevocably agrees that, during the
occurrence of an Event of Default, Credit Facility Lenders shall have the
continuing exclusive right to determine the order and method of the application
of payments against the then due and payable Obligations of Borrower in each of
the Credit Facility Lenders’ sole discretion and to revise such application
prospectively or retroactively in Credit Facility Lenders’ sole discretion;
provided that all proceeds of Collateral shall be distributed pari passu to the
Credit Facility Lender and Non-Lenders.

 

2.14         Use of Proceeds.  The proceeds of the Loans shall be used by
Borrower for general corporate purposes, including financing aircraft engines
owned and held for lease and the purchase of Parts.

 

2.15         All Obligations to Constitute One Obligation.  All Obligations
related to the Credit Facilities constitute one general obligation of Borrower
and shall be secured by Security Agent’s Liens upon all of the Collateral, and
by all other Liens previously, now or at any time in the future granted by
Borrower to Security Agent, Administrative Agent, any Credit Facility Lender or
any Non-Lender to the extent provided in the Collateral Documents and permitted
by this Agreement.

 

2.16         Authorization to Make Loans.  Administrative Agent, Lender, Swing
Line Lender, and Issuing Lender (each, an “Authorized Party”) are authorized to
make the Loans based on telephonic or other oral or written instructions
received from any Person that an Authorized Party believes in good faith to be
an authorized representative of Borrower, or at the discretion of such
Authorized Party, if such Loans are necessary to satisfy any of the
Obligations.  Borrower consents to the recordation of any telephonic or other
communications between an Authorized Party and Borrower for the purpose of
maintaining such party’s business records of such transactions.

 

2.17         Authorization to Debit Accounts.  Borrower authorizes each
Authorized Party, upon prior notice to Borrower, to debit any of Borrower’s bank
accounts with such party for the purpose of Borrower’s payment of principal,
interest or other costs and expenses due and payable by Borrower to Lenders
under this Agreement.

 

2.18         Administrative Agent’s Right to Assume Funds Available for
Revolving Loans.  Unless Administrative Agent shall have been notified by any
Lender no later than 10:00 a.m. on the Business Day of the proposed funding by
Administrative Agent of any Revolving Loan that such Lender does not intend to
make available to Administrative Agent such Lender’s portion of

 

45

--------------------------------------------------------------------------------


 

the total amount of such Revolving Loan, Administrative Agent may assume that
such Lender has made such amount available to Administrative Agent on the date
of the Revolving Loan and Administrative Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount.  If
Administrative Agent has made funds available to Borrower based on such
assumption and such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent promptly shall notify Borrower and
Borrower shall either (i) pay such corresponding amount to Administrative Agent
or (ii) arrange for another Lender or Lenders to assume the Defaulting Lender’s
commitment to pay such corresponding amount and such assuming Lender(s) shall
pay the corresponding amount to Administrative Agent (upon which payment the
Defaulting Lender’s and any such assuming Lender’s Pro Rata Share shall be
adjusted accordingly).  Administrative Agent also shall be entitled to recover
from such Defaulting Lender interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by
Administrative Agent to Borrower to the date such corresponding amount is
recovered by Administrative Agent, at a rate per annum equal to the daily
Federal Funds Rate.  Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its share of the Revolving Commitment or to prejudice
any rights which Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

 

2.19         Optional Increase to the Revolving Commitment.

 

2.19.1         Provided that no Default or Event of Default then exists,
Borrower may elect, from time to time, on or after the Closing Date, in writing,
that the then effective Revolving Commitment be increased up to an aggregate
amount which is not in excess of Three Hundred Million and 00/100 Dollars
($300,000,000.00).  Any request under this Section 2.19 shall be submitted by
Borrower to Lenders through Administrative Agent not less than thirty (30) days
prior to the proposed increase, specify the proposed effective date and amount
of such increase, and be accompanied by (i) a certificate signed by an
Authorized Signatory, stating that no Default or Event of Default exists as of
the date of the request or will result from the requested increase and (ii) an
updated Appraisal of the Collateral satisfactory to Administrative Agent, in its
sole and absolute discretion.  Any such request shall be approved by
Administrative Agent if Borrower provides the foregoing items and Administrative
Agent receives sufficient commitments from Lenders pursuant to Sections 2.19.2
through 2.19.4 to fund the requested increase.

 

2.19.2         Borrower shall be solely responsible for requesting a commitment
from each Lender to assume a portion of the proposed increase to the Revolving
Commitment, and Borrower shall copy Administrative Agent on all such requests. 
Each Lender may approve or reject such request in its sole and absolute
discretion, and any Lender who fails to send an affirmative written response to
Borrower, with a copy to Administrative Agent, within ten (10) Business Days
after receipt of such request, shall be deemed to have rejected Borrower’s
request.

 

46

--------------------------------------------------------------------------------


 

2.19.3         In responding to a request under this Section, each Lender which
is willing to assume a portion of the proposed increase to the Revolving
Commitment shall specify the amount of the proposed increase that it is willing
to assume.  Each consenting Lender shall be entitled to participate ratably
(based on its Pro Rata Share of the Revolving Commitment before such increase)
in any resulting increase in the Revolving Commitment, subject to the right of
Administrative Agent to adjust allocations of the increased Revolving Commitment
so as to result in the amounts of the Pro Rata Shares of the Lenders being in
integral multiples of $100,000.00.

 

2.19.4         If the aggregate principal amount offered to be assumed by the
consenting Lenders is less than the amount requested, Borrower may (i) reject
the proposed increase in its entirety, (ii) accept the offered amounts, or
(iii) designate new lenders who qualify as Eligible Assignees as additional
Lenders hereunder (each, a “New Lender”), which New Lenders may assume the
amount of the increase in the Revolving Commitment that has not been assumed by
the consenting Lenders.

 

2.19.5         After completion of the foregoing, Administrative Agent shall
give written notification to the Lenders and any New Lenders of the increase to
the Revolving Commitment which shall thereupon become effective, and in
connection with such notification Administrative Agent will distribute to the
Borrower and the Lenders a revised Schedule 2.1 reflecting the then applicable
Pro Rata Shares of the Lenders.

 

2.19.6         Each New Lender shall become an additional party hereto as a
Lender concurrently with the effectiveness of the proposed increase in the
Revolving Commitment upon its execution of an instrument of joinder to this
Agreement, which is in form and substance reasonably acceptable to
Administrative Agent and which, in any event, contains the representations,
warranties, indemnities and other protections afforded to Administrative Agent
and the other Lenders which would be granted or made by an Eligible Assignee by
means of the execution of a Commitment Assignment and Acceptance.

 

2.19.7         Subject to the foregoing, any increase to the Revolving
Commitment requested under this Section shall be effective upon the date agreed
to by Administrative Agent and Borrower and shall be in the principal amount
equal to (i) the amount which consenting Lenders are willing to assume as
increases to their respective Revolving Commitment plus (ii) the amount assumed
by New Lenders.  Upon the effectiveness of any such increase, each Revolving
Loan outstanding shall be refinanced with new Loans reflecting the adjusted Pro
Rata Share of each Lender in the Revolving Commitment if there is any change
thereto and Borrower shall:

 

(i)            issue a replacement Revolving Note to each affected Lender and a
new Revolving Note to each New Lender, and the Pro Rata Share of each Lender
will be adjusted to give effect to the increase in the Revolving Commitment;

 

47

--------------------------------------------------------------------------------


 

(ii)           execute and deliver to Administrative Agent such amendments to
the Loan Documents as Administrative Agent may reasonably request relating to
such increase to, among other things, assure the continued priority and
perfection the Lien granted by Borrower to Security Agent, for the ratable
benefit of Lenders, upon all of Borrower’s right, title and interest in the
Collateral; and

 

(iii)          pay to the existing Lenders any breakage costs as set forth in
Section 2.8.5, which are payable in connection with the refinancing of any LIBOR
Loans.

 

2.19.8         Notwithstanding the foregoing or anything in this Agreement to
the contrary, any increase in the Revolving Commitment pursuant to this
Section 2.19 shall not increase the amount of the Letter of Credit sublimit as
set forth in Section 2.3.1 or the maximum amount of the Swing Line Commitment
unless consented to in writing by Issuing Lender or Swing Line Lender,
respectively.

 

3.             SECURITY

 

To secure the prompt payment and performance of all Obligations and all
obligations of Borrower under Non-Lender Protection Agreements, for the ratable
benefit of Credit Facility Lenders and Non-Lenders, Borrower, each Engine Owner,
each Equipment Owner and each Leasing Subsidiary, as applicable, shall enter
into the Collateral Documents creating security interests in the Collateral.

 

4.             CONDITIONS PRECEDENT

 

4.1           Conditions Precedent to Closing.  Credit Facility Lenders shall
not be obligated to make any Loan or cause Issuing Lender to incur any Letter of
Credit Obligations, or to take, fulfill, or perform any other action under this
Agreement, until the following conditions have been satisfied to their
reasonable satisfaction or waived in writing by each such lender:

 

4.1.1           Administrative Agent shall have received:

 

(i)            originals of the documents set forth on Schedule 1.1e (Schedule
of Documents), each duly executed by the appropriate parties, together with such
other assurances, certificates, documents or consents related to the foregoing
as Administrative Agent  reasonably may require, all in form and substance
satisfactory to Administrative Agent;

 

(ii)           such documentation as Administrative Agent may reasonably require
to establish the due organization, valid existence and good standing of Borrower
and each Leasing Subsidiary, and as to each, its qualification to engage in
business in each material jurisdiction in which it is engaged in business or
required to be so qualified, its authority to execute, deliver and perform the
Loan Documents to which it is a party, the identity, authority and capacity of
each Authorized Signatory thereof authorized to act on its behalf, including
certified copies of articles of organization and amendments thereto, bylaws and
operating agreements and amendments thereto, certificates of good standing
and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, certificates of
Authorized Signatory, and the like;

 

48

--------------------------------------------------------------------------------


 

(iii)          (i) a list of all current insurance of any nature maintained by
Borrower, as well as a summary of the terms of such insurance, including
insurance for Engines and Equipment leased pursuant to an Eligible Lease and
(ii) a copy of all insurance certificates or other evidence of insurance for the
Collateral, as requested by Agent;

 

(iv)          originals of favorable written opinions, dated as of the date
hereof, of independent and internal counsel to the Borrower, Leasing Subsidiary
and the Owner Trustee, in each case acceptable to Administrative Agent,
addressed to Agents and Credit Facility Lenders (and their respective
participants and assigns) and otherwise in form and substance satisfactory to
Administrative Agent as to such matters as Administrative Agent shall determine.

 

(v)           a Compliance Certificate dated as of the Closing Date.

 

(vi)          copies of all consents and authorizations of, permits from or
filings with, any Governmental Authority or other Person required in connection
with the execution, delivery, performance or enforceability of the Loan
Documents or any provision thereof and no material changes in governmental
regulations affecting the Borrower, Agents or the Lenders shall have occurred.

 

(vii)         a certified lien search for the State of Delaware with respect to
the Borrower and each of its Subsidiaries, (ii) an International Registry search
with respect to each Engine and Turboprop Engine; (iii) an FAA search with
respect to each Engine and Turboprop Engine, (iv) a Federal tax lien search with
respect to the Borrower and each of its Subsidiaries, and any other searches as
may be required by Administrative Agent or Security Agent.

 

4.1.2           All of the financing statements and other documentation
described in the Security Agreement shall have been filed with the appropriate
Governmental Agencies, and Security Agent shall hold a first priority perfected
Lien in the Collateral, for the ratable benefit of Credit Facility Lenders and
Non-Lenders, subject only to Permitted Liens.

 

4.1.3        The following statements shall be true, and Administrative Agent
shall have received evidence reasonably satisfactory to it (including, with
respect to each Engine and Turboprop Engine which is eligible for registration
with the International Registry, a printout of the “priority search certificate”
from the International Registry showing the Engine Owners’ ownership interest
with respect to such Engine or Turboprop Engine under a contract of sale) with
respect to each Engine or Turboprop Engine and any related Lease included in the
Borrowing Base to the effect that:

 

(i)            the applicable Engine Owner has good title to such Engine or
Turboprop Engine and the related Lease, free and clear of Liens other than
(i) Permitted Liens and (ii) the Lien, the International Interests and
assignment of International Interests created by the Mortgage and Security
Agreement; and

 

(ii)           with respect to each Engine or Turboprop Engine, the Borrower is
in compliance with the applicable requirements of the Security Agreement and the
Mortgage and Security Agreement or the Owner Trustee Mortgage and Security
Agreement, as applicable.

 

49

--------------------------------------------------------------------------------


 

4.1.4           payment by Borrower to Administrative Agent of all fees, costs,
and expenses of closing (including reasonable fees of legal counsel to
Administrative Agent presented as of the Closing Date);

 

4.1.5        payment by Borrower to each Lender of upfront fees, if any, payable
on or prior to the Closing Date as heretofore agreed upon by separate letter
agreement between Borrower and any such Lender;

 

4.1.6        no action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
Governmental Authority or legislative body to enjoin, restrain or prohibit, or
to obtain damages in respect of, or which is related to or arises out of, this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby or thereby and which, in any Lender’s sole judgment, would
make it inadvisable to consummate the transactions contemplated by this
Agreement or any other Loan Document;

 

4.1.7        Administrative Agent shall have completed its independent business
and legal due diligence, including but not limited to financial, legal and
insurance reviews, with results satisfactory to Administrative Agent;

 

4.1.8        all of the representations and warranties of Borrower under this
Agreement shall be true and correct as of the Closing Date;

 

4.1.9        Credit Facility Lenders, Administrative Agent, and Security Agent
each shall have obtained satisfactory credit or other required internal
approval(s) in connection with the transactions contemplated by this Agreement
and the Loan Documents;

 

4.1.10      The Closing Date shall occur on or before November 30, 2009;

 

4.1.11      No circumstance or event shall have occurred, including but not
limited to any litigation, actions, suits, proceedings or investigations pending
as to Borrower, that constitutes a Material Adverse Effect as of the Closing
Date;

 

4.1.12      Borrower shall be in compliance with all the terms and provisions of
the Loan Documents, and no Default or Event of Default shall have occurred and
be continuing;

 

4.1.13      Borrower shall have established the Demand Deposit Account with
Administrative Agent.

 

If any other term of any Loan Document should conflict, or appear to conflict,
with this Section 4.1, the terms of this Section 4.1 shall control, and Borrower
shall have no rights under this Agreement or any other Loan Document until each
of the conditions of this

 

50

--------------------------------------------------------------------------------


 

Section 4.1 has been complied with to Administrative Agent’s and Lenders’
satisfaction or specifically waived in a writing by Lenders.

 

4.2           Conditions to All Loans.  It shall be a condition to the funding
of any Loan that the following statements be true on the date of each such
funding, advance or incurrence of a Letter of Credit Obligation, as the case may
be:

 

4.2.1           Administrative Agent shall have timely received a Borrowing
Notice, telephonic request, or a Request for Letter of Credit, as applicable,
together with an Borrowing Base Certificate dated as of the date of such
Borrowing Notice;

 

4.2.2           Administrative Agent shall determine that, after giving effect
to the requested Revolving Loan, no Overadvance will occur and that the
conditions of Sections 2.2.1 and 2.3.1, as applicable, have been satisfied;

 

4.2.3           all of the representations and warranties of Borrower under this
Agreement and the other Loan Documents shall be true and correct at such date,
except to the extent any such representations and warranties relate to an
earlier date, both before and after giving effect to the funding or issuance of
such Loan, and Administrative Agent shall have received, if it so elects, a
certification to that effect signed by an Authorized Signatory;

 

4.2.4           Borrower shall be in compliance with all the terms and
provisions of the Loan Documents, and no Default or Event of Default shall have
occurred and be continuing or would result after giving effect to such Loan.

 

4.2.5           no circumstance or event shall have occurred since the Closing
Date, or would result from the funding, advance or incurrence of any Loan, that
constitutes a Material Adverse Effect;

 

4.2.6           Security Agent shall hold a perfected, first priority Lien on
all Collateral, for the ratable benefit of Credit Facility Lenders and
Non-Lenders, subject only to Permitted Liens.

 

4.2.7           Each Lender shall have received such information from Borrower
and its Affiliates as required by such Lender to confirm that Borrower and its
Affiliates are in compliance with the Patriot Act and similar laws.

 

4.3           Conditions to Borrowing Base Inclusion.  As of the Closing Date,
and thereafter, with respect to each new Engine or item of Equipment the
following conditions shall be satisfied within five (5) Business Days of an
advance of the Loan related thereto:

 

4.3.1           With respect to each Engine or item of Equipment which is owned
by an Owner Trustee, Security Agent (or the Custodian) shall have received the
documentation (including, without limitation, the Owner Trustee Guaranties,
Owner Trustee Mortgage and Security Agreements, Trust Agreements, Beneficial
Interest Pledge Agreements, Leasing Subsidiary Security

 

51

--------------------------------------------------------------------------------


 

Agreement, as applicable) set forth in the definitions of “Eligible Asset” and
“Eligible Lease.”

 

4.3.2        In respect of any Owner Trustee which shall not have previously
provided such documents to Administrative Agent, Administrative Agent shall have
received (i) a copy of the resolutions of the Board of Directors of the Owner
Trustee, in its individual capacity, certified by the Secretary or an Assistant
Secretary of the Owner Trustee, duly authorizing the execution, delivery and
performance by the Owner Trustee of each of the Loan Documents to which the
Owner Trustee is or will be a party and (ii) an incumbency certificate of Owner
Trustee, as to the persons authorized to execute and deliver the Loan Documents
to which it is or will be a party and the signatures of such person or persons.

 

4.3.3        In the case of any Engine or Turboprop Engine, the Borrower (for
itself or Owner Trustee) will have caused a Prospective International Interest
(or International Interest) in such Engine or Turboprop Engine listing Security
Agent as creditor to be registered with the International Registry with respect
to the Mortgage and Security Agreement for such Engine and Turboprop Engines and
shall have caused to be filed with the FAA the Mortgage and Security Agreement
or Owner Trustee Mortgage and Security Agreement with respect thereto and
delivered the same to Security Agent.

 

4.3.4        In the case of any Engine or Turboprop Engine, Administrative Agent
shall have received evidence reasonably satisfactory to it (including, with
respect to each Engine or Turboprop Engine which is eligible for registration
with the International Registry, a printout of the “priority search certificate”
(as defined in the Regulations for the International Registry) from the
International Registry relating to Security Agent’s International Interest with
respect to such Engine or Turboprop Engine) with respect to such Engine or
Turboprop Engine to the effect that:

 

(i)            the applicable Engine Owner has good title to such Engine or
Turboprop Engine, free and clear of Liens other than Permitted Liens, and the
Lien and International Interests and assignment of International Interests
created by the Mortgage and Security Agreement or Owner Trustee Mortgage and
Security Agreement, as the case may be;

 

(ii)           the Lien and International Interest (or Prospective International
Interest) of the Mortgage and Security Agreement created (or to be created) with
respect to such Engine or Turboprop Engine shall have been registered with the
International Registry and the FAA, and no Lien or International Interest shall
have been registered on the International Registry or with the FAA prior to such
International Interest (or Prospective International Interest) with respect to
such Engine or Turboprop Engine; and

 

(iii)          with respect to such Engine or Turboprop Engine and any related
Lease, the Borrower is in compliance with the applicable provisions of the
Security Agreement and the Mortgage and Security Agreement;

 

52

--------------------------------------------------------------------------------


 

4.3.5           If an Engine or Turboprop Engine is subject to a Lease, then the
following statements shall be true, and Administrative Agent shall have received
evidence reasonably satisfactory to it (including, with respect to each Cape
Town Eligible Lease, a printout of the “priority search certificate” (as defined
in the Regulations for the International Registry) from the International
Registry relating to the Lessor’s interest in and International Interest with
respect to such Engine or Turboprop Engine under such Lease) with respect to
such Engine or Turboprop Engine and the related Lease to the effect that:

 

(i)            the applicable Engine Owner has good title to such Engine or
Turboprop Engine and Lease, free and clear of Liens other than Permitted Liens
and the Lien, the International Interests and the assignment of International
Interests created by the Mortgage and Security Agreement and/or Owner Trustee
Mortgage and Security Agreement;

 

(ii)           if the Lessee under such Lease is situated in a Contracting
State, the International Interest created by such Lease shall have been
registered with the International Registry, and no International Interest shall
have been registered on the International Registry prior to the registration of
such International Interest (or Prospective International Interest) with respect
to such Lease, the registration of the International Interest created by such
Lease shall be subordinate to the International Interest of Security Agent in
the related Engine or Turboprop Engine, and the assignment (or prospective
assignment) of such International Interest by the Lessor to Security Agent shall
have been registered with the International Registry; and

 

(iii)          the Borrower shall have caused executed originals of the Mortgage
and Security Agreement or Owner Trustee Mortgage and Security Agreement with
respect to such Engine or Turboprop Engine and/or Lease to be filed with the
FAA.

 

Notwithstanding the foregoing, but subject to clause (a) of this Section 4.3.5
if the Mortgage and Security Agreement or Owner Trustee Mortgage and Security
Agreement and/or Lease for any Engine or Turboprop Engine is not available on
any Borrowing Date, but provided, in the case of a Lease of any Engine or
Turboprop Engine, that the Lessee thereunder is situated in a Contracting State,
the parties hereto agree nevertheless to close on the financing of such Engine
or Turboprop Engine so long as a Prospective International Interest or
International Interest in such Engine or Turboprop and such Mortgage and
Security Agreement or Owner Trustee Mortgage and Security Agreement and/or Lease
has been duly registered in favor of Security Agent at the International
Registry (with no prior International Interest in such Engine, Turboprop Engine
or Lease having been registered at the International Registry prior to the
registration of such Prospective International Interest or International
Interest in favor of Security Agent), in which case the Borrower shall cause the
Mortgage and Security Agreement or Owner Trustee Mortgage and Security Agreement
and/or Lease to be filed with the FAA within three (3) days of such registration
of Prospective International Interest or International Interest.

 

4.3.6           The Borrower shall have caused its legal counsel to deliver to
the Administrative Agent and the Borrower an opinion as to the filing with the
FAA for recordation and registration of an International Interest on the
International Registry with respect to, the Mortgage and Security Agreement or
Owner Trustee Mortgage and Security Agreement and/or Lease and the lack of

 

53

--------------------------------------------------------------------------------


 

filing with the FAA of any intervening documents, and the lack of registration
with the International Registry of any intervening interests, with respect to
such Engine, Turboprop Engine and/or Lease, as applicable.

 

The request and acceptance by Borrower of the proceeds of the Loan and the
incurrence of any Letter of Credit Obligation by Issuing Lender shall be deemed
to constitute, as of the date of such Loan or incurrence of such Letter of
Credit Obligation, (1) a representation and warranty by Borrower that the
conditions in Sections 4.2 and 4.3, as applicable, have been satisfied, and
(2) a confirmation by Borrower of the granting and continuance of Security
Agent’s Liens pursuant to the Collateral Documents.

 

5.             REPRESENTATIONS AND WARRANTIES

 

Borrower represents, warrants and agrees that from and after the Closing Date
and until the Termination Date:

 

5.1           Corporate Existence; Compliance with Law.  Borrower is a
corporation duly formed, validly existing and in good standing under the
Applicable Laws of Delaware.  Borrower is duly qualified or registered to
transact business and is in good standing in Delaware, New York, California and
in each other jurisdiction in which the conduct of its business or the ownership
or leasing of its Property makes such qualification or registration necessary
and in which the failure to be so qualified or registered could have a Material
Adverse Effect.  Borrower has all requisite power and authority to conduct its
business, to own, pledge, mortgage or otherwise encumber and operate its
Property, to lease the Property it operates under lease, to conduct its business
as now or proposed to be conducted, to execute and deliver each Loan Document to
which it is a party and to perform its Obligations. Borrower is in compliance
with all Applicable Laws and other legal requirements applicable to its
business, has obtained all authorizations, consents, approvals, orders, licenses
and permits from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for the transaction of its business.

 

5.2           Executive Offices; Corporate or Other Names; Conduct of Business. 
The locations of Borrower’s executive offices and principal place of business,
and locations where all of Borrower’s records with respect to Collateral are
kept are as set forth in Schedule 5.2, which schedule Borrower may update at any
time without consent of, but with notice to, Agent.  Notwithstanding the
foregoing, Borrower shall not change its (a) name, (b) chief executive office,
(c) principal place of business or jurisdiction of formation, or (d) location of
its records concerning the Collateral, without, in each instance, giving thirty
(30) days’ subsequent written notice thereof to Administrative Agent and
Security Agent and taking all actions deemed necessary or appropriate by
Administrative Agent to protect and perfect Security Agent’s Liens continuously
upon the Collateral.   Notwithstanding the foregoing, Borrower shall not change
its principal place of business to a location outside the United States.

 

5.3           Authority; Compliance with Other Agreements and Instruments and
Government Regulations.  The execution, delivery and performance by Borrower,
any Owner Trustee, any Leasing Subsidiary, and any Subsidiary of the Loan
Documents to which each is a party have been duly authorized by all necessary
corporate action, and do not and will not:

 

54

--------------------------------------------------------------------------------


 

5.3.1           Require any consent or approval not heretofore obtained of any
member, partner, director, stockholder, security holder or creditor of such
party;

 

5.3.2        Violate or conflict with any provision of such party’s operating
agreement, charter, articles of incorporation or bylaws, as applicable;

 

5.3.3        Result in or require the creation or imposition of any Lien (other
than pursuant to the Loan Documents) upon or with respect to any Property now
owned or leased or hereafter acquired or leased by such party;

 

5.3.4        Violate any Applicable Law applicable to such party; or

 

5.3.5        Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which such party is a
party or by which such party or any of its property is bound or affected; and
such party is not in violation of, or default under, any Applicable Law or
Contractual Obligation, or any indenture, loan or credit agreement, in any
respect.

 

5.4           No Governmental Approvals Required.  Except as previously obtained
or made, no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under Applicable Laws the execution,
delivery and performance by Borrower, any Owner Trustee, any Leasing Subsidiary,
and any Subsidiary of the Loan Documents to which it is a party.

 

5.5           Subsidiaries.

 

5.5.1           As of the Closing Date, Schedule 5.5 hereto correctly sets forth
the names, form of legal entity, membership interests or stock of Borrower or a
Subsidiary of Borrower (specifying such owner) and jurisdictions of organization
of all Subsidiaries of Borrower.  Except as described in Schedule 5.5, Borrower
does not own any capital stock, equity interest or debt security which is
convertible, or exchangeable, for capital stock or equity interest in any
Person.  Unless otherwise indicated in Schedule 5.5, all of the outstanding
shares of capital stock, or all of the units of equity interest, as the case may
be, of each Subsidiary are owned of record and beneficially by Borrower, there
are no outstanding options, warrants or other rights to purchase capital stock
of any such Subsidiary, and all such shares or equity interests so owned are
duly authorized, validly issued, fully paid and non-assessable, and were issued
in compliance with all applicable state and federal securities and other
Applicable Laws, and are free and clear of all Liens, except for Permitted
Liens.

 

5.5.2        Each Subsidiary is a legal entity of the type described in
Schedule 5.5 duly formed, validly existing and in good standing under the
Applicable Laws of its jurisdiction of organization and is duly qualified to do
business as a foreign organization and in good standing as such in each

 

55

--------------------------------------------------------------------------------


 

jurisdiction in which the conduct of its business or the ownership or leasing of
its property makes such qualification necessary and in which the failure to be
so qualified or registered could adversely affect the Borrower in any material
respect, and has all requisite power and authority to conduct its business and
to own and lease its property.

 

5.5.3        Each Subsidiary is in compliance with all Applicable Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and each such
Subsidiary has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business.

 

5.5.4        Borrower shall update Schedule 5.5, as necessary and without the
consent of, but with notice to, Agent, to maintain the accuracy and correctness
of such schedule at all times from the Closing Date through the Termination
Date.

 

5.5.5        WLFC Funding (Ireland) limited is a Wholly-Owned Subsidiary which
is not currently operating as a business and which has no assets or operating
income.

 

5.6           Financial Statements.  Borrower has furnished to Lender the
audited financial statements of Borrower and its Subsidiaries (on a consolidated
basis) as of the fiscal year ending December 31, 2008 (including balance sheets
and income statements) and the unaudited financial statements of Borrower and
its Subsidiaries (on a consolidated basis) as of the Fiscal Quarter ending
September 30, 2009.  The financial information contained therein fairly presents
in all material respects the financial condition, results of operations and
changes in financial position of Borrower and its Subsidiaries (on a
consolidated basis) as of such dates and for such periods.

 

5.7           No Material Adverse Effect.  Except as set forth on Schedule 5.7,
as of the Closing Date, no circumstance or event has occurred that constitutes a
Material Adverse Effect.

 

5.8           Title To and Location of Property.  Borrower and its Subsidiaries
have valid title,  to, or leasehold interests in, the Property, including all
Engines and Equipment, as reflected in the balance sheet(s) described in
Section 5.6, other than items of Property or exceptions to title which are in
each case immaterial and Property subsequently sold or disposed of in the
ordinary course of business.  Such Property is free and clear of all Liens,
other than those described in Schedule 5.8 and Permitted Liens.

 

5.9           Intellectual Property.  Borrower and its Subsidiaries own, or
possess the right to use to the extent necessary in their respective businesses,
all Intellectual Property, and no such Intellectual Property conflicts with the
valid Intellectual Property of any other Person.  Except as set forth in
Schedule 5.9, which schedule shall be accurate as of the Closing Date only and
which Borrower shall not be required to update, Borrower has not used any trade
name, trade style or “dba” during the five-year period ending on the Closing
Date.

 

56

--------------------------------------------------------------------------------


 

5.10         Litigation.  Except for matters set forth in Schedule 5.10, there
are no actions, suits, proceedings or investigations pending as to which
Borrower or any of its Subsidiaries have been served or have received notice or,
to the best knowledge of Borrower, threatened against or affecting Borrower or
any of its Subsidiaries or any Property of any of them, the Collateral, or any
other transactions contemplated by this Agreement, in each case, which if
determined adversely, could reasonably have a Material Adverse Effect.

 

5.11         Binding Obligations.  Each of the Loan Documents to which Borrower,
any Owner Trustee, any Leasing Subsidiary, and any Subsidiary is a party will,
when executed and delivered by such party, constitute the legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, except as enforcement may be limited by (i) the Bankruptcy Code
of the United States of America, as amended from time to time, and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws from
time to time in effect affecting the rights of creditors generally, or
(ii) equitable principles relating to the granting of specific performance and
other equitable remedies as a matter of judicial discretion.

 

5.12         No Default.  No event has occurred and is continuing that is a
Default or Event of Default.

 

5.13         ERISA.  Neither Borrower nor any of its Subsidiaries has any
Pension Plans.  Neither Borrower nor any of its Subsidiaries has incurred or
expects to incur any withdrawal liability to any Multiemployer Plan (as defined
herein).  As used herein, “Pension Plan” means any “employee pension benefit
plan” (as such term is defined in Section 3(2) of ERISA)) and “Multiemployer
Plan” means any employee benefit plan of the type described in
Section 001(a)(3) of ERISA to which Borrower or any of its ERISA affiliates
contributes or is obligated to contribute.

 

5.14         Regulation U; Investment Company Act.  No part of the proceeds of
any Loan hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any margin stock in violation
of Regulation U.  Neither Borrower nor any of its Subsidiaries is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

 

5.15         Disclosure.  None of the representations or warranties made by the
Borrower in the Loan Documents as of the date such representations and
warranties are made, and none of the statements contained in any exhibit,
report, or certificate furnished by the Borrower in connection with the Loan
Documents, contained any untrue statement of a material fact (when taken as a
whole) or omitted a material fact necessary to make the statement made not
misleading in light of all the circumstances existing at the date the statement
was made; provided, however, that with respect to information relating to the
Borrower’s business generally and not to Borrower specifically, the Borrower
represents and warrants only that such information was derived from sources the
Borrower believes to be reliable and the Borrower has no reason to believe at
the time such information was furnished or provided to the Administrative Agent
or any Lender that such information was misleading; and provided further that to
the extent any such information, report, financial statement, exhibit or
schedule was based

 

57

--------------------------------------------------------------------------------


 

upon or constitutes a forecast or projection, the Borrower represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule (it being understood that forecasts and projections by their nature
involve approximations and uncertainties).

 

5.16         Tax Liability.  Borrower and its Subsidiaries have filed all tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or
any of its Subsidiaries, except such taxes, if any, as are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been established and maintained.

 

5.17         Hazardous Materials.  Except as described in Schedule 5.17, as of
the Closing Date (a) neither Borrower nor any of its Subsidiaries at any time
has disposed of, discharged, released or threatened the release of any Hazardous
Materials in violation of any Hazardous Materials Law, (b) to the best knowledge
of Borrower, no condition exists that violates any Hazardous Material Law
affecting any real property owned by Borrower or any of its Subsidiaries, (c) no
real property or any portion thereof is or has been utilized by Borrower or any
of its Subsidiaries as a site for the manufacture of any Hazardous Materials and
(d) to the extent that any Hazardous Materials are used, generated or stored by
Borrower or any of its Subsidiaries on any real property, or transported to or
from such real property by Borrower or any of its Subsidiaries, such use,
generation, storage and transportation are in compliance with all Hazardous
Materials Laws.

 

5.18         Security Interests.  Upon the execution and delivery of all of the
Collateral Documents and the completion of all actions to perfect the security
interests so created, the Security Agreement will create a valid first priority
security interest in the Collateral described therein securing the Lender and
Non-Lender Obligations.

 

5.19         Leases, Engines and Equipment.  Each of the following is true and
correct with respect to each Lease for an Engine and item of Equipment included
in the Borrowing Base:

 

5.19.1         The amounts of rent and other amounts due under each Lease, as
shown on the Borrower’s books and records and on any statement or schedule
delivered to Administrative Agent in connection therewith, are the true and
correct amounts actually owed to the Borrower and the other Lessors;

 

5.19.2      The Lessor delivered to the Custodian an original counterpart of
such Lease, except with respect to Indemnified Original Lease in an aggregate
amount of up to $5,000,000.00;

 

5.19.3      All rentals, fees, costs, expenses and charges paid or payable by
the Lessee under any Lease, including without limitation, any brokerage and
other fees paid to the Borrower do not violate any Applicable Law relating to
the maximum fees, costs, expenses or charges that can be charged in any
jurisdiction in which any Engine or Equipment is located or in which the
corresponding Lessee is located, or in which a transaction was consummated, or

 

58

--------------------------------------------------------------------------------


 

in any other jurisdiction which may have jurisdiction with respect to any such
Engine, Equipment, Lease or Lessee.

 

5.20         Cape Town Convention.   The Borrower is (a) a “Transactional User
Entity” (as such term is defined in the Regulations for the International
Registry); (b) “situated”, for the purposes of the Cape Town Convention, in the
United States; and (c) has the “power to dispose” (as such term is used in the
Cape Town Convention) of the Engines or Turboprop Engines;

 

5.20.1         The Engines and Turboprop Engines are “aircraft objects” (as such
term is defined in the Cape Town Convention);

 

5.20.2      The Borrower has identified any and all Cape Town Eligible Leases,
and has notified Agents of such Leases, in writing;

 

5.20.3      The payment of principal of and interest on the Notes, and the
performance by the Borrower of the Lender and Non-Lender Obligations, are
“associated rights” (as such term is defined in the Cape Town Convention) with
respect to the Engines or Turboprop Engines.

 

5.21         Depreciation Policies.  The Borrower’s depreciation policies in
effect as of the Closing Date with respect to the Engines and the Equipment are
as set forth on Schedule 5.21.

 

5.22         Non-Lender Protection Agreements.  Schedule 5.22 identifies each
Non-Lender Protection Agreement to which Borrower is a party that is in effect
as of the Closing Date, and a copy of each such Non-Lender Protection Agreement
has been made available to Agent.

 

5.23         Eligible Leases.  A list of all Eligible Engines and/or items of
Eligible Equipment (other than Eligible Parts) subject to a Lease in effect as
of the Closing Date is set forth in Schedule 5.23.

 

5.24         Preservation of International Interests.  The Lien, International
Interest and assignment of International Interest of each Mortgage and Security
Agreement and Owner Trustee Mortgage and Security Agreement and the
International Interest of each Cape Town Eligible Lease shall be registered with
the FAA and/or International Registry, and such rights, International Interests
and assignments of International Interest of the Engine Owner and Security Agent
in the Engines or Turboprop Engines are at all times maintained as against any
third parties under the applicable laws of any jurisdiction within the United
States and as against any third parties in any Contracting State under the Cape
Town Convention.

 

6.             AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

 

So long as any portion of the Loan remains in force and/or any Obligation
remains unpaid, Borrower shall, and shall cause its Subsidiaries to:

 

6.1           Payment of Taxes and Other Potential Liens.  Pay and discharge
promptly all material taxes, assessments and governmental charges or levies
imposed upon any of them, upon its respective Property or any part thereof and
upon its respective income or profits or any part

 

59

--------------------------------------------------------------------------------


 

thereof, except that Borrower and its Subsidiaries shall not be required to pay
or cause to be paid any tax, assessment, charge or levy that is not yet past
due, or is being contested in good faith by appropriate proceedings so long as
the relevant entity has established and maintains adequate reserves for the
payment of the same and provided that such contested amounts shall not exceed in
the aggregate $5,000,000.00.

 

6.2           Preservation of Existence.  Except as permitted under Sections 7.1
and 7.5, preserve and maintain its respective existence in the jurisdiction of
its formation and all material authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits, or registrations from any
Governmental Authority that are necessary for the transaction of its respective
business and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of its respective
business or the ownership or leasing of its respective Property, unless failing
to do so would not have a Material Adverse Effect.

 

6.3           Maintenance of Property.  Maintain, or, with respect to Property
subject to Leases, require the Lessees to maintain, in good working order and
condition consistent with industry practices and standards (taking into
consideration ordinary wear and tear), all of its Property and not permit any
waste thereof, and, in the ordinary course of business, make all needful and
proper repairs, replacements, additions and improvements thereto as are
necessary for the conduct of its business, except that the failure to maintain,
preserve and protect a particular item of Property shall not constitute a
violation of this covenant if such failure shall not cause a Material Adverse
effect or if such item is at the end of its useful life or otherwise is not of
significant value, either intrinsically or to the operations of Borrower.

 

6.4           Maintenance of Insurance.  Maintain or cause Lessee(s), as
applicable, liability, casualty and other insurance (subject to customary
deductibles and retentions) on all Property with responsible insurance companies
in such amounts and against such risks as is carried by responsible companies
engaged in similar businesses and owning similar assets in the general areas in
which Borrower and its Subsidiaries operate and shall furnish to Lenders
statements of its insurance coverage and shall promptly, upon Administrative
Agent’s request, furnish other or additional insurance deemed necessary by
Administrative Agent to the extent that such insurance may be available. 
Borrower shall take all actions required to maintain the foregoing insurance
and/or to comply with all requirements of such insurance coverage.  Prior to any
Loan disbursement or incurrence of any Letter of Credit Obligations, Agents (or
National City Bank, as prior administrative agent under the Original Credit
Agreement, provided National City Bank shall have entered into an assignment
agreement with Agents assigning all its rights in the Loan, including rights as
an insured party, to Agents) shall be named as additional insureds on all
liability insurance, all risk ground and flight engine coverage for damage or
loss of the related Engine or Engines, and war risk insurance (if applicable)
and Agents shall be named as a loss payee under all hull insurance policies
insuring the Collateral.  Borrower shall deliver to Administrative Agent
endorsements to all of its (a) “All Risk” and business interruption insurance
policies naming Administrative Agent as loss payee, and (b) general liability
and other liability policies naming Administrative Agent as an additional
insured.  All policies of insurance on real and personal property will include
an endorsement, in form and substance acceptable to Administrative Agent,
showing loss payable to Administrative Agent (Form 438 BFU or equivalent) (or
National City Bank, as set forth above) and extra expense and business

 

60

--------------------------------------------------------------------------------


 

interruption endorsements.  Such endorsement, or an independent instrument
furnished to Administrative Agent, will provide that the insurer will give at
least thirty (30) days’ prior written notice to Administrative Agent before any
such policy or policies of insurance shall be canceled.  Upon the occurrence and
continuation of a Default or Event of Default, Borrower hereby directs all
present and future insurers under its and its Subsidiaries’ “All Risk” policies
of insurance to pay all proceeds payable thereunder directly to Administrative
Agent for the ratable benefit of Lenders.  Administrative Agent reserves the
right at any time, upon review of Borrower’s risk profile, to require additional
forms and limits of insurance to adequately protect Lenders’ interests in
accordance with Administrative Agent’s normal practices for similarly situated
borrowers, and if the circumstances are unusual, in Administrative Agent’s sole
opinion.  In the event that any insurance policies or endorsements thereto
required hereunder are in the name of National City Bank as of the Closing Date,
Borrower shall use its commercially reasonable best efforts to have such
insurance and endorsements reissued in Agent’s name as required hereunder as
promptly as possible after the Closing Date and in any event within ninety (90)
days after the Closing Date.

 

6.5           Compliance with Applicable Laws.  Comply with all Applicable Laws,
except that Borrower and its Subsidiaries need not comply with an Applicable Law
then being contested by any of them in good faith by appropriate proceedings or
when failure to comply would not have a Material Adverse Effect.

 

6.6           Inspection Rights.  Upon reasonable notice, at any time during
regular business hours (but not so as to materially interfere with the business
of Borrower or any of its Subsidiaries) and up to two times per Fiscal Year if
no Event of Default has occurred and is then continuing and as often as
requested after the occurrence and during the Continuation of a Default, permit
Agent, or any authorized employee or representative thereof, to examine, audit
and make copies and abstracts from the records and books of account of, and to
visit and inspect the Property of, Borrower and its Subsidiaries and to discuss
the affairs, finances and accounts of Borrower and its Subsidiaries with any of
its officers, key employees or accountants.  Borrower shall reimburse Agent for
up to $25,000.00 of inspection-related expenses per year; provided, Borrower
shall reimburse Agent for all inspection-related expenses incurred while Event
of Default has occurred and is then continuing.

 

6.7           Keeping of Records and Books of Account.  Keep adequate records
and books of account reflecting all financial transactions in conformity with
GAAP, consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower and its Subsidiaries.

 

6.8           Compliance with Agreements.  Promptly and fully comply in all
material respects with all Contractual Obligations to which any one or more of
them is a party, except for any such Contractual Obligations then being
contested by any of them in good faith by appropriate proceedings.

 

6.9           Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in this Agreement.

 

61

--------------------------------------------------------------------------------


 

6.10         Hazardous Materials Laws.  Keep and maintain all real property used
and/or owned by Borrower and any of its Subsidiaries and each portion thereof in
compliance in all material respects with all applicable Hazardous Materials Laws
and promptly notify Lender in writing (attaching a copy of any pertinent written
material) of (a) any and all material enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened in
writing by a Governmental Authority pursuant to any applicable Hazardous
Materials Laws, (b) any and all material claims made or threatened in writing by
any Person against Borrower relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any senior officer of any of Borrower of any material
occurrence or condition on any real property adjoining or in the vicinity of
such real property that could reasonably be expected to cause such real property
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such real property under any applicable
Hazardous Materials Laws.

 

6.11         Future Subsidiaries.  Notify Lender of the existence of any
Subsidiary not disclosed on Schedule 5.5.

 

6.12         Conduct of Business.  Conduct its business substantially as now
conducted or as otherwise permitted hereunder.

 

6.13         Further Assurances; Schedule Supplements.  At any time and from
time to time, upon the written request of Administrative Agent or Security Agent
and at the sole expense of Borrower, promptly and duly execute and deliver any
and all such further instruments and documents and take such further action as
such Agent may reasonably request to obtain the full benefits of this Agreement
and to protect, preserve and maintain all respective parties’ rights in the
Collateral and under this Agreement.  Upon the occurrence and continuation of a
Default or Event of Default and as often as Agent may thereafter require,
Borrower will supplement each Schedule to this Agreement with respect to any
matter hereafter arising that, if existing or occurring as of the Closing Date,
would have been required to be set forth or described in such Schedule;
provided, that except for Schedules 5.2, 5.5 and 5.9, such supplement shall not
be deemed to be an amendment thereof unless expressly consented to in writing by
Administrative Agent.

 

6.14         Financial Covenants.  Maintain the following financial covenants on
a consolidated basis, each of which shall be calculated in accordance with GAAP
consistently applied as of the end of each Fiscal Quarter, as applicable, on a
rolling four (4) quarter basis:

 

6.14.1         Minimum Consolidated Tangible Net Worth.  Minimum Consolidated
Tangible Net Worth in an amount equal to or greater than the sum of
(i) eighty-five percent (85%) of Tangible Net Worth at the close of the
immediately preceding Fiscal Quarter plus (ii) seventy-five percent (75%) of
Positive Net Income for each such successive Fiscal Quarter.  As used herein
“Positive Net Income” means Net Income for such Fiscal Quarter, with no
deduction for any net losses in such Fiscal Quarter.

 

62

--------------------------------------------------------------------------------


 

6.14.2      Leverage Ratio.

 

(i)            A ratio of Total Debt on that date to Tangible Net Worth of not
more than 4.50 : 1.0.

 

(ii)           A ratio of Total Debt (calculated with respect to Borrower only)
on that date to Tangible Net Worth (calculated with respect to Borrower only) of
not more than 4.25 : 1.0.

 

6.14.3         Minimum Ratio of EBIT to Consolidated Interest.  A ratio of EBIT
to Consolidated Interest of at least 1.50 : 1.0.  As used herein, “EBIT” means,
with respect to any fiscal period, the sum of (a) Net Income for that period,
plus (b) any extraordinary loss reflected in such Net Income, minus (c) any
extraordinary gain reflected in such Net Income, plus (d) Interest Expense of
Borrower and its Subsidiaries for that period, plus (e) the aggregate amount of
federal and state taxes on or measured by income of Borrower and its
Subsidiaries for that period (whether or not payable during that period);
provided that “EBIT” shall not include any gains or losses resulting from
changes in the fair market value of derivative instruments (within the meaning
of SFAS 133).  As used herein, “Consolidated Interest” shall mean with respect
to Borrower and its Subsidiaries as of the last day of any Fiscal Quarter, the
sum of all interest, fees, charges and related expenses (in each case as such
expenses are calculated according to GAAP) paid or payable (without duplication)
for that Fiscal Quarter to a lender in connection with borrowed money (including
any obligations for fees, charges and related expenses payable to the issuer of
any letter of credit) or the deferred purchase price of assets that are
considered “interest expense” under GAAP; provided that “Consolidated Interest”
shall not include any gains or losses resulting from changes in the fair market
value of derivative instruments (within the meaning of SFAS 133).

 

6.15         Subordination of Third Party Fees.  Borrower shall agree to
subordinate, on terms satisfactory to Administrative Agent, any fees paid to any
Subsidiaries or Affiliates of Borrower pursuant to ongoing contractual
arrangements for services provided to Borrower, including without limitation,
licensing, management and marketing fees.

 

6.16         Maintenance of Borrowing Base.  Subject to Borrower’s right to cure
set forth in Section 2.8.3, maintain the value of the Borrowing Base at all
times such that no Borrowing Base Deficiency occurs.

 

6.17         Placards.  Affix and maintain or use its best efforts to cause each
Lessee under a Lease to affix to and maintain on all Eligible Engine(s) or
item(s) of Eligible Equipment (other than Eligible Parts) a placard bearing an
inscription substantially in the form attached hereto as Exhibit P or such other
inscription as Security Agent from time to time may reasonably request.  The
Borrower shall, on a quarterly basis, provide to Administrative Agent and
Security Agent a list of all Eligible Engines or items of Eligible Equipment
(other than Eligible Parts) subject to a Lease indicating, to the best knowledge
of the Borrower, which Engines have placards affixed and on which no such
placard is affixed.

 

63

--------------------------------------------------------------------------------


 

6.18         Maintenance of Current Depreciation Policies.  Maintain its method
of depreciating its assets substantially consistent with past practices as set
forth in Schedule 5.22 and promptly notify the Banks of any deviation from such
practices.

 

6.19         Preservation of International Interests.  At its expense, Borrower
shall or shall cause any other Party, as applicable, to (i) register with the
FAA and/or International Registry, and thereafter maintain, the Lien,
International Interest and assignment of International Interest of each Mortgage
and Security Agreement and Owner Trustee Mortgage and Security Agreement and the
International Interest of each Cape Town Eligible Lease; and (ii) maintain the
rights and International Interests and assignment of International Interest of
the Engine Owner and Security Agent in the Engines or Turboprop Engines, as
against any third parties under the applicable laws of any jurisdiction within
the United States and as against any third parties in any Contracting State
under the Cape Town Convention.  The Borrower agrees to furnish Security Agent
with copies of all documents relating to the foregoing and with recording and
registration data as promptly as practicable following the issuance of the same
by the FAA and the International Registry.

 

6.20         Maintenance of WEST Management Agreement and Servicing Agreement. 
Maintain substantially consistent with past practices and not terminate
Borrower’s interest and/or role under the WEST Administrative Agency Agreement
and Borrower’s management fee arrangement under the WEST Servicing Agreement and
promptly notify the Banks of any deviation from such practices.

 

6.21         Notice of Non-Lender Protection Agreement.  Promptly upon the
execution of any such Non-Lender Protection Agreement or incurrence of such
obligation after the Closing Date and until the Termination Date, Borrower shall
provide to Administrative Agent prompt written notice of such event and a copy
of such Non-Lender Protection Agreement.

 

7.             NEGATIVE COVENANTS

 

Borrower covenants and agrees that Borrower and its Subsidiaries shall not,
directly or indirectly, by operation of law or otherwise.

 

7.1           Modification of Formation Documents.  Amend its certificate of
incorporation or formation documents in such a way that could reasonably be
expected to have a Material Adverse Effect.

 

7.2           Modification of Debt.  Cancel or modify any Indebtedness owing to
it, except for reasonable consideration in the ordinary course of its business
or to the extent that it would not have a Material Adverse Effect on Borrower’s
financial condition.

 

7.3           Net Income.  Permit Net Income of the Borrower and its
Subsidiaries for any two consecutive Fiscal Quarters, as reported at the end of
each such Fiscal Quarter, to be less than zero.

 

7.4           Payment of Subordinated Obligations.  Pay any (a) principal
(including sinking fund payments) or any other amount (other than scheduled
interest payments) with respect to any Subordinated Obligation, or purchase or
redeem (or offer to purchase or redeem) any

 

64

--------------------------------------------------------------------------------


 

Subordinated Obligation, or deposit any monies, securities or other Property
with any trustee or other Person to provide assurance that the principal or any
portion thereof of any Subordinated Obligation will be paid when due or
otherwise to provide for the defeasance of any Subordinated Obligation or
(b) scheduled interest on any Subordinated Obligation unless the payment thereof
is then permitted pursuant to the terms of the indenture or other agreement
governing such Subordinated Obligation; provided that Borrower and its
Subsidiaries shall be permitted to pay regularly scheduled payments of principal
and interest on Subordinated Obligations so long as no Event of Default is then
outstanding.

 

7.5           Mergers.  Merge or consolidate with or into any Person, except
(a) mergers and consolidations of a Subsidiary of Borrower into Borrower or a
Wholly-Owned Subsidiary or of Subsidiaries with each other and (b) a merger or
consolidation of a Person into Borrower or with or into a Wholly-Owned
Subsidiary of Borrower that is not prohibited by Section 7.6; provided that
(i) Borrower is the surviving entity, (ii) no Change in Control results
therefrom, (iii) no Default or Event of Default then exists or would result
therefrom, (iv) Borrower executes such amendments to the Loan Documents as
Administrative Agent may reasonably determine are appropriate as a result of
such merger, (v) the aggregate consideration paid or to be paid (whether cash,
notes, stock, or assumption of debt or otherwise) by the Borrower and/or its
Subsidiaries in any one such merger or consolidation does not exceed
$25,000,000.00, and (vi) such aggregate consideration with respect to all such
mergers or consolidations shall not exceed $50,000,000.00 in any Fiscal Year.
Without limitation, no such merger or consolidation shall result in a violation
of the terms of Section 6.2 or Section 6.14 based on pro forma financials.

 

7.6           Hostile Acquisitions.  Directly or indirectly use the proceeds of
any Loan in connection with the Acquisition of a public corporation if such
Acquisition is opposed by the board of directors of such corporation or business
entity.

 

7.7           ERISA.  Create or maintain any Pension Plans or incur any
withdrawal liability to any Multiemployer Plan (as defined herein).

 

7.8           Change in Nature of Business.  Make any material change in the
nature of the business of Borrower and its Subsidiaries, taken as a whole.

 

7.9           Liens and Negative Pledges.  Create, incur, assume or suffer to
exist any Lien or Negative Pledge of any nature upon or with respect to any of
its respective Property or any Collateral or engage in any sale and leaseback
transaction with respect to any of its respective Property or any Collateral,
whether now owned or hereafter acquired, except:

 

7.9.1        Liens and Negative Pledges under the Loan Documents and as
permitted in Section 7.18;

 

7.9.2        Permitted Liens; or

 

7.9.3        Liens on Property acquired by Borrower or any of its Subsidiaries
that were in existence at the time of the acquisition of such Property and were
not created in contemplation of such acquisition; or

 

65

--------------------------------------------------------------------------------


 

7.9.4        Liens securing (i) purchase money Indebtedness permitted by
Section 7.10.4 and (ii) Indebtedness that directly or indirectly refinances
purchase money Indebtedness referred to in clause (i) and that is otherwise
permitted by Section 7.10, solely to the extent such Liens are on and limited to
the capital assets acquired, constructed or financed with the proceeds of the
Indebtedness referred to in clause (i); or

 

7.9.5        Sale and leaseback transactions with respect to Engines or
Equipment not included in the Borrowing Base; or

 

7.9.6        Liens securing the NordLB loan in an amount up to $*** which do not
encumber any of the Collateral.

 

7.10         Indebtedness and Guaranteed Indebtedness.  Create, incur or assume
any Indebtedness or Guaranty Indebtedness except:

 

7.10.1      Indebtedness and Guaranteed Indebtedness existing on the Closing
Date, including the anticipated loan from NordLB, and disclosed in Schedule
7.10, and refinancings, renewals, extensions or amendments that do not increase
the amount thereof;

 

7.10.2      Indebtedness and Guaranteed Indebtedness under the Loan Documents;

 

7.10.3      Except as permitted in Section 7.10.7 below, intercompany
Indebtedness and intercompany Guaranteed Indebtedness of Borrower or any of its
Subsidiaries not to exceed $5,000,000.00 outstanding at any one time;

 

--------------------------------------------------------------------------------

***   Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission

 

66

--------------------------------------------------------------------------------


 

7.10.4      Indebtedness consisting of Capital Lease Obligations not to exceed
$5,000,000.00 outstanding at any one time;

 

7.10.5      Subordinated Obligations in such amount as may be approved in
writing by Agents and Credit Facility Lenders;

 

7.10.6      Indebtedness consisting of Interest Rate Protection Agreements
solely to the extent entered into in the ordinary course of business for the
purpose of mitigating risks associated with liabilities, commitments,
investments, assets or property and not for the purpose of speculation or taking
a market risk;

 

7.10.7      Guaranteed Indebtedness in support of the obligations of a
Wholly-Owned Subsidiary, provided that such obligations are not prohibited by
this Agreement; and

 

7.10.8      In addition to the foregoing, Permitted Indebtedness.

 

7.11         Transactions with Affiliates.  Make, or suffer to exist, any loan
or advance or extend any credit to any Person, including, without limitation,
any Affiliate of the Borrower other than:

 

7.11.1      advances to employees in the ordinary course of business not to
exceed $100,000.00 in the aggregate outstanding at any time;

 

7.11.2      trade credit advanced in the ordinary course of business;

 

7.11.3      transactions between or among Borrower and its Subsidiaries; and

 

7.11.4      transactions on overall terms at least as favorable to Borrower or
its Subsidiaries as would be the case in an arm’s length transaction between
unrelated parties of equal bargaining power.

 

7.12         Amendments to Subordinated Obligations.  Amend or modify any term
or provision of any indenture, agreement or instrument evidencing or governing
any Subordinated Obligation in any respect that will or may adversely affect the
interests of Lenders.

 

7.13         Non-Lender Protection Agreements.  Cause or permit the aggregation
notional amount of all Non-Lender Protection Agreements entered into after the
date of this Agreement and not shown on Schedule 5.22 to exceed $75,000,000.00
without Requisite Lenders’ written approval.

 

7.14         Distributions.  Purchase, redeem, retire or otherwise acquire,
directly or indirectly, or make any sinking fund payments with respect to, any
shares of its Stock now or hereafter outstanding (each and collectively a
“Distribution”); provided, however, that the Borrower may (i) declare and pay
dividends if no Default or Event of Default exists prior to or

 

67

--------------------------------------------------------------------------------


 

after giving effect to such declaration or payment, and (ii) repurchase up to
$10,000,000.00 of its issued and outstanding shares of Stock in each fiscal year
provided no Default or Event of Default exists prior to, or would result after,
such repurchase.

 

7.15         Investments.  Make or suffer to exist any Investment, other than:

 

7.15.1      Investments in existence on the Closing Date and disclosed on
Schedule 7.15;

 

7.15.2      Investments consisting of Cash Equivalents or Cash, which may be
held in ordinary demand deposit accounts;

 

7.15.3      Investments in a Person that is the subject of an Acquisition not
prohibited by Section 7.6;

 

7.15.4      Investments consisting of advances to officers, directors and
employees of Borrower and its Subsidiaries for travel, entertainment,
relocation, anticipated bonus and analogous ordinary business purposes;

 

7.15.5      Investments in a Subsidiary that is a Wholly-Owned Subsidiary;
provided that Borrower shall not (a) create or allow to exist any Subsidiary
(unless with respect to Subsidiaries other than Special Purpose Financing
Vehicles and WLFC Funding (Ireland) Limited provided WLFC Funding (Ireland)
Limited does not operate or maintain any assets, the same shall have executed
and delivered to the Security Agent and the Administrative Agent a Subsidiary
Guaranty and (with respect to Subsidiaries other than WEST and the WEST
Subsidiaries) a joinder agreement to the Security Agreement in form acceptable
to the Security Agent creating in favor of the Security Agent a first priority
perfected Lien on its assets, provided that such Lien shall be subject and
subordinate to any permitted Lien on assets securing Permitted Indebtedness
unless the Borrower, despite the exercise of reasonable efforts, shall be unable
to close such financing with the Security Agent’s subordinate Lien thereon (in
which event, assuming no Default exists or would exist after giving effect to
such financing, the Security Agent shall not be required to have a Lien on the
assets securing such Permitted Indebtedness)) or (b) purchase or otherwise
acquire (unless no Default exists or would exist immediately thereafter)
including, without limitation, by way of share exchange, any part or amount of
the capital stock or assets of, or make any Investments in any other Person,
except for stock, obligations or securities received in settlement of debts
owing to it created in the ordinary course of business and Investments otherwise
expressly permitted under this Agreement;

 

7.15.6      Investments consisting of the extension of credit to customers or
suppliers of Borrower and its Subsidiaries in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof;

 

68

--------------------------------------------------------------------------------


 

7.15.7      Investments received in connection with the settlement of a bona
fide dispute with another Person;

 

7.15.8      Investments:  (i) up to $10,000,000.00 in the aggregate outstanding
at any one time; (ii) in excess of $10,000,000.00 and up to $20,000,000.00 in
the aggregate outstanding at any one time, provided, (x) such Investments are
approved in writing by Agent and (y) Borrower has provided pro forma evidence of
compliance with Section 6.4 taking into account such Investment; and (iii) in
excess of $20,000,000.00 or more in the aggregate at any one time outstanding,
provided such Investments are approved in writing by the Requisite Lenders;

 

7.15.9      Notes receivable in an aggregate up to $10,000,000.00; or

 

7.15.10    Subject to Section 7.13, Interest Rate Protection Agreements.

 

7.16         Additional Bank Accounts.  Directly or indirectly, open, maintain
or otherwise have any checking, savings or other accounts where money is or may
be deposited or maintained outside the United States of America, except as may
be required for the receipt of Lease payments from a Lessee located in a
non-U.S. jurisdiction and provided that amounts deposited into any such account
are swept into Borrower’s operating account once per calendar month.

 

7.17         No Adverse Selection.  Allow any adverse selection procedures to be
used by the Borrower as between the credit facility established by this
Agreement and any other credit facility to which the Borrower is a party
(including, without limitation, the WEST Funding Facility) in selecting any
Engine or item of Equipment for inclusion in the Borrowing Base.

 

7.18         Negative Pledge/WEST.  Borrower shall not cause or permit Liens or
Negative Pledges on the Borrower’s interest in the WEST Subsidiaries or the WEST
Administrative Agency Agreement and/or management fee arrangement with WEST
under the Servicing Agreement other than Liens or negative pledges currently
existing under the WEST Funding Facility provided such Liens or Negative Pledges
shall not adversely affect such management agreement or Borrower’s interest
therein.

 

7.19         WLFC Funding (Ireland) Limited.  Borrower shall not permit WLFC
Funding (Ireland) Limited to maintain operations or assets or earn any income
unless WLFC Funding (Ireland) Limited shall have executed a Subsidiary Guaranty
and Security Agreement as required under this Agreement.

 

8.             INFORMATION AND REPORTING REQUIREMENTS

 

8.1           Reports and Notices.  Borrower represents, warrants and agrees
that, from and after the Closing Date until the Termination Date, Borrower shall
deliver to Administrative Agent:

 

8.1.1           within forty-five (45) days following the end of each Fiscal
Quarter (unless an extension is approved by the Securities Exchange Commission),
(1) SEC Form 10-Q of Borrower for such Fiscal Quarter, (2) a

 

69

--------------------------------------------------------------------------------


 

Compliance Certificate, and (3) the unconsolidated income statement, balance
sheet and statement of cash flows of Borrower (only), internally prepared for
each Fiscal Quarter, prepared in accordance with GAAP, including the notes and
schedules thereto.

 

8.1.2        within one hundred twenty (120) days following the end of each
Fiscal Year (unless an extension is approved by the Securities Exchange
Commission) or, in any event, within fifteen (15) days of a timely filing with
the SEC, (1) the Financial Statements of Borrower for such Fiscal Year
accompanied by an unqualified report and opinion by an independent certified
public accounting firm acceptable to Administrative Agent certified by an
Authorized Signatory; (2) a Compliance Certificate; and (3) the unconsolidated
income statement, balance sheet and statement of cash flows of Borrower (only),
internally prepared for such Fiscal Year, prepared in accordance with GAAP,
including the notes and schedules thereto.

 

8.1.3        on or before May 31 of each calendar year, the audited financial
statements of WEST (unconsolidated).

 

8.1.4        as soon as practicable and in any event within 15 days after the
end of each calendar month, a report listing the Leases of Engines and Equipment
in the Borrowing Base (in form and substance reasonably satisfactory to the
Administrative Agent).

 

8.1.5        as soon as available, but in any event within fifteen (15) days
after the end of the immediately preceding calendar month, a Borrowing Base
Certificate of the Borrower showing, as of the end of such calendar month
setting forth, among other things, the Eligible Engines and Eligible Equipment
that are subject to an Eligible Lease. The Borrowing Base Certificate shall also
include a list of all Engines and Equipment acquired by the Borrower since the
date of the last Borrowing Base Certificate delivered to Administrative Agent.

 

8.1.6        within twenty (20) days following the receipt by Administrative
Agent of the Borrowing Base Certificate covering the last month of a Fiscal
Quarter, an Appraisal with respect to Eligible Engines and/or Eligible Equipment
added to the Borrowing Base during the Fiscal Quarter just ended.  In addition,
at least once per each Fiscal Year, the Borrower shall permit the Security Agent
to retain an Appraiser (at Borrower’s expense) to conduct an appraisal with
respect to all Eligible Engines and Eligible Equipment included in the Borrowing
Base.  Each Appraisal shall assign specific values for the Engines covered
thereby.

 

8.1.7        promptly, notice in writing of (i) any litigation, legal proceeding
or dispute, other than disputes in the ordinary course of business or, whether
or not in the ordinary course of business, involving amounts, individually or in
the aggregate, in excess of $5,000,000, affecting the Borrower or any Subsidiary
as a defendant, whether or not fully covered by insurance, and

 

70

--------------------------------------------------------------------------------


 

regardless of the subject matter thereof, or, if no monetary amounts are claimed
in connection therewith, which proceeding or dispute, if determined or resolved
against the Borrower or any Subsidiary is reasonably likely to have a Material
Adverse Effect on the Borrower or any Subsidiary or (ii) any cancellation or
threatened cancellation by any insurance carrier of any insurance policy or
policies carried by the Borrower or by any of its Subsidiaries on the assets and
properties of the Borrower or any Subsidiary.

 

8.1.8        promptly, and in any event within two (2) Business Days of when the
Borrower becomes aware or, in the exercise of reasonable due diligence should
have become aware of the same, notice in writing in the event that at any time a
Borrowing Base Deficiency exists, and promptly, and in any event within five
(5) Business Days, notify in writing the Administrative Agent of any material
damage to or other Event of Loss with respect to any Eligible Engine or Eligible
Equipment.

 

8.1.9        promptly upon the earlier of the date on which the Borrower becomes
aware or, in the exercise of reasonable due diligence should have become aware
of the same, notify the Administrative Agent (or, in the case of (f) below, the
Security Agent) by telephone (to be confirmed within three calendar days in
writing from the Borrower to each Bank) of the occurrence of any of the
following:

 

(i)            any Default or Event of Default;

 

(ii)           any breach under any contract or contracts and breach involves
payments by the Borrower in an aggregate amount equal to or in excess of
$5,000,000;

 

(iii)          a default or event of default under or as defined in any evidence
of or agreements for any Indebtedness for borrowed money under which the
Borrower’s liability is equal to or in excess of $5,000,000, individually or in
the aggregate, whether or not an event of default thereunder has been declared
by any party to such agreement or any event which, upon the lapse of time or the
giving of notice or both, would become an event of default under any such
agreement or instrument or would permit any party to any such instrument or
agreement to terminate or suspend any commitment to lend to the Borrower or to
declare or to cause any such indebtedness to be accelerated or payable before it
would otherwise be due;

 

(iv)          any change in any Regulation, including, without limitation,
changes in tax laws and regulations, which would have a Material Adverse Effect
on the Borrower or any Subsidiary;

 

(v)           any litigation, administrative proceeding or investigation which
could reasonably have a Material Adverse Effect on the Borrower or any
Subsidiary;

 

(vi)          any instance in which Engines or Equipment are operated (x) on
routes with respect to which it is customary for air carriers flying comparable
routes to carry confiscation or expropriation insurance or (y) in any area
designated by companies providing

 

71

--------------------------------------------------------------------------------


 

such coverage as a recognized or threatened war zone or area of hostilities or
an area where there is a substantial risk of confiscation or expropriation; and

 

(vii)         any “Early Amortization Event,” Event of Default or “Servicer
Termination Event” (as such terms are defined in the WEST Funding Facility)
under the WEST Funding Facility.

 

8.1.10         promptly upon the filing thereof with the SEC one copy of each
financial statement, report, notice or proxy statement sent by the Borrower to
stockholders generally, and, a copy of each regular or periodic report, and any
registration statement, or prospectus in respect thereof, filed by the Borrower
with any securities exchange or with federal or state securities and exchange
commissions or any successor agency.

 

8.1.11         subject to the prohibitions set forth in Section 7.1 hereof,
promptly deliver to the Administrative Agent copies of any material amendments,
modifications or supplements to (i) certificate of incorporation or by-laws, and
(ii) the WEST Funding Facility, certified, with respect to the certificate of
incorporation, by the appropriate state officials, and, with respect to the
other foregoing documents, by the secretary or assistant secretary of the
Borrower as a true and correct copy thereof.

 

8.1.12         promptly, notice in writing of any merger or consolidation
involving the Borrower.

 

8.2           Other Reports.  Borrower shall, upon the request of any Agent,
furnish to Administrative Agent and/or Security Agent such other reports in
connection with the affairs, business, financial condition, operations,
prospects or management of Borrower or the Collateral, all in reasonable detail
in each case as the Administrative Agent shall reasonably request.

 

9.             EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

9.1           Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” under this Agreement:

 

9.1.1           Borrower shall fail to make any required payment in respect of
any Obligations within three (3) Business Days after the same shall become due
and payable or is declared due and payable (provided that no grace period shall
apply to principal payments required under this Agreement or to nonpayment of
the Obligations on the Maturity Date); or

 

9.1.2           Borrower shall fail or neglect to, or shall fail to cause the
applicable Owner Trustee to, perform, keep or observe any of the covenants,
promises, agreements, requirements, conditions or other terms, Obligations
(other than under Section 9.1.1) or provisions contained in this Agreement or
any of the other Loan Documents and such default shall have continued for a
period of thirty (30) days after Agent’s or any Lender’s notice to Borrower, of
such default hereunder; provided, there shall be no grace period for Borrower’s
failure to

 

72

--------------------------------------------------------------------------------


 

perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in Section 6.14
and Section 7 (except for Section 7.9); or

 

9.1.3           an event of default shall occur under any Indebtedness to which
Borrower is a party, or by which any such Person or its property is bound, and
such event of default (1) involves the failure to make any payment, whether of
principal, interest or otherwise, and whether due by scheduled maturity,
required prepayment, acceleration, demand or otherwise, in respect of any
Indebtedness (other than the Obligations) of such Person in an aggregate amount
exceeding $5,000,000, or (2) causes (or permits any holder of such Indebtedness
or a trustee to cause) such Indebtedness, or a portion thereof, in an aggregate
amount exceeding $5,000,000 to become due prior to its stated maturity or prior
to its regularly scheduled dates of payment; or

 

9.1.4           any representation or warranty in this Agreement or any other
Loan Document, or in any written statement, report or certificate pursuant
hereto or thereto, shall be untrue or incorrect in any material respect as of
the date when made or deemed to be made by the Borrower or any Subsidiaries; or

 

9.1.5           any of the assets of Borrower or any Subsidiary having a value
of $5,000,000 or more shall be attached, seized, levied upon or subjected to a
writ or distress warrant or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors of such Person, and any of
the foregoing shall remain unstayed or undismissed for sixty (60) consecutive
days; or any Person other than Borrower or any Subsidiary shall apply for the
appointment of a receiver, trustee or custodian for the assets of Borrower or
any Subsidiary and the order appointing such receiver, trustee or custodian
shall remain unstayed or undismissed for sixty (60) consecutive days; or
Borrower or any Subsidiary shall have concealed, removed or permitted to be
concealed or removed, any part of its Property with intent to hinder, delay or
defraud its creditors or any of them or made or suffered a transfer of any of
its property or the incurring of an obligation which may be fraudulent under any
bankruptcy, fraudulent transfer or other similar law; or

 

9.1.6           a case or proceeding shall have been commenced involuntarily
against Borrower or any Subsidiary in a court having competent jurisdiction
seeking a decree or order:  (1) under the Bankruptcy Code or any other
applicable Federal, state or foreign Bankruptcy or other similar law, and
seeking either (i) the appointment of a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of such Person or of any
substantial part of its properties, or (ii) the reorganization or winding up or
liquidation of the affairs of any such Person and such case or proceeding shall
remain undismissed or unstayed for sixty (60) consecutive days or such court
shall enter a decree or order granting the relief sought in such case or
proceeding; or (2) invalidating or denying (i) any Person’s right, power, or
competence to enter into or perform any of its obligations under any Loan
Document, or (ii) the validity or enforceability

 

73

--------------------------------------------------------------------------------


 

of this Agreement or any other Loan Document or any action taken hereunder or
thereunder; or

 

9.1.7           Borrower or any Subsidiary shall (1) file a petition under the
Bankruptcy Code or any other applicable Federal, state or foreign bankruptcy or
other similar law, (2) consent to the institution of proceedings thereunder or
to the filing of any such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of any such Person or of any substantial part of its
properties, (3) fail generally to pay (or admit in writing its inability to pay)
its debts as such debts become due, or (4) take any corporate action in
furtherance of any such action; or

 

9.1.8           final judgment or judgments (after the expiration of all times
to appeal therefrom) for the payment of money in excess of $5,000,000 in the
aggregate shall be rendered against Borrower or any Subsidiary, unless the same
shall be (i) fully covered by insurance (subject to any contractual deductibles)
and the issuer(s) of the applicable policies shall have acknowledged substantial
coverage in writing within thirty (30) days of judgment, or (ii) vacated,
stayed, bonded, paid or discharged within a period of thirty (30) days from the
date of such judgment; or

 

9.1.9           Borrower or any Subsidiary voluntarily or involuntarily
dissolves or is dissolved, terminates or is terminated; or

 

9.1.10         Borrower or any Subsidiary is enjoined, restrained, or in any way
prevented by the order of any court or other Governmental Authority, the effect
of which order restricts such Person from conducting all or any material part of
its business; or

 

9.1.11         the loss, suspension, revocation or failure to renew any License
or permit now held or hereafter acquired by Borrower or any Subsidiary, which
loss, suspension, revocation or failure to renew could reasonably be expected to
have a Material Adverse Effect; or

 

9.1.12         any Lien or any provision of any Loan Document shall for any
reason cease to be valid, binding and enforceable in accordance with its terms,
or any Lien granted, or intended by the Loan Documents to be granted, to
Security Agent shall cease to be a valid and perfected Lien having the first
priority (or a lesser priority if expressly permitted in the Loan Documents) in
any of the Collateral covered or purported to be covered thereby; or

 

9.1.13         any Change of Control of Borrower shall have occurred; or

 

9.1.14         The occurrence of any Event of Default or Servicer Termination
(as such terms are defined in the WEST Funding Facility) under the WEST Funding
Facility

 

74

--------------------------------------------------------------------------------


 

9.2           Remedies.  If any Default or Event of Default has occurred and is
continuing, then, subject to Section 13.4.4 hereof, Administrative Agent will be
entitled to, with the prior written approval of Requisite Lenders (or all of the
Lenders, as applicable), exercise one or more of the following remedies: 
(1) upon notice to Borrower from Administrative Agent, increase the rate of
interest applicable to the Loans (excluding any Letter of Credit Obligations) to
the Default Rate effective as of the date of the initial Default; or
(2) terminate or suspend Lenders’ obligation to make further Loans or incur
further Letter of Credit Obligations.  In addition, if any Event of Default
shall have occurred and be continuing, Agent may (upon prior written approval of
Requisite Lenders), without notice, take any one or more of the following
actions:  (i) declare all or any portion of the Obligations to be forthwith due
and payable, including contingent liabilities with respect to Letter of Credit
Obligations, whereupon such Obligations shall become and be due and payable;
(ii) require that all Letter of Credit Obligations be fully collateralized; or
(iii) exercise any rights and remedies provided to Agents under the Loan
Documents or at law or equity, including all remedies provided under the UCC;
provided, that upon the occurrence of an Event of Default specified in
Sections 9.1.5, 9.1.6 or 9.1.7, the Obligations shall become immediately due and
payable (and any obligation of Lenders to make further Loans or incur any
further Letter of Credit Obligations, if not previously terminated, shall
immediately be terminated) without declaration, notice or demand by Agent.

 

9.3           Waivers by Borrower.  Except for notices that Administrative Agent
or Lender has otherwise agreed to give in this Agreement (whether under notice
and cure provisions or otherwise) and to the fullest extent permitted by
Applicable Law, Borrower waives:  (a) presentment, demand and protest, and
notice of maturity, presentment, intent to accelerate, acceleration, protest,
default, and release of any or all Loan Documents or the Notes; (b) all rights
to notice and a hearing prior to Lender’s taking possession or control of, or to
Lender’s replevin, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Lender to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.  Borrower acknowledges that it has been advised by counsel
with respect to this Agreement, the other Loan Documents and the transactions
evidenced hereby and thereby.

 

9.4           Proceeds. The Proceeds of any sale, disposition or other
realization upon any Collateral shall be applied by any Lender upon receipt as
set forth in Section 2.13.

 

10.           SUCCESSORS AND ASSIGNS

 

Subject to the limitations on assignment and the grants of participations set
forth in Section 12.8, each Loan Document shall be binding on and shall inure to
the benefit of Borrower, Credit Facility Lenders, Security Agent and their
respective successors and assigns, except as otherwise provided herein or
therein.  Borrower shall not assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties under any Loan Document without the
prior written consent of all of the Lenders, and any such purported assignment,
transfer, hypothecation or other conveyance by Borrower without the prior
express written consent of all Lenders shall be void.  The terms and provisions
of this Agreement and the other Loan Documents are for the purpose of defining
the relative rights and obligations of Borrower and Lenders with respect to the
transactions contemplated hereby and thereby, and there shall be no third party
beneficiaries of any of the terms and provisions of any of the Loan Documents.

 

75

--------------------------------------------------------------------------------


 

11.           [Intentionally deleted.]

 

12.           MISCELLANEOUS

 

12.1         Complete Agreement; Modification of Agreement.  This Agreement and
the other Loan Documents constitute the complete agreement among the parties
with respect to the subject matter hereof and thereof, supersede all prior
agreements, commitments, understandings or inducements (oral or written,
expressed or implied), and may not be modified, altered or amended except by a
written agreement signed by Administrative Agent, Security Agent, Credit
Facility Lenders, Borrower and each other Person executing this Agreement or any
other Loan Document, as applicable, and in accordance with Section 12.16 hereof.

 

12.2         Reimbursement and Expenses.  Borrower will promptly pay:

 

12.2.1         without regard for whether any Loans are made or any Letter of
Credit Obligations are incurred, all reasonable out-of-pocket expenses of Agents
in connection with the preparation, negotiation, execution, and delivery of this
Agreement, the Notes and the other Loan Documents, including all due diligence,
all post-closing matters, syndication, and the transactions contemplated
hereunder and thereunder and the making of the Loans and the incurrence of the
Letter of Credit Obligations, including, recording and filing fees, and the
reasonable attorneys’ fees and disbursements of counsel for Agents;

 

12.2.2      all reasonable out-of-pocket expenses of Agents in connection with
the administration or monitoring of the Loans, the Collateral, this Agreement
and the other Loan Documents in accordance with the provisions thereof, the
restructuring and refinancing of the transaction herein contemplated, and in
connection with the preparation, negotiation, execution, and delivery of any
waiver, amendment, or consent by Agents relating to this Agreement or the other
Loan Documents, including, auditing costs and expenses with respect to the
Collateral and the reasonable attorneys’ fees and expenses of counsel;

 

12.2.3      all of Agents’ out-of-pocket costs and expenses of obtaining
performance under this Agreement or the other Loan Documents, of collection of
the Obligations, in any arbitration, mediation, legal action or proceeding
(including any case under the Bankruptcy Code or similar laws), which, in each
case, shall include reasonable fees and expenses of counsel for Agents and each
Credit Facility Lender;

 

12.2.4      all Charges levied on, or assessed, placed or made against any
Collateral, the Notes or the other Loan Documents or the Obligations.

 

12.3         Indemnity.

 

12.3.1         Borrower shall indemnify and hold each Indemnified Person
harmless from and against any Claim which may be instituted or asserted against
or incurred by any such Indemnified Person as the result of credit having been
extended or not extended under this Agreement and the other Loan

 

76

--------------------------------------------------------------------------------


 

Documents or otherwise in connection with or arising out of the transactions
contemplated hereunder or thereunder, including any Claim for Environmental
Liabilities and Costs and legal costs and expenses of disputes between the
parties to this Agreement; provided, that Borrower shall not be liable for
indemnification of an Indemnified Person to the extent that (a) such Claim is
brought by any Indemnified Person against Borrower and Borrower is the
prevailing party thereunder or (b) any such Claim is finally determined by a
court of competent jurisdiction to have resulted from such Indemnified Person’s
gross negligence or willful misconduct.  NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED OR NOT EXTENDED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

12.3.2         In any suit, proceeding or action brought by Agent or any Credit
Facility Lender relating to any item of Collateral or any amount owing
hereunder, or to enforce any provision of any item of Collateral, Borrower shall
save, indemnify and keep Agent and each Credit Facility Lender harmless from and
against all expense, loss or damage suffered by reason of such action or any
defense, setoff, or counterclaim asserted for any reason by the other party or
parties to such litigation and however arising unless (a) such suit, proceeding
or action is brought by Agent or any Credit Facility Lender against Borrower and
Borrower is the prevailing party thereunder, or (b) any such suit, proceeding or
action is finally determined by a court of competent jurisdiction to have
resulted from Agent’s or any Credit Facility Lender’s gross negligence or
willful misconduct.  All obligations of Borrower with respect to any item of
Collateral shall be and remain enforceable against, and only against, Borrower
and shall not be enforceable against Agent or any Credit Facility Lender.  This
Section 12.3.2 shall survive the Termination Date.

 

12.4         No Waiver.  Neither Agent’s nor any Credit Facility Lender’s
failure, at any time or times, to require strict performance by Borrower of any
provision of any Loan Document, nor Agent’s or any Credit Facility Lender’s
failure to exercise, nor any delay in exercising, any right, power or privilege
under this Agreement, (a) shall waive, affect or diminish any right of such
Agent or any Credit Facility Lender thereafter to demand strict compliance and
performance therewith, or (b) shall operate as a waiver thereof.  Any suspension
or waiver of a Default, Event of Default, or other provision under the Loan
Documents must be in writing signed by an authorized employee of Administrative
Agent or any Credit Facility Lender to be effective and shall not suspend, waive
or affect any other Default or Event of Default, whether the same is prior or
subsequent thereto and whether of the same or of a different type, and shall not
be construed as a bar to any right or remedy which Agent or any Credit Facility
Lender would otherwise have had on any future occasion.

 

77

--------------------------------------------------------------------------------


 

12.5         Severability; Drafting.  Wherever possible, each provision of the
Loan Documents shall be interpreted in such manner as to be effective and valid
under Applicable Law, but if any provision of any Loan Document shall be
prohibited by or invalid under Applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of such
Loan Document.  Except as otherwise expressly provided herein or in any other
Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon Borrower and all rights of Agents and Credit
Facility Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
reimbursement and expense provisions of Section 12.2, the indemnity provisions
of Section 12.3, and the governing law and venue provisions of Section 12.14
shall all survive the Termination Date.  In the event of a dispute between any
of the parties hereto over the meaning of this Agreement, all parties shall be
deemed to have been the drafter hereof, and any Applicable Law that states that
contracts are construed against the drafter shall not apply.

 

12.6         Conflict of Terms.  Except as otherwise provided in any Loan
Document by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement is in conflict with, or
inconsistent with, any provision in any other Loan Document, the provision
contained in this Agreement shall govern and control.

 

12.7         Notices.

 

12.7.1         All notices and other communications under this Agreement and the
other Loan Documents shall be in writing and shall be deemed to have been given
three (3) days after deposit in the mail, first class mail, postage prepaid, or
one (1) day after being entrusted to a reputable commercial overnight delivery
service, or when sent out by facsimile transmission or by electronic mail
delivery addressed to the party to which such notice is directed at its address
determined as provided in this Section 12.7 (provided that for electronic mail
delivery of notices other than pursuant to Sections 8.1.1-8.1.5, an identical
notice is also sent simultaneously by mail, overnight courier, or as otherwise
provided in this Section 12.7).  All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:

 

(i)            If to Borrower:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2225

Novato, CA 94998

Attn:  COO and General Counsel

Telephone No.:  (415) 408-4712

Facsimile No.:  (415) 408-4702

Email: tnord@willislease.com

 

(ii)           If to Administrative Agent, Security Agent, and/or to Issuing
Lender:

 

78

--------------------------------------------------------------------------------


 

Union Bank, N.A.

Northern California Commercial Banking Division

350 California Street

San Francisco, CA 94104

Attn:  Commercial Finance Division

Telephone No.:  (415) 705-7385

Facsimile No.:  (415) 705-7111

Email: Kevin.Sullivan@unionbank.com

 

with a copy to:

 

Sheppard Mullin Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111-4106

Attn:  Juliette M. Ebert, Esq.

Telephone No.:  (415) 434-9100

Facsimile No.:  (415) 434-3947

Email: jebert@sheppardmullin.com

 

12.7.2         Any party to this Agreement may change the address to which
notices shall be directed under this Section 12.7 by giving ten (10) days’
written notice of such change to the other parties.

 

12.8         Binding Effect; Assignment.

 

12.8.1         This Agreement and the other Loan Documents to which Borrower is
a party will be binding upon and inure to the benefit of Borrower, Agents, each
of Credit Facility Lenders, and their respective permitted successors and
assigns, except that Borrower may not assign its rights hereunder or thereunder
or any interest herein or therein without the prior written consent of all
Lenders.  Each Credit Facility Lender represents that it is not acquiring its
Note with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended (subject to any requirement that disposition
of such Note must be within the control of such Lender).  Any Credit Facility
Lender may at any time pledge its Note or any other instrument evidencing its
rights as a lender under this Agreement to a Federal Reserve Bank, but no such
pledge shall release that lender from its obligations hereunder or grant to such
Federal Reserve Bank the rights of a Credit Facility Lender hereunder absent
foreclosure of such pledge.

 

12.8.2      From time to time following the Closing Date, each Lender may assign
to one or more Eligible Assignees all or any portion of its Pro Rata Share of
the Revolving Commitment; provided that (i) such Eligible Assignee, if not then
a Lender or an Affiliate of the assigning Lender, shall be approved by
Administrative Agent and, provided no Default or Event of Default then exists,
Borrower, which approval(s) shall not be unreasonably withheld, conditioned or
delayed; (ii) such assignment shall be evidenced by a Commitment Assignment and
Acceptance, a copy of which shall be furnished to Administrative

 

79

--------------------------------------------------------------------------------


 

Agent as hereinbelow provided; (iii) except in the case of an assignment (a) to
an Affiliate of the assigning Lender or to another Lender or (b) of the entire
remaining Revolving Commitment of the assigning Lender, the assignment shall not
assign a Pro Rata Share of the Revolving Commitment that is equivalent to less
than $5,000,000.00; (iv) the effective date of any such assignment shall be as
specified in the Commitment Assignment and Acceptance, but not earlier than the
date which is five (5) Business Days after the date Administrative Agent has
received the Commitment Assignment and Acceptance; and (v) such Eligible
Assignee shall execute an Alternative Dispute Resolution Agreement, in form and
substance satisfactory to Administrative Agent.  Upon the effective date of such
Commitment Assignment and Acceptance, the Eligible Assignee named therein shall
be a Lender for all purposes of this Agreement, with the Pro Rata Share of the
Revolving Commitment therein set forth and, to the extent of such Pro Rata
Share, the assigning Lender shall be released from its further obligations under
this Agreement.  Borrower agrees that it shall execute and deliver (against
delivery by the assigning Lender to Borrower of its Note(s)) to such assignee
Lender, Note(s) evidencing that assignee Lender’s Pro Rata Share of the
Revolving Commitment, and to the assigning Lender, Note(s) evidencing the Pro
Rata Share retained by the assigning Lender.

 

12.8.3         By executing and delivering a Commitment Assignment and
Acceptance, the Eligible Assignee thereunder acknowledges and agrees that: 
(i) other than the representation and warranty that it is the legal and
beneficial owner of the Pro Rata Share of the Revolving Commitment being
assigned thereby free and clear of any adverse claim, the assigning Lender has
made no representation or warranty and assumes no responsibility with respect to
any statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of this Agreement or any other Loan Document; (ii) the assigning
Lender has made no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance by Borrower of
the Obligations; (iii) it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 8
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Commitment Assignment
and Acceptance; (iv) it will, independently and without reliance upon
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) it appoints
and authorizes Administrative Agent to take such action and to exercise such
powers under this Agreement as are delegated to Administrative Agent by this
Agreement; and (vi) it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

12.8.4         Administrative Agent shall maintain at Administrative Agent’s
Office a copy of each Commitment Assignment and Acceptance

 

80

--------------------------------------------------------------------------------


 

delivered to it and a register (the “Register”) of the names and address of each
of the Lenders and the Pro Rata Share of the Commitments held by each Lender,
giving effect to each Commitment Assignment and Acceptance.  The Register shall
be available during normal business hours for inspection by Borrower or any
Lender upon reasonable prior notice to Administrative Agent.  After receipt of a
completed Commitment Assignment and Acceptance executed by any Lender and an
Eligible Assignee, and receipt of a non-refundable assignment fee of Three
Thousand Five Hundred Dollars ($3,500.00) from such Lender or Eligible Assignee,
Administrative Agent shall, promptly following the effective date thereof,
provide to Borrower and the Lenders a revised Schedule 2.1 giving effect
thereto.  Borrower, Administrative Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
Pro Rata Share of the Revolving Commitment listed therein for all purposes
hereof, and no assignment or transfer of any such Pro Rata Share of the
Revolving Commitment shall be effective, in each case unless and until a
Commitment Assignment and Acceptance effecting the assignment or transfer
thereof shall have been accepted by Administrative Agent and recorded in the
Register as provided above.  Prior to such recordation, all amounts owed with
respect to the applicable Pro Rata Share of the Revolving Commitment shall be
owed to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Pro Rata Share of the Revolving Commitment.

 

12.8.5         Each Lender may from time to time grant participations to one or
more banks or other financial institutions in a portion of its Pro Rata Share of
the Revolving Commitment; provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations; (iii) the participating banks or other financial institutions shall
not be a Lender hereunder for any purpose except, if the participation agreement
so provides, for the purposes of Section 12.3 but only to the extent that the
cost of such benefits to Borrower does not exceed the cost which Borrower would
have incurred in respect of such Lender absent the participation; (iv) Borrower,
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement; (v) the participation interest shall be expressed as a percentage of
the granting Lender’s Pro Rata Share of the Revolving Commitment as it then
exists and shall not restrict an increase in the Revolving Commitment, or in the
granting Lender’s Pro Rata Share of the Revolving Commitment, so long as the
amount of the participation interest is not affected thereby; and (vi) the
consent of the holder of such participation interest shall not be required for
amendments or waivers of provisions of the Loan Documents and the Lender
granting such participation shall be empowered to bind such participant for the
purpose of all consents, waiver and amendments other than those which (A) extend
the Maturity Date or any other date upon which any payment of money is due to
the Lenders, (B)

 

81

--------------------------------------------------------------------------------


 

reduce the rate of interest on the Notes, any fee or any other monetary amount
payable to the Lenders, (C) reduce the amount of any installment of principal
due under the Notes, or (D) release all or a substantial portion of the
Collateral from the Lien of the Collateral Documents if the effect thereof is to
cause the outstanding principal amount of the Loans to exceed the amount of the
Borrowing Base, except if such release of Collateral occurs in connection with a
disposition permitted under this Agreement in which case such release shall not
require the consent of any of the Lenders or of any holder of a participation
interest in the Revolving Commitment.

 

12.9         Right of Setoff.  If an Event of Default has occurred and is
continuing, Agent or any Lender (but in each case only with the consent of the
Requisite Lenders) may exercise its rights under Article 9 of the Uniform
Commercial Code and other Applicable Laws and, to the extent permitted by
Applicable Laws, apply any funds in any deposit account maintained with it by
Borrower and/or any Property of Borrower in its possession against the
Obligations.

 

12.10       Sharing of Setoffs.  Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower, or otherwise, receives payment of the Obligations held by it
that is ratably more than any other Lender, through any means, receives in
payment of the Obligations held by that Lender, then, subject to Applicable
Laws:  (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from each of the other Lenders a
participation in the Obligations held by the other Lenders and shall pay to the
other Lenders a purchase price in an amount so that the share of the Obligations
held by each Lender after the exercise of the right of setoff, banker’s lien or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien or counterclaim or
receipt of payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Borrower or any Person claiming through
or succeeding to the rights of Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest.  Each Lender that purchases a participation
in the Obligations pursuant to this Section 12.10 shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.  Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
an Obligation so purchased pursuant to this Section 12.10 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

 

12.11       Section Titles.  The Section titles and Table of Contents contained
in this Agreement and any other Loan Document are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

 

82

--------------------------------------------------------------------------------


 

12.12       Counterparts.  Each Loan Document may be executed in any number of
identical counterparts, which shall constitute an original and collectively and
separately constitute a single instrument or agreement.  Execution of any such
counterpart may be evidenced by a facsimile transmission or electronic delivery
of the signature of such party.  The execution of this Agreement or any other
Loan Document by any Party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.

 

12.13       Time of the Essence.  Time is of the essence for payment and
performance of the Obligations.

 

12.14       GOVERNING LAW; VENUE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW), AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.  BORROWER HEREBY CONSENTS AND AGREES, PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND ANY CREDIT FACILITY LENDER
PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT CREDIT FACILITY LENDERS AND BORROWER ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK,
NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE AGENT OR ANY CREDIT FACILITY LENDER FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH AGENT OR CREDIT
FACILITY LENDER. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER
AT THE

 

83

--------------------------------------------------------------------------------


 

ADDRESS SET FORTH IN SECTION 12.7 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE BORROWER’S ACTUAL RECEIPT THEREOF.

 

12.15       WAIVER OF JURY TRIAL.  To the extent permitted by law, in connection
with any action or proceeding, whether brought in state or federal court,
Borrower, Agents and each Credit Facility Lender hereby expressly, intentionally
and deliberately waive any right such party may otherwise have to trial by jury
of any claim, cause of action, action, dispute or controversy between or among
such parties, whether sounding in contract, tort or otherwise, which arises out
of or relates to: (i) any of the Loan Documents and any and all related
documents, instruments and agreements, and any and all extensions, renewals,
amendments and replacements of any of the foregoing, (ii) any negotiations or
communications relating to the Loan Documents and any and all related documents,
instruments and agreements, and any and all extensions, renewals, amendments and
replacements thereof, whether or not incorporated into the Loan Documents; or
(iii) any alleged agreements, promises, representations or transactions in
connection therewith.

 

12.16       Amendments; Consents.  No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower or any other party therefrom, may in any event be
effective unless in writing signed by Agents with the written approval of the
Requisite Lenders (and, in the case of any amendment, modification or supplement
of or to any Loan Document to which Borrower is a party, signed by Borrower,
and, in the case of any amendment, modification or supplement to Section 13 or
Section 14, signed by Administrative Agent or Security Agent, respectively), and
then only in the specific instance and for the specific purpose given; and,
without the approval in writing of all the Lenders, no amendment, modification,
supplement, termination, waiver or consent may be effective:

 

12.16.1       To amend or modify the principal of (other than in accordance with
Section 2.19), or the amount of principal, principal prepayments or the rate of
interest payable on, any Note, or the amount of the Revolving Commitment or the
Pro Rata Share of any Lender or the amount of any commitment fee payable to any
Lender, or any other fee or amount payable to any Lender under the Loan
Documents or to waive an Event of Default consisting of the failure of Borrower
to pay when due principal, interest or any fee;

 

12.16.2       To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Note or any
installment of any fee, or to extend the term of the Revolving Commitment;

 

12.16.3       To amend the provisions of the definition of “Requisite Lenders”
or “Maturity Date” or to increase the percentages of Net Book Value as set forth
in paragraphs (a) — (d) in the definition of “Borrowing Base,” or

 

12.16.4       To release all or a substantial portion of the Collateral from the
Lien of the Collateral Documents if the effect thereof would be to cause a
Borrowing Base Deficiency;

 

84

--------------------------------------------------------------------------------


 

12.16.5       To amend or waive Section 4 or this Section 12.16 or any part
thereof; or

 

12.16.6       To amend any provision of this Agreement that expressly requires
the consent or approval of all or a specified portion of the Lenders.

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.16 shall apply equally to, and shall be binding upon, all the
Lenders and Administrative Agent.

 

12.17       Foreign Lenders and Participants.  Each Lender that is incorporated
or otherwise organized under the Applicable Laws of a jurisdiction other than
the United States of America or any State thereof or the District of Columbia
shall deliver to Borrower (with a copy to Administrative Agent), on or before
the Closing Date (or on or before accepting an assignment or receiving a
participation interest herein pursuant to Section 12.8, if applicable) two duly
completed copies, signed by an authorized officer, of either Form 1001 (relating
to such Lender and entitling it to a complete exemption from withholding on all
payments to be made to such Lender by Borrower pursuant to this Agreement) or
Form W-8BEN (relating to all payments to be made to such Lender by the Borrower
pursuant to this Agreement) of the United States Internal Revenue Service or
such other evidence (including, if reasonably necessary, Form W-9) satisfactory
to Borrower and Administrative Agent that no withholding under the federal
income tax laws is required with respect to such Lender.  Thereafter and from
time to time, each such Lender shall (a) promptly submit to Borrower (with a
copy to Administrative Agent), such additional duly completed and signed copies
of one of such forms (or such successor forms as shall be adopted from time to
time by the relevant United States taxing authorities) as may then be available
under then current United States laws and regulations to avoid, or such evidence
as is satisfactory to Borrower and Administrative Agent of any available
exemption from, United States withholding taxes in respect of all payments to be
made to such Lender by Borrower pursuant to this Agreement and (b) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the re
designation of its LIBOR lending office, if any) to avoid any requirement of
Applicable Laws that Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.  In the event that Borrower or Administrative
Agent become aware that a participation has been granted pursuant to
Section 12.8.5 to a financial institution that is incorporated or otherwise
organized under the laws of a jurisdiction other than the United States of
America, any State thereof or the District of Columbia, then, upon request made
by Borrower or Administrative Agent to the Lender which granted such
participation, such Lender shall cause such participant financial institution to
deliver the same documents and information to Borrower and Administrative Agent
as would be required under this Section if such financial institution were a
Lender.

 

12.18       Custodial Agreement.  The Security Agent has entered into one or
more agreements with third parties pursuant to which agreements such third
parties will hold custody to any or all of the Collateral. Without limiting the
foregoing, the Administrative Agent and each of the other Lenders hereto
acknowledge and agree (i) to the terms and conditions of the Custodial
Agreement; (ii) that the third party custodian thereto may hold each of the
documents and instruments to be delivered therein, including without limitation,
the “chattel paper” original

 

85

--------------------------------------------------------------------------------


 

of each Lease, for the benefit of the Security Agent; and (iii) that the
Security Agent shall not be liable in the event of any damage, loss or
destruction of any of the documents or instruments to be delivered therein,
including without limitation, the “chattel paper” originals of each Lease, by
such third party custodian.

 

13.           ADMINISTRATIVE AGENT

 

13.1         Appointment and Authorization.  Subject to Section 12.8, each
Credit Facility Lender hereby irrevocably appoints and authorizes Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to Administrative Agent by the terms
thereof or are reasonably incidental, as determined by Administrative Agent,
thereto.  This appointment and authorization is intended solely for the purpose
of facilitating the servicing of the Loans and does not constitute appointment
of Administrative Agent as trustee for any Credit Facility Lender or as
representative of any Credit Facility Lender for any other purpose and, except
as specifically set forth in the Loan Documents to the contrary, Administrative
Agent shall take such action and exercise such powers only in an administrative
and ministerial capacity.

 

13.2         Administrative Agent and Affiliates.  Union Bank, N.A. (and each
successor Administrative Agent) has the same rights and powers under the Loan
Documents as any other Credit Facility Lender and may exercise the same as
though it were not Administrative Agent, and the term “Lender” or “Lenders”
includes Union Bank, N.A. in its individual capacity.  Union Bank, N.A. (and
each successor Administrative Agent) and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of banking, trust or other
business with Borrower or any Affiliate of Borrower, as if it were not
Administrative Agent and without any duty to account therefor to Credit Facility
Lenders.  Union Bank, N.A. (and each successor Administrative Agent) need not
account to any other Credit Facility Lender for any monies received by it in its
capacity as a Credit Facility Lender hereunder.  Administrative Agent shall not
be deemed to hold a fiduciary relationship with any Credit Facility Lender and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against
Administrative Agent.

 

13.3         Lenders’ Credit Decisions.  Each Credit Facility Lender agrees that
it has, independently and without reliance upon Administrative Agent, any other
Credit Facility Lender or the directors, officers, agents, employees or
attorneys of the foregoing parties, and instead in reliance upon information
supplied to it by or on behalf of Borrower and upon such other information as it
has deemed appropriate, made its own independent credit analysis and decision to
enter into this Agreement.  Each Credit Facility Lender also agrees that it
shall, independently and without reliance upon Administrative Agent, any other
Credit Facility Lender or the directors, officers, agents, employees or
attorneys of the foregoing parties, continue to make its own independent credit
analyses and decisions in acting or not acting under the Loan Documents.

 

13.4         Action by Administrative Agent.

 

13.4.1         Absent actual knowledge of Administrative Agent of the existence
of a Default, Administrative Agent may assume that no Default has

 

86

--------------------------------------------------------------------------------


 

occurred and is continuing, unless Administrative Agent (or the Credit Facility
Lender that is then Administrative Agent) has received notice from Borrower
stating the nature of the Default or has received notice from a Credit Facility
Lender stating the nature of the Default and that such Credit Facility Lender
considers the Default to have occurred and to be continuing.

 

13.4.2      Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.

 

13.4.3      Except for any obligation expressly set forth in the Loan Documents
and as long as Administrative Agent may assume that no Event of Default has
occurred and is continuing, Administrative Agent may, but shall not be required
to, exercise its discretion to act or not act, except that Administrative Agent
shall be required to act or not act upon the instructions of the Requisite
Lenders (or of all the Lenders, to the extent required by Section 12.16) and
those instructions shall be binding upon Administrative Agent and Credit
Facility Lenders, provided that Administrative Agent shall not be required to
act or not act if to do so would be contrary to any Loan Document or to
Applicable Law or would result, in the reasonable judgment of Administrative
Agent, in substantial risk of liability to Administrative Agent.

 

13.4.4      If Administrative Agent has received a notice of any Event of
Default, Administrative Agent shall immediately give notice thereof to Credit
Facility Lenders and shall act or not act upon the instructions of the Requisite
Lenders (or of all the Lenders, to the extent required by Section 12.16),
provided that Administrative Agent shall not be required to act or not act if to
do so would be contrary to any Loan Document or to Applicable Law or would
result, in the reasonable judgment of Administrative Agent, in substantial risk
of liability to Administrative Agent, and except that if the Requisite Lenders
fail, for five (5) Business Days after the receipt of notice from Administrative
Agent, to instruct Administrative Agent, then Administrative Agent, in its sole
discretion, may act or not act as it deems advisable for the protection of the
interests of Credit Facility Lenders.

 

13.4.5      Absent its gross negligence or willful misconduct, Administrative
Agent shall have no liability to any Credit Facility Lender for acting, or not
acting, as instructed by the Requisite Lenders, notwithstanding any other
provision hereof.

 

13.5         Liability of Administrative Agent.  Neither Administrative Agent
nor any of its directors, officers, agents, employees or attorneys shall be
liable for any action taken or not taken by them under or in connection with the
Loan Documents, except for their own gross negligence or willful misconduct. 
Without limitation on the foregoing, Administrative Agent and its directors,
officers, agents, employees and attorneys:

 

13.5.1         May treat the payee of any Note as the holder thereof until
Administrative Agent receives notice of the assignment or transfer thereof,

 

87

--------------------------------------------------------------------------------


 

in form satisfactory to Administrative Agent, signed by the payee, and may treat
each Credit Facility Lender as the owner of that Credit Facility Lender’s
interest in the Obligations for all purposes of this Agreement until
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to Administrative Agent, signed by that Credit Facility
Lender;

 

13.5.2      May consult with legal counsel (including in-house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower or Credit Facility Lenders, and shall not be liable for any
action taken or not taken by it in good faith in accordance with any advice of
such legal counsel, accountants or other professionals or experts selected by it
with reasonable care;

 

13.5.3      Shall not be responsible to any Credit Facility Lender for any
statement, warranty or representation made in any of the Loan Documents or in
any notice, certificate, report, request or other statement (written or oral)
given or made in connection with any of the Loan Documents except for those
expressly made by it;

 

13.5.4      Except to the extent expressly set forth in the Loan Documents,
shall have no duty to ask or inquire as to the performance or observance by
Borrower of any of the terms, conditions or covenants of any of the Loan
Documents or to inspect any collateral or any Property, books or records of
Borrower;

 

13.5.5      Will not be responsible to any Credit Facility Lender for the due
execution, legality, validity, enforceability, genuineness, effectiveness,
sufficiency or value of any Loan Document, any other instrument or writing
furnished pursuant thereto or in connection therewith, or any collateral;

 

13.5.6      Will not incur any liability by acting or not acting in reliance
upon any Loan Document, notice, consent, certificate, statement, request or
other instrument or writing reasonably believed by it to be genuine and signed
or sent by the proper party or parties; and

 

13.5.7      Will not incur any liability for any arithmetical error in computing
any amount paid or payable by Borrower thereof or paid or payable to or received
or receivable from any Credit Facility Lender under any Loan Document,
including, without limitation, principal, interest, commitment fees, Loans and
other amounts; provided that, promptly upon discovery of such an error in
computation, Administrative Agent, Credit Facility Lenders and (to the extent
applicable) Borrower shall make such adjustments as are necessary to correct
such error and to restore the parties to the position that they would have
occupied had the error not occurred.

 

88

--------------------------------------------------------------------------------


 

13.6         Indemnification.  Each Credit Facility Lender shall, ratably in
accordance with its proportion of the aggregate Indebtedness then evidenced by
the Notes, indemnify and hold Administrative Agent and its directors, officers,
agents, employees and attorneys harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’ fees and disbursements and allocated costs of attorneys employed by
Administrative Agent) that may be imposed on, incurred by or asserted against it
or them in any way relating to or arising out of the Loan Documents (other than
losses incurred by reason of the failure of Borrower to pay the Indebtedness
represented by the Notes) or any action taken or not taken by it as
Administrative Agent thereunder, except such as result from its own gross
negligence or willful misconduct.  Without limitation on the foregoing, each
Credit Facility Lender shall reimburse Administrative Agent upon demand for that
Credit Facility Lender’s share (as set forth in this Section) of any out of
pocket cost or expense incurred by Administrative Agent in connection with the
negotiation, preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that Borrower or any other
party is required by Section 12.2 to pay that cost or expense but fails to do so
upon demand.  Nothing in this Section 13.6 shall entitle Administrative Agent or
any indemnitee referred to above to recover any amount from Credit Facility
Lenders if and to the extent that such amount has theretofore been recovered
from Borrower.  To the extent that Administrative Agent or any indemnitee
referred to above is later reimbursed such amount by Borrower, it shall return
the amounts paid to it by Credit Facility Lenders in respect of such amount.

 

13.7         Successor Administrative Agent.  Administrative Agent may, and at
the request of the Requisite Lenders shall, resign as Administrative Agent upon
reasonable notice to Credit Facility Lenders and Borrower, effective upon
acceptance of appointment by a successor Administrative Agent.  If
Administrative Agent shall resign as Administrative Agent under this Agreement,
the Requisite Lenders shall appoint from among Credit Facility Lenders a
successor Administrative Agent for Credit Facility Lenders, which successor
Administrative Agent shall be approved by Borrower (and such approval shall not
be unreasonably withheld or delayed).  If no successor Administrative Agent is
appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with Credit Facility
Lenders and Borrower, a successor Administrative Agent from among Credit
Facility Lenders.  Upon the acceptance of its appointment as successor
Administrative Agent hereunder, such successor Administrative Agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
Administrative Agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13, and Section 12.3, shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.  Notwithstanding the foregoing, if
(a) Administrative Agent has not been paid those fees referenced in
Section 2.6.3 or has not been reimbursed for any expense reimbursable to it
under Sections 12.2 or 12.3, in either case for a period of at least one
(1) year and (b) no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Credit
Facility Lenders shall perform all of the

 

89

--------------------------------------------------------------------------------


 

duties of Administrative Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Administrative Agent as provided for
above.

 

13.8         No Obligations of Borrower.  Nothing contained in this Section 13
shall be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by Administrative Agent of its obligations to Credit
Facility Lenders under any provision of this Agreement, and Borrower shall have
no liability to Administrative Agent or any of Credit Facility Lenders in
respect of any failure by Administrative Agent or any Credit Facility Lender to
perform any of its obligations to Administrative Agent or Credit Facility
Lenders under this Agreement.  Without limiting the generality of the foregoing,
where any provision of this Agreement relating to the payment of any amounts due
and owing under the Loan Documents provides that such payments shall be made by
Borrower to Administrative Agent for the account of Credit Facility Lenders,
Borrower’s obligations to Credit Facility Lenders in respect of such payments
shall be deemed to be satisfied upon the making of such payments to
Administrative Agent in the manner provided by this Agreement.  In addition,
Borrower may rely on a written statement by Administrative Agent to the effect
that it has obtained the written consent of the Requisite Lenders or Credit
Facility Lenders, as applicable under Section 12.16, in connection with a
waiver, amendment, consent, approval or other action by Credit Facility Lenders
hereunder, and shall have no obligation to verify or confirm the same.

 

14.           SECURITY AGENT

 

14.1         Appointment and Authorization.  Each Credit Facility Lender hereby
irrevocably appoints and authorizes Security Agent to take such action as agent
on its behalf and to exercise such powers under the Collateral Documents and any
other Loan Documents as are delegated to Security Agent by the terms thereof or
are reasonably incidental, as determined by Security Agent, thereto.  This
appointment and authorization is intended solely for the purpose of securing the
Collateral as set forth in this Agreement and does not constitute appointment of
Security Agent as trustee for any Credit Facility Lender or as representative of
any Credit Facility Lender for any other purpose and, except as specifically set
forth in the Loan Documents to the contrary, Security Agent shall take such
action and exercise such powers only in an administrative and ministerial
capacity.

 

14.2         Security Agent and Affiliates.  Union Bank, N.A. (and each
successor Security Agent) shall not be deemed to hold a fiduciary relationship
with any Credit Facility Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against Security Agent.

 

14.3         Proportionate Interest in any Collateral.  Security Agent, on
behalf of Credit Facility Lenders and Non-Lenders, shall hold in accordance with
the Loan Documents all items of any collateral or interests therein to be
received or held by Security Agent.  Subject to Agents’ and Credit Facility
Lenders’ rights to reimbursement for their costs and expenses hereunder
(including reasonable attorneys’ fees and disbursements and other professional
services and the reasonably allocated costs of attorneys employed by Security
Agent or a Credit Facility Lender) and subject to the application of payments in
accordance with Section 9.4, each Credit Facility Lender and Non-Lender shall
have an interest in such collateral or interests therein in the same proportion
that the aggregate obligations owed such Credit Facility Lender or Non-Lender,
under

 

90

--------------------------------------------------------------------------------


 

the Loan Documents and/or any Non-Lender Protection Agreement, as applicable,
bears to the aggregate obligations owed under the Loan Documents and all
Non-Lender Protection Agreement, without priority or preference among Credit
Facility Lenders.

 

14.4                           Lenders’ Credit Decisions.  Each Credit Facility
Lender agrees that it has, independently and without reliance upon Security
Agent, any other Credit Facility Lender or the directors, officers, agents,
employees or attorneys of the foregoing parties, and instead in reliance upon
information supplied to it by or on behalf of Borrower and upon such other
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement.  Each Credit Facility Lender
also agrees that it shall, independently and without reliance upon Security
Agent, any other Credit Facility Lender or the directors, officers, agents,
employees or attorneys of the foregoing parties, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.

 

14.5                           Action by Security Agent.

 

14.5.1                            Absent actual knowledge of Security Agent of
the existence of a Default, Security Agent may assume that no Default has
occurred and is continuing, unless Security Agent (or the Lender that is then
Security Agent) has received notice from Borrower stating the nature of the
Default or has received notice from a Credit Facility Lender stating the nature
of the Default and that such Credit Facility Lender considers the Default to
have occurred and to be continuing.

 

14.5.2                  Security Agent has only those obligations under the Loan
Documents as are expressly set forth therein.

 

14.5.3                  Except for any obligation expressly set forth in the
Loan Documents and as long as Security Agent may assume that no Event of Default
has occurred and is continuing, Security Agent may, but shall not be required
to, exercise its discretion to act or not act, except that Security Agent shall
be required to act or not act upon the instructions of the Requisite Lenders (or
of all the Lenders, to the extent required by Section 12.16) and those
instructions shall be binding upon Security Agent and all Credit Facility
Lenders, provided that Security Agent shall not be required to act or not act if
to do so would be contrary to any Loan Document or to Applicable Law or would
result, in the reasonable judgment of Security Agent, in substantial risk of
liability to Security Agent.

 

14.5.4                  If Security Agent has received a notice specified in
Section 14.5.1, Security Agent shall immediately give notice thereof to Credit
Facility Lenders and shall act or not act upon the instructions of the Requisite
Lenders (or of all the Lenders, to the extent required by Section 12.16),
provided that Security Agent shall not be required to act or not act if to do so
would be contrary to any Loan Document or to Applicable Law or would result, in
the reasonable judgment of Security Agent, in substantial risk of liability to
Security Agent, and except that if the Requisite Lenders fail, for five
(5) Business Days after the receipt of notice from Security Agent, to instruct
Security Agent, then

 

91

--------------------------------------------------------------------------------


 

Security Agent, in its sole discretion, may act or not act as it deems advisable
for the protection of the interests of Credit Facility Lenders.

 

14.5.5                  Absent its gross negligence or willful misconduct,
Security Agent shall have no liability to any Credit Facility Lender for acting,
or not acting, as instructed by the Requisite Lenders, notwithstanding any other
provision hereof.

 

14.6                           Liability of Security Agent.  Neither Security
Agent nor any of its directors, officers, agents, employees or attorneys shall
be liable for any action taken or not taken by them under or in connection with
the Loan Documents, except for their own gross negligence or willful
misconduct.  Without limitation on the foregoing, Security Agent and its
directors, officers, agents, employees and attorneys:

 

14.6.1                            May treat the payee of any Note as the holder
thereof until Security Agent receives notice of the assignment or transfer
thereof, signed by the payee, and may treat each Credit Facility Lender as the
owner of that Credit Facility Lender’s interest in the Obligations for all
purposes of this Agreement until Security Agent receives notice of the
assignment or transfer thereof, signed by that Credit Facility Lender;

 

14.6.2                  May consult with legal counsel (including in-house legal
counsel), accountants (including in house accountants) and other professionals
or experts selected by it, or with legal counsel, accountants or other
professionals or experts for Borrower or Credit Facility Lenders, and shall not
be liable for any action taken or not taken by it in good faith in accordance
with any advice of such legal counsel, accountants or other professionals or
experts selected by it with reasonable care;

 

14.6.3                  Shall not be responsible to any Credit Facility Lender
for any statement, warranty or representation made in any of the Loan Documents
or in any notice, certificate, report, request or other statement (written or
oral) given or made in connection with any of the Loan Documents except for
those expressly made by it;

 

14.6.4                  Except to the extent expressly set forth in the Loan
Documents, shall have no duty to ask or inquire as to the performance or
observance by Borrower of any of the terms, conditions or covenants of any of
the Loan Documents or to inspect any collateral or any Property, books or
records of Borrower;

 

14.6.5                  Will not be responsible to any Credit Facility Lender
for the due execution, legality, validity, enforceability, genuineness,
effectiveness, sufficiency or value of any Loan Document, any other instrument
or writing furnished pursuant thereto or in connection therewith, or any
collateral;

 

14.6.6                  Will not incur any liability by acting or not acting in
reliance upon any Loan Document, notice, consent, certificate, statement,
request

 

92

--------------------------------------------------------------------------------


 

or other instrument or writing reasonably believed by it to be genuine and
signed or sent by the proper party or parties; and

 

14.7                           Indemnification.  Each Credit Facility Lender
shall, ratably in accordance with its proportion of the aggregate Indebtedness
then evidenced by the Notes, indemnify and hold Security Agent and its
directors, officers, agents, employees and attorneys harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including reasonable attorneys’ fees and disbursements and allocated costs of
attorneys employed by Security Agent) that may be imposed on, incurred by or
asserted against it or them in any way relating to or arising out of the Loan
Documents (other than losses incurred by reason of the failure of Borrower to
pay the Indebtedness represented by the Notes) or any action taken or not taken
by it as Security Agent thereunder, except such as result from its own gross
negligence or willful misconduct.  Without limitation on the foregoing, each
Credit Facility Lender shall reimburse Security Agent upon demand for that
Lender’s Pro Rata Share of any out of pocket cost or expense incurred by
Security Agent in connection with the negotiation, preparation, execution,
delivery, amendment, waiver, restructuring, reorganization (including a
bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that Borrower or any other party is required by
Section 12.2 to pay that cost or expense but fails to do so upon demand. 
Nothing in this Section 14.7 shall entitle Security Agent or any indemnitee
referred to above to recover any amount from Credit Facility Lenders if and to
the extent that such amount has theretofore been recovered from Borrower.  To
the extent that Security Agent or any indemnitee referred to above is later
reimbursed such amount by Borrower, it shall return the amounts paid to it by
Credit Facility Lenders in respect of such amount.

 

14.8                           Successor Security Agent.  Security Agent may,
and at the request of the Requisite Lenders shall, resign as Security Agent upon
reasonable notice to Credit Facility Lenders and Borrower effective upon
acceptance of appointment by a successor Security Agent.  If Security Agent
shall resign as Security Agent under this Agreement, the Requisite Lenders shall
appoint from among Credit Facility Lenders a successor Security Agent for Credit
Facility Lenders, which successor Security Agent shall be approved by Borrower
(and such approval shall not be unreasonably withheld or delayed).  If no
successor Security Agent is appointed prior to the effective date of the
resignation of Security Agent, Security Agent may appoint, after consulting with
Credit Facility Lenders and Borrower, a successor Security Agent from among
Credit Facility Lenders.  Upon the acceptance of its appointment as successor
Security Agent hereunder, such successor Security Agent shall succeed to all the
rights, powers and duties of the retiring Security Agent and the term “Security
Agent” shall mean such successor Security Agent and the retiring Security
Agent’s appointment, powers and duties as Security Agent shall be terminated. 
After any retiring Security Agent’s resignation hereunder as Security Agent, the
provisions of this Section 14, and Section 12.3, shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Security Agent
under this Agreement.  Notwithstanding the foregoing, if (a) Security Agent has
not been paid those fees referenced in Section 2.6.3 or has not been reimbursed
for any expense reimbursable to it under Sections 12.2 or 12.3, in either case
for a period of at least one (1) year and (b) no successor Security Agent has
accepted appointment as Security Agent by the date which is thirty (30) days
following a retiring Security Agent’s notice of resignation, the retiring
Security Agent’s resignation shall nevertheless thereupon become effective and
Credit Facility Lenders shall perform all of the duties of

 

93

--------------------------------------------------------------------------------


 

Security Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Security Agent as provided for above.

 

14.9                           No Obligations of Borrower.  Nothing contained in
this Section 14 shall be deemed to impose upon Borrower any obligation in
respect of the due and punctual performance by Security Agent of its obligations
to Credit Facility Lenders under any provision of this Agreement, and Borrower
shall have no liability to Security Agent or any of Credit Facility Lenders in
respect of any failure by Security Agent or any Credit Facility Lender to
perform any of its obligations to Security Agent or Credit Facility Lenders
under this Agreement.

 

15.                              COMMITMENT COSTS AND RELATED MATTERS.

 

15.1                           Eurodollar Costs and Related Matters.

 

15.1.1                            In the event that any Governmental Authority
imposes on any Credit Facility Lender any reserve or comparable requirement
(including any emergency, supplemental or other reserve) with respect to the
Eurodollar liabilities (as defined in Regulation D or any comparable regulation
of any Governmental Authority having jurisdiction over any Credit Facility
Lender) of any Credit Facility Lender, Borrower shall pay such lender within
five (5) Business Days after demand all amounts necessary to compensate such
Credit Facility Lender (determined as though such lender’s LIBOR lending office
had funded 100% of its LIBOR Loan in the Designated Eurodollar Market) in
respect of the imposition of such reserve requirements (provided, that Borrower
shall not be obligated to pay any such amount which arose prior to the date
which is forty five (45) days preceding the date of such demand or is
attributable to periods prior to the date which is forty five (45) days
preceding the date of such demand).  Such Credit Facility Lender’s determination
of such amount shall be conclusive in the absence of manifest error.

 

15.1.2                  If, after the date hereof, the existence or occurrence
of any Special Eurodollar Circumstance:

 

(i)                                     shall subject any Credit Facility Lender
or its LIBOR lending office to any tax, duty or other charge or cost with
respect to any LIBOR Loan, its Note evidencing such LIBOR Loan(s) or its
obligation to make LIBOR Loans, or shall change the basis of taxation of
payments to any Credit Facility Lender attributable to the principal of or
interest on any LIBOR Loan or any other amounts due under this Agreement in
respect of any LIBOR Loan, its Note evidencing such LIBOR Loan(s) or its
obligation to make LIBOR Loans, excluding taxes imposed on or measured in whole
or in part by its overall net income by (A) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or LIBOR lending office or (B) any jurisdiction (or political subdivision
thereof) in which it is “doing business”;

 

(ii)                                  shall impose, modify or deem applicable
any reserve not applicable or deemed applicable on the date hereof (including
any reserve imposed by the Board of Governors of the Federal Reserve System,
special deposit, capital or similar requirements against

 

94

--------------------------------------------------------------------------------


 

assets of, deposits with or for the account of, or credit extended by, any
Credit Facility Lender or its LIBOR lending office); or

 

(iii)                               shall impose on any Credit Facility Lender
or its LIBOR lending office or the Designated Eurodollar Market any other
condition affecting any LIBOR Loan, its Note evidencing such LIBOR Loan(s), its
obligation to make LIBOR Loans or this Agreement, or shall otherwise affect any
of the same;

 

and the result of any of the foregoing, as determined in good faith by any
Credit Facility Lender, increases the cost to any Credit Facility Lender or its
LIBOR lending office of making or maintaining any LIBOR Loan or in respect of
any LIBOR Loan, any Note evidencing LIBOR Loans or its obligation to make LIBOR
Loans or reduces the amount of any sum received or receivable by any Credit
Facility Lender or its LIBOR lending office with respect to any LIBOR Loan, its
Note evidencing such LIBOR Loan(s) or its obligation to make LIBOR Loans
(assuming such Credit Facility Lender’s LIBOR lending office had funded 100% of
its LIBOR Loan in the Designated Eurodollar Market), then, within five
(5) Business Days after demand by such lender (with a copy to Administrative
Agent), Borrower shall pay to such Credit Facility Lender such additional amount
or amounts as will compensate such lender for such increased cost or reduction
(determined as though such Credit Facility Lender’s LIBOR lending office had
funded 100% of its LIBOR Loan in the Designated Eurodollar Market); provided,
that Borrower shall not be obligated to pay any such amount which arose prior to
the date which is ninety (90) days preceding the date of such demand or is
attributable to periods prior to the date which is ninety (90) days preceding
the date of such demand.  A statement of Credit Facility Lender claiming
compensation under this subsection shall be conclusive in the absence of
manifest error.

 

15.1.3                  If, after the date hereof, the existence or occurrence
of any Special Eurodollar Circumstance shall, in the good faith opinion of
Credit Facility Lender, make it unlawful or impossible for Credit Facility
Lender or its LIBOR lending office to make, maintain or fund its portion of any
LIBOR Loan, or materially restrict the authority of Credit Facility Lender to
purchase or sell, or to take deposits of, Dollars in the Designated Eurodollar
Market, or to determine or charge interest rates based upon the LIBOR Basis, and
Credit Facility Lender shall so notify Administrative Agent, then such Credit
Facility Lender’s obligation to make LIBOR Loans shall be suspended for the
duration of such illegality or impossibility and Credit Facility Lender
forthwith shall give notice thereof to the other Credit Facility Lenders and
Borrower.  Upon receipt of such notice, the outstanding principal amount of such
Credit Facility Lender’s LIBOR Loans, together with accrued interest thereon,
automatically shall be converted to Base Rate Loans on either (1) the last day
of the LIBOR Loan Period(s) applicable to such LIBOR Loans if such lender may
lawfully continue to maintain and fund such LIBOR Loans to such day(s) or
(2) immediately if such lender may not lawfully continue to fund and maintain
such LIBOR Loans to such day(s), provided that in such event the conversion
shall not be subject to payment of a prepayment fee under Section 2.8.5.  Credit
Facility Lenders agrees to endeavor promptly to notify Borrower of any event of
which it has actual knowledge, occurring after the Closing Date, which will
cause any Credit Facility Lender to notify Administrative Agent under this
Section, and agrees to designate a different

 

95

--------------------------------------------------------------------------------


 

LIBOR lending office if such designation will avoid the need for such notice and
will not, in the good faith judgment of such lender, otherwise be materially
disadvantageous to such lender.  In the event that any Credit Facility Lender is
unable, for the reasons set forth above, to make, maintain or fund its portion
of any LIBOR Loan, such Credit Facility Lender shall fund such amount as a Base
Rate Loan for the same period of time, and such amount shall be treated in all
respects as a Base Rate Loan.  Any Credit Facility Lender whose obligation to
make LIBOR Loans has been suspended under this Section shall promptly notify
Administrative Agent and Borrower of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension. Borrower shall have the right
to terminate the Revolving Commitment of any Credit Facility Lender for which
the funding of LIBOR Loans becomes unlawful or impossible, as set forth above,
and to substitute a new Credit Facility Lender into this Agreement subject to
the provisions of Section 12.8 of this Agreement.

 

15.1.4                  If, with respect to any proposed LIBOR Loan, any Credit
Facility Lender:

 

(i)                                     reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of such lender, deposits in Dollars (in the
applicable amounts) are not being offered to lender in the Designated Eurodollar
Market for the applicable LIBOR Loan Period; or

 

(ii)                                  LIBOR Basis as determined by such lender
(i) does not represent the effective pricing to lender for deposits in Dollars
in the Designated Eurodollar Market in the relevant amount for the applicable
LIBOR Loan Period, or (ii) will not adequately and fairly reflect the cost to
such lender of making the applicable LIBOR Loans;

 

then such Credit Facility Lender forthwith shall give notice thereof to Borrower
and Administrative Agent, whereupon until such Credit Facility Lender notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of such Credit Facility Lender to make any future LIBOR Loans
shall be suspended and such Credit Facility Lender’s Loans shall be treated in
all respects as a Base Rate Loan.

 

15.1.5                            Each Credit Facility Lender agrees to endeavor
promptly to notify Borrower of any event of which it has actual knowledge,
occurring after the Closing Date, which will entitle any Credit Facility Lender
to compensation pursuant to this Section, and agrees to designate a different
LIBOR lending office if such designation will avoid the need for or reduce the
amount of such compensation and will not, in the good faith judgment of such
lender, otherwise be materially disadvantageous to lender.  Any request for
compensation by any Credit Facility Lender under this Section shall set forth
the basis upon which it has been determined that such an amount is due from
Borrower, a calculation of the amount due, and a certification that the
corresponding costs have been incurred by such lender.

 

96

--------------------------------------------------------------------------------


 

15.2                           Capital Adequacy.  If, after the date hereof, any
Credit Facility Lender (or any Affiliate of any Credit Facility Lender) shall
have reasonably determined that the adoption of any Applicable Law, governmental
rule, regulation or order regarding the capital adequacy of banks or bank
holding companies, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Credit Facility Lender (or any Affiliate of any Credit Facility Lender)
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of Credit Facility Lender (or any Affiliate of Credit Facility Lender)
as a consequence of any of such Credit Facility Lender’s obligations hereunder
to a level below that which it could have achieved but for such adoption, change
or compliance (taking into consideration the policies of any Credit Facility
Lender (or Affiliate of any Credit Facility Lender) with respect to capital
adequacy immediately before such adoption, change or compliance and assuming
that the capital of such Credit Facility Lender (or Affiliate of such Credit
Facility Lender) was fully utilized prior to such adoption, change or
compliance), then, upon demand by such Credit Facility Lender, Borrower shall
immediately pay to such lender such additional amounts as shall be sufficient to
compensate such lender for any such reduction actually suffered; provided, that
there shall be no duplication of amounts paid to any Credit Facility Lender
pursuant to this sentence and Section 15.1.  Such Credit Facility Lender’s
determination of the amount to be paid to such lender by Borrower as a result of
any event referred to in this Section 15.2 shall, absent manifest error, be
deemed final, binding and conclusive upon Borrower.

 

15.3                           Federal Reserve System/Wire Transfers.  The
obligation of any Credit Facility Lender to make any loan by wire transfer to
Borrower or any other Person shall be subject to all Applicable Laws, including
the policy of the Board of Governors of the Federal Reserve System on Reduction
of Payments System Risk as in effect from time to time.  Borrower acknowledges
that such laws, regulations and policy may delay the transmission of any funds
to Borrower.

 

15.4                           Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate.  In the event any Credit Facility Lender
(i) requests compensation pursuant to Section 15.1 or 15.2, above, (ii) delivers
a notice described in Section 15.1 or 15.2, above, (iii) refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
any Borrower and which amendment, waiver or other modification is required under
this Agreement for such amendment, waiver or other modification, or (iv) is a
Defaulting Lender, Borrower may, at its sole expense and effort (including with
respect to the assignment fee referred to in Section 12.8), upon notice to such
Credit Facility Lender and Administrative Agent, require such Credit Facility
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 12.8), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (y) Borrower shall have received the prior
written consent of Administrative Agent, which consent shall not unreasonably be
withheld or delayed, and (z) the Borrower or such assignee shall have paid to
the affected Credit Facility Lender in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or Letter of Credit Obligations of such

 

97

--------------------------------------------------------------------------------


 

Credit Facility Lender, respectively, affected by such assignment plus all fees
and other amounts accrued for the account of such Credit Facility Lender
hereunder; provided, Borrower shall not be required to pay any costs and
expenses that are incurred by a Defaulting Lender solely as a result of such
Credit Facility Lender’s default of its obligations hereunder; provided further,
if prior to any such transfer and assignment the circumstances or event that
resulted in such Credit Facility Lender’s claim for compensation or notice, as
referred to above in (i) and (ii) of this Section 15.4, as the case may be,
cease to cause such Credit Facility Lender to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 15.1 or 15.2, above, or
cease to result in amounts being payable under Section 15.1 or 15.2, as the case
may be, or if such Credit Facility Lender shall waive its right to claim or
notice under Section 15.1 or 15.2, as applicable in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Credit Facility
Lender shall not thereafter be required to make any such transfer and assignment
hereunder.  Each Credit Facility Lender hereby grants to Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Credit Facility Lender as assignor, any
Commitment Assignment and Acceptance necessary to effectuate any assignment of
such Credit Facility Lender’s interests hereunder in the circumstances
contemplated by this paragraph.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Credit Facility Lender in
connection with any such filing or assignment, delegation and transfer;
provided, Borrower shall not pay any such costs and expenses incurred by any
Credit Facility Lender who has defaulted on its obligations to make loans or
other extensions of credit. 

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

BORROWER:

 

 

 

WILLIS LEASE FINANCE CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

/s/ Bradley S. Forsyth

 

Name:

Bradley S. Forsyth

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

ADMINISTRATIVE AGENT AND SECURITY AGENT:

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Sullivan

 

Name:

Kevin Sullivan

 

Title:

Senior Vice President

 

 

 

 

 

LENDERS:

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Sullivan

 

Name:

Kevin Sullivan

 

Title:

Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Carlos Lua

 

Name:

Carlos Lua

 

Title:

Vice President

 

 

 

 

 

KFW IPEX-BANK GMBH

 

 

 

 

 

By:

/s/Alexander Jacobs

 

Name:

Alexander Jacobs

 

Title:

First Vice President

 

 

 

By:

/s/ Thomas Bernhards

 

Name:

Thomas Bernhards

 

Title:

Senior Project Manager

 

S-1

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Cecilia Person

 

Name:

Cecilia Person

 

Title:

Vice President

 

 

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

/s/ Jeanine A. Smith

 

Name:

Jeanine A. Smith

 

Title:

Vice President

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Alex Aupoix

 

Name:

Alex Aupoix

 

Title:

Vice President

 

 

 

 

By:

/s/ Adrienne Molloy

 

Name:

Adrienne Molloy

 

Title:

Vice President

 

 

 

 

 

CALIFORNIA BANK & TRUST

 

 

 

 

 

By:

/s/ J. Michael Sullivan

 

Name:

J. Michael Sullivan

 

Title:

Vice President

 

 

 

 

 

UMPQUA BANK

 

 

 

 

 

By:

/s/ George Diesch

 

Name:

George Diesch

 

Title:

Vice President

 

 

 

 

 

STATE BANK OF INDIA

 

 

 

 

 

By:

/s/ Sanjay Gaujam

 

Name:

Sanjay Gaujam

 

Title:

Vice President (Credit & Operations)

 

S-2

--------------------------------------------------------------------------------

 


 

 

LEAD ARRANGER:

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Sullivan

 

Name:

Kevin Sullivan

 

Title:

Senior Vice President

 

 

 

 

 

CO-LEAD ARRANGER:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Carlos Lua

 

Name:

Carlos Lua

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF BORROWING BASE CERTIFICATE

 

BORROWING BASE CERTIFICATE

 

To:                              UNION BANK, as Administrative Agent

 

This Borrowing Base Certificate (“Certificate”) is delivered pursuant to that
certain Credit Agreement dated as of                     , 2009 among Willis
Lease Finance Corporation, a Delaware corporation (“Borrower”), Union Bank,
N.A., together with any other Lender thereunder from time to time (collectively,
the “Lenders”) and Union Bank, N.A., as Administrative Agent (“Administrative
Agent”), Swing Line Lender (“Swing Line Lender”), Issuing Lender (“Issuing
Lender”), and Security Agent (“Security Agent”) (as amended from time to time,
the “Credit Agreement”).  Terms defined in the Credit Agreement and not
otherwise defined in this Certificate shall have the meanings defined for them
in the Credit Agreement.  Section references herein relate to the Credit
Agreement unless stated otherwise.  This Certificate covers the fiscal month
ending               , 20     (the “Determination Date”), and is delivered to
Administrative Agent pursuant to Section 8.1.5 of the Credit Agreement.

 

The following calculations determine the Borrowing Base and the Borrowing Base
Availability as of the Determination Date under the Revolving Commitment
described in the Credit Agreement and related Loan Documents.  Such calculations
are derived from the Books and Records of Borrower in accordance with the
relevant definitions of financial terms set forth in the Credit Agreement:

 

1.

  BORROWING BASE

 

 

 

 

 

 

 

1.1

Eligible Engines (not Off-Lease for more than 180 days)

 

 

 

 

 

 

 

 

 

(i) Net Book Value of Eligible Engines that are not Off-Lease at such time and
that have not been Off-Lease for more than 180 days

 

$

 

 

 

 

 

 

 

(ii) times ***%

 

 x

***

 

 

 

 

 

 

 

Total Eligible Engines (not Off-Lease) [(i)  x (ii)]

 

$

 

 

 

 

 

 

1.2

Eligible Engines (Off-Lease)

 

 

 

 

 

 

 

 

 

(i) Net Book Value of all other Eligible Engines

 

$

 

 

 

 

 

 

 

(ii) times ***%

 

  x

***

 

 

 

 

 

 

 

Total of Eligible Engines (Off-Lease) [(i)  x (ii)]

 

$

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission

 

A-1

--------------------------------------------------------------------------------


 

 

1.3

Eligible Equipment (not Off-Lease for more than 180 days)

 

 

 

 

 

 

 

 

 

(i) Net Book Value of Eligible Equipment that is not Off-Lease and that has not
been Off-Lease for more than 180 days

 

$

 

 

 

 

 

 

 

(ii) times ***%

 

 x

***

 

 

 

 

 

 

 

Total Eligible Equipment (not Off-Lease) [(i)  x (ii)]

 

$

 

 

 

 

 

 

1.4

Eligible Equipment (Off-Lease)

 

 

 

 

 

 

 

 

 

(i) Net Book Value of all other Eligible Equipment

 

$

 

 

 

 

 

 

 

(ii) times ***%

 

 x

***

 

 

 

 

 

 

 

Total Eligible Equipment (Off-Lease) [(i)  x (ii)]

 

 

 

 

 

 

 

 

1.5

Borrowing Base

 

 

 

 

 

 

 

 

 

Borrowing Base  [Sum of Totals for (1), (2), (3) and (4)]

 

$

 

 

 

 

 

 

 

less:

 

 

 

 

 

 

 

 

 

Appraisal adjustment (based on annual Appraisal (pursuant to definition of
Borrowing Base (subsection x)), if applicable)

 

$

 

 

 

 

 

 

 

BORROWING BASE (as adjusted)

 

$

 

 

 

 

 

2.

  BORROWING AVAILABILITY

 

 

 

 

 

 

 

Borrower’s Borrowing Availability under the Revolving Commitment as of the
Determination Date is $                      , calculated as the lesser of the
following (1 or 2):

 

 

 

 

 

 

 

 

2.1

Maximum Amount ($240,000,000.00 subject to Sections 2.10 and 2.19)

 

$

 

 

 

 

 

 

 

or

 

 

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission

 

A-2

--------------------------------------------------------------------------------


 

 

2.2

Borrowing Base Availability [sum of (i) and (ii)]

 

 

 

 

 

 

 

 

 

(i)  Borrowing Base (as adjusted) as of the Determination Date (item 5 above)

 

$

 

 

 

 

 

 

 

less:

 

 

 

 

 

 

 

 

 

(ii)  Aggregate amount of any Letters of Credit then outstanding

 

$

 

 

 

 

 

 

 

less:

 

 

 

 

 

 

 

 

 

(iii) Negative net aggregate mark-to-market valuation of any Non-Lender Interest
Rate Agreement(s) (as calculated at the end of each Fiscal Quarter)

 

 

 

 

 

 

 

 

 

Equals Borrowing Base Availability [(i) less (ii) & (iii)]

 

$

 

 

BORROWING AVAILABILITY [Equals Lesser of 1 or 2]

 

$

 

[Signature on following page.]

 

A-3

--------------------------------------------------------------------------------


 

This Certificate is executed on                     , 20    , by the
                          of Borrower, an Authorized Signatory.  The undersigned
hereby further certifies that each and every matter contained herein is derived
from the Books and Records of Borrowers and is true and correct in all material
respects.

 

 

 

 

of WILLIS LEASE FINANCE CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

[Printed name]

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF BORROWING NOTICE

 

BORROWING NOTICE

 

1.                                            This BORROWING NOTICE is executed
and delivered by Willis Lease Finance Corporation, a Delaware corporation
(“Borrower”), to Union Bank, N.A. (“Administrative Agent”) pursuant to that
certain Credit Agreement dated as of                           , 2009, among,
Union Bank, N.A., together with any other Lender thereunder from time to time
(collectively, the “Lenders”) and Union Bank, N.A., as Administrative Agent,
Swing Line Lender, Issuing Lender, and Security Agent (as amended, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Any terms used herein and not defined herein shall have the
meanings set forth for such terms in the Credit Agreement.

 

2.                                            Borrower hereby requests a
Revolving Loan pursuant to the Credit Agreement as follows:

 

2.1                                 AMOUNT OF REQUESTED ADVANCE(1):  $

 

2.2                                 DATE OF REQUESTED ADVANCE:

 

2.3                                 TYPE OF REQUESTED ADVANCE (Check one box):

 

o                          BASE RATE LOAN

 

o                          LIBOR RATE LOAN(2), FOR A LIBOR LOAN PERIOD OF
                 MONTHS (3)

 

3.                                               In connection with this
request, Borrower certifies that:

 

3.1                                 After giving effect to such Advance, no
Overadvance shall have occurred (the aggregate amount of all Loans then
outstanding shall not exceed the lesser of the (i) Maximum Amount or
(ii) Borrowing Base Availability), and there is availability under the Revolving
Commitment.

 

3.2                                 Now and as of the date of the requested
Advance, except (i) for representations and warranties which expressly relate to
a particular date or which are no longer true and correct as a result of a
change permitted by the Credit Agreement or the other Loan Documents, or (ii) as
disclosed by Borrower and approved in writing by Administrative Agent, each
representation and warranty made by Borrower in Section 5 of the Credit
Agreement will be true and correct in

 

--------------------------------------------------------------------------------

(1) Each LIBOR Loan must be in a principal amount of at least $5,000,000.00 and
in an integral multiple of $100,000.

(2) Maximum of 10 tranches of LIBOR Loans Collectively May Be Outstanding At
Once.

(3) Specify whether 1, 2, 3 or 6-month Libor Loan Period. 

 

B-1

--------------------------------------------------------------------------------


 

all material respects, both immediately before and after giving effect to such
Advance, as though such representations and warranties were made on and as of
that date;

 

3.3                                 No circumstance or event has occurred that
constitutes a Material Adverse Effect since the Closing Date;

 

3.4                                 Other than matters described in Schedule
5.10 (Litigation) to the Credit Agreement or not required as of the Closing Date
to be described therein or disclosed by Borrower and approved in writing by the
Lender, there is no action, suit, proceeding or investigation pending or, to the
best knowledge of Borrower (on behalf of Borrower and its Subsidiaries, if any),
threatened against or affecting Borrower or any Subsidiary or any Property of
any of them before any Governmental Agency; and

 

3.5                                 No Default or Event of Default presently
exists or will have occurred and be continuing as a result of the Borrowing
requested hereunder.

 

4.                                               This Request for Borrowing is
executed on                           , 20    , by an Authorized Signatory of
Borrower.  The undersigned, in such capacity, hereby certifies, on behalf of
Borrower, each and every matter contained herein to be true and correct.

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and
Acceptance”) dated as of                               , 20     is made between
                                               (the “Assignor”) and
                                               (the “Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to that certain Credit Agreement dated as of
                          , 2009 (as amended from time to time, the “Credit
Agreement”), among Willis Lease Finance Corporation, a Delaware corporation
(“Borrower”), Union Bank, N.A., together with any other Lender hereunder from
time to time (collectively, the “Lenders” and individually, a “Lender”) and
Union Bank, N.A., as Administrative Agent (“Administrative Agent”), Swing Line
Lender, Issuing Lender, and Security Agent (“Security Agent”).  All capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed to them in the Credit Agreement;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Revolving Loans (the “Committed Loans”) to the Borrower for Assignor’s
Pro Rata Share of the Revolving Commitment in an aggregate amount not to exceed
$                       (the “Commitment”);

 

WHEREAS, [the Assignor has made Committed Loans in the aggregate principal
amount of $                           to the Borrower] [no Committed Loans are
outstanding under the Credit Agreement];

 

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, in an amount equal to $                         (the “Assigned
Amount”) on the terms and subject to the conditions set forth herein and the
Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.                                       Assignment and Acceptance.

 

(a)                                  Subject to the terms and conditions of this
Assignment and Acceptance, (i) the Assignor hereby sells, transfers and assigns
to the Assignee, and (ii) the Assignee hereby purchases, assumes and undertakes
from the Assignor, without recourse and without representation or warranty
(except as provided in this Assignment and Acceptance)       % (the “Assignee’s
Percentage Share”) of (A) the Commitment of the Assignor, and (B) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Credit Agreement and the Loan Documents.

 

C-1

--------------------------------------------------------------------------------


 

(b)                                 With effect on and after the Effective Date
(as defined in Section 5 hereof), the Assignee shall be a party to the Credit
Agreement and succeed to all of the rights and be obligated to perform all of
the obligations of a Lender under the Credit Agreement, with a Commitment in an
amount equal to the Assigned Amount.  The Assignee agrees that it will perform
in accordance with their terms all of the obligations which it is required to
perform as a Lender under the Credit Agreement.  It is the intent of the parties
hereto that the Commitment of the Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Amount and the Assignor shall
relinquish its rights and be released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by the Assignee;
provided, however, the Assignor shall not relinquish its rights under
Sections 12.2 (Reimbursement and Expenses) and 12.3 (Indemnity) of the Credit
Agreement to the extent such rights relate to the time prior to the Effective
Date.

 

(c)                                  After giving effect to the assignment and
acceptance set forth herein, on the Effective Date the Assignor’s Commitment
will be $                     (an amount equal to         % of the Revolving
Commitment).

 

(d)                                 After giving effect to the assignment and
acceptance set forth herein, on the Effective Date the Assignee’s Commitment
will be $                    (an amount equal to         % of the Revolving
Commitment).

 

2.                                       Payments.

 

(a)                                  As consideration for the sale, assignment
and transfer contemplated in Section 1 hereof, the Assignee shall pay to the
Assignor on the Effective Date in immediately available funds an amount equal to
$                    , representing the Assignee’s Percentage Share of the
Principal amount of all Committed Loans.

 

(b)                                 The [Assignor] [Assignee] further agrees to
pay to Administrative Agent an administrative fee in the amount specified in
Section 12.8.4 of the Credit Agreement.

 

(c)                                  Administrative Agent shall retain all
additional amounts paid by the Borrower as a commitment fee or as interest on
the Committed Loans outstanding to the Borrower with respect to the Assignee’s
Commitment.

 

3.                                       Reallocation of Payments.  Any
interest, fees and other payments accrued to the Effective Date with respect to
the Commitment shall be for the account of the Assignor.  Any interest, fees and
other payments accrued on and after the Effective Date with respect to the
Assigned Amount shall be for the account of the Assignee.  Each of the Assignor
and the Assignee agrees that it will hold in trust for the other party any
interest, fees and other amounts which it may receive to which the other party
is entitled pursuant to the preceding sentence and pay to the other party any
such amounts which it may receive promptly upon receipt.

 

4.                                       Independent Credit Decision.  The
Assignee (a) acknowledges that it has received a copy of the Credit Agreement
and the Schedules and Exhibits thereto, together with copies of the most recent
financial statements referred to in the Credit Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Assignment and Acceptance;
and (b) agrees that it will,

 

C-2

--------------------------------------------------------------------------------


 

independently and without reliance upon the Assignor, Agents or any Credit
Facility Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Credit Agreement.

 

5.                                       Effective Date; Notices.

 

(a)                                  As between the Assignor and the Assignee,
the effective date for this Assignment and Acceptance shall be
                    , 20     (the “Effective Date”); provided that the following
conditions precedent have been satisfied on or before the Effective Date:

 

(i)                                     this Assignment and Acceptance shall be
executed and delivered by the Assignor and the Assignee and a copy shall have
been delivered to Administrative Agent;

 

(ii)                                  the consent of Administrative Agent and
Borrower (as applicable) required for an effective assignment of the Assigned
Amount by the Assignor to the Assignee under the Credit Agreement shall have
been duly obtained and shall be in full force and effect as of the Effective
Date;

 

(iii)                               the Assignee shall pay to the Assignor all
amounts due to the Assignor under this Assignment and Acceptance;

 

(iv)                              the Assignee shall have complied with all
terms and conditions for such assignment and otherwise as set forth in the
Credit Agreement;

 

(v)                                 the administrative fee referred to in
Section 12.8.4 of the Credit Agreement shall have been paid to Administrative
Agent; and

 

(vi)                              the Assignor shall have assigned and the
Assignee shall have assumed a percentage equal to the Assignee’s Pro Rata Share
of the rights and obligations of the Assignor under the Credit Agreement.

 

(b)                                 Notwithstanding the foregoing, the Effective
Date of this Assignment and Acceptance shall not be earlier than five
(5) Business Days after the date on which Administrative Agent receives a copy
of the Assignment and Acceptance as set forth above.

 

[6.                              Administrative Agent.  [INCLUDE ONLY IF THE
ASSIGNOR IS ADMINISTRATIVE AGENT]

 

(a)                                  The Assignee hereby appoints and authorizes
the Assignor to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement as are delegated to Administrative Agent by
the Lenders pursuant to the terms of the Credit Agreement.

 

(b)                                 The Assignee shall assume no duties or
obligations held by the Assignor in its capacity as Administrative Agent under
the Credit Agreement.]

 

C-3

--------------------------------------------------------------------------------

 


 

7.             Withholding Tax.  The Assignee (a) represents and warrants to the
Credit Facility Lenders, Administrative Agent and the Borrower that under
applicable law and treaties no tax will be required to be withheld by the
Lenders with respect to any payments to be made to the Assignee hereunder,
(b) agrees to furnish (if it is organized under the laws of any jurisdiction
other than the United States or any state thereof) to Administrative Agent and
the Borrower prior to the time that Administrative Agent or the Borrower is
required to make any payment of principal, interest or fees hereunder, duplicate
executed originals of either U.S. Internal Revenue Service Form W-8BEN or U.S.
Internal Revenue Service Form 1001 (wherein the Assignee claims entitlement to
the benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax an all payments hereunder) and agrees to provide
new Forms W-8BEN or 1001 upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by the Assignee, and (c) agrees
to comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

 

8.             Representations and Warranties.

 

(a)           The Assignor represents and warrants to the Assignee that (i) it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any Lien or other adverse claim;
(ii) it is duly organized and existing and it has the full power and authority
to take, and has taken, all action necessary to execute and deliver this
Assignment and Acceptance and any other documents required or permitted to be
executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder; (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Credit Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignor, enforceable against the Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)           The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto.  The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

 

(c)           The Assignee represents and warrants to the Assignor that (i) it
is duly organized and existing and it has full power and authority to take, and
has taken, all action necessary to execute and deliver this Assignment and

 

C-4

--------------------------------------------------------------------------------


 

Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance, and to
fulfill its obligations hereunder; (ii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance; and apart from any agreements or undertakings or
filings required by the Credit Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignee, enforceable against the Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles; and (iv) it is an
Eligible Assignee.

 

9.             Further Assurances.  The Assignor and the Assignee each hereby
agree to execute and deliver such other instruments, and to take such other
action, as either party may reasonably request in connection with the
transactions contemplated by this Assignment and Acceptance, including the
delivery of any notices or other documents or instruments to the Borrower or
Administrative Agent, which may be required in connection with the assignment
and acceptance contemplated hereby.

 

10.           Miscellaneous.

 

(a)           Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.

 

(b)           All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c)           The Assignor and the Assignee shall each pay its own costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d)           This Assignment and Acceptance may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(e)           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.  The Assignor and the
Assignee each irrevocably submit to the non-exclusive jurisdiction of any State
or Federal court sitting in California over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such California State or Federal court.  Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

C-5

--------------------------------------------------------------------------------


 

(f)            THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

 

C-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

[ASSIGNEE]

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

C-7

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

To:          UNION BANK, N.A., as Administrative Agent

 

This Compliance Certificate (this “Certificate”) is delivered pursuant to that
certain Credit Agreement dated as of                     , 2009 among Willis
Lease Finance Corporation, a Delaware corporation (“Borrower”), Union Bank,
N.A., together with any other Lender thereunder from time to time (collectively,
the “Lenders”), and Union Bank, N.A., as Administrative Agent (“Administrative
Agent”), Swing Line Lender (“Swing Line Lender”), Issuing Lender (“Issuing
Lender”), and Security Agent (“Security Agent”) (as amended from time to time,
the “Credit Agreement”).  Terms defined in the Credit Agreement and not
otherwise defined in this Certificate shall have the meanings defined for them
in the Credit Agreement.  Section references herein relate to the Credit
Agreement unless stated otherwise.

 

This Certificate is delivered to Administrative Agent by Borrower in accordance
with Section 8 of the Credit Agreement.  This Certificate is delivered with
respect to the Fiscal Quarter ended                                   , 20    
(“Determination Date”).  Computations and other information indicating
compliance with respect to the covenants contained in Sections 6.14.1, 6.14.2,
6.14.3, and 7.3 of the Credit Agreement are set forth below:

 

1.             Section 6.14.1:  Minimum Consolidated Tangible Net Worth.

 

 

 

 

 

1.1           As of the Determination Date, the Consolidated Tangible Net Worth
was:

 

$

 

 

 

1.2           Minimum required (as calculated below):

 

$

 

 

 

1.3           Minimum Consolidated Tangible Net Worth was computed as the sum of
(1) 85% of Tangible Net Worth at the close of the immediately preceding Fiscal
Quarter plus (2) 75% of Positive Net Income for the Fiscal Quarter ending as of
the Determination Date, as follows:

 

 

 

 

 

(i) total assets

 

$

 

 

 

less:

 

 

 

 

 

(ii) total liabilities

 

$

 

 

 

less:

 

 

 

 

 

(iii) intangibles, related receivables, and prepared assets on the Determination
Date

 

$

(y) Equals Tangible Net Worth [sum of (i) less (ii) & (iii)]

 

$

 

D-1

--------------------------------------------------------------------------------


 

(z) times 85%

 

x                 .85

 

 

 

(I) Equals 85% of Tangible Net Worth [(y) x (z)]

 

$

 

 

 

plus:

 

 

 

 

 

(y) Positive Net Income

 

$

 

 

 

(z) times 75%

 

x                 .75

 

 

 

(II) Equals 75% of Positive Net Income [(y) x (z)]

 

 

 

 

 

Equals Minimum Consolidated Tangible Net Worth [sum of (I) and (II)]

 

$

 

 

 

2.             Section 6.14.2(a):  Leverage Ratio.

 

 

 

 

 

2.1           As of the Determination Date, the Leverage Ratio (as calculated
below) was:

 

          : 1.00

 

 

 

2.2           Maximum Permitted:

 

4.5 : 1.00

 

 

 

2.3           The Leverage Ratio was computed as follows:

 

 

 

 

 

2.3.1           Total Debt as of the Determination Date

 

$

 

 

 

divided by:

 

 

 

 

 

2.3.2           Tangible Net Worth as of the Determination Date(4)

 

$

 

 

 

Equals Leverage Ratio [(i)÷(ii)]

 

              : 1.00

 

 

 

3.             Section 6.14.2(b) :  Leverage Ratio — Borrower only.

 

 

 

 

 

3.1           As of the Determination Date, the Leverage Ratio (as calculated
below) was:

 

          : 1.00

 

 

 

3.2           Maximum Permitted:

 

4.25 : 1.00

 

 

 

3.3           The Leverage Ratio was computed as follows:

 

 

 

 

 

3.3.1           Total Debt as of the Determination Date

 

$

 

--------------------------------------------------------------------------------

(4)  As calculated in Item 1 above [Item 1(c)(y)].

 

D-2

--------------------------------------------------------------------------------


 

divided by:

 

 

 

 

 

3.3.2           Tangible Net Worth as of the Determination Date(5)

 

$

 

 

 

Equals Leverage Ratio [(i)÷(ii)]

 

              : 1.00

 

 

 

4.             Section 6.14.3:  Minimum Ratio of EBIT to Consolidated Interest.

 

 

 

 

 

4.1           As of the Determination Date, the Ratio of EBIT to Consolidated
Interest (as calculated below) was:

 

          : 1.00

 

 

 

4.2           Minimum Required:

 

1.5: 1.00

 

 

 

4.3           The Ratio of EBIT to Consolidated Interest was computed as
follows:

 

 

 

 

 

4.3.1           Net Income for that period

 

$

 

 

 

plus:

 

 

 

 

 

4.3.2           any non-operating non-recurring loss reflected in such Net
Income

 

$

 

 

 

minus:

 

 

 

 

 

4.3.3           any non-operating non-recurring gain reflected in such Net
Income

 

$

 

 

 

plus:

 

 

 

 

 

4.3.4           Interest Expense of Borrower and its Subsidiaries for that
period

 

$

 

 

 

plus:

 

 

 

 

 

4.3.5           the aggregate amount of federal and state taxes on or measured
by income of Borrower and its Subsidiaries for that period (whether or not
payable during that period)

 

$

 

 

 

minus:

 

 

 

 

 

4.3.6           the aggregate amount of federal and state credits against taxes
on or measured by income of

 

$

 

--------------------------------------------------------------------------------

(5)  As calculated in Item 1 above [Item 1(c)(y)].

 

D-3

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries for that period (whether or not usable during that
period).

 

 

 

 

 

4.3.7           Equals EBIT [the sum of (i) — (iv)]

 

$

 

 

 

divided by the sum of:

 

 

 

 

 

4.3.8        (i)      all interest, fees, charges and related expenses (in each
case as such expenses are calculated according to GAAP) paid or payable (without
duplication) for that Fiscal Quarter to a lender in connection with borrowed
money (including any obligations for fees, charges and related expenses payable
to the issuer of any letter of credit) or the deferred purchase price of assets
that are considered “interest expense” under GAAP

 

$

 

 

 

plus:

 

 

 

 

 

4.3.9        (i)      the portion of rent paid or payable (without duplication)
for that Fiscal Quarter under Capital Lease Obligations that should be treated
as interest in accordance with Financial Accounting Standards Board Statement
No. 13.

 

$

 

 

 

4.3.10         Equals Consolidated Interest [sum of (xiii) and (ix)]

 

$

 

 

 

4.3.11         Ratio of EBIT divided by Consolidated Interest [(vii) divided by
(x)]

 

           : 1.00

 

D-4

--------------------------------------------------------------------------------


 

5.             Section 7.3:  Net Income.  Borrower’s Net Income for the two
prior Fiscal Quarters (including the Fiscal Quarter ending as of the
Determination Date and the Fiscal Quarter immediately preceding such Fiscal
Quarter) was greater than $0.00.

 

6.          A review of the activities of Borrower during the fiscal period
covered by this Certificate has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period
Borrower performed and observed all of its Obligations.  To the best knowledge
of the undersigned, during the fiscal period covered by this Certificate, all
covenants and conditions have been so performed and observed and no Default or
Event of Default has occurred and is continuing, with the exceptions set forth
below in response to which Borrower has taken or proposes to take the following
actions (if none, so state).

 

7.          The undersigned an Authorized Signatory of Borrower certifies that
the calculations made and the information contained herein are derived from the
Books and Records of Borrower, as applicable, and that each and every matter
contained herein correctly reflects those Books and Records.

 

8.          To the best knowledge of the undersigned no event or circumstance
has occurred that constitutes a Material Adverse Effect since the date the most
recent Compliance Certificate was executed and delivered, with the exceptions
set forth below (if none, so state).

 

[Signature on following page.]

 

D-5

--------------------------------------------------------------------------------


 

This Certificate is executed on                     , 20    , by the
                                       of Borrower, an Authorized Signatory.

 

 

 

 

of WILLIS LEASE FINANCE
CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

[Printed name]

 

D-6

--------------------------------------------------------------------------------

 


 

Exhibit E

 

FORM OF REQUEST FOR LETTER OF CREDIT

 

REQUEST FOR LETTER OF CREDIT

 

This REQUEST FOR LETTER OF CREDIT is executed and delivered by WILLIS LEASE
FINANCE CORPORATION, a Delaware corporation (“Borrower”) to UNION BANK, N.A., 
as administrative agent (“Administrative Agent”), pursuant to that certain
Credit Agreement dated as of                           , 2009, among, Union
Bank, N.A., together with any other Lender thereunder from time to time
(collectively, the “Lenders” and individually, a “Lender”) and Union Bank, N.A.,
as Administrative Agent, Swing Line Lender, Issuing Lender, and Security Agent
(as amended, extended, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Any capitalized terms used and not defined
herein shall have the meanings set forth for such terms in the Credit Agreement.

 

1.             Borrower hereby requests that the Issuing Lender issue a Letter
of Credit as follows:

 

(a)           AMOUNT OF REQUESTED LETTER OF CREDIT:  $

 

(b)           DATE OF ISSUANCE:

 

(c)           BENEFICIARY UNDER LETTER OF CREDIT:

 

NAME:

 

ADDRESS:           

Attn:                                               

 

 

(d)           EXPIRY DATE(1):

 

(e)           PURPOSE OF LETTER OF CREDIT:

 

.

 

 The term of any Letter of Credit shall not exceed one year from the date of
issuance or extend beyond the Maturity Date.

 

E-1

--------------------------------------------------------------------------------


 

(f)            ADDITIONAL INFORMATION/TERMS:

 

 

 

2.             The requested Letter of Credit is (Check one box only):

 

o            a new Letter of Credit in addition to Letters of Credit already
outstanding

 

o            a supplement, modification, amendment, renewal, or extension to or
of the following outstanding Letter(s) of Credit:

 

 

3.             In connection with this request, Borrower represents, warrants,
and certifies that:

 

(a)           After giving effect to the issuance of the Letter of Credit
requested herein, (i) the sum of the aggregate principal amount of all
then-outstanding Loans shall not exceed the Borrowing Availability and (ii) the
Aggregate Effective Amount under all outstanding Letters of Credit shall not
exceed Fifteen Million and 00/100 Dollars ($15,000,000); and (iii) the requested
Letter of Credit complies in all other respects with the requirements of
Section 2.3 (Letters of Credit) of the Credit Agreement;

 

(b)           No circumstance or event has occurred that constitutes a Material
Adverse Effect since the Closing Date;

 

(c)           Other than matters described in Schedule 5.10 (Litigation) to the
Credit Agreement or not required as of the Closing Date to be described therein
or disclosed by Borrower and approved in writing by Administrative Agent, there
is no action, suit, proceeding or investigation pending or, to the best
knowledge of Borrower (on behalf of Borrower and its Subsidiaries, if any),
threatened against or affecting Borrower or any Subsidiary or any Property of
any of them before any Governmental Agency; and

 

(d)           No Default or Event of Default presently exists or will have
occurred and be continuing as a result of the Letter of Credit requested
hereunder.

 

4.             Attached hereto is an application for letter of credit on the
form provided to Borrower by the Issuing Lender, the provisions of which are
incorporated herein by this reference as though set forth herein in full.

 

E-2

--------------------------------------------------------------------------------


 

This Request for Letter of Credit is executed on                     , 20    ,
by an Authorized Signatory of Borrower.  The undersigned, in such capacity,
hereby certifies, on behalf of Borrower, each and every matter contained herein
to be true and correct.

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF SECURITY AGREEMENT

 

SECURITY AGREEMENT

 

This Security Agreement (“Agreement”) is executed on November 18, 2009 by WILLIS
LEASE FINANCE CORPORATION, a Delaware corporation (herein called “Debtor”) in
favor of UNION BANK, N.A. (together with its successors and assigns, the
“Security Agent”), in its capacity as Security Agent for itself and on behalf of
the Credit Facility Lenders and Non-Lenders under the Credit Agreement (as
defined below)

 

WITNESSETH:

 

WHEREAS, Debtor, Union Bank, N.A., together with any other Lenders from time to
time (collectively, the “Lenders”) and Union Bank, N.A., as Administrative
Agent, Swing Line Lender, Issuing Lender, and Security Agent have entered into
that certain Credit Agreement, dated as of November 18, 2009 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”). 
All capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Credit Agreement.

 

WHEREAS, as a condition to the making of the Loans under the Credit Agreement,
Debtor must provide collateral security to secure the prompt payment and
performance of all Obligations under the Credit Agreement and all obligations of
Debtor under any and all Non-Lender Protection Agreements (referred to herein
collectively as the “Secured Obligations”), for the ratable benefit of the
Credit Facility Lenders and Non-Lenders, which collateral includes, without
limitation, the Collateral (as defined herein).

 

AGREEMENT

 

NOW, THEREFORE, Debtor hereby covenants and agrees as follows:

 

1.             Grant of Security Interest.  To secure the prompt payment and
performance of all the Secured Obligations, Debtor hereby grants a continuing
security interest in, and assigns and transfers to, Security Agent, for the
ratable benefit of the Credit Facility Lenders and Non-Lenders, the following
personal property of Debtor and its Subsidiaries (other than the WEST
Subsidiaries), whether or not delivered to or in the possession or control of
Security Agent or its agents, and whether now or hereafter owned or in
existence, and all proceeds thereof (hereinafter called the “Collateral”):

 

(A)          All present and hereafter acquired personal property including, but
not limited to, all cash, cash equivalents, accounts, bank and deposit accounts
(including any control account, disbursement account and any other bank
accounts, chattel paper, instruments, books and records, personal property
aspects of leasehold estates in real property, contract rights, general
intangibles (including all intellectual property, stock, claims, contract
rights, and choses in action), goods, equipment inventory, documents,
certificates of title, deposit accounts, returned or repossessed goods,
fixtures, commercial tort claims, insurance claims, rights and policies, letter
of credit rights, investment property, supporting obligations, 100% of residual

 

F-1

--------------------------------------------------------------------------------


 

cash distributions from Willis Engine Securitization Trust, a Delaware statutory
trust, a wholly-owned Subsidiary of Debtor, and the proceeds (including
insurance proceeds), products, parts, accessories, attachments, accessions,
replacements, substitutions, additions, and improvements of or to each of the
foregoing; and

 

(B)           All copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, now or hereafter existing, created, acquired or held
(“Copyrights”); all patents patent applications and like protections including
without limitation improvements divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (“Patents”); all trademark and
servicemark rights whether registered or not, applications to register and
registrations of the same and like protections, and the entire goodwill of the
business of Debtor connected with and symbolized by such trademarks, including
without limitation those set forth on Schedule 1 attached hereto (“Trademarks”);
all amendments, renewals and extensions of any of the Copyrights, Patents, or
Trademarks; all supporting obligations; and all proceeds, including insurance
proceeds, of any of the foregoing;

 

provided, the Collateral shall not include the Debtor’s beneficial and equity
interests in (I) WEST; (II) the Servicing Agreement dated as of August 9, 2005,
among Debtor, as servicer and administrative agent, WEST, and the entities
listed on Appendix A to the Servicing Agreement, as amended, waived, restated,
supplemented, or otherwise modified from time to time; (III) the WEST Series
2008 B-1 Note, (IV) (x) one Canadair Ltd. Model CL-600 2412 (Challenger 601-1A)
aircraft bearing MSN 3004 and (y) the two General Electric Model CF-34-3A
aircraft engines bearing MSNs 350110 and 350115; and (V) (x) One CFM56-7B
aircraft engine bearing MSN 890994, (y) One CFM56-7B aircraft engine bearing MSN
802416, and (z) One V2500-A aircraft engine bearing MSN V15205.

 

As used herein, the following terms shall have the following meanings:

 

“Accounts” means all accounts, whether or not defined in the UCC (as defined
herein), now owned or hereafter acquired, including without limitation, (a) all
accounts receivable, other receivables, book debts and other forms of
obligations whether arising out of goods sold or services rendered or from any
other transaction (including any such obligations that may be characterized as
an account or contract under the UCC), (b) all purchase orders or receipts for
goods or services, (c) all rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights or rescission, replevin, reclamation
and stoppage in transit and rights to returned or repossessed goods), (d) all
monies due or to become due under all purchase orders and contracts for the sale
of goods or the performance of services or both or in connection with any other
transaction (whether or not yet earned by performance) now or hereafter in
existence, including the right to receive the proceeds of said purchase orders
and contracts, and (e) all collateral security and guaranties of any kind, now
or hereafter in existence, with respect to any of the foregoing.

 

“Inventory” means all inventory now owned or hereafter acquired, wherever
located, including without limitation all goods, merchandise and other personal
property held for sale or lease or which is furnished under any contract of
service or is held as raw materials, works or goods in process, materials and
supplies of every nature used or consumed or to be used

 

F-2

--------------------------------------------------------------------------------


 

or consumed in the ordinary course of its business, whether now owned or
hereafter acquired and the proceeds of products thereof.

 

“Equipment” means all equipment now owned or hereafter acquired, wherever
located, including without limitation, all machinery, computers, machine tools,
motors, equipment, furniture, furnishings, fixtures, vehicles (including motor
vehicles and trailers), tools, parts, dies, jugs, goods (other than consumer
goods, farm products or inventory), and all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

 

“UCC” shall mean the Uniform Commercial Code of the State of Delaware and in any
other jurisdiction where enforcement is sought.

 

2.             Debtor Name, State of Organization, Place of Business.  Debtor
agrees not to change its state of organization, principal place of business (if
a general partnership or other nonregistered entity) or name, as identified
below, except as permitted by Section 5.2 of the Credit Agreement:

 

F-3

--------------------------------------------------------------------------------


 

LEGAL NAME OF DEBTOR

 

STATE OF ORGANIZATION

WILLIS LEASE FINANCE
CORPORATION, a Delaware corporation

 

Delaware

 

 

 

PRINCIPAL PLACE OF BUSINESS

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2225

Novato, CA 94998

Attn: COO and General Counsel

Telephone No.: (415) 408-4712

Facsimile No.: (415) 408-4702

 

3.             Debtor Obligations.  Debtor will:  (a) pay when due all Secured
Obligations; (b) promptly, and in any event no more than five (5) Business Days
after the need therefore or after a request by Security Agent, take, or cause to
be taken, at the Debtor’s cost and expense, such action with respect to the
execution, delivery, recording, registration and filing of any financing
statements or such other instruments or documents as are necessary or desirable,
or that Security Agent may from time to time request, to fully carry out the
intent and purpose of this Agreement and/or to establish, protect, preserve, or
maintain a valid perfected security interest in the Collateral; (c) furnish
Security Agent such information concerning Debtor and the Collateral as Security
Agent may from time to time request, including but not limited to current
financial statements; (d) keep the Collateral separate and identifiable where
such the Collateral is currently located and permit Security Agent and its
representatives to inspect the Collateral and/or records pertaining thereto from
time to time during normal business hours; (h) reimburse Security Agent for any
expenses, including but not limited to reasonable attorneys’ fees and expenses
(including the allocated costs of Security Agent’s in-house counsel and legal
staff) incurred by Security Agent in seeking to protect, collect or enforce any
rights in the Collateral; (i) faithfully keep complete and accurate books and
records and make all necessary entries therein to reflect the quantities, costs,
current values and locations of all Collateral, the events and transactions
giving rise thereto and all payments, credits and adjustments applicable
thereto, shall keep the Security Agent fully and accurately informed as to the
locations of all such books and records; (j) maintain the Collateral in good
condition and not use the Collateral for any unlawful purpose; (k) perform all
of the obligations of Debtor under the Collateral and save Security Agent
harmless from the consequence of any failure to do so; and (l) at its own
expense, upon request of Security Agent, notify any parties obligated to Debtor
on any the Collateral to make payment to Security Agent, and Debtor hereby
irrevocably grants Security Agent power of attorney to make said notifications
and collections,

 

4.          Debtor Representations, Warranties.  Debtor represents, warrants and
agrees that (a) it has the capacity to grant a security interest in the
Collateral to Security Agent; (b) all information furnished by Debtor to
Security Agent heretofore or hereafter, whether oral or written, is and will be
correct and true as of the date given; (c) if Debtor is an entity, the
execution, delivery and performance hereof are within its powers and have been
duly authorized; and (d) it is and will be the lawful owner of all Collateral
and no effective security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument

 

F-4

--------------------------------------------------------------------------------


 

or continuation statement covering all or any part of the Collateral is or will
be on file or of record in any public office or otherwise, except those filed by
Debtor in favor of Security Agent pursuant to the Loan Documents, and those
relating to other Permitted Liens.

 

5.          Priority of Security Interest.  Debtor will not create, consent to
or suffer to exist any Lien upon or with respect to any of the Collateral,
except for Permitted Liens.  Debtor shall defend the right, title and interest
of Security Agent in and to the Collateral against the claims and demands of all
Persons whomsoever, and shall take such actions, including (i) the prompt
delivery of all original Instruments, Chattel Paper and certificated Stock owned
by Debtor to Security Agent, (ii) notification of Security Agent’s interest in
the Collateral at Security Agent’s request, and (iii) the institution of
litigation against third parties as shall be prudent in order to protect and
preserve Debtor’s and Security Agent’s respective and several interests in the
Collateral.  All Chattel Paper shall be marked with the following legend:

 

“THIS WRITING AND THE OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE
LIEN OF UNION BANK, N.A.”

 

6.             Insurance.

 

(A)          The Debtor shall bear the risk of each item of Collateral being
destroyed, irreparably damaged or rendered permanently unfit for sale, lease or
use or being damaged in part, from any cause whatsoever at any time during the
term of this Agreement, and shall at its own cost and expense, or in the
alternative shall cause each any lessee under the applicable lease to, obtain
and keep in full force and effect all risk of physical loss or damage insurance
covering such Collateral, wherever the same may be located, insuring against the
risks of fire, explosion, theft and such other risks as are customarily insured
against by organizations engaged in the same business and similarly situated
with the Debtor (and specifically including vandalism and malicious mischief
coverage), in an amount usually carried by organizations engaged in the same
business or similarly situated with the Debtor, and in any event, in kind and
form reasonably satisfactory to the Security Agent. All such policies of
insurance shall be written for the benefit of the Debtor as the insured, and
Security Agent shall be named as additional insured on liability insurance and
as a loss payee on any hull insurance..

 

(B)           If the Debtor or the applicable Lessee fails to pay any premium on
any such insurance, the Security Agent shall have the right, but shall be under
no obligation, to pay such premium for the Debtor’s account. The Debtor shall
repay to the Security Agent on demand all sums which the Security Agent shall
have paid under this section in respect of insurance premiums, with interest
thereon and the Debtor’s liability to the Security Agent for such repayment with
interest shall be included in the Secured Obligations. The Debtor hereby assigns
to the Security Agent any return or unearned premium which may be due upon the
cancellation for any reason whatsoever of any policy of insurance maintained in
respect of the Collateral and hereby directs the insurer to pay the Security
Agent any amount so due. The Debtor’s right to receive payment of any such
return or unearned premium and the proceeds of any such insurance shall
constitute a part of the Collateral for all purposes hereof. If no Event of
Default has occurred and is continuing, the Security Agent shall pay any such
return or unearned premium to the Debtor, provided that all amounts paid by
Security Agent in respect of insurance premiums have been repaid in full with
interest.

 

F-5

--------------------------------------------------------------------------------


 

7.             Event of Default, Remedies.  The term default shall mean the
occurrence of an Event of Default as defined under the Credit Agreement. 
Whenever an Event of Default occurs and is continuing, Security Agent, at its
option, may exercise any and all remedies available to it under the Credit
Agreement and all other Loan Documents and/or pursuant to Applicable Law,
including without limitation:  (a) without notice accelerate the maturity of any
part or all of the indebtedness secured hereby and terminate any agreement for
the granting of further credit to Debtor; (b) sell, lease or otherwise dispose
of the Collateral at public or private sale; (c) transfer any of the Collateral
into its own name or that of its nominee; (d) retain the Collateral in
satisfaction of obligations secured hereby, with notice of such retention sent
to Debtor as required by law; (e) notify any parties obligated on any of the
Collateral consisting of accounts, instruments, chattel paper, choses in action
or the like to make payment to Security Agent and enforce collection of any of
the Collateral; (f) file any action or proceeding which Security Agent may deem
necessary or appropriate to protect and preserve the right, title and interest
of the Security Agent in the Collateral; (g) require Debtor to assemble and
deliver any of the Collateral to Security Agent at a reasonably convenient place
designated by Security Agent; (h) apply all sums received or collected from or
on account of the Collateral, including the proceeds of any sale thereof, to the
payment of the costs and expenses incurred in preserving and enforcing rights of
Security Agent, including reasonable attorneys’ fees (including the allocated
costs of Security Agent’s in-house counsel and legal staff), and indebtedness
secured hereby in such order and manner as Security Agent in its sole discretion
determines; Security Agent shall account to Debtor for any surplus remaining
thereafter, and shall pay such surplus to the party entitled thereto, including
any second secured party who has made a proper demand upon Security Agent and
has furnished proof to Security Agent as requested in the manner provided by
law; in like manner, Debtor agrees to pay to Security Agent without demand any
deficiency after any of the Collateral has been disposed of and proceeds applied
as aforesaid; and (i) exercise its banker’s lien or right of setoff in the same
manner as though the credit were unsecured.  Security Agent shall have all the
rights and remedies of a secured party under the UCC.  All rights, powers and
remedies of Security Agent hereunder shall be cumulative and not alternative. 
No delay on the part of Security Agent in the exercise of any right or remedy
shall constitute a waiver thereof and no exercise by Security Agent of any right
or remedy shall preclude the exercise of any other right or remedy or further
exercise of the same remedy.  The right of Security Agent to have recourse
against the Collateral shall not be affected in any way by the fact that the
credit is or may at any time be secured by a mortgage, deed of trust or other
lien upon real property.

 

8.          Additional Agreements.

 

(A)          In addition to any and all rights under this Agreement and the
other Loan Documents, at any time after the occurrence and continuance of an
Event of Default, Security Agent may, at any time in Security Agent’s own name
or in the name of Debtor, (i) communicate with Account Debtors, parties to
Contracts and Leases, and obligors in respect of Instruments, Chattel Paper or
other Collateral to verify to Security Agent’s satisfaction the existence,
amount and terms of any such Accounts, Contracts, Instruments, Chattel Paper,
Leases or other Collateral, and (ii) without prior notice to Debtor, notify
Account Debtors, parties to Contracts, parties to Leases, and obligors in
respect of Chattel Paper, Instruments, or other Collateral that such Collateral
has been assigned to Security Agent and that payments shall be made directly to
Security Agent.  Upon the request of Security Agent, Debtor shall so notify such
Account

 

F-6

--------------------------------------------------------------------------------


 

Debtors, parties to Contracts, parties to Leases, and obligors in respect of
Instruments, Chattel Paper, Leases or other Collateral.

 

(B)           It is expressly agreed by Debtor that Debtor shall remain liable
under each Contract, License and Lease to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, and Security
Agent shall have no obligation or liability whatsoever to any Person under any
Contract, License or Lease (between Debtor and any Person other than Security
Agent) by reason of or arising out of the execution, delivery or performance of
this Agreement, and Security Agent shall not be required or obligated in any
manner (i) to perform or fulfill any of the obligations of Debtor thereunder,
(ii) to make any payment or inquiry, or (iii) to take any action of any kind to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times under or
pursuant to any Contract, License or Lease.

 

(C)           Debtor shall, with respect to each owned, leased, or controlled
property or facility, during normal business hours and upon reasonable prior
notice (unless a Default or Event of Default has occurred and is continuing, in
which event no notice shall be required and Security Agent shall have access at
any and all times):  (i) provide access to such facility or property to Security
Agent and any of its officers, employees and agents, as frequently as Security
Agent determines to be appropriate to further or protects its interests
hereunder; (ii) permit Security Agent and any of its officers, employees and
agents to inspect, audit and make extracts from all of Debtor’s books and
records; and (iii) subject to the lessee’s rights under any Lease, permit
Security Agent to inspect, review, evaluate and make physical verifications and
appraisals of any Collateral in any manner and through any medium that Security
Agent considers advisable, and Debtor shall provide to Security Agent, at
Debtor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto.  Debtor shall make available to
Security Agent and its counsel, as quickly as practicable under the
circumstances, originals or copies of all of Debtor’s books and records and any
other instruments and documents which Security Agent may reasonably request. 
Debtor shall deliver any document or instrument reasonably necessary for
Security Agent, as it may from time to time request, to obtain records from any
service bureau or other Person that maintains records for Debtor.

 

(D)          Upon the occurrence and during the continuance of an Event of
Default, Debtor, at its own expense, shall cause its independent certified
public accountants to prepare and deliver to Security Agent at any time and from
time to time, promptly upon Security Agent’s request:  (i) a reconciliation of
all Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) test
verifications of such Accounts as Security Agent may request.  Debtor, at its
own expense, shall cause its independent certified public accountants to deliver
to Security Agent the results of (x) any physical verifications of all or any
portion of the Collateral made or observed by such accountants, and (y) any
verifications of Debtor’s Accounts, in each case when and if any such
verifications are conducted.  Security Agent shall be permitted to observe and
consult with Debtor and Debtor’s certified public accountants in the performance
of these tasks.

 

9.             License to Use Intellectual Property.  For the purpose of
enabling Security Agent to exercise its rights and remedies under the Loan
Documents, Debtor hereby grants to Security Agent an irrevocable, non-exclusive
license (exercisable only upon the occurrence and continuance of an Event of
Default and without payment of royalty or other compensation to Debtor) to use,
transfer, license or sublicense any Intellectual Property now owned, licensed
to,

 

F-7

--------------------------------------------------------------------------------

 


 

or hereafter acquired by Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer and automatic machinery software
and programs used for the compilation or printout thereof, and Debtor
represents, warrants and agrees that any such license or sublicense is not and
will not be in conflict with the contractual or commercial rights of any other
Person; provided, that such license will terminate on the Termination Date.

 

10.        Continuing Lien.  This Agreement shall create a continuing lien and
security interest in the Collateral and shall (i) remain in full force and
effect until payment and performance in full of all of the Secured Obligations
and the expiration of the term of the Credit Agreement and/or the termination of
the obligation of any Credit Facility Lender or Non-Lender to make any advances
or Loans to Debtor pursuant to the Credit Agreement or any other agreement,
(ii) be binding upon Debtor, its successors and assigns, and (iii) inure,
together with the rights and remedies of the Security Agent hereunder, to the
benefit of the Security Agent, and its respective successors, transferees and
assigns. The Security Agent may, but subject to the provisions of Section 14 of
the Credit Agreement, assign or otherwise transfer its rights hereunder or under
the Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to the Security
Agent herein or otherwise, subject, however, to the provisions hereof; provided
that, as soon as practicable after such assignment or transfer, Security Agent
shall notify Debtor of any change in payment instructions necessitated by such
assignment or transfer.

 

11.        Partial Releases.  Provided no Default or Event of Default exists and
no Overadvance would result, Security Agent shall from time to time execute
partial releases of Collateral (x) sold by Debtor in the ordinary course of its
business in accordance with this Agreement or (y) financed or refinanced by the
Debtor outside of the Credit Agreement (in accordance with the terms and
provisions of the Credit Agreement) from the security interests under the Loan
Documents which partial releases shall be in form reasonably satisfactory to
Security Agents.

 

12.        Reinstatement.  The provisions of this Agreement shall to the extent
permitted by Applicable Law remain in full force and effect and continue to be
effective even if:  (a) any petition is filed by or against Debtor for
liquidation or reorganization; (b) Debtor becomes insolvent or makes an
assignment for the benefit of creditors; (c) a receiver or trustee is appointed
for all or any significant part of Debtor’s assets; or (d) at any time payment
and performance of the Secured Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
and Security Agent’s Liens in the Collateral shall be reinstated and deemed
reduced only by any amount paid and not so rescinded, reduced, restored or
returned.

 

13.        Loss of Value.  The Debtor shall promptly, and in any event within
five (5) Business Days, notify the Security Agent in writing of any event
causing any material deterioration, loss or unscheduled depreciation in value of
the Collateral and the Debtor’s best estimate of the amount of such
deterioration, loss or depreciation.

 

F-8

--------------------------------------------------------------------------------


 

14.        Miscellaneous.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but, if any provision of this Agreement shall be prohibited or
invalid under applicable law, such provisions shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such or
the remaining provisions of this Agreement.  In the event of a conflict between
the terms of this Agreement and the terms of the Credit Agreement, the terms of
the Credit Agreement shall control.

 

The section titles contained in this Agreement and any other Loan Document are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto. Time is of the
essence for performance of any obligations under this Agreement.  In the event
of a dispute between any of the parties hereto over the meaning of this
Agreement, all parties shall be deemed to have been the drafter hereof, and any
Applicable Law that states that contracts are construed against the drafter
shall not apply.

 

15.           GOVERNING LAW; VENUE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW), AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.  DEBTOR HEREBY CONSENTS AND AGREES, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN DEBTOR AND
SECURITY AGENT PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, DEBTOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE SECURITY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF SECURITY AGENT. DEBTOR EXPRESSLY SUBMITS AND CONSENTS TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND DEBTOR
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  DEBTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS

 

F-9

--------------------------------------------------------------------------------


 

ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO DEBTOR AT THE ADDRESS SET FORTH ABOVE AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE DEBTOR’S ACTUAL RECEIPT THEREOF.

 

16.        WAIVER OF JURY TRIAL. To the extent permitted by law, in connection
with any action or proceeding, whether brought in state or federal court, Debtor
hereby expressly, intentionally and deliberately waives any right such party may
otherwise have to trial by jury of any claim, cause of action, action, dispute
or controversy between or among such parties, whether sounding in contract, tort
or otherwise, which arises out of or relates to: (i) this Agreement and any of
the Loan Documents and any and all related documents, instruments and
agreements, and any and all extensions, renewals, amendments and replacements of
any of the foregoing, (ii) any negotiations or communications relating to this
Agreement and the other Loan Documents and any and all related documents,
instruments and agreements, and any and all extensions, renewals, amendments and
replacements thereof, whether or not incorporated into the Agreement or other
Loan Documents; or (iii) any alleged agreements, promises, representations or
transactions in connection therewith.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE FOLLOWS.]

 

F-10

--------------------------------------------------------------------------------


 

Debtor:

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

Bradley S. Forsyth

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of Mortgage and Security Agreement

 

MORTGAGE AND SECURITY AGREEMENT

 

dated as November 18, 2009

 

made by

 

WILLIS LEASE FINANCE CORPORATION,
as Borrower

 

in favor of

 

UNION BANK, N.A.,
as Mortgagee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I CERTAIN DEFINITIONS

1

 

 

 

Section 1.01

Definitions

1

 

 

 

ARTICLE II GRANTING CLAUSE

3

 

 

 

ARTICLE III COVENANTS

4

Section 3.01

Registration; Maintenance and Operation

4

Section 3.02

Further Assurances

6

Section 3.03

Liens

6

Section 3.04

Books and Records

6

Section 3.05

Priority of Mortgagee’s Security Interest

6

Section 3.06

Mortgagee’s Rights

7

Section 3.07

Reinstatement

8

Section 3.08

Loss of Value

8

Section 3.09

Insurance

8

Section 3.10

Warranties

9

 

 

 

ARTICLE IV EVENTS OF DEFAULT AND REMEDIES

9

Section 4.01

Events of Default

9

Section 4.02

Remedies

9

Section 4.03

Expenses of Enforcement

11

Section 4.04

Waiver of Appraisement, Etc.

11

Section 4.05

Waiver of Claims

11

Section 4.06

Additional Waivers

12

Section 4.07

Remedies Cumulative, No Waiver

12

Section 4.08

Application of Proceeds

12

Section 4.09

Delay or Omission; Possession of Notes

12

Section 4.10

Power of Attorney

12

 

 

 

ARTICLE V CONCERNING THE LEASES

13

Section 5.01

Acknowledgment of Leases

13

Section 5.02

Quiet Enjoyment, Etc.

13

Section 5.03

Only One Original Lease

14

Section 5.04

Miscellaneous

14

 

 

 

ARTICLE VI MISCELLANEOUS PROVISIONS

15

Section 6.01

Amendments, Etc.

15

Section 6.02

Notices

15

Section 6.03

Continuing Lien and Security Interests; Transfer

16

 

G-i

--------------------------------------------------------------------------------


 

Section 6.04

Governing Law; Choice of Forum; Service of Process

16

Section 6.05

Severability

17

Section 6.06

Entire Agreement

17

Section 6.07

Counterparts

17

Section 6.08

Credit Agreement to Control

18

Section 6.09

Section Titles

18

Section 6.10

Time of the Essence

18

Section 6.11

Termination and Release

18

 

G-ii

--------------------------------------------------------------------------------


 

MORTGAGE AND SECURITY AGREEMENT

 

THIS MORTGAGE AND SECURITY AGREEMENT, dated as of November 18, 2009 (as amended,
modified, or supplemented from time to time, the “Mortgage”) made by WILLIS
LEASE FINANCE CORPORATION, a Delaware corporation (the “Borrower”) in favor of
UNION BANK, N.A. (together with its successors and assigns, the “Mortgagee”), in
its capacity as Security Agent for itself and on behalf of the Credit Facility
Lenders and Non-Lenders under the Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Borrower, Union Bank, N.A., together with any other Lenders from time
to time (collectively, the “Lenders”) and Union Bank, N.A., as Administrative
Agent, Swing Line Lender, Issuing Lender, and Security Agent have entered into
that certain Credit Agreement, dated as of November 18, 2009 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”). 
All capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Credit Agreement; and

 

WHEREAS, as a condition to the making of the Loans under the Credit Agreement,
the Borrower must provide collateral security to secure the prompt payment and
performance of all Obligations and all obligations of Borrower under Non-Lender
Protection Agreements (referred to herein collectively as the “Secured
Obligations”), for the ratable benefit of the Credit Facility Lenders and
Non-Lenders, which collateral includes, without limitation, the Collateral (as
defined herein); and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 


ARTICLE I
CERTAIN DEFINITIONS

 

Section 1.01           Definitions.  All capitalized terms used herein and not
otherwise defined shall have the respective meanings ascribed to them in the
Credit Agreement, and the following terms shall have the following meanings (and
shall be applicable to both the singular and the plural forms of such terms):

 

“Act” shall mean the United States Federal Aviation Act of 1958, as amended, as
in effect on the date of this Mortgage, as recodified in 49 U.S.C. § 40101 et
seq., as amended, or any successor or substituted legislation at the time in
effect and applicable.

 

“Administrator” shall have the meaning given to such term in the Cape Town
Convention.

 

“Aircraft Objects” shall have the meaning given to such term in the Cape Town
Convention.

 

G-1

--------------------------------------------------------------------------------


 

“Bill of Sale” means, with respect to each Engine, the warranty bill of sale
executed in favor of the Borrower in form satisfactory to the Mortgagee
evidencing the transfer of title to such Engine.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, both of which were
signed in Cape Town, South Africa on November 16, 2001, and including the
Regulations for the International Registry and the Procedures for the
International Registry, as promulgated thereafter.

 

“Collateral” shall have the meaning set forth in the Granting Clause
(Article II) hereof.

 

“Contract of Sale” shall have the meaning given to such term in the Cape Town
Convention.

 

“Contracting State” shall have the meaning given to such term under Article 4 in
the Cape Town Convention.

 

“Default” means any event specified in Section 4.01 hereof which, with the
passage of time or notice or both, would, unless cured or waived become an Event
of Default.

 

“Engine” means each engine that is (i) an “Engine” or “Turboprop Engine” (as
such terms are defined in the Credit Agreement) and (ii) described on Exhibit A
hereto or in a Mortgage Supplement hereto which has not been the subject of a
release (each of which has 750 or more rated takeoff horsepower or the
equivalent of such horsepower), together with any Propeller.  An Engine shall
also include any and all Parts which are either incorporated or installed in or
attached to such Engine or Propeller or required to be subject to the lien and
security interest of this Mortgage.

 

“Event of Default” means any of the events specified in Section 4.01 hereof.

 

“International Interest” shall have the meaning given to such term in the Cape
Town Convention.

 

“International Registry” shall have the meaning given to such term in the Cape
Town Convention.

 

“Lease” means any “Lease” (as such term is defined in the Credit Agreement),
including those described on Exhibit B hereto or in a Mortgage Supplement hereto
and any and all after-acquired Leases hereafter arising in which Borrower is
lessor or an assignee of a lessor covering an Engine (as defined in the Credit
Agreement) or Equipment, as each such Lease may be modified, amended or
supplemented from time to time.

 

“Lease Event of Default” means, with respect to a given Lease, an “Event of
Default” or comparable term as defined in the Lease.

 

“Mortgage Documents” means this Mortgage and all documents relating to the
perfection and/or establishment of the Lien intended to be created by this
Mortgage (including, without

 

G-2

--------------------------------------------------------------------------------


 

limitation, the Mortgage Supplement(s), the Notes, any other documents relating
to the Mortgagee’s security interest in the Collateral and any documents
expressly stated to be Mortgage Documents).

 

“Mortgage Supplement” means any mortgage supplement, substantially in the form
of Exhibit C hereto.

 

“Permitted Lessee” means, with respect to a given Lease, the Lessee thereunder
and any substitute Lessee which is acceptable to the Mortgagee.

 

“Proceeds” means whatever is receivable or received when any Engine or Equipment
or other collateral is sold, exchanged, collected or otherwise disposed of,
including, without limitation, all amounts payable or paid under insurance,
requisition or other payments as the result of any loss (including an Event of
Loss) or damage to such Engine or Equipment.

 

“Professional User Entity” is defined in the Regulations for the International
Registry.

 

“Propeller” means any propeller described in a Mortgage Supplement.

 

“Prospective Sale” shall have the meaning given to such term in the Cape Town
Convention.

 

“Records” shall have the meaning set forth in the Granting Clause hereof.

 

“Security Agreement” shall have the meaning given to the term in the Cape Town
Convention.

 


ARTICLE II
GRANTING CLAUSE

 

The Borrower hereby assigns, mortgages, transfers and confirms unto the
Mortgagee, and hereby grants to the Mortgagee a first priority security interest
in, all right, title and interest of the Borrower in and to the following
property, whether now owned or hereafter acquired, and all replacements of the
following property as collateral security for the prompt and complete payment
and performance of all Secured Obligations, for the ratable benefit of all
Credit Facility Lenders and Non-Lenders (herein collectively called the
“Collateral”), to wit:

 

(i)            each Engine and all Equipment;

 

(ii)           all of the Borrower’s right, title and interest in and to any
Lease of an Engine or Equipment, including, without limitation, each Lease
together with all schedules, supplements, amendments, modifications, extensions,
renewals of or replacements for any such Lease, executed from time to time, and
all payments, including, without limitation, the right to exercise the rights
and remedies under the Lease and to receive all rentals, payments and monies due
and to become due, including, without limitation, all payments of rent, all
maintenance reserves, if any, each Security Deposit, and all proceeds thereof,
insurance proceeds and all other amounts due or to become due thereunder
(subject, in each case, to the rights of the Permitted Lessee thereto under the
applicable Lease);

 

G-3

--------------------------------------------------------------------------------


 

(iii)                               all records, logs and other materials
required to be maintained with respect to each Engine and item of Equipment by
Persons in operational control of such Engine and Equipment under any applicable
laws, rules or regulations and all logs, books, maintenance records and other
information relating to the Engines and Equipment pertaining thereto
(collectively, the “Records”) as well as all right, title and interest of the
Borrower in, to and under the overhaul, repair and maintenance manuals, programs
and catalogues which are part of or used in connection with the maintenance
program and all warranties and rights relating thereto in respect of the Engines
and Equipment; and

 

(iv)                              all Proceeds of all or any of the foregoing.

 

So long as an Event of Default has not occurred and is not continuing, the
Borrower shall be entitled to remain in full possession, enjoyment and control
of the Collateral and to manage and use the Collateral and each part thereof
with the same rights and franchises appertaining thereto; provided always that
the possession, use, enjoyment and control of the Collateral shall at all times
be subject to the terms of this Mortgage and the other Loan Documents and the
Lien and security interest granted thereunder and hereunder.

 

The parties hereto agree that for all purposes of the Cape Town Convention,
(i) this Mortgage is effective to constitute an International Interest with
respect to the Engines, (ii) each Engine constitutes an Aircraft Object,
(iii) the Borrower is situated in a Contracting State and has the power to
dispose of the Engines, (iv) this Mortgage constitutes a Security Agreement and
the interest created hereunder is eligible for registration with the
International Registry relating to the Engines and (v) this Mortgage constitutes
an assignment of associated rights secured by or associated with the Engines and
the Mortgagee hereby acknowledges and agrees that such assignment shall be
effective to assign any related International Interests in the Engines for all
purposes of the Cape Town Convention.

 


ARTICLE III
COVENANTS


 

Section 3.01                                Registration; Maintenance and
Operation.  The Borrower, at its own cost and expense, will:

 


(A)                                                PRIOR TO MORTGAGING SUCH
ENGINE, ITEM OF EQUIPMENT OR LEASE, (I) REGISTER WITH THE INTERNATIONAL REGISTRY
(X) THE OWNERSHIP INTEREST OF THE BORROWER IN EACH ENGINE REPRESENTED BY THE
CONTRACT OF SALE (OR PROSPECTIVE SALE) CONSTITUTING THE BILL OF SALE, AS LONG AS
THE SELLER OF THE ENGINE IS SITUATED IN A CONTRACTING STATE, AS PROVIDED FOR IN
THE CAPE TOWN CONVENTION, AND (Y) THE BORROWER’S OWNERSHIP INTEREST WITH RESPECT
TO EACH CONTRACT OF SALE WITH RESPECT TO EACH ENGINE AND LEASE, AS LONG AS THE
LESSEE OF THE ENGINE UNDER SUCH LEASE IS SITUATED IN A CONTRACTING STATE, AS
PROVIDED FOR IN THE CAPE TOWN CONVENTION, AND (II) CAUSE EACH ENGINE, ITEM OF
EQUIPMENT AND LEASE TO BE DULY REGISTERED AND AT ALL TIMES THEREAFTER REMAIN
DULY REGISTERED IN THE NAME OF THE BORROWER IN ACCORDANCE WITH THE ACT, IF
APPLICABLE, OR OTHER APPLICABLE LAW;


 


(B)                                               MAKE OR CAUSE SUCH FILINGS,
REGISTRATIONS, OR OTHERWISE WITH THE FAA, INTERNATIONAL REGISTRY, AND OTHERWISE
UNDER THE UCC AS SHALL BE REQUIRED TO PERFECT THE LIEN OF

 

G-4

--------------------------------------------------------------------------------


 


MORTGAGEE WITH RESPECT TO ALL COLLATERAL UNDER THE MORTGAGE, INCLUDING BUT NOT
LIMITED TO THE FOLLOWING:


 

(1)                                  register the International Interest (or
Prospective International Interest) of the Mortgagee, under this Mortgage, with
respect to each Engine and Lease with the International Registry (so long as the
lessee of the Engine under such Lease is situated in a Contracting State, as
provided for in the Cape Town Convention);

 

(2)                                  register the International Interest (or
Prospective International Interest) of the Lessor, under the Lease with respect
to each Engine with the International Registry (so long as the lessee of the
Engine under such Lease is situated in a Contracting State, as provided for in
the Cape Town Convention);

 

(3)                                  register the Prospective International
Interest or International Interest and Lien under this Mortgage and the Lease
with the FAA pursuant to the Act;

 

(4)                                  file UCC financing statements in such
states in the United States of America as required, in the judgment of
Mortgagee, to perfect the Lien of Mortgagee in all UCC Collateral, which
financing statements shall name Mortgagee as secured party and as Security Agent
for the benefit of Credit Facility Lenders and Non-Lenders; and

 

(5)                                  maintain the rights and International
Interests and assignment of International Interests of the Engine Owner and
Security Agent in the Engines or Turboprop Engines, as against any third parties
under the applicable laws of any jurisdiction within the United States and as
against any third parties in any Contracting State under the Cape Town
Convention;

 


(C)                                  AT ALL TIMES MAINTAIN, SERVICE, REPAIR,
OVERHAUL AND TEST OR CAUSE TO BE MAINTAINED, SERVICED, REPAIRED, OVERHAULED AND
TESTED EACH ENGINE AND ITEM OF EQUIPMENT SO AS TO KEEP THE SAME IN AS GOOD
OPERATING CONDITION AS WHEN ORIGINALLY MORTGAGED HEREUNDER, ORDINARY WEAR AND
TEAR EXCEPTED, AND, IN ANY EVENT IN THE CONDITION REQUIRED BY THE RELEVANT
LEASE; AND


 


(D)                                 MAINTAIN OR CAUSE TO BE MAINTAINED (IN THE
ENGLISH LANGUAGE) ALL RECORDS.


 

Borrower hereby confirms, represents and warrants that no further action,
including any filing or recording of any document (including any financing
statement in respect thereof under Article 9 of the Uniform Commercial Code of
any applicable jurisdiction), is necessary or advisable to establish as against
third parties the perfected first priority Lien of the Mortgagee on the
Borrower’s interest in each Engine, item of Equipment and Lease and in order to
properly file, register and record this Mortgage, the International Interest of
the Mortgagee under the Mortgage, the assignment of International Interest of
Mortgagee under the Lease, or the International Interest of the Lessor in each
Engine under the Lease, in any applicable jurisdiction

 

G-5

--------------------------------------------------------------------------------


 

in the United States.  The Borrower agrees to furnish Mortgagee with copies of
all documents relating to the foregoing and with recording and registration data
as promptly as practicable following the issuance of the same by the FAA and the
International Registry.

 

Section 3.02                                Further Assurances.  The Borrower
will promptly, and in any event no more than five (5) Business Days after such
action is required by this Mortgage, take, or cause to be taken, at the
Borrower’s cost and expense, such action with respect to the execution,
delivery, recording, registration and filing of this Mortgage and any financing
statements, Mortgage Supplements or other instruments as are necessary or
desirable, or that the Mortgagee may from time to time request, to fully carry
out the intent and purpose of this Mortgage and/or to establish, protect,
preserve, and/or perfect the Liens created by this Mortgage. The Borrower agrees
to furnish to the Mortgagee (a) timely notice of the necessity of any such
action, together with such instruments, in execution form, and such other
information as may be required to enable the Mortgagee to take such action, and
(b) evidence of every such action taken by the Borrower. In addition to the
foregoing, during the term of this Mortgage, the Borrower shall establish and
maintain a valid and existing account as a Transacting User Entity with the
International Registry to make registrations in regard to this Mortgage as
required by the Mortgagee.

 

Section 3.03                                Liens.  The Borrower will not
create, consent to or suffer to exist any Lien upon or with respect to any of
the Collateral, except for Permitted Liens.

 

Section 3.04                                Books and Records.  The Borrower
shall faithfully keep complete and accurate books and records and make all
necessary entries therein to reflect the quantities, costs, current values and
locations of all Collateral, the events and transactions giving rise thereto and
all payments, credits and adjustments applicable thereto, shall keep the
Mortgagee fully and accurately informed as to the locations of all such books
and records.

 

Section 3.05                                Priority of Mortgagee’s Security
Interest.  Borrower represents, warrants and agrees that no effective security
agreement, mortgage, deed of trust, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is or will be on file or of record in any public office or otherwise,
except those filed by Borrower in favor of Mortgagee pursuant to this Mortgage
and/or other Loan Documents, and those relating to other Permitted Liens. 
Borrower shall defend the right, title and interest of Mortgagee in and to the
Collateral against the claims and demands of all Persons whomsoever, except if
such claims or demands are the direct result of Mortgagee’s gross negligence or
willful misconduct, and Borrower shall take such actions, including (i) the
prompt delivery of all original Instruments, Chattel Paper and certificated
Stock owned by Borrower to Mortgagee, (ii) notification of Mortgagee’s interest
in Collateral at Mortgagee’s request, and (iii) the institution of litigation or
other proceedings against third parties as shall be prudent in order to protect
and preserve Borrower’s and Mortgagee’s respective and several interests in the
Collateral.

 

Section 3.06                                Mortgagee’s Rights.

 


(A)                                                IN ADDITION TO ANY AND ALL
RIGHTS UNDER THIS MORTGAGE AND THE OTHER LOAN  DOCUMENTS, AT ANY TIME AFTER THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, MORTGAGEE

 

G-6

--------------------------------------------------------------------------------


 


MAY, AT ANY TIME IN MORTGAGEE’S OWN NAME OR IN THE NAME OF BORROWER,
(I) COMMUNICATE WITH ACCOUNT DEBTORS, PARTIES TO CONTRACTS AND LEASES, AND
OBLIGORS IN RESPECT OF INSTRUMENTS, CHATTEL PAPER OR OTHER COLLATERAL TO VERIFY
TO MORTGAGEE’S SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY SUCH
ACCOUNTS, CONTRACTS, INSTRUMENTS, CHATTEL PAPER, LEASES OR OTHER COLLATERAL, AND
(II) WITHOUT PRIOR NOTICE TO BORROWER, NOTIFY ACCOUNT DEBTORS, PARTIES TO
CONTRACTS, PARTIES TO LEASES, AND OBLIGORS IN RESPECT OF CHATTEL PAPER,
INSTRUMENTS, OR OTHER COLLATERAL THAT SUCH COLLATERAL HAS BEEN ASSIGNED TO
MORTGAGEE AND THAT PAYMENTS SHALL BE MADE DIRECTLY TO MORTGAGEE.  UPON THE
REQUEST OF MORTGAGEE, BORROWER SHALL SO NOTIFY SUCH ACCOUNT DEBTORS, PARTIES TO
CONTRACTS, PARTIES TO LEASES, AND OBLIGORS IN RESPECT OF INSTRUMENTS, CHATTEL
PAPER, LEASES OR OTHER COLLATERAL.


 


(B)                                 IT IS EXPRESSLY AGREED BY BORROWER THAT
BORROWER SHALL REMAIN LIABLE UNDER EACH CONTRACT, LICENSE AND LEASE TO OBSERVE
AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY
IT THEREUNDER, AND MORTGAGEE SHALL HAVE NO OBLIGATION OR LIABILITY WHATSOEVER TO
ANY PERSON UNDER ANY CONTRACT, LICENSE OR LEASE (BETWEEN BORROWER, ENGINE OWNER
AND EQUIPMENT OWNER AND ANY PERSON OTHER THAN MORTGAGEE) BY REASON OF OR ARISING
OUT OF THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS MORTGAGE, AND MORTGAGEE
SHALL NOT BE REQUIRED OR OBLIGATED IN ANY MANNER (I) TO PERFORM OR FULFILL ANY
OF THE OBLIGATIONS OF BORROWER THEREUNDER, (II) TO MAKE ANY PAYMENT OR INQUIRY,
OR (III) TO TAKE ANY ACTION OF ANY KIND TO COLLECT OR ENFORCE ANY PERFORMANCE OR
THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY
BE ENTITLED AT ANY TIME OR TIMES UNDER OR PURSUANT TO ANY CONTRACT, LICENSE OR
LEASE.


 


(C)                                  BORROWER SHALL, WITH RESPECT TO EACH OWNED,
LEASED, OR CONTROLLED PROPERTY OR FACILITY, DURING NORMAL BUSINESS HOURS AND
UPON REASONABLE PRIOR NOTICE (UNLESS A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, IN WHICH EVENT NO NOTICE SHALL BE REQUIRED AND MORTGAGEE
SHALL HAVE ACCESS AT ANY AND ALL TIMES):  (I) PROVIDE ACCESS TO SUCH FACILITY OR
PROPERTY TO MORTGAGEE AND ANY OF ITS OFFICERS, EMPLOYEES AND AGENTS, AS
FREQUENTLY AS MORTGAGEE DETERMINES TO BE APPROPRIATE TO FURTHER OR PROTECTS ITS
INTERESTS HEREUNDER; (II) PERMIT MORTGAGEE AND ANY OF ITS OFFICERS, EMPLOYEES
AND AGENTS TO INSPECT, AUDIT AND MAKE EXTRACTS FROM ALL OF BORROWER’S BOOKS AND
RECORDS; AND (III) SUBJECT TO THE LESSEE’S RIGHTS UNDER ANY LEASE, PERMIT
MORTGAGEE TO INSPECT, REVIEW, EVALUATE AND MAKE PHYSICAL VERIFICATIONS AND
APPRAISALS OF ANY ENGINE, EQUIPMENT AND OTHER COLLATERAL IN ANY MANNER AND
THROUGH ANY MEDIUM THAT MORTGAGEE CONSIDERS ADVISABLE, AND BORROWER SHALL
PROVIDE TO MORTGAGEE, AT BORROWER’S COST AND EXPENSE, SUCH CLERICAL AND OTHER
ASSISTANCE AS MAY BE REASONABLY REQUESTED WITH REGARD THERETO.  BORROWER SHALL
MAKE AVAILABLE TO MORTGAGEE AND ITS COUNSEL, AS QUICKLY AS PRACTICABLE UNDER THE
CIRCUMSTANCES, ORIGINALS OR COPIES OF ALL OF BORROWER’S BOOKS AND RECORDS AND
ANY OTHER INSTRUMENTS AND DOCUMENTS WHICH MORTGAGEE MAY REASONABLY REQUEST. 
BORROWER SHALL DELIVER ANY DOCUMENT OR INSTRUMENT REASONABLY NECESSARY FOR
MORTGAGEE, AS IT MAY FROM TIME TO TIME REQUEST, TO OBTAIN RECORDS FROM ANY
SERVICE BUREAU OR OTHER PERSON THAT MAINTAINS RECORDS FOR BORROWER.


 


(D)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER, AT ITS OWN EXPENSE, SHALL CAUSE
ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO PREPARE AND DELIVER TO MORTGAGEE
AT ANY TIME AND FROM TIME TO TIME, PROMPTLY UPON MORTGAGEE’S REQUEST:  (I) A
RECONCILIATION OF ALL ACCOUNTS; (II) AN AGING OF ALL ACCOUNTS; (III) TRIAL
BALANCES; AND (IV) TEST VERIFICATIONS OF SUCH ACCOUNTS AS MORTGAGEE MAY
REQUEST.  BORROWER, AT ITS OWN EXPENSE, SHALL

 

G-7

--------------------------------------------------------------------------------


 


CAUSE ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO DELIVER TO MORTGAGEE THE
RESULTS OF (X) ANY PHYSICAL VERIFICATIONS OF ALL OR ANY PORTION OF THE
COLLATERAL MADE OR OBSERVED BY SUCH ACCOUNTANTS, AND (Y) ANY VERIFICATIONS OF
BORROWER’S ACCOUNTS, IN EACH CASE WHEN AND IF ANY SUCH VERIFICATIONS ARE
CONDUCTED.  MORTGAGEE SHALL BE PERMITTED TO OBSERVE AND CONSULT WITH BORROWER
AND BORROWER’S CERTIFIED PUBLIC ACCOUNTANTS IN THE PERFORMANCE OF THESE TASKS.


 

Section 3.07                                Reinstatement.  The provisions of
this Mortgage shall to the extent permitted by Applicable Law remain in full
force and effect and continue to be effective even if:  (a) any petition is
filed by or against Borrower for liquidation or reorganization; (b) Borrower
becomes insolvent or makes an assignment for the benefit of creditors; (c) a
receiver or trustee is appointed for all or any significant part of Borrower’s
assets; or (d) at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to Applicable Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent transfer” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations and Mortgagee’s Liens in the Collateral shall
be reinstated and deemed reduced only by any amount paid and not so rescinded,
reduced, restored or returned.

 

Section 3.08                                Loss of Value.  The Borrower shall
promptly, and in any event within five (5) Business Days, notify the Mortgagee
in writing of any event causing any material deterioration, loss or unscheduled
depreciation in value of the Collateral and the Borrower’s best estimate of the
amount of such deterioration, loss or depreciation.

 

Section 3.09                                Insurance.  The Borrower shall bear
the risk of each Engine or item of Equipment being destroyed, irreparably
damaged or rendered permanently unfit for sale, lease or use or being damaged in
part, from any cause whatsoever at any time during the term of this Mortgage,
and shall at its own cost and expense, or in the alternative shall cause each
Lessee under each applicable Lease to, obtain and keep in full force and effect
all risk of physical loss or damage insurance covering each Engine or item of
Equipment, wherever the same may be located, insuring against the risks of fire,
explosion, theft and such other risks as are customarily insured against by
organizations engaged in the same business and similarly situated with the
Borrower (and specifically including vandalism and malicious mischief coverage),
in an amount usually carried by organizations engaged in the same business or
similarly situated with the Borrower, and in any event, in kind and form
reasonably satisfactory to the Mortgagee. All such policies of insurance shall
be written for the benefit of the Borrower as the insured, and Mortgagee and the
Administrative Agent shall be named as additional insureds on liability
insurance and Mortgagee shall be named as a loss payee on hull insurance, as
applicable. Notwithstanding the foregoing or anything to the contrary herein, to
the extent any Engine or item of Equipment included in the Collateral hereunder
is included in the Borrowing Base, Borrower shall comply with all insurance
requirements set forth in the Credit Agreement.

 


(A)                                                IF THE BORROWER OR THE
APPLICABLE LESSEE FAILS TO PAY ANY PREMIUM ON ANY SUCH INSURANCE, THE MORTGAGEE
SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY SUCH PREMIUM FOR
THE BORROWER’S ACCOUNT. THE BORROWER SHALL REPAY TO THE MORTGAGEE ON DEMAND ALL
SUMS WHICH THE MORTGAGEE SHALL HAVE PAID UNDER THIS SECTION IN RESPECT OF
INSURANCE PREMIUMS, WITH INTEREST THEREON AND THE BORROWER’S LIABILITY TO THE
MORTGAGEE FOR SUCH REPAYMENT

 

G-8

--------------------------------------------------------------------------------


 


WITH INTEREST SHALL BE INCLUDED IN THE SECURED OBLIGATIONS. THE BORROWER HEREBY
ASSIGNS TO THE MORTGAGEE ANY RETURN OR UNEARNED PREMIUM WHICH MAY BE DUE UPON
THE CANCELLATION FOR ANY REASON WHATSOEVER OF ANY POLICY OF INSURANCE MAINTAINED
IN RESPECT OF THE COLLATERAL AND HEREBY DIRECTS THE INSURER TO PAY THE MORTGAGEE
ANY AMOUNT SO DUE. THE BORROWER’S RIGHT TO RECEIVE PAYMENT OF ANY SUCH RETURN OR
UNEARNED PREMIUM AND THE PROCEEDS OF ANY SUCH INSURANCE SHALL CONSTITUTE A PART
OF THE COLLATERAL FOR ALL PURPOSES HEREOF. IF NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE MORTGAGEE SHALL PAY ANY SUCH RETURN OR UNEARNED PREMIUM
TO THE BORROWER, PROVIDED THAT ALL AMOUNTS PAID BY MORTGAGEE IN RESPECT OF
INSURANCE PREMIUMS HAVE BEEN REPAID IN FULL WITH INTEREST.


 

Section 3.10                                Warranties.  Borrower warrants: 
(a) it is and will be the lawful owner of all Collateral free of all Claims,
Liens, encumbrances and setoffs whatsoever, other than the security interest
granted pursuant hereto; (b) it has the capacity to grant a security interest in
Collateral to Mortgagee; (c) all information furnished by Borrower to Mortgagee
heretofore or hereafter, whether oral or written, is and will be correct and
true as of the date given; and (d) the execution, delivery and performance
hereof are within its powers and have been duly authorized.

 


ARTICLE IV
EVENTS OF DEFAULT AND REMEDIES


 

Section 4.01                                Events of Default.  The Borrower
shall be in default upon the occurrence of an Event of Default as defined under
the Credit Agreement.

 

Section 4.02                                Remedies.  If any Event of Default
has occurred and is continuing,

 


(A)                                                MORTGAGEE, AT ITS OPTION, MAY
EXERCISE ANY RIGHTS AND REMEDIES PROVIDED TO AGENTS UNDER THE CREDIT AGREEMENT
AND/OR AVAILABLE AT LAW OR EQUITY, INCLUDING ALL RIGHTS AND REMEDIES PROVIDED
UNDER THE UNIFORM COMMERCIAL CODE IN ANY JURISDICTION WHERE ENFORCEMENT IS
SOUGHT, WHICH INCLUDE BUT ARE NOT LIMITED TO, THE FOLLOWING:  (I) WITHOUT NOTICE
ACCELERATE THE MATURITY OF ANY PART OR ALL OF THE SECURED OBLIGATIONS AND
TERMINATE ANY AGREEMENT FOR THE GRANTING OF FURTHER CREDIT TO BORROWER;
(II) SELL, LEASE OR OTHERWISE DISPOSE OF COLLATERAL AT PUBLIC OR PRIVATE SALE;
(III) TRANSFER ANY COLLATERAL INTO ITS OWN NAME OR THAT OF ITS NOMINEE;
(IV) RETAIN COLLATERAL IN SATISFACTION OF THE SECURED OBLIGATIONS, WITH NOTICE
OF SUCH RETENTION SENT TO BORROWER AS REQUIRED BY LAW; (V) NOTIFY ANY PARTIES
OBLIGATED ON ANY COLLATERAL CONSISTING OF ACCOUNTS, INSTRUMENTS, CHATTEL PAPER,
CHOSES IN ACTION OR THE LIKE TO MAKE PAYMENT TO MORTGAGEE AND ENFORCE COLLECTION
OF ANY COLLATERAL; (VI) FILE ANY ACTION OR PROCEEDING WHICH MORTGAGEE DEEMS
NECESSARY OR APPROPRIATE TO PROTECT AND PRESERVE THE RIGHT, TITLE AND INTEREST
OF MORTGAGEE IN THE COLLATERAL; (VII) EXERCISE ITS BANKER’S LIEN OR RIGHT OF
SETOFF IN THE SAME MANNER AS THOUGH THE CREDIT WERE UNSECURED AND (VIII) APPLY
ALL OR A PORTION OF SUMS RECEIVED OR COLLECTED FROM OR ON ACCOUNT OF COLLATERAL,
INCLUDING THE PROCEEDS OF ANY SALES THEREOF, TO THE PAYMENT OF THE COSTS AND
EXPENSES INCURRED IN PRESERVING AND ENFORCING RIGHTS OF MORTGAGEE INCLUDING
REASONABLE ATTORNEYS’ FEES (INCLUDING THE ALLOCATED COSTS OF MORTGAGEE’S
IN-HOUSE COUNSEL AND LEGAL STAFF), AND AFTER APPLICATION OF SUCH SUMS TO THE
SECURED OBLIGATIONS AS SET FORTH IN THE CREDIT AGREEMENT, MORTGAGEE SHALL
ACCOUNT TO BORROWER FOR ANY SURPLUS REMAINING THEREAFTER, AND SHALL PAY SUCH
SURPLUS TO THE PARTY ENTITLED THERETO, INCLUDING ANY SECOND SECURED PARTY WHO
HAS MADE A PROPER DEMAND UPON MORTGAGEE AND HAS FURNISHED PROOF TO MORTGAGEE AS
REQUESTED IN THE MANNER PROVIDED BY LAW; IN LIKE MANNER, BORROWER AGREES TO PAY
TO MORTGAGEE WITHOUT DEMAND ANY DEFICIENCY AFTER ANY COLLATERAL HAS BEEN
DISPOSED OF AND PROCEEDS APPLIED AS AFORESAID.

 

G-9

--------------------------------------------------------------------------------


 


(B)                                 BORROWER EXPRESSLY AGREES THAT, SUBJECT TO
SECTIONS 5.01 AND 5.02 HEREOF, MORTGAGEE MAY COLLECT, RECEIVE, ASSEMBLE,
PROCESS, APPROPRIATE AND REALIZE UPON THE COLLATERAL, OR ANY PART THEREOF, AND
MAY FORTHWITH SELL, LEASE, ASSIGN, GIVE AN OPTION OR OPTIONS TO PURCHASE OR
OTHERWISE DISPOSE OF AND DELIVER SAID COLLATERAL (OR CONTRACT TO DO SO), OR ANY
PART THEREOF, IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES, AT ANY
EXCHANGE AT SUCH PRICES AS IT MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE
DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT RISK.  MORTGAGEE SHALL HAVE THE RIGHT
UPON ANY SUCH PUBLIC SALE OR SALES AND, TO THE EXTENT PERMITTED BY LAW, TO
PURCHASE FOR THE BENEFIT OF MORTGAGEE BY CREDIT BID THE WHOLE OR ANY PART OF
SAID COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION, WHICH EQUITY
OF REDEMPTION BORROWER HEREBY RELEASES.  SUCH SALES MAY BE ADJOURNED, OR
CONTINUED FROM TIME TO TIME WITH OR WITHOUT NOTICE.  BORROWER SHALL REMAIN
LIABLE FOR ANY DEFICIENCY IF THE PROCEEDS OF ANY SALE OR DISPOSITION OF THE
COLLATERAL ARE INSUFFICIENT TO PAY THE SECURED OBLIGATIONS AND ALL OTHER AMOUNTS
TO WHICH MORTGAGEE IS ENTITLED.


 


(C)                                  BORROWER FURTHER AGREES, SUBJECT TO
SECTIONS 5.01 AND 5.02 HEREOF, TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE
TO MORTGAGEE AT PLACES WHICH MORTGAGEE SHALL REASONABLY SELECT.  UNTIL MORTGAGEE
IS ABLE TO EFFECT A SALE, LEASE, OR OTHER DISPOSITION OF THE COLLATERAL AND
SUBJECT TO SECTIONS 5.01 AND 5.02 HEREOF, MORTGAGEE SHALL HAVE THE RIGHT TO
COMPLETE, ASSEMBLE, USE OR OPERATE THE COLLATERAL OR ANY PART THEREOF, TO THE
EXTENT THAT MORTGAGEE DEEMS APPROPRIATE, FOR THE PURPOSE OF PRESERVING SUCH
COLLATERAL OR ITS VALUE OR FOR ANY OTHER PURPOSE. IN ADDITION, THE BORROWER WILL
PROVIDE, WITHOUT COST OR EXPENSE TO THE MORTGAGEE, STORAGE FACILITIES FOR ANY
SUCH ENGINE OR ITEM OF EQUIPMENT AND WILL CAUSE SUCH ENGINE OR ITEM OF EQUIPMENT
TO BE MAINTAINED AS REQUIRED BY THE TERMS HEREOF AND OF THE CREDIT AGREEMENT. 
MORTGAGEE SHALL HAVE NO OBLIGATION TO BORROWER TO MAINTAIN OR PRESERVE THE
RIGHTS OF BORROWER AS AGAINST THIRD PARTIES WITH RESPECT TO ANY COLLATERAL WHILE
SUCH COLLATERAL IS IN THE POSSESSION OF MORTGAGEE.


 


(D)                                 UPON THE COMPLETION OF ANY SALE OF ANY
COLLATERAL, FULL TITLE AND (SUBJECT TO SECTIONS 5.01 AND 5.02 HEREOF) RIGHT OF
POSSESSION TO THE ENGINE OR ITEM OF EQUIPMENT SO SOLD SHALL (SUBJECT TO ANY
RETENTION OF TITLE BY THE MORTGAGEE AS PART OF THE TERMS OF SUCH SALE) PASS TO
THE ACCEPTED PURCHASER FORTHWITH UPON THE COMPLETION OF SUCH SALE, AND THE
BORROWER SHALL DELIVER, IN ACCORDANCE WITH THE INSTRUCTIONS OF THE MORTGAGEE
(INCLUDING CAUSING THE ENGINE OR ITEM OF EQUIPMENT TO BE DELIVERED TO SUCH
AIRPORTS AS THE MORTGAGEE MAY SPECIFY), SUCH ENGINE OR ITEM OF EQUIPMENT SO
SOLD.  THE MORTGAGEE IS HEREBY IRREVOCABLY APPOINTED THE TRUE AND LAWFUL
ATTORNEY OF THE BORROWER, AND IN ITS STEAD, TO MAKE ALL NECESSARY CONVEYANCES OF
AN ENGINE OR ITEM OF EQUIPMENT IF SO SOLD.  NEVERTHELESS, IF SO REQUESTED BY THE
MORTGAGEE OR BY ANY PURCHASER, THE BORROWER SHALL CONFIRM ANY SUCH SALE OR
CONVEYANCE BY EXECUTING AND DELIVERING ALL PROPER INSTRUMENTS OF CONVEYANCE OR
RELEASES AS MAY BE DESIGNATED IN ANY SUCH REQUEST.  IF THE BORROWER SHALL FOR
ANY REASON FAIL TO DELIVER SUCH ENGINE OR ITEM OF EQUIPMENT OR ANY PART THEREOF
AFTER DEMAND BY THE MORTGAGEE, THE MORTGAGEE (SUBJECT TO SECTIONS 5.01 AND 5.02
HEREOF) MAY, WITHOUT BEING RESPONSIBLE FOR LOSS OR DAMAGE, EXCEPT TO THE EXTENT
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE MORTGAGEE,
(I) OBTAIN A JUDGMENT CONFERRING ON THE MORTGAGEE THE RIGHT TO IMMEDIATE
POSSESSION OR REQUIRING THE BORROWER TO DELIVER IMMEDIATE POSSESSION OF ALL OR
PART OF SUCH ENGINE OR ITEM OF EQUIPMENT TO THE MORTGAGEE, TO THE ENTRY OF WHICH
JUDGMENT THE BORROWER HEREBY SPECIFICALLY CONSENTS, OR (II) WITH OR, TO THE
FULLEST EXTENT PROVIDED BY LAW, WITHOUT SUCH JUDGMENT, PURSUE THE WHOLE OR ANY
PART OF SUCH ENGINE OR ITEM OF EQUIPMENT WHEREVER IT MAY BE FOUND AND ENTER ANY
OF THE PREMISES WHERE SUCH ENGINE OR ITEM OF

 

G-10

--------------------------------------------------------------------------------


 


EQUIPMENT MAY BE AND TAKE POSSESSION OF AND REMOVE THE SAME.  UPON EVERY SUCH
TAKING OF POSSESSION, THE MORTGAGEE MAY (BUT SHALL NOT BE OBLIGATED TO), FROM
TIME TO TIME, MAKE ALL SUCH REASONABLE EXPENDITURES FOR MAINTENANCE, INSURANCE,
REPAIRS, REPLACEMENTS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS TO AND OF THE
ENGINE OR ITEM OF EQUIPMENT AS IT MAY DEEM PROPER.


 


(E)                                  THE BORROWER HEREBY COVENANTS AND AGREES
THAT A NOTICE, WHICH SHALL BE SENT IN ACCORDANCE WITH THE PROVISIONS OF THE
CREDIT AGREEMENT OR THIS MORTGAGE, AT LEAST TEN (10) BUSINESS DAYS BEFORE THE
DATE OF ANY OF THE ACTS DESCRIBED IN THIS SECTION 4.02 SHALL BE DEEMED TO BE
REASONABLE NOTICE OF SUCH ACT AND, SPECIFICALLY, REASONABLE NOTIFICATION OF THE
TIME AND PLACE OF ANY PUBLIC SALE HEREUNDER AND REASONABLE NOTIFICATION OF THE
TIME AFTER WHICH ANY PRIVATE SALE OR OTHER INTENDED DISPOSITION TO BE MADE
HEREUNDER IS TO BE MADE.


 


(F)                                    MORTGAGEE SHALL BE ENTITLED, AS A MATTER
OF RIGHT AS AGAINST THE BORROWER, WITHOUT NOTICE OR DEMAND AND WITHOUT REGARD TO
THE ADEQUACY OF THE SECURITY FOR THE SECURED OBLIGATIONS BY VIRTUE OF THIS
MORTGAGE OR ANY OTHER COLLATERAL OR TO THE SOLVENCY OF THE BORROWER, UPON THE
COMMENCEMENT OF JUDICIAL PROCEEDINGS BY IT TO ENFORCE ANY RIGHT UNDER THIS
MORTGAGE, TO THE APPOINTMENT OF A RECEIVER OF ALL OR ANY PART OF THE COLLATERAL.


 

Section 4.03                                Expenses of Enforcement.  The
Borrower shall pay to the Mortgagee on demand any and all reasonable expenses
(including reasonable attorneys’ fees and legal expenses and including the
allocated costs of Mortgagee’s in-house counsel and legal staff) which may have
been incurred by the Mortgagee, with interest (i) in the prosecution or defense
of any action growing out of or connected with the subject matter of this
Mortgage, the Secured Obligations, the Collateral or any of the Mortgagee’s
rights therein or thereto; or (ii) in connection with the custody, preservation,
use, operation, preparation for sale or sale of any of the Collateral or in
connection with obtaining possession of any of the Collateral or otherwise
exercising any of Mortgagee’s rights and remedies pursuant to this Mortgage, the
incurring of all of which are hereby authorized to the extent the Mortgagee
deems the same advisable. The Borrower’s liability to the Mortgagee for any such
payment with interest shall be included in the Secured Obligations. The
Borrower, to the extent of its rights in the Collateral, waives and releases any
right to require the Mortgagee to collect any of the Secured Obligations from
any other Collateral (as defined under the Credit Agreement) or any other
collateral then held by the Mortgagee under any theory of marshaling of assets
or otherwise.

 

Section 4.04                                Waiver of Appraisement, Etc.  The
Borrower agrees, to the fullest extent that it lawfully may, that it will not
(and hereby irrevocably waives its right to) at any time plead, or claim the
benefit or advantage of, any appraisement, valuation, stay, extension,
moratorium or redemption law now or hereafter in force, in order to prevent or
hinder the enforcement of this Mortgage or the absolute sale of the Collateral.

 

Section 4.05                                Waiver of Claims.  To the maximum
extent permitted by Applicable Law, Borrower waives all claims, damages, and
demands against Mortgagee, its Affiliates, agents, and the officers and
employees of any of them arising out of the repossession, retention or sale of
any Collateral and any other acts or failure to act in connection with
Mortgagee’s rights and remedies hereunder, except such as are determined in a
final judgment by a court of competent jurisdiction to have arisen out of the
gross negligence or willful misconduct of such Person.

 

G-11

--------------------------------------------------------------------------------


 

Section 4.06                                Additional Waivers.  Borrower
waives:  (a) all right to require Mortgagee to proceed against any other person
including any other borrower hereunder or under the Credit Agreement or to apply
any Collateral Mortgagee may hold at any time or to pursue any other remedy,
Collateral, endorsers or guarantors may be released, substituted or added
without affecting the liability of Borrower hereunder; (b) the defense of the
Statute of Limitations in any action upon any obligations of Borrower secured
hereby; (c) any right of subrogation and any right to participate in Collateral
until all obligations secured hereby have been paid in full; and (d) to the
fullest extent permitted by law, any right to oppose the appointment of a
receiver or similar official to operate Borrower’s business after the occurrence
and during the continuance of an Event of Default.

 

Section 4.07                                Remedies Cumulative, No Waiver.  No
remedy herein conferred upon the Mortgagee is intended to be exclusive of any
other remedy, but every such remedy shall be cumulative and shall be in addition
to every other remedy herein conferred or now or hereafter existing in law.  The
exercise by the Mortgagee of any one right or remedy shall not be deemed a
waiver or release of or any election against any other right or remedy, and the
Mortgagee may proceed against the Borrower or any other Person and the
Collateral and any other collateral granted by the Borrower to the Mortgagee
under any other agreement, all in any order and through any available remedies.
A waiver on any one occasion shall not be construed as a waiver or bar on any
future occasion. All property of any kind held at any time by the Mortgagee as
Collateral shall stand as one general continuing collateral security for all the
Secured Obligations and may be retained by the Mortgagee as security until all
the Secured Obligations are fully satisfied.

 

Section 4.08                                Application of Proceeds.  Proceeds
of any sale, lease or other disposition or other realization upon any Collateral
pursuant to this Mortgage and all other sums realized or held by the Mortgagee
under this Mortgage or any proceedings hereunder (including any proceeds of
insurance) shall be applied by any Credit Facility Lender or Non-Lender upon
receipt as set forth in the Credit Agreement.

 


SECTION 4.09                                DELAY OR OMISSION; POSSESSION OF
NOTES.


 


(A)                                                NO DELAY OR OMISSION OF THE
MORTGAGEE TO EXERCISE ANY RIGHT OR REMEDY ARISING UPON THE HAPPENING OF ANY
DEFAULT OR EVENT OF DEFAULT SHALL IMPAIR ANY RIGHT OR REMEDY OR SHALL BE
CONSTRUED TO BE A WAIVER OF ANY SUCH DEFAULT OR EVENT OF DEFAULT OR AN
ACQUIESCENCE THEREIN; AND EVERY RIGHT AND REMEDY GIVEN TO THE MORTGAGEE BY THIS
ARTICLE IV OR BY APPLICABLE LAW MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN
AS MAY BE DEEMED EXPEDIENT BY THE MORTGAGEE.


 


(B)                                               ALL RIGHTS OF ACTION UNDER
THIS MORTGAGE MAY BE ENFORCED BY THE MORTGAGEE WITHOUT THE POSSESSION OF ANY
NOTE(S) OR ANY OTHER INSTRUMENT OR DOCUMENT EVIDENCING ANY OBLIGATION OR THE
PRODUCTION THEREOF IN ANY PROCEEDING.


 

Section 4.10                                Power of Attorney.  The Borrower
hereby irrevocably appoints the Mortgagee the true and lawful attorney of the
Borrower for the duration of this Mortgage (with full power of substitution) in
the name, place and stead of, and at the expense of, the Borrower in connection
with the enforcement of the rights and remedies provided for in this
Article IV:  (a) to

 

G-12

--------------------------------------------------------------------------------


 

give any necessary receipts or acquittances for amounts collected or received
hereunder, (b) to make all necessary transfers of the Engines or Equipment in
connection with any sale, lease or other disposition made pursuant hereto,
(c) to execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale, lease or
other disposition, the Borrower hereby ratifying and confirming all that such
attorney (or any substitute) shall lawfully do hereunder and pursuant hereto,
(d) to sign any agreements, orders or other documents in connection with or
pursuant to any Lease, (e) to endorse Borrower’s name on any checks, notices,
acceptances, money orders, drafts, or other forms of payment or security that
may come into Mortgagee’s possession; (f) to receive, open, and retain all mail
addressed to Borrower relating to the Collateral, (g) to make, settle, and
adjust all claims under Borrower ‘s policies of insurance and make all
determinations and decisions with respect to such policies of insurance relating
to the Collateral, (h) to settle and adjust disputes and claims respecting the
Accounts directly with Account Debtors, for amounts and upon terms which
Mortgagee determines to be reasonable, and Mortgagee may cause to be executed
and delivered any documents and releases which Mortgagee determines to be
necessary, and (i) to sign the name of Borrower on any document to be executed,
recorded or filed in order to perfect or continue perfected Mortgagee’s Lien
upon the Collateral if Borrower fails to do so promptly after request therefor
by Mortgagee, including filing any financing or continuation statement without
the signature of Borrower to the extent permitted by Applicable Law.  Except for
item (i) above, the power of attorney granted hereby may not be exercised unless
an Event of Default has occurred and is continuing and Mortgagee has notified
Borrower that it will enforce its security interest in the Collateral if such
notice is specifically required under the applicable Loan Documents (including
pursuant to any notice and cure rights).  The appointment of Mortgagee as
Borrower’s attorney-in-fact, and each and every one of Mortgagee’s rights and
powers, being coupled with an interest, is irrevocable until all of the Secured
Obligations have been fully repaid and performed.  MORTGAGEE AND ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, LENDERS OR REPRESENTATIVES SHALL NOT BE
RESPONSIBLE TO BORROWER OR ANY OTHER PERSON FOR ANY ACT OR FAILURE TO ACT
PURSUANT TO THE POWERS GRANTED UNDER THE POWER OF ATTORNEY HEREIN OR OTHERWISE,
EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 


ARTICLE V
CONCERNING THE LEASES


 

Section 5.01                                Acknowledgment of Leases.  The
Borrower and the Mortgagee acknowledge and agree for the benefit of each
Permitted Lessee that notwithstanding any other provisions hereof to the
contrary, the Lien of this Mortgage shall, so long as no Lease Event of Default
has occurred and is continuing, be expressly subject to all of the rights of
such Permitted Lessee under the applicable Lease.

 

Section 5.02                                Quiet Enjoyment, Etc.  The Borrower
and the Mortgagee acknowledge and agree for the benefit of each Permitted Lessee
that notwithstanding any other provision hereof to the contrary:

 

G-13

--------------------------------------------------------------------------------


 


(A)                                                SO LONG AS NO LEASE EVENT OF
DEFAULT UNDER THE APPLICABLE LEASE SHALL HAVE OCCURRED AND BE CONTINUING, THE
MORTGAGEE SHALL NOT INTERFERE OR PERMIT ANY PERSON ACTING BY, THROUGH OR UNDER
THE MORTGAGEE TO INTERFERE WITH ANY RIGHT OF SUCH PERMITTED LESSEE PEACEABLY AND
QUIETLY WITHOUT HINDRANCE OR MOLESTATION TO HOLD, POSSESS AND USE, DURING THE
TERM OF THE APPLICABLE LEASE AND IN ACCORDANCE WITH THE TERMS THEREOF, THE
APPLICABLE ENGINE OR ITEM OF EQUIPMENT;


 


(B)                                               SUBJECT TO THE PROVISIONS OF
THIS MORTGAGE, AND UNTIL THE OCCURRENCE OF AN EVENT OF DEFAULT (WHICH EVENT OF
DEFAULT HAS NOT BEEN WAIVED IN WRITING BY THE MORTGAGEE) AND UPON DEMAND BY THE
MORTGAGEE FOLLOWING NOTICE TO BORROWER THAT IT WILL ENFORCE ITS SECURITY
INTEREST IN THE COLLATERAL (IF SUCH NOTICE IS SPECIFICALLY REQUIRED UNDER THE
APPLICABLE LOAN DOCUMENTS (INCLUDING PURSUANT TO ANY NOTICE AND CURE RIGHTS)),
THE BORROWER MAY EXERCISE ALL THE RIGHTS AND ENJOY ALL THE BENEFITS OF THE
LESSOR UNDER THE APPLICABLE LEASE;


 


(C)                                                ANY AMOUNTS HELD BY THE
MORTGAGEE OR ANY AGENT OR TRUSTEE ACTING ON BEHALF OF THE MORTGAGEE FOR WHICH
APPLICATION IS PROVIDED IN THE LEASE OR APPLICABLE REPLACEMENT LEASE SHALL BE
APPLIED SOLELY AS PROVIDED IN SUCH LEASE.


 

Section 5.03                                Only One Original Lease.  Where
available and for each Lease included in the Collateral, one originally executed
copy shall be marked “original” and legended in form satisfactory to the
Mortgagee to indicate that it is the original of such Lease with all other
copies marked “copy.” Where available, a chattel paper counterpart or duplicate
original Lease shall be delivered by the Borrower to the Mortgagee prior to said
Lease being included (subject to the terms and conditions in the Credit
Agreement) in the Borrowing Base calculation.

 


SECTION 5.04                                MISCELLANEOUS.


 


(A)                                                THE BORROWER SHALL REMAIN
LIABLE AS LESSOR UNDER THE APPLICABLE LEASE TO PERFORM ALL THE OBLIGATIONS
ASSUMED BY THE BORROWER THEREUNDER. THE OBLIGATIONS OF BORROWER UNDER THE
APPLICABLE LEASE MAY BE PERFORMED BY MORTGAGEE OR ANY SUBSEQUENT ASSIGNEE OF THE
MORTGAGEE (“SUBSEQUENT MORTGAGEE”) WITHOUT RELEASING BORROWER THEREFROM. THE
MORTGAGEE OR ANY SUBSEQUENT MORTGAGEE SHALL HAVE NO LIABILITY OR OBLIGATION
UNDER ANY LEASE BY REASON OF THIS MORTGAGE AND SHALL NOT, BY REASON OF THIS
MORTGAGE, BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OF BORROWER UNDER THE
LEASES OR TO FILE ANY CLAIM OR TAKE ANY OTHER ACTION TO COLLECT OR ENFORCE ANY
PAYMENT ASSIGNED HEREUNDER.


 


(B)                                               THE BORROWER HEREBY AGREES
(I) TO PERFORM DULY AND PUNCTUALLY EACH OF THE TERMS, CONDITIONS AND COVENANTS
CONTAINED IN THE LEASES, AND (II) SUBJECT TO THE BORROWER’S BUSINESS JUDGMENT
AND REASONABLE COMMERCIAL PRACTICE, TO EXERCISE PROMPTLY AND DILIGENTLY EACH AND
EVERY RIGHT IT MAY HAVE UNDER THE LEASES.


 


(C)                                                THE BORROWER DOES HEREBY
WARRANT AND REPRESENT THAT ALL LEASES ARE IN FULL FORCE AND EFFECT AND THAT IT
HAS NOT ASSIGNED OR PLEDGED, AND HEREBY COVENANTS THAT IT WILL NOT ASSIGN OR
PLEDGE, SO LONG AS THIS MORTGAGE SHALL REMAIN IN EFFECT, THE WHOLE OR ANY PART
OF THE RIGHTS TO THE LEASES OR ANY OTHER OF THE RIGHTS HEREBY ASSIGNED, TO
ANYONE OTHER THAN THE MORTGAGEE EXCEPT IN THE CASE OF PERMITTED LIENS OR AS MAY
OTHERWISE BE PERMITTED UNDER THE CREDIT AGREEMENT.

 

G-14

--------------------------------------------------------------------------------


 


ARTICLE VI


MISCELLANEOUS PROVISIONS


 

Section 6.01                                Amendments, Etc.  None of the terms
or provisions of this Mortgage may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Borrower and Mortgagee,
provided, that any provision of this Mortgage may be waived by the Mortgagee in
a written letter or agreement executed by the Mortgagee or by facsimile
transmission from the Mortgagee, and any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

Section 6.02                                Notices.  All notices and other
communications under this Mortgage shall be in writing and shall be deemed to
have been given three (3) days after deposit in the mail, first class mail,
postage prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when sent out by facsimile transmission addressed
to the party to which such notice is directed at its address determined as
provided in this Section.  All notices and other communications under this
Mortgage shall be given to the parties hereto at the following addresses:

 

Borrower:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2225

Novato, CA 94998

Attn:  COO and General Counsel

Telephone No.:  (415) 408-4712

Facsimile No.:  (415) 408-4702

Mortgagee:

 

Union Bank, N.A.

Northern California Commercial Banking Division

350 California Street

San Francisco, CA 94104

Attn:  Commercial Finance Division

Telephone No.:  (415) 705-7385

Facsimile No.:  (415) 705-7111

 

With a copy to:

 

Sheppard, Mullin, Richter & Hampton, LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111

Attention: Julie Ebert

Telephone:   (415) 434-9100

Facsimile:    (415) 434-3947

 

G-15

--------------------------------------------------------------------------------


 

Section 6.03                                Continuing Lien and Security
Interests; Transfer.  This Mortgage shall create a continuing lien and security
interest in the Collateral and (i) shall remain in full force and effect until
the earlier to occur of the following: (a) payment in full of the Secured
Obligations (other than contingent obligations which by their nature cannot be
satisfied by payment at such time) and (b) either (i) expiration of the term of
the Credit Agreement or (ii) termination of the obligation of any Credit
Facility Lender and Non-Lender to make any advances to Borrower pursuant to the
Credit Agreement or any other Loan Document (ii) shall be binding upon the
Borrower, its successors and assigns, and (iii) shall inure, together with the
rights and remedies of the Mortgagee hereunder, to the benefit of the Mortgagee,
and its respective successors, transferees and assigns. The Mortgagee may, but
subject to the provisions of Section 14 of the Credit Agreement, assign or
otherwise transfer its rights hereunder or under the Credit Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Mortgagee herein or otherwise,
subject, however, to the provisions hereof; provided that, as soon as
practicable after such assignment or transfer, Mortgagee shall notify the
Borrower of any change in payment instructions necessitated by such assignment
or transfer.

 


SECTION 6.04                                GOVERNING LAW; CHOICE OF FORUM;
SERVICE OF PROCESS.


 


(A)                                                IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS MORTGAGE AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.  ANY INTEREST CREATED BY THIS MORTGAGE HEREIN IS EFFECTIVE TO
CONSTITUTE AN “INTERNATIONAL INTEREST” WITHIN THE MEANING OF THE CAPE TOWN
CONVENTION AND IS LEGALLY SUFFICIENT UNDER APPLICABLE LAW TO CREATE VALID AND
ENFORCEABLE RIGHTS, OBLIGATIONS AND INTERESTS OF THE TYPE IT PURPORTS TO CREATE.


 


(B)                                               BORROWER HEREBY CONSENTS AND
AGREES, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THAT
THE STATE OR FEDERAL COURTS LOCATED IN STATE OF NEW YORK AND SITTING IN THE
COUNTY OF NEW YORK OR SOUTHERN DISTRICT OF NEW YORK, RESPECTIVELY, SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
BORROWER AND MORTGAGEE PERTAINING TO THIS MORTGAGE OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT MORTGAGEE AND BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF COUNTY OF NEW YORK OR
SOUTHERN DISTRICT OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS
MORTGAGE SHALL BE DEEMED OR OPERATE TO PRECLUDE MORTGAGEE FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE

 

G-16

--------------------------------------------------------------------------------


 


OBLIGATIONS DUE UNDER THE CREDIT FACILITY, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR SUCH OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF MORTGAGEE. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE TO BORROWER AS SET FORTH IN
SECTION 6.2 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
BORROWER’S ACTUAL RECEIPT THEREOF.


 


(C)                                                TO THE EXTENT PERMITTED BY
LAW, IN CONNECTION WITH ANY ACTION OR PROCEEDING, WHETHER BROUGHT IN STATE OR
FEDERAL COURT, BORROWER AND MORTGAGEE EACH HEREBY EXPRESSLY, INTENTIONALLY AND
DELIBERATELY WAIVE ANY RIGHT SUCH PARTY MAY OTHERWISE HAVE TO A TRIAL BY JURY.


 


(D)                                               TO THE EXTENT PERMITTED BY
LAW, SERVICE OF PROCESS IN ANY ACTION AGAINST THE BORROWER OR THE MORTGAGEE MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS
ADDRESS INDICATED HEREIN.


 


(E)                                                THE BORROWER AGREES THAT ANY
FINAL JUDGMENT RENDERED AGAINST IT IN ANY ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER
JURISDICTIONS IN ANY MANNER PROVIDED BY LAW.


 

Section 6.05                                Severability.  The invalidity of any
one or more of the provisions of this Mortgage shall not affect the remaining
provisions of this Mortgage; if any one or more of the provisions of this
Mortgage should be held by any court of law to be invalid, or should operate to
render this Mortgage invalid or to impair the lien and security interest of this
Mortgage on all or the major portion of the property intended to be mortgaged
hereunder, this Mortgage shall be construed as if such provisions had not been
contained therein.

 

Section 6.06                                Entire Agreement.  This Mortgage
(including all exhibits hereto) and the documents executed pursuant hereto
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede all prior agreements, commitments, understandings or
inducements (oral or written, expressed or implied), and may not be modified,
altered or amended except by a written agreement signed by Borrower and
Mortgagee.

 

Section 6.07                                Counterparts.  This Mortgage may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. No modification or waiver of any provision hereof shall be effective
unless the same is in writing and signed by the party against whom its
enforcement is sought.

 

G-17

--------------------------------------------------------------------------------


 

Section 6.08                                Credit Agreement to Control.  In the
event of a conflict between the terms of this Mortgage and the terms of the
Credit Agreement, the terms of the Credit Agreement shall control.

 

Section 6.09                                Section Titles.  The Section titles
and Table of Contents contained in this Mortgage and any other Loan Document are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

Section 6.10                                Time of the Essence.  Time is of the
essence for performance of any obligations under this Mortgage.

 


SECTION 6.11                                TERMINATION AND RELEASE.


 


(A)                                                FULL RELEASE.  UPON THE
EARLIER TO OCCUR OF (I) PAYMENT IN FULL OF ALL SECURED OBLIGATIONS (OTHER THAN
CONTINGENT OBLIGATIONS WHICH BY THEIR NATURE CANNOT BE SATISFIED BY PAYMENT AT
SUCH TIME) AND EITHER (X) EXPIRATION OF THE TERM OF THE CREDIT AGREEMENT OR
(Y) TERMINATION OF THE OBLIGATION OF ANY CREDIT FACILITY LENDER AND NON-LENDER
TO MAKE ANY ADVANCES TO BORROWER PURSUANT TO THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT; OR (II) RELEASE BY THE MORTGAGEE OF THE LIEN CREATED HEREUNDER IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS MORTGAGE, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS, THIS MORTGAGE, AND ALL OF THE POWERS, RIGHTS AND
INTERESTS GRANTED HEREUNDER AND CREATED HEREBY SHALL FORTHWITH TERMINATE, AND
THE MORTGAGEE SHALL, AT THE COST AND EXPENSE OF THE BORROWER, EXECUTE AND
DELIVER ALL SUCH DOCUMENTS AND INSTRUMENTS REASONABLY NECESSARY TO ACCOMPLISH
THE SAME, WITHIN A REASONABLE PERIOD OF TIME.


 


(B)                                               PARTIAL RELEASE. 
NOTWITHSTANDING PARAGRAPH (A), THE BORROWER SHALL BE ENTITLED TO HAVE ANY ITEM
OF COLLATERAL RELEASED FROM THIS MORTGAGE, WHICH PARTIAL RELEASES SHALL BE IN
FORM REASONABLY SATISFACTORY TO MORTGAGEE, FOR THE FOLLOWING REASONS: (I) FOR
SALE OR OTHER DISPOSAL OF COLLATERAL IN ACCORDANCE WITH THE CREDIT AGREEMENT; OR
(II) TO ALLOW THE RELEVANT COLLATERAL TO BE PLEDGED TO ANOTHER LENDER IN
CONNECTION WITH THE INCURRENCE OF DEBT PERMITTED UNDER SECTIONS 7.9.4 AND 7.10.4
OF THE CREDIT AGREEMENT, BUT SOLELY TO THE EXTENT THE LIEN CREATED HEREIN SHALL
BE REQUIRED TO BE RELEASED AND NOT SUBORDINATED AS A CONDITION THEREOF (AND THE
BORROWER SHALL USE REASONABLE EFFORTS TO REQUIRE SUCH SUBORDINATION IN LIEU OF
RELEASE). IF ANY ITEM OF COLLATERAL RELEASED PURSUANT TO THE FOREGOING IS THEN
THE SUBJECT OF A LEASE FROM THE BORROWER AND IF THE LESSEE HAS DEPOSITED WITH
THE BORROWER ANY RELATED CASH, LETTER OF CREDIT, GUARANTY OR SECURITY DEPOSIT,
MAINTENANCE RESERVE OR OTHER CASH DEPOSIT THAT DOES NOT CONSTITUTE PAYMENT OF
RENTAL UNDER THE RELEVANT LEASE, THEN AT THE TIME OF RELEASE OF THE RELEVANT
COLLATERAL THE MORTGAGEE SHALL ALSO RELEASE THE RELATED CASH DEPOSIT AND LETTER
OF CREDIT.  NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL NOT BE ENTITLED TO
A RELEASE OF ANY ITEM OF COLLATERAL UNLESS, AT THE TIME OF SUCH RELEASE: (I) THE
BORROWER COMPLIES WITH ALL REQUIREMENTS SET FORTH IN THE CREDIT AGREEMENT
REGARDING THE SALE, DISPOSAL OR OTHER TRANSFER OF SUCH COLLATERAL AND IN ANY
OTHER LOAN DOCUMENT; (II) THERE IS NOT THEN EXISTING AN DEFAULT OR EVENT OF
DEFAULT; AND (III) NO DEFAULT, EVENT OF DEFAULT OR OVERADVANCE WOULD EXIST
IMMEDIATELY FOLLOWING THE RELEASE.

 

[Remainder of Page Intentionally Left Blank]

 

G-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed and delivered as of the day and year first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Bradley S. Forsyth

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

UNION BANK, N.A.,

 

as Mortgagee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

G-S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

LIST OF ENGINES

 

G-A-1

--------------------------------------------------------------------------------


 

EXHIBIT B
LIST OF LEASES

 

G-B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF MORTGAGE SUPPLEMENT

 

THIS MORTGAGE SUPPLEMENT dated                                , 20     (the
“Mortgage Supplement”) is made by WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (the “Borrower”) in favor of UNION BANK, N.A. (together with its
successors and assigns, the “Mortgagee”), in its capacity as Security Agent for
itself and on behalf of the Credit Facility Lenders and Non-Lenders under the
Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Borrower, Union Bank, N.A., together with any other Lenders from time
to time (collectively, the “Lenders”) and Union Bank, N.A., as Administrative
Agent, Swing Line Lender, Issuing Lender, and Security Agent have entered into
that certain Credit Agreement, dated as of [                  ], 2009 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed to them in the Credit Agreement;

 

WHEREAS, as a condition to the making of the Loans under the Credit Agreement,
the Borrower must provide collateral security to secure the prompt payment and
performance of all Obligations and all obligations of Borrower under Non-Lender
Protection Agreements (referred to herein collectively as the “Secured
Obligations”), for the ratable benefit of the Credit Facility Lenders and
Non-Lenders, which collateral includes, without limitation, the Collateral (as
defined herein);

 

WHEREAS, the Borrower has executed that certain Mortgage and Security Agreement
dated as of                 , 2009 in favor of the Mortgagee, which was recorded
by the FAA on                 , 2009 and assigned FAA Conveyance
No.                     , (as amended, modified or supplemented from time to
time, herein called the “Mortgage”);

 

WHEREAS, the Mortgage provides for the execution and delivery from time to time
of Mortgage Supplements thereto, each of which shall describe certain additional
Collateral (such term and other defined terms in the Mortgage being herein used
with the same meanings) and shall specifically mortgage such Collateral to the
Mortgagee; and

 

WHEREAS, the Borrower desires to mortgage, pledge and grant a security interest
in each Engine [and Lease] as set forth herein.

 

NOW, THEREFORE, this Mortgage Supplement witnesseth, that to secure (i) the
prompt and complete payment and performance when due of all of the Secured
Obligations and (ii) the performance and observance by the Borrower of all the
agreements, covenants and provisions in the Mortgage, and in consideration of
the premises and of the covenants contained in the Mortgage, and of the sum of
$1.00 paid to the Borrower by the Mortgagee at or before the delivery hereof,
the receipt whereof is hereby acknowledged, the Borrower has mortgaged, pledged,
granted a security interest in and confirmed unto the Mortgagee, and does hereby
mortgage, pledge, grant a security interest in and confirm unto the Mortgagee,
the following described property to be included in the defined term “Collateral”
and to be subject to all terms of the Mortgage, as amended hereby:

 

G-C-1

--------------------------------------------------------------------------------


 

A.                                   (i)                                     One
(1)                        model            aircraft engine bearing
Manufacturer’s Serial Number                      (which has at least 750 rated
takeoff horsepower or its equivalent), together with any Propeller and all Parts
which  are either incorporated or installed in or attached to such Engine or
Propeller or required to be subject to the lien and security interest of this
Mortgage (the “Engine”);

 

(ii)                             Each of the lease agreements described below
and any and all after-acquired leases hereafter arising in which Borrower is
lessor or an assignee of a lessor covering the Engine or Equipment, as the same
may be modified, amended or supplemented from time to time:

 

[list any existing leases here]

 

B.                                     all parts, components, equipment,
instruments, appliances, and loose equipment that are incorporated or installed
in or attached to said Engine, whether now owned or hereafter acquired by the
Borrower;

 

C.                                     all Records; and

 

D.                                    all Proceeds of all or any of the
foregoing.

 

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Mortgagee,
its successors and assigns, for the uses and purposes and subject to the terms
and provisions set forth in the Mortgage.

 

This Mortgage Supplement shall be construed as supplemental to the Mortgage and
shall form a part of the Mortgage and the Mortgage is hereby incorporated by
reference herein and is hereby ratified, approved and confirmed.

 

This Mortgage Supplement is being delivered in the state of New York.

 

This Mortgage Supplement may be executed by the Borrower and the Mortgagee in
separate counterparts, each of which when so executed and delivered is an
original, but all such counterparts shall together constitute but one and the
same Mortgage Supplement.

 

AND, FURTHER, the Borrower hereby acknowledges that the Collateral covered by
this Mortgage Supplement has been delivered to the Borrower and is included in
the property of the Borrower covered by all the terms and conditions of the
Mortgage.

 

[Remainder of Page Intentionally Left Blank]

 

G-C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage Supplement to
be duly executed and delivered as of the day and year first above written.

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNION BANK, N.A.,

 

as Mortgagee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

G-C-3

--------------------------------------------------------------------------------


 

Exhibit H

 

FORM OF STOCK PLEDGE AGREEMENT

 

STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (this “Agreement”) is dated and entered into as of
November 18, 2009, by and WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (the “Pledgor”), and UNION BANK, N.A. (together with its successors
and assigns, the “Security Agent”), in its capacity as Security Agent for itself
and on behalf of the Credit Facility Lenders and Non-Lenders under the Credit
Agreement (as defined below).

 

RECITALS

 

A.            Pledgor, Union Bank, N.A., together with any other Lenders from
time to time (collectively, the “Lenders”) and Union Bank, N.A., as
Administrative Agent, Swing Line Lender, Issuing Lender, and Security Agent have
entered into that certain Credit Agreement, dated as of November 18, 2009  (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed to them in the Credit Agreement.

 

B             Pledgor is the sole shareholder of and owns one hundred percent
(100%) of the issued and outstanding shares in the capital of WFLC (Ireland)
Limited (the “Company”).

 

C.            As a condition to the making of the Loans under the Credit
Agreement, Pledgor must pledge in favor of Security Agent, and grant Security
Agent a security interest in, certain of Pledgor’s holdings of ordinary shares
of the Company and any and all other rights of Pledgor in connection therewith,
which pledge and grant of a security interest shall secure the prompt payment
and performance of all Obligations (as defined in the Credit Agreement) and all
obligations of Pledgor under Non-Lender Protection Agreements (referred to
herein collectively as the “Secured Obligations”), for the ratable benefit of
the Credit Facility Lenders and Non-Lenders.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed as follows:

 

1.             Obligations Secured.  This Agreement and the security interest
created hereby are given for the purpose of securing (i) the Secured
Obligations; (iii) performance of each agreement of the Pledgor herein
contained; and (iv) any and all amendments, modifications, renewals and/or
extensions of any of the foregoing, including but not limited to amendments,
modifications, renewals or extensions which are evidenced by new or additional
instruments, documents or agreements or which change the terms of any
obligations secured hereby (all of the foregoing collectively referred to
hereafter as the “Obligations”).

 

2.             Grant of Security Interest.  For valuable consideration and to
secure the Obligations, Pledgor hereby delivers, pledges and grants a continuing
security interest to Security Agent, in its capacity as Security Agent for
itself and on behalf of the Credit Facility

 

H-1

--------------------------------------------------------------------------------


 

Lenders and Non-Lenders under the Credit Agreement, in all of Pledgor’s right,
title and interest, whether now existing or hereafter arising, in and to the
following (collectively, the “Collateral”):

 

(a)           Sixty five percent (65%)of the existing and future shares in the
capital of the Company (the “Pledged Shares”);

 

(b)           any documents, certificates, negotiable or non-negotiable
instruments and any other writing evidencing the Pledged Shares or by which any
deposit, transfer, negotiation, roll over, renewal, substitution, withdrawal or
other disposition may be made with respect to the Pledged Shares (the
“Documents”);

 

(c)           all stock rights, rights to subscribe, stock splits, liquidating
dividends, cash dividends, dividends paid in stock, new securities or other
property of any kind, which Pledgor is or may hereafter be entitled to receive
on account of the Pledged Shares, including, without limitation, stock received
by such Pledgor due to stock splits or dividends paid in stock or sums paid upon
or in respect of any securities pledged hereunder upon the liquidation or
dissolution of the issuer thereof; and

 

(d)           all proceeds of any sale, exchange or disposition of the property
described in subparagraphs (a), (b) or (c) above, whether such disposition is
voluntary or involuntary, including, without limitation, all rights to payment
and returned premiums with respect to any insurance relating to any of the
foregoing.

 

3.             Delivery of Documents.  All Documents, now or hereafter
evidencing any Collateral, shall be delivered into the possession of Security
Agent so that Security Agent may perfect its security interest therein, and
shall contain such endorsements or assignments as Security Agent may in its sole
discretion deem necessary or advisable.  Security Agent agrees that it will,
from time to time upon the written request of Pledgor, accept a substitute or
replacement Document for any item of Collateral which has matured; provided,
however, that such substitute or replacement document shall:  (a) contain such
endorsements or assignments as Security Agent may in its sole discretion deem
necessary or advisable; (b) be issued by an institution acceptable in all
respects to Security Agent, in its sole discretion; and (c) be in an amount not
less than the redemption value of the item of Collateral being replaced.  For so
long as any of the Obligations remain outstanding:  (i) without Security Agent’s
prior written consent, Pledgor shall take no action of any kind whatsoever with
respect to the Collateral, including but not limited to, creating, incurring,
assuming or suffering to exist any Lien or Negative Pledge of any nature upon or
with respect to the Collateral or agreeing to grant a Negative Pledge with
respect to the Collateral for the benefit of any other party other than Lender;
and (ii) Security Agent is hereby irrevocably authorized and appointed as agent
and attorney in fact of Pledgor, which appointment is coupled with an interest,
to sign and deliver such documents, endorsements and instruments, including, but
not limited to the Documents, and to take all such action in the name of Pledgor
or Security Agent, as Security Agent may in its sole discretion deem necessary
or advisable to perfect, preserve or enforce its interest in and lien on the
Collateral.

 

4.             Stock Adjustments And Dividends.  If during the term of this
Agreement, any stock dividend, reclassification, readjustment or other change is
declared or made in the capital

 

H-2

--------------------------------------------------------------------------------


 

structure of the Company or any option included within the Collateral is
exercised, or both, all new, substituted and additional shares, or other
securities, issued to Pledgor by reason of any such change or exercise shall be
delivered to and held by Security Agent under the terms of this Agreement in the
same manner as the Collateral originally pledged hereunder.  If during the term
of this Agreement, any dividend or other distribution is made on account of the
Collateral, Pledgor shall immediately deliver all such dividends or other
distributions to Security Agent in the same form received and in the same manner
as the Collateral pledged hereunder.

 

5.             Warrants And Rights.  If during the term of this Agreement,
subscription warrants or any other rights or options shall be issued in
connection with the Collateral, such warrants, rights and options shall be
immediately assigned by Pledgor to Security Agent to be held under the terms of
this Agreement in the same manner as the Collateral originally pledged
hereunder.

 

6.             Voting Rights; Taxes and Other Charges.  During the term of this
Agreement, so long as an Event of Default (as defined in Section 9 below) has
not occurred and is not continuing, Pledgor shall have the right to vote the
Collateral on all corporate questions for all purposes not inconsistent with the
terms of this Agreement.  Upon the occurrence of an Event of Default, Security
Agent shall thereafter have, at its discretion, the option to exercise all
voting powers and other corporate rights pertaining to the Collateral.  Security
Agent may, upon or at any time after the occurrence of an Event of Default, at
its option, transfer or register the Collateral or any part thereof into its own
or its nominee’s name.  Pledgor shall pay prior to delinquency all taxes,
charges, liens and assessments against any of the Collateral and, upon Pledgor’s
failure to do so, Security Agent may, at its option, pay such charges and shall
be the sole judge of the legality and validity thereof and the amount so paid
shall become an Obligation hereunder.

 

7.             Representations and Warranties.  For so long as any Obligations
remain outstanding, Pledgor represents and warrants that:  (a) Pledgor shall
have full power to enter into and perform this Agreement and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement; (b) this Agreement constitutes the legal, valid and binding
obligation of Pledgor, enforceable in accordance with its terms, subject to
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally; (c) the execution, delivery and performance of this Agreement will
not violate any law, treaty or regulation applicable to Pledgor, any order or
decree of any court, arbitrator or governmental agency, or any contractual
undertaking to which Pledgor is a party or by which Pledgor may be bound; (d) no
consents, licenses, approvals or authorizations of, exemptions by or
registrations or declarations with, any governmental authority are required with
respect to this Agreement; provided that a precautionary Form 8E should be filed
with the Companies Registration Office in Dublin within 21 days of the execution
of this Agreement; (e) all of the Pledged Shares are fully paid, non-assessable
and validly issued; (f) Pledgor shall have title to the Collateral free and
clear of all liens and encumbrances except the interests created hereby; and
(g) Security Agent shall have the absolute and unqualified right to sell, at
public or private sale, or otherwise dispose of the Collateral, in whole or in
part, without restriction, contingent only upon the conditions set forth in this
Agreement.

 

8.             Further Assurances.  Pledgor covenants and agrees that:  (i) it
will execute and deliver, or cause to be executed and delivered, all such stock
powers, proxies, instruments and

 

H-3

--------------------------------------------------------------------------------


 

documents as Security Agent may reasonably request from time to time in order to
carry out the provisions and purposes hereof; (ii) it will take all such other
action, as Security Agent may reasonably request from time to time in order to
carry out the provisions and purposes hereof; (iii) the Collateral will remain
free and clear of all security interests and liens throughout the term hereof;
and (iv) it will forward to Security Agent, immediately upon receipt, copies of
any information or documents received by Pledgor in connection with the
Collateral.  For purposes of defining security interest perfection, Pledgor
further agrees that any Collateral which is in transit to Security Agent shall
be deemed to be in Security Agent’s possession.  Pledgor warrants and represents
that none of the Collateral constitutes margin securities for the purposes of
Regulations G, T, U or X.

 

9.             Events Of Default.  It shall be an “Event of Default” under this
Agreement upon the occurrence of any Event of Default as defined in the Credit
Agreement, or if Pledgor breaches any representation, warranty, covenant or
provision hereof.

 

10.          Remedies Upon Default.  In addition to the other remedies provided
for herein, in the other Loan Documents, or otherwise available under Applicable
Law, upon and after the occurrence of an Event of Default,

 

(a)           The Security Agent may:

 

(i)            Exercise in respect of the Collateral, any one or more of the
rights and remedies available under the Uniform Commercial Code and other
Applicable Law in any jurisdiction where enforcement is sought;

 

(ii)           Sell or otherwise assign, give an option or options to purchase
or dispose of and deliver the Collateral (or contract to do so), or any part
thereof, in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or at any of the Security Agent’s offices or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash, on credit or for future delivery without assumption of
any credit risk, free of any claim or right of whatsoever kind (including any
right or equity of redemption) of Pledgor, which claim, right and equity are
hereby expressly waived and released.  Security Agent shall have the right to
the extent permitted by Applicable Law, upon any such sale or sales, public or
private, to purchase the whole or any part of the Collateral so sold; provided,
however, Pledgor shall not receive any net proceeds, if any, of any such credit
sale or future delivery until cash proceeds are actually received by Security
Agent (which cash proceeds shall be applied by Security Agent to the
Obligations) and after all Obligations have been paid in full.  In case of any
sale of all or any part of the Collateral on credit or for future delivery, the
Collateral so sold may be retained by Security Agent until the selling price is
paid by the purchaser thereof, but Security Agent shall incur no liability in
case of the failure of such purchaser to pay for the Collateral so sold and, in
case of such failure, the Collateral may again be sold as herein provided.

 

(b)           Any notice required to be given by Security Agent of a sale of the
Collateral, or any part thereof, or of any other intended action by Security
Agent, which occurs not less than twenty (20) days prior to such proposed
action, shall constitute commercially reasonable and fair notice to Pledgor
thereof.  No notification need be given to the Pledgor if it

 

H-4

--------------------------------------------------------------------------------


 

has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

 

(c)           Security Agent shall not be obligated to make any sale or other
disposition of the Collateral, or any part thereof unless the terms thereof
shall, in its sole discretion, be satisfactory to it.  Security Agent may, if it
deems it reasonable, postpone or adjourn the sale of any of the Collateral, or
any part thereof, from time to time by an announcement at the time and place of
such sale or by announcement at the time and place of such postponed or
adjourned sale, without being required to give a new notice of sale.  Pledgor
agrees that Security Agent has no obligations to preserve rights against prior
parties to the Collateral.

 

(d)           Pledgor acknowledges and agrees that Security Agent may comply
with limitations or restrictions in connection with any sale of the Collateral
in order to avoid any violation of Applicable Law or in order to obtain any
required approval of the sale or of the purchase thereof by any governmental
regulatory authority or official and, without limiting the generality of the
foregoing, Pledgor acknowledges and agrees that Security Agent may be unable to
effect a public sale of any or all of the Collateral by reason of certain
prohibitions contained in the federal securities laws and applicable state
securities laws, but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such securities for their own account for investment
and not with a view to the distribution or resale thereof.  Pledgor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale.  Notwithstanding
any such circumstances, Pledgor acknowledges and agrees that such compliance
shall not result in any such private sale for such reason alone being deemed to
have been made in a commercially unreasonable manner.  Security Agent shall not
be liable or accountable to Pledgor for any discount allowed by reason of the
fact that the Collateral is sold in compliance with any such limitation or
restriction.  Security Agent shall not be under any obligation to delay a sale
of any of the Collateral for the period of time necessary to permit the issuer
of such securities to register such securities for public sale under the federal
securities laws, or under applicable state securities laws, even if the issuer
desires, requests or would agree to do so.

 

(e)           Any cash held by Security Agent as Collateral and all cash
proceeds received by the Security Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Security Agent, be held by Security Agent as Collateral for
the Obligations and/or then or at any time thereafter applied, without any
marshalling of rights, remedies or assets, and after payment of any amounts
payable to Security Agent hereunder and, after deducting all reasonable costs
and expenses of every kind in connection with the care, safekeeping, collection,
sale, delivery or otherwise of any or all of the Collateral or in any way
relating to the rights of Security Agent hereunder (including attorneys’ fees
and costs), to the payment of reduction of the Obligations.  Any surplus of such
cash or cash proceeds held by Security Agent and remaining after payment in full
of all the Obligations shall be paid over to Pledgor or to whomsoever may be
lawfully entitled to receive such surplus.

 

11.          Term.  Upon the earlier to occur of (i) the satisfaction in full of
all of the Obligations and the expiration of the term of the Credit Agreement
and/or the termination of the

 

H-5

--------------------------------------------------------------------------------


 

obligation of any Credit Facility Lender or Non-Lender to make any advances or
Loans to Pledgor pursuant to the Credit Agreement or any other Loan Documents or
(ii) release by the Security Agent of the Lien created hereunder in accordance
with the terms and conditions of the Credit Agreement, all of the powers, rights
and interests granted hereunder and created hereby shall forthwith terminate,
and the Security Agent shall, at the cost and expense of the Pledgor, return to
Pledgor all stock certificates and other documents relating to this Agreement,
together with any further documents necessary to establish that the pledge given
herein is terminated.

 

12.          Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed to have been given three (3) days after
deposit in the mail, first class mail, postage prepaid, or one (1) day after
being entrusted to a reputable commercial overnight delivery service, or when
sent out by facsimile transmission addressed to the party to which such notice
is directed at its address determined as provided in this Section.  All notices
and other communications under this Agreement shall be given to the parties
hereto at the following addresses:

 

To Pledgor:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2225

Novato, CA 94998

Attn: COO and General Counsel

Telephone No.:  (415) 408-4712

Facsimile No.:  (415) 408-4702

 

To the Security Agent:

 

Union Bank, N.A.

Northern California Commercial Banking Division

350 California Street

San Francisco, CA 94104

Attn: Commercial Finance Division

Telephone No.:  (415) 705-7385

Facsimile No.:  (415) 705-7111

 

With a copy to:

 

Sheppard, Mullin, Richter & Hampton, LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111

Attention: Julie Ebert

Telephone:

(415) 434-9100

Facsimile:

(415) 434-3947

 

H-6

--------------------------------------------------------------------------------


 

13.          Successors And Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the heirs, administrators, successors and assigns
of Security Agent and Pledgor; provided, however, that Pledgor may not assign
any of its rights or delegate any of its Obligations hereunder without the prior
written consent of Security Agent.  The Security Agent may, but subject to the
provisions of Section 14 of the Credit Agreement, assign or otherwise transfer
its rights hereunder or under the Credit Agreement to any other Person (each, a
“Holder”), and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Security Agent herein or otherwise,
subject, however, to the provisions hereof; provided that, as soon as
practicable after such assignment or transfer, Security Agent shall notify the
Pledgor of any change in payment instructions necessitated by such assignment or
transfer.  Pledgor agrees that the rights of any such Holder hereunder or with
respect to the related Obligations shall not be subject to any defense, set off
or counterclaim that Pledgor may assert or claim against Security Agent, and
that any such Holder shall have all of the Security Agent’s rights hereunder but
none of the Security Agent’s obligations.  Security Agent shall have an
unimpaired right to enforce this Agreement for its benefit with respect to that
portion of the Obligations which Security Agent has not sold, assigned,
transferred participated, pledged or otherwise disposed of.

 

14.          GOVERNING LAW; VENUE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW), AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.  PLEDGOR HEREBY CONSENTS AND AGREES, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN PLEDGOR AND
SECURITY AGENT PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT SECURITY AGENT AND PLEDGOR ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK, NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE SECURITY AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SECURITY AGENT. PLEDGOR EXPRESSLY
SUBMITS AND CONSENTS TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON

 

H-7

--------------------------------------------------------------------------------


 

CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT.  PLEDGOR HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO PLEDGOR AT THE ADDRESS SET
FORTH ABOVE AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
PLEDGOR’S ACTUAL RECEIPT THEREOF.

 

15.          WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
PLEDGOR AND SECURITY AGENT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY, TO THE EXTENT THAT ANY SUCH
RIGHTS SHALL NOW OR HEREAFTER EXIST, IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF ANY PLEDGOR OR SECURITY AGENT RELATING TO THE
LOAN, AND THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THE LOAN AGREEMENT. 
THIS PROVISION IS A MATERIAL INDUCEMENT FOR SECURED PARTY ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

16.          Attorneys’ Fees.  In the event any action or proceeding is
commenced to enforce the terms and provisions of this Agreement, the prevailing
party in such action or proceeding shall be entitled to recover from the losing
party therein, such prevailing party’s costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs and court costs.

 

17.          Severability.  The invalidity of any one or more of the provisions
of this Agreement shall not affect the remaining provisions of this Agreement;
if any one or more of the provisions of this Agreement should be held by any
court of law to be invalid, or should operate to render this Agreement invalid
or to impair the lien and security interest of this Agreement on all or the
major portion of the property intended to be mortgaged hereunder, this Agreement
shall be construed as if such provisions had not been contained therein.

 

18.          Entire Agreement.  This Agreement (including all exhibits hereto)
and the documents executed pursuant hereto constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede all prior
agreements, commitments, understandings or inducements (oral or written,
expressed or implied), and may not be modified, altered or amended except by a
written agreement signed by Pledgor and Security Agent.

 

19.          Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. No modification or
waiver of any provision hereof shall be effective unless the same is in writing
and signed by the party against whom its enforcement is sought.

 

H-8

--------------------------------------------------------------------------------


 

20.          Credit Agreement to Control.  In the event of a conflict between
the terms of this Agreement and the terms of the Credit Agreement, the terms of
the Credit Agreement shall control.

 

21.          Section Titles.  The Section titles contained in this Agreement and
any other Loan Document are and shall be without substantive meaning or content
of any kind whatsoever and are not a part of the agreement between the parties
hereto.

 

22.          Time of the Essence.  Time is of the essence for performance of any
obligations under this Agreement.

 

[Remainder of Page Is Intentionally Left Blank.
Signatures on Following Page.]

 

H-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

 

PLEDGOR:

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SECURITY AGENT:

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed By:

 

COMPANY:

 

SIGNED, SEALED and DELIVERED

 

for and on behalf of

 

WLFC (Ireland) Limited               )

 

acting by its attorney-in-fact         )

LS

in the presence of:                       )

 

 

 

 

 

Name:

 

Title: 

 

 

H-S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

)

COUNTY OF

)

 

On                                              before me,
                                                                      ,
personally appeared                                      who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

  (Seal)

 

H-A-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

)

COUNTY OF

)

 

On                                              before me,
                                                                      ,
personally appeared                                      who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

  (Seal)

 

H-A-2

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

)

COUNTY OF

)

 

On                                              before me,
                                                                      ,
personally appeared                                      who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

  (Seal)

 

H-A-3

--------------------------------------------------------------------------------


 

Exhibit I

 

FORM OF BENEFICIAL INTEREST PLEDGE
AND SECURITY AGREEMENT

 

BENEFICIAL INTEREST PLEDGE
AND SECURITY AGREEMENT

 

dated as of [                              , 20    ]

 

among

 

WILLIS LEASE FINANCE CORPORATION,
as Owner Participant,

 

UNION BANK, N.A.,
as Security Agent

 

and

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
as Owner Trustee

 

[Number] [Engine Manufacturer] [Model]
Manufacturer’s Serial Number [ ]

 

I-1

--------------------------------------------------------------------------------


 

BENEFICIAL INTEREST PLEDGE AND SECURITY AGREEMENT

 

THIS BENEFICIAL INTEREST PLEDGE AND SECURITY AGREEMENT (as amended, modified or
supplemented from time to time, the  “Pledge Agreement”), dated as of
[                , 20    ], is among WILLIS LEASE FINANCE CORPORATION, a
Delaware corporation (the “Owner Participant”), WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION (the “Owner Trustee”), not individually, but solely as
Owner Trustee under that certain Trust Agreement, dated as of [              ,
20    ] (the “Trust Agreement”), and UNION BANK, N.A. (the “Security Agent”), in
its capacity as Security Agent, for itself and on behalf of the Credit Facility
Lenders and Non-Lenders under the Credit Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Willis Lease Finance Corporation, a Delaware corporation (the
“Owner Participant”) and the Owner Trustee entered into the Trust Agreement (as
hereinafter defined), pursuant to which the Owner Trustee has agreed to hold the
Trust Estate (as defined in the Trust Agreement) for the benefit of the Owner
Participant in accordance with the terms of the Trust Agreement;

 

WHEREAS, the Owner Trustee made that certain Owner Trustee Guaranty No.         
dated as of                         , 20     in favor of the Security Agent (the
“Owner Trustee Guaranty”) pursuant to which the Owner Trustee has agreed to
guaranty, inter alia, certain obligations of the Owner Participant in accordance
with the terms of the Owner Trustee Guaranty, which Owner Trustee Guaranty is
secured by that certain Owner Trustee Mortgage and Security Agreement
No.          dated as of                         , 20    , made by the Owner
Trustee, in its capacity as trustee, in favor of the Security Agent (the “Owner
Trustee Mortgage”).

 

WHEREAS, Owner Participant, Union Bank, N.A., together with any other Lenders
from time to time (collectively, the “Lenders”) and Union Bank, N.A., as
Administrative Agent, Swing Line Lender, Issuing Lender, and Security Agent have
entered into that certain Credit Agreement, dated as of November 18, 2009 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”); and

 

WHEREAS, it is a condition under the Credit Agreement that the Owner Participant
and the Owner Trustee shall have executed and delivered this Pledge Agreement to
the Security Agent pursuant to which the Owner Participant shall pledge to the
Security Agent all of the Owner Participant’s rights and interests in, to and
under the Trust Agreement, including, without limitation, all of the Owner
Participant’s right, title and interest thereunder in and to the Trust Estate
(such rights and interests and such right, title and interest being referred to
herein collectively as the “Beneficial Interest”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Owner Participant and the Owner Trustee
hereby agree with the Security Agent as follows:

 

1.             Defined Terms. All capitalized terms used herein and not
otherwise defined shall have the respective meanings ascribed to them in the
Credit Agreement, and the following terms

 

I-2

--------------------------------------------------------------------------------


 

shall have the following meanings (and shall be applicable to both the singular
and the plural forms of such terms):

 

“Code” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

 

“Collateral” shall have the meaning assigned to it in Section 2 of this Pledge
Agreement.

 

“Equipment” shall have the meaning assigned to it in the Trust Agreement.

 

“Excluded Payment” means (i) any indemnity payments paid or payable pursuant to
the Lease to or in respect of the Owner Participant, its Affiliates, successors
and permitted assigns and their directors, officers, employees, servants and
agents or any corresponding payments, (ii) proceeds of public liability
insurance in respect of the Equipment payable as a result of insurance claims
made, or losses suffered, by the Owner Participant, which are payable directly
to or in respect of the Owner Participant, or its Affiliates, successors and
permitted assigns and their directors, officers, employees, servants and agents,
respectively, for its own account, (iii) proceeds of insurance maintained with
respect to the Equipment by the Owner Participant or any Affiliate thereof for
its or their own account or benefit and permitted under the Lease, (iv) any
interest that pursuant to the Loan Documents may from time to time accrue in
respect of any of the amounts described in clauses (i) through (iii) above,
(v) the proceeds from the enforcement of any right to enforce the payment of any
amount described in clauses (i) through (iii) above (provided that the rights
referred to in this clause (v) shall not be deemed to include the exercise of
any remedies provided for in the Lease other than the right to sue for specific
performance of any covenant to make such payment or to sue for damages in
respect of the breach of any such covenant), and (vi) any right to exercise any
election or option or make any decision or determination, or to give or receive
any notice, consent, waiver or approval, or to take any other action in respect
of, but in each case, only to the extent relating to, any Excluded Payments.
Nothing herein is intended to limit or restrict any Lien granted to the Security
Agent under any other Loan Document.

 

“Lease” shall mean that certain lease agreement as described in the Trust
Agreement.

 

“Lessee” shall mean the Lessee under the Lease.

 

“Proceeds” shall have the meaning specified in the Code.

 

“Trust Agreement” shall mean that certain Trust Agreement No.          dated
                , 20     between the Owner Trustee and the Owner Participant.

 

“Trust Estate” shall have the meaning specified in the Trust Agreement.

 

2.             Grant of Lien. (a) As collateral security for the prompt payment
and performance of all Obligations and all obligations of Borrower under
Non-Lender Protection Agreements (referred to herein collectively as the
“Secured Obligations”), for the ratable benefit of Credit Facility Lenders and
Non-Lenders, the Owner Participant hereby grants, bargains, conveys and assigns
to the Security Agent a first priority Lien in all of the following property now
owned or at any time hereafter acquired by the Owner Participant or in which the
Owner Participant now

 

I-3

--------------------------------------------------------------------------------


 

has or at any time in the future may acquire any right, title or interest,
excluding, however, any and all Excluded Payments (collectively, the
“Collateral”):

 

(1)           the Beneficial Interest (including, without limitation, all rights
of the Owner Participant in and to the Trust Agreement and the Trust Estate and
all rights of Owner Participant in and to the Lease and any insurance or
requisition proceeds in respect of the Equipment); and

 

(2)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing (including, without limitation, proceeds of the
sale of the Equipment).

 

(b)           So long as an Event of Default has not occurred and is not
continuing, the Owner Participant shall be entitled to remain in full
possession, enjoyment and control of the Collateral and to manage and use the
same and each part thereof with the same rights and franchises appertaining
thereto; provided always that the possession, use, enjoyment and control of the
Collateral shall at all times be subject to the terms of this Pledge Agreement
and the other Loan Documents and the Lien and security interest granted
hereunder and thereunder.

 

3.             Limitations on Security Agent’s Obligations. Anything herein to
the contrary notwithstanding, the Owner Participant and the Owner Trustee shall
remain liable under each of the agreements constituting part of or relating to
the Beneficial Interest to observe and perform all the conditions and
obligations to be observed and performed by them thereunder, all in accordance
with the terms and provisions thereof. The Security Agent shall have no
obligation or liability under any of the agreements constituting part of or
relating to the Beneficial Interest by reason of or arising out of this Pledge
Agreement or the receipt by the Security Agent of any payment relating thereto
pursuant hereto, nor shall the Security Agent be obligated in any manner to
perform any of the obligations of the Owner Participant under or pursuant to any
of the agreements constituting part of or relating to the Beneficial Interest,
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party under any of the agreements constituting part of or relating to the
Beneficial Interest, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

4.             Representations and Warranties. The Owner Participant hereby
represents and warrants that:

 

(a)           Title; No Other Liens. Except for the Lien granted to the Security
Agent pursuant to this Pledge Agreement and Permitted Liens, the Owner
Participant has not granted any Lien in, or other claims in respect of, the
Collateral. No security agreement, financing statement or other public notice
with respect to all or any part of the Collateral has been placed by the Owner
Participant on file or of record in any public office, except such as may have
been filed in favor of the Security Agent pursuant to this Pledge Agreement or
another Loan Document.

 

I-4

--------------------------------------------------------------------------------


 

(b)           Perfected First Priority Liens. The Owner Participant will take
such action within the United States as the Security Agent reasonably determines
necessary in order to perfect a first priority Lien in the Collateral in favor
of the Security Agent.

 

(c)           Contracts. Other than consents obtained and delivered to the
Security Agent pursuant to the Credit Agreement, to the Owner Participant’s
knowledge no consent of any party (other than the Owner Participant and the
Owner Trustee) is required, or purports to be required, in connection with the
execution, delivery and performance of this Pledge Agreement. Assuming the due
authorization, execution and delivery by the other parties thereto, each of the
agreements constituting part of the Beneficial Interest to which the Owner
Participant is a party is in full force and effect and constitutes a valid and
legally enforceable obligation of the Owner Participant, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally. No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority applicable to it is required in connection
with the execution, delivery and performance by the Owner Participant or the
validity or enforceability against the Owner Participant of any of the
agreements constituting part of the Beneficial Interest other than those which
have been duly obtained, made or performed. Neither the Owner Participant nor
(to the best of the Owner Participant’s knowledge) any other party to any of the
agreements constituting part of the Beneficial Interest is in default in the
performance or observance of any of the terms thereof. The Owner Participant has
fully performed all obligations owing up to this date under each of the
agreements constituting part of the Beneficial Interest. The right, title and
interest of the Owner Participant in, to and under each of the agreements
constituting part of the Beneficial Interest are not subject to any defense,
offset, counterclaim or claim which would materially adversely affect the value
of such agreements as Collateral, nor have any of the foregoing been asserted or
alleged against the Owner Participant as to any of the agreements constituting
part of or relating to the Beneficial Interest. The Owner Participant has
delivered to the Security Agent a complete and correct copy of each of the
agreements constituting part of or relating to the Beneficial Interest,
including all amendments, supplements and other modifications thereto.

 

5.             Covenants. The Owner Participant covenants and agrees with the
Security Agent that, from and after the date of this Pledge Agreement until the
Secured Obligations are paid in full or the Lien created hereunder is released
or terminated in accordance with the terms hereof:

 

(a)           Further Documentation. At any time and from time to time, upon the
written request of the Security Agent, and at the sole expense of the Owner
Participant, the Owner Participant will promptly and duly execute and deliver
such further instruments and documents and take such further action as the
Security Agent may reasonably request for the purpose of obtaining or preserving
the full benefits of this Pledge Agreement and of the rights and powers herein
granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in the
applicable jurisdiction with respect to the Liens created hereby. A carbon,
photographic or other reproduction of this Pledge Agreement shall be sufficient
as a financing statement for filing in any jurisdiction.

 

(b)           Expenses of Enforcement. The Owner Participant shall pay to the
Security Agent on demand any and all reasonable expenses (including reasonable
attorneys’ fees and legal

 

I-5

--------------------------------------------------------------------------------


 

expenses) which may have been incurred by the Security Agent, with interest
(i) in the prosecution or defense of any action growing out of or connected with
the subject matter of this Pledge Agreement, the Secured Obligations, the
Collateral or any of the Security Agent’s rights therein or thereto; or (ii) in
connection with the custody, preservation, use, operation, preparation for sale
or sale of any of the Collateral or in connection with obtaining possession of
any of the Collateral, the incurring of all of which are hereby authorized to
the extent the Security Agent deems the same advisable. The Owner Participant’s
liability to the Security Agent for any such payment with interest shall be
included in the Secured Obligations. The Proceeds of any Collateral received by
the Security Agent at any time before or after default, whether from a sale or
other disposition of Collateral or otherwise, or the Collateral itself, may be
applied to the payment in full or in part of such of the Secured Obligations and
in such order and manner as the Security Agent may elect. The Owner Participant,
to the extent of its rights in the Collateral, waives and releases any right to
require the Security Agent to collect any of the Secured Obligations from any
other of the Collateral or any other collateral then held by the Security Agent
under any theory of marshaling of assets or otherwise.

 

(c)           Notices. The Owner Participant will advise the Security Agent
promptly, in reasonable detail, at its address set forth in the Credit
Agreement, of any Lien (other than Liens created hereby or permitted under the
Credit Agreement) on, or claim asserted against, any of the Collateral.

 

(d)           No Amendment to Trust Agreement. The Owner Participant will not
amend, supplement, modify or terminate the Trust Agreement, or revoke the trust
established pursuant to the Trust Agreement, without the Security Agent’s prior
written consent; provided, however, that so long as no Event of Default shall
have occurred and be continuing, the Owner Participant may, without such
consent: (1) amend or supplement the Trust Agreement to add property to the
Trust Estate or to substitute Equipment, provided that the terms of the Credit
Agreement are complied with in connection with such substitution; (2) amend the
Trust Agreement in any manner that does not adversely affect the interests of
the Security Agent; and (3) replace the Owner Trustee in accordance with the
terms of the Trust Agreement, provided that the successor Owner Trustee agrees
in writing to be bound by the terms of this Pledge Agreement, the Owner Trustee
Guaranty and the Owner Trustee Mortgage.

 

(e)           Information and Reports. The Owner Participant will promptly
furnish or cause to be furnished to the Security Agent such information, reports
and records in respect of or relating to the Beneficial Interest as the Security
Agent may reasonably request from time to time.

 

(f)            Transfer and Liens. Except as may be permitted by the Credit
Agreement, the Owner Participant will not without the prior written consent of
the Security Agent sell, transfer, assign or otherwise encumber or dispose of
the Beneficial Interest (or any interest or right therein, including but not
limited to a transfer of Owner Participant’s interest pursuant to Article VIII
of the Trust Agreement) or create or incur any Lien (other than a Permitted
Lien) in or upon the Beneficial Interest (or any part thereof).

 

(g)           Books and Records; Inspection. The Owner Participant will
faithfully keep or cause to be kept complete and accurate books and records and
make all necessary entries

 

I-6

--------------------------------------------------------------------------------


 

therein to reflect the quantities, costs, current values and locations of all
Collateral, the events and transactions giving rise thereto and all payments,
credits and adjustment applicable thereto, shall keep the Security Agent fully
and accurately informed as to the locations of all such books and records and
shall permit the Security Agent’s agents to have such access to them and to any
other records pertaining to the Owner Participant’s business as the Security
Agent may request from time to time.

 

6.             Security Agent’s Appointment as Attorney-in-Fact.

 

(a)           Powers. The Owner Participant hereby irrevocably constitutes and
appoints the Security Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Owner Participant and in the
name of the Owner Participant or in its own name, from time to time in the
Security Agent’s discretion, for the purpose of carrying out the terms of this
Pledge Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Pledge Agreement, and, without limiting the generality of
the foregoing, the Owner Participant hereby gives the Security Agent the power
and right, on behalf of the Owner Participant, without notice to or assent by
the Owner Participant, to do the following:

 

(i)            in the case of any Collateral, at any time when any Event of
Default shall have occurred and is continuing, in the name of the Owner
Participant or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any agreement constituting part of the Beneficial
Interest or with respect to any other Collateral (including, without limitation,
the Trust Estate) and to file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the Security
Agent for the purpose of collecting any and all such moneys due under any
agreement constituting part of the Beneficial Interest or with respect to any
other Collateral (including, without limitation, the Trust Estate) whenever
payable;

 

(ii)           pay or discharge taxes and Liens (other than Permitted Liens)
levied or placed on or threatened against the Collateral or any part thereof;
and

 

(iii)          upon the occurrence and during the continuance of any Event of
Default (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Security Agent or as the Security Agent shall direct; (B) ask or demand
for, collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any thereof and to enforce any other right in respect of any
Collateral; (D) to defend any suit, action or proceeding brought against the
Owner Participant with respect to any Collateral; (E) settle, compromise or
adjust any suit, action or proceeding described in clause (D) above and, in
connection therewith, give such discharges or releases as the Security Agent may
deem appropriate; and (F) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Security Agent

 

I-7

--------------------------------------------------------------------------------


 

were the absolute owner thereof for all purposes, and perform at the Security
Agent’s option and the Owner Participant’s expense, at any time, or from time to
time, all acts and things which the Security Agent deems necessary to protect,
preserve or realize upon the Collateral and the Security Agent’s Liens thereon
and to effect the intent of this Pledge Agreement, all as fully and effectively
as the Owner Participant might do.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable. The Security Agent agrees not to exercise its rights under this
Section 6(a) unless an Event of Default then exists or when doing so would be
inconsistent with the acknowledgment and agreement made by the Security Agent
under Sections 5.01 and 5.02 of the Mortgage for the benefit of the Lessee.

 

(b)           Other Powers. The Owner Participant also authorizes the Security
Agent, at any time and from time to time, to execute, in connection with the
sale provided for in Section 9 hereof, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.

 

(c)           No Duty on Security Agent’s Part. The powers conferred on the
Security Agent hereunder are solely to protect the Security Agent’s interests in
the Collateral and shall not impose any duty upon the Security Agent to exercise
any such powers. The Security Agent shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
the Owner Participant for any act or failure to act hereunder, except for its
own gross negligence or willful misconduct.

 

7.             Performance by Security Agent of Owner Participant’s Obligations.
If the Owner Participant fails to perform or comply with any of its agreements
contained herein and the Security Agent, as provided for by the terms of this
Pledge Agreement, shall itself perform or comply, or otherwise cause performance
or compliance, with such agreement, the reasonable expenses of the Security
Agent incurred in connection with such performance or compliance, together with
interest thereon at the Default Rate, shall be payable by the Owner Participant
to the Security Agent on demand and shall constitute Secured Obligations secured
hereby.

 

8.             Proceeds. It is agreed that if an Event of Default shall occur
and be continuing (a) all Proceeds received by the Owner Participant consisting
of cash, checks and other near-cash items shall be held by the Owner Participant
in trust for the Security Agent, segregated from other funds of the Owner
Participant, and shall, forthwith upon receipt by the Owner Participant, be
turned over to the Security Agent in the exact form received by the Owner
Participant (duly endorsed by the Owner Participant to the Security Agent, if
required), and (b) any and all such Proceeds received by the Security Agent
(whether from the Owner Participant or otherwise) may, in the sole discretion of
the Security Agent, be held by the Security Agent and applied in the manner
specified in Section 11 hereof.

 

9.             Remedies. If an Event of Default shall occur and be continuing,
the Security Agent may exercise, in addition to all other rights and remedies
granted to it in this Pledge Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the Code. Without limiting

 

I-8

--------------------------------------------------------------------------------


 

the generality of the foregoing, the Security Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Owner Participant or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Security Agent or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Security Agent shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in the
Owner Participant, which right or equity is hereby waived or released. The Owner
Participant further agrees, at the Security Agent’s request, to assemble the
Collateral and make it available to the Security Agent at places which the
Security Agent shall reasonably select, whether at the Owner Participant’s
premises or elsewhere. To the extent permitted by applicable law, the Owner
Participant waives all claims, damages and demands it may acquire against the
Security Agent arising out of its exercise of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given, and the
Security Agent agrees to give such notice to the Owner Participant in any event,
at least ten (10) Business Days before such sale or other disposition.

 

10.           Limitation on Duties Regarding Preservation of Collateral. The
Security Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with it in the same manner as the Security
Agent deals with similar property for its own account. Neither the Security
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of the Owner Participant or
otherwise.

 

11.           Application of Proceeds. All amounts received by the Security
Agent in respect of any of the Collateral after the occurrence of an Event of
Default and all Proceeds received by the Security Agent with respect to the
exercise of remedies against the Collateral (or any part thereof) shall be held
by the Security Agent and applied in the manner specified in the Credit
Agreement.

 

12.           The Owner Trustee. The Owner Trustee acknowledges and consents to
the grant and pledge of the Liens in the Beneficial Interest as set forth in
Section 2 hereof and irrevocably agrees as follows:

 

(a)           The Owner Trustee hereby covenants with and undertakes to the
Security Agent as follows:

 

I-9

--------------------------------------------------------------------------------


 

(i)            it shall promptly furnish or cause to be furnished to the
Security Agent such information, reports and records in respect of or relating
to the Beneficial Interest as the Security Agent may reasonably request from
time to time;

 

(ii)           except as may be permitted by the Credit Agreement, it shall not
without the prior written consent of the Security Agent sell, transfer, assign
or otherwise encumber or dispose of the Beneficial Interest (or any interest or
right therein, including but not limited to a transfer of Owner Participant’s
interest pursuant to Article VIII of the Trust Agreement) or create or incur any
Lien (other than a Permitted Lien) in or upon the Beneficial Interest (or any
part thereof); and

 

(iii)          following the occurrence of an Event of Default and while the
same is continuing, it will (a) refrain from taking any action at the request of
Owner Participant in relation or relating to the Beneficial Interest, and shall,
prior to taking any such requested action, obtain written consent from Security
Agent for the same, and (b) take any action as requested in writing by Security
Agent from time to time.

 

(b)           The Security Agent shall at any time following the occurrence of
an Event of Default and while the same is continuing be entitled by written
notice to the Owner Participant and the Owner Trustee to direct the Owner
Trustee (subject to the terms of the Trust Agreement) to: (i) exercise any and
all of the rights of the Owner Trustee in respect of the Lease or any other
agreement comprising part of the Trust Estate, in each case in accordance with
the terms thereof provided that the Owner Trustee shall not be obligated to take
any steps pursuant to such notice which would result in a breach by it of its
obligations under any of the aforementioned agreements; and/or (ii) pay all
monies payable to the Owner Participant pursuant to the terms of the Trust
Agreement or in connection with the Beneficial Interest by wire transfer in
immediately available funds directly to the Security Agent to the following
account:

 

Union Bank, N.A.

ABA No. 122-000-496

Account No. 77070-196431

Attn: Commercial Loan Operations

Ref: Willis Lease Finance

 

Accordingly, the Owner Trustee irrevocably agrees and undertakes as follows:

 

(c)           it shall recognize the power of attorney granted by the Owner
Participant to the Security Agent pursuant to Section 6 hereof and shall
recognize the Security Agent as the Owner Participant’s attorney-in-fact in the
performance of all actions permitted pursuant to Section 6.

 

(d)           except as permitted hereunder, it will not amend, supplement,
modify or terminate the Trust Agreement, or revoke the trust established
pursuant to the Trust Agreement, without the Security Agent’s prior written
consent.

 

13.           Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

 

I-10

--------------------------------------------------------------------------------


 

14.           Severability. Any provision of this Pledge Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

15.           Paragraph Headings. The paragraph headings used in this Pledge
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

16.           No Waiver; Cumulative Remedies. The Security Agent shall not by
any act (except by a written instrument pursuant to Section 17 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Potential Default or Event of Default or
in any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of the Security Agent, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Security Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Security Agent would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any rights or remedies provided by law.

 

17.           Waivers and Amendments; Successors and Assigns; Governing Law.
None of the terms or provisions of this Pledge Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Owner Participant, the Owner Trustee and the Security Agent, provided, that
any provision of this Pledge Agreement may be waived by the Security Agent in a
written letter or agreement executed by the Security Agent or by facsimile
transmission from the Security Agent, and any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  This Pledge Agreement shall be binding upon the successors and assigns
of the Owner Participant and the Owner Trustee and shall inure to the benefit of
the Security Agent and its successors and assigns, provided that neither Owner
Participant nor Owner Trustee shall assign its rights or obligations hereunder
without the prior written consent of the Security Agent. THIS PLEDGE AGREEMENT
IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS PLEDGE AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.

 

18.           Notices. All notices and other communications under this Pledge
Agreement shall be in writing and shall be deemed to have been given three
(3) days after deposit in the mail, first class mail, postage prepaid, or one
(1) day after being entrusted to a reputable commercial overnight delivery
service, or when sent out by facsimile transmission addressed to the party to

 

I-11

--------------------------------------------------------------------------------


 

which such notice is directed at its address determined as provided in this
Section.  All notices and other communications under this Pledge Agreement shall
be given to the parties hereto at the following addresses:

 

The Owner Participant:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2225

Novato, CA 94998

Attn: COO and General Counsel

Telephone No.: (415) 408-4712

Facsimile No.: (415) 408-4702

 

 

 

The Security Agent:

 

Union Bank, N.A.

Northern California Commercial Banking Division

350 California Street

San Francisco, CA 94104

Attn: Commercial Finance Division

Telephone No.: (415) 705-7385

Facsimile No.: (415) 705-7111

 

with a copy to:

 

Sheppard, Mullin, Richter & Hampton, LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111

Attention: Julie Ebert

Telephone:(415) 434-9100

Facsimile:(415) 434-3947

 

 

 

The Owner Trustee

 

Wells Fargo Bank Northwest, National Association

79 South Main Street

Salt Lake City, Utah 84111

Attention: Val Orton

Telephone: 801-246-5300

Facsimile: 801-246-5053

 

19.           Submission to Jurisdiction; Waivers.

 

(a)           EACH OF THE SECURITY AGENT, THE OWNER TRUSTEE AND THE OWNER
PARTICIPANT HEREBY CONSENTS AND AGREES, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK AND SITTING IN THE COUNTY OF NEW YORK OR SOUTHERN DISTRICT OF
NEW YORK, RESPECTIVELY, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARTIES

 

I-12

--------------------------------------------------------------------------------


 

HERETO PERTAINING TO THIS PLEDGE AGREEMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS PLEDGE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT EACH OF THE SECURITY AGENT, THE OWNER TRUSTEE AND THE OWNER PARTICIPANT
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK OR SOUTHERN DISTRICT OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS PLEDGE AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE SECURITY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS DUE UNDER THE CREDIT
FACILITY, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR SUCH
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SECURITY
AGENT. EACH OF THE OWNER TRUSTEE AND THE OWNER PARTICIPANT EXPRESSLY SUBMITS AND
CONSENTS TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH OF THE OWNER TRUSTEE AND THE OWNER PARTICIPANT HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH OF THE OWNER
TRUSTEE AND THE OWNER PARTICIPANT HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE TO BORROWER AS
SET FORTH IN SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
SUCH PARTY’S ACTUAL RECEIPT THEREOF.

 

(b)           AS SET FORTH IN THE ALTERNATIVE DISPUTE RESOLUTION AGREEMENT, THE
OWNER TRUSTEE AND THE OWNER PARTICIPANT EACH WAIVE ITS RIGHT TO A TRIAL BY JURY
AND AGREE TO HAVE ANY DISPUTE BETWEEN OR AMONG ITSELF AND ANY OTHER PARTY(IES)
IN CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT RESOLVED
PURSUANT TO THE TERMS OF THE ALTERNATIVE DISPUTE RESOLUTION AGREEMENT.

 

(c)           To the extent permitted by law, service of process in any action
against the Owner Trustee and/or the Owner Participant may be made by registered
or certified mail, return receipt requested, to its address indicated herein.

 

(d)           The Owner Trustee and the Owner Participant agree that any final
judgment rendered against it in any action or proceeding shall be conclusive as
to the subject of such final judgment and may be enforced in other jurisdictions
in any manner provided by law.

 

20.           Miscellaneous. The Security Agent may, with the consent of Owner
Trustee and Owner Participant (which consent shall not be unreasonably withheld)
and subject to the provisions of Section 14 of the Credit Agreement, assign or
otherwise transfer its rights hereunder or under the Credit Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Security Agent

 

I-13

--------------------------------------------------------------------------------


 

herein or otherwise, subject, however, to the provisions hereof; provided that,
as soon as practicable after such assignment or transfer, the Security Agent
shall notify the Borrower of any change in payment instructions necessitated by
such assignment or transfer.

 

21.           Termination and Release. Upon the earliest to occur of the
following: (a) payment in full of all Obligations (other than contingent
obligations which by their nature cannot be satisfied by payment at such time)
and either (i) expiration of the term of the Credit Agreement or
(ii) termination of the obligation of any Credit Facility Lender and Non-Lender
to make any advances to Owner Participant pursuant to the Credit Agreement or
any other Loan Document or (b) the release, in accordance with the terms of
Section 6.09 of the Owner Trustee Mortgage, of the pledge of the Beneficial
Interest created in favor of the Security Agent under this Pledge Agreement,
this Pledge Agreement and all of the powers, rights and interests granted
hereunder and created hereby, shall forthwith terminate, and the Security Agent
shall, upon the request and at the expense of the Owner Participant, execute and
deliver all such documents and instruments reasonably necessary to accomplish
the same, within a reasonable time thereafter.

 

[Remainder of page intentionally left blank; signatures on following pages]

 

I-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Beneficial Interest
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

 

WILLIS LEASE FINANCE CORPORATION, as Owner Participant

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNION BANK, N.A., as Security Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not individually but solely as
Owner Trustee under the Trust Agreement

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-S-1

--------------------------------------------------------------------------------


 

Exhibit J

 

FORM OF OWNER TRUSTEE MORTGAGE AND SECURITY AGREEMENT

 

OWNER TRUSTEE MORTGAGE
AND SECURITY AGREEMENT NO.            

 

dated as of [                                   , 20    ]

 

made by

 

WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Owner Trustee,

 

in favor of

 

UNION BANK, N.A.,
as Mortgagee

 

--------------------------------------------------------------------------------


 

OWNER TRUSTEE MORTGAGE
AND SECURITY AGREEMENT NO.            

 

THIS OWNER TRUSTEE MORTGAGE AND SECURITY AGREEMENT NO.                     (as
amended, modified or supplemented from time to time, the “Mortgage”), dated as
of                       , 20     made by WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity, but solely as Owner Trustee (the
“Owner Trustee”) in favor of UNION BANK, N.A., in its capacity as Security Agent
for itself and the Credit Facility Lenders and Non-Lenders under the Credit
Agreement (as defined below) (together with its successors and assigns, the
“Mortgagee”).

 

W I T N E S S E T H:

 

WHEREAS, Willis Lease Finance Corporation, a Delaware corporation (the “Owner
Participant”), as borrower, Union Bank, N.A., together with any other Lenders
from time to time (collectively, the “Lenders”) and Union Bank, N.A., as
Administrative Agent, Swing Line Lender, Issuing Lender, and Security Agent have
entered into that certain Credit Agreement, dated as of November 18, 2009 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), and pursuant to the Credit Agreement, the Credit Facility Lenders
have agreed to make certain loans to Owner Participant (the “Loans”).  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Credit Agreement;

 

WHEREAS, the Borrower and Owner Trustee have entered into that certain Trust
Agreement (as hereinafter defined) pursuant to which Owner Trustee has agreed to
hold the Trust Estate (as defined in the Trust Agreement) for the benefit of the
Borrower in accordance with the terms of the Trust Agreement;

 

WHEREAS, the Owner Trustee has guaranteed the payment and performance of all of
the obligations of the Borrower under the Credit Agreement and the other Loan
Documents pursuant to the Owner Trustee Guaranty (as hereinafter defined);

 

WHEREAS, as a condition to the making of the Loans under the Credit Agreement,
the Borrower must provide security for the prompt payment and performance of all
Obligations (as hereinafter defined); and

 

WHEREAS, the Owner Trustee is entering into this Mortgage with the Mortgagee in
order to secure the payment of the Obligations (as hereinafter defined) of the
Owner Trustee under the Owner Trustee Guaranty, and for the purpose of
subjecting the Collateral (as hereinafter defined) to the Lien (as hereinafter
defined) of this Mortgage as security for such Obligations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Owner Trustee hereby agrees with the
Mortgagee as follows:

 

J-1

--------------------------------------------------------------------------------


 


ARTICLE I


 


CERTAIN DEFINITIONS


 


SECTION 1.01                               DEFINITIONS.  ALL CAPITALIZED TERMS
USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE RESPECTIVE MEANINGS
ASCRIBED TO THEM IN THE CREDIT AGREEMENT, AND THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS (AND SHALL BE APPLICABLE TO BOTH THE SINGULAR AND THE PLURAL
FORMS OF SUCH TERMS):


 

“Administrator” shall have the meaning given to such term in the Cape Town
Convention.

 

“Agreement” shall have the meaning given to such term in the Cape Town
Convention.

 

“Aircraft Objects” shall have the meaning given to such term in the Cape Town
Convention.

 

“Bill of Sale” means, in respect to the Engine, the warranty bill of sale
executed in favor of the Owner Trustee in form satisfactory to the Mortgagee
evidencing the transfer of title to the Engine.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, both of which were
signed in Cape Town, South Africa on November 16, 2001, and including the
Regulations for the International Registry and the Procedures for the
International Registry, as promulgated thereafter.

 

“Collateral” shall have the meaning set forth in the Granting Clause hereof.

 

“Contract of Sale” shall have the meaning given to such term in the Cape Town
Convention.

 

“Contracting State” shall have the meaning given to such term under Article 4 of
the Cape Town Convention.

 

“Default” means any event specified in Section 4.01 hereof which, with the
passage of time or notice or both, would, unless cured or waived become an Event
of Default.

 

“Engine” means the aircraft engine described by manufacturer, model and serial
number in Exhibit A hereto (which has 550 or more rated takeoff horsepower or
the equivalent of such horsepower).  An Engine shall also include any and all
Parts which are either incorporated or installed in or attached to such Engine
or required to be subject to the lien and security interest of this Mortgage.

 

“Equipment” means Engine, Turboprop Engines, APUs or Parts, as applicable.

 

“Event of Default” means any of the events specified in Section 4.01 hereof.

 

J-2

--------------------------------------------------------------------------------


 

“Event of Loss” shall have the meaning given the term in the Credit Agreement.

 

“FAA” means the Federal Aviation Administration (or its successor) of the United
States of America.

 

“GAAP” means generally accepted accounting principles in the jurisdiction of
incorporation of such relevant Person in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled (through stock or
capital ownership or otherwise) by any of the foregoing.

 

“International Interest” shall have the meaning given to such term in the Cape
Town Convention.

 

“International Registry” shall have the meaning given to such term in the Cape
Town Convention.

 

“Lease” means the lease agreement described in Exhibit A hereto and any and all
after-acquired leases hereafter arising in which Owner Trustee is the lessor or
an assignee of a lessor with respect to the Equipment, as the same may be
modified, amended or supplemented from time to time.

 

“Lease Event of Default” means an “Event of Default,” or comparable term, as
defined in the Lease.

 

“Lessee” means, with respect to the Lease, the Lessee as defined therein.

 

“Lien” means, with respect to any property, any security deed, mortgage, deed to
secure debt, deed of trust, lien, pledge, assignment, charge, security interest,
title retention agreement, negative pledge, levy, execution, seizure,
attachment, garnishment, or other encumbrance of any kind in respect of such
property, whether or not perfected.

 

“Mortgage Documents” means this Mortgage and all documents relating to the
perfection and/or establishment of the Lien intended to be created by this
Mortgage, any other documents relating to the Mortgagee’s security interest in
the Collateral and any documents expressly stated to be Mortgage Documents.

 

“Obligations” means all obligations of the Owner Trustee under the Owner Trustee
Guaranty, which, for all purposes hereof, shall be deemed to include all of the
Obligations of Borrower under the Credit Agreement, including but not limited to
the aggregate unpaid principal amount of, and accrued interest on, the Notes,
and all other payment and other obligations and liabilities of the Owner Trustee
and the Borrower, as applicable, now or hereafter existing under this Mortgage,
the Owner Trustee Guaranty, the Notes, the Credit Agreement and each Mortgage
Document, whether for principal, interest, premiums, fees, expenses or
otherwise.

 

J-3

--------------------------------------------------------------------------------


 

“Owner Trustee Guaranty” means that certain Owner Trustee Guaranty
No.                      dated as of                 , 20     by the Owner
Trustee in favor of the Security Agent.

 

“Parts” means, at any time, all parts, components, equipment, instruments,
appliances and loose equipment that are at such time incorporated or installed
in or attached to an Engine.

 

“Permitted Lessee” means, with respect to the Lease, the Lessee thereunder and
any substitute Lessee which is acceptable to the Mortgagee.

 

“Person” shall mean and include an individual, a partnership, a corporation, a
limited liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Proceeds” means whatever is receivable or received when any Engine or any
Part or any Parts Package or other collateral is sold, exchanged, collected or
otherwise disposed of in any fashion, including, without limitation, all amounts
payable or paid under insurance, requisition or other payments as the result of
any loss (including an Event of Loss) or damage to such Engine or Part or Parts
Package.

 

“Professional User Entity” is defined in the Regulations for the International
Registry.

 

“Prospective Sale” shall have the meaning given to such term in the Cape Town
Convention.

 

“Prospective International Interest” shall have the meaning given to such term
in the Cape Town Convention.

 

“Records” shall have the meaning set forth in the Granting Clause hereof.

 

“Security Deposit” means, with respect to the Lease, the “Security Deposit” as
such term is defined in the Lease or any similar term in the nature of a
security deposit set forth in the Lease.

 

“Transactional User Entity” is defined in the Regulations for the International
Registry.

 

“Trust Agreement” shall mean that certain Trust Agreement No.                   
dated                 , 20     between the Owner Trustee and the Borrower, as
amended from time to time.

 


ARTICLE II


 


GRANTING CLAUSE


 

The Owner Trustee hereby assigns, mortgages, transfers and confirms unto the
Mortgagee, and hereby grants to the Mortgagee for the ratable benefit of all
Credit Facility Lenders and Non-Lenders as collateral security for the prompt
and complete payment and performance when due of all the Obligations, a first
priority security interest in all “accounts”, “chattel paper”, “instruments”,
“documents”, “supporting obligations”, “investment property”, “inventory”,
“equipment”, “goods”, “deposit accounts”, “money”, “letter-of-credit rights”,

 

J-4

--------------------------------------------------------------------------------


 

“general intangibles” (in each case, as such terms are defined in the Code) and
other personal property and fixtures of any kind, whether now owned or at any
time hereafter acquired or in, to and under which the Owner Trustee now has or
at any time in the future may acquire any interest under the Trust Agreement
(herein collectively called the “Collateral”) and all replacements thereof
including, but not limited to, all right, title and interest of the Owner
Trustee in and to the following property and all replacements of such property,
to wit:

 

(i)                                     Equipment;

 

(ii)                                  all of the Owner Trustee’s right, title
and interest in and to any lease of the Equipment, including, without
limitation, the Lease, together with all schedules, supplements, amendments,
modifications, extensions, renewals of or replacements for any such lease,
executed from time to time, and all payments, including without limitation, the
right to exercise the rights and remedies under the Lease and to receive all
rentals, payments and monies due and to become due, including, without
limitation, all payments of rent, all maintenance reserves, if any, each
Security Deposit, and all proceeds thereof, insurance proceeds and all other
amounts due or to become due thereunder but (subject, in each case, to the
rights of the Permitted Lessee thereto under the Lease);

 

(iii)                               all records, logs and other materials
required to be maintained with respect to the Equipment by Persons in
operational control of the Equipment under any applicable laws, rules or
regulations and all logs, books, maintenance records and other information
relating to the Equipment pertaining thereto (collectively, the “Records”) as
well as all right, title and interest of the Owner Trustee in, to and under the
overhaul, repair and maintenance manuals, programs and catalogues which are part
of or used in connection with the maintenance program for the Equipment and all
warranties and rights relating thereto in respect of the Equipment; and

 

(iv)                              all Proceeds of all or any of the foregoing.

 

So long as an Event of Default has not occurred and is not continuing, the Owner
Trustee shall be entitled to remain in full possession, enjoyment and control of
the Collateral and to manage and use the Collateral and each part thereof with
the same rights and franchises appertaining thereto; provided, always that the
possession, use, enjoyment and control of the Collateral shall at all times be
subject to the terms of this Mortgage and the other Loan Documents and the Lien
and security interest granted hereunder and thereunder.

 

The parties hereto agree that for all purposes of the Cape Town Convention,
(i) this Mortgage is effective to constitute an International Interest with
respect to the Engine and Equipment, (ii) each Engine constitutes an Aircraft
Object, (iii) the Owner Trustee is situated in a Contracting State and has the
power to dispose of the Engine , (iv) this Mortgage is effective to constitute
an Agreement and the interests created hereunder are eligible for registration
with the International Registry relating to the Engine and (v) this Mortgage
constitutes an assignment of associated rights secured by or associated with the
Engine and the Mortgagee hereby

 

J-5

--------------------------------------------------------------------------------


 

acknowledges and agrees that such assignment shall be effective to assign any
related International Interests for all purposes of the Cape Town Convention.

 


ARTICLE III


 


COVENANTS


 


SECTION 3.01                               REGISTRATION:  MAINTENANCE AND
OPERATION.  THE OWNER TRUSTEE, AT ITS OWN COST AND EXPENSE, WILL:


 

(i)                                     prior to mortgaging an Engine, item of
Equipment or Lease (a) register with the International Registry (x) the
ownership interest of the Owner Trustee in each Engine represented by the
Contract of Sale (or Prospective Sale) constituting the Bill of Sale, as long as
the seller of the Engine is situated in a Contracting State, as provided for in
the Cape Town Convention, and (y) the Owner Trustee’s ownership interest with
respect to each Lease, as long as the lessee of the Engine under such Lease is
situated in a Contracting State, as provided for in the Cape Town Convention,
and (b) cause each Engine, item of Equipment and Lease to be duly registered and
at all times thereafter remain duly registered in the name of the Owner Trustee
in accordance with the Act, if applicable, or other applicable law;

 

(ii)                                  make or cause such filings, registrations,
or otherwise with the FAA, International Registry, and under the UCC as shall be
required to perfect the Lien of Mortgagee with respect to all Collateral under
the Mortgage, including but not limited to the following:

 

(1)                                  register the International Interest (or
Prospective International Interest) of the Mortgagee, under this Mortgage, with
respect to each Engine and Lease with the International Registry (so long as the
lessee of the Engine under such Lease is situated in a Contracting State, as
provided for in the Cape Town Convention);

 

(2)                                  register the International Interest (or
Prospective International Interest) of the Lessor, under the Lease with respect
to each Engine with the International Registry (so long as the lessee of the
Engine under such Lease is situated in a Contracting State, as provided for in
the Cape Town Convention);

 

(3)                                  register the Lien under this Mortgage and
the Lease with the FAA pursuant to the Act;

 

(4)                                  file UCC financing statements in such
states in the United States of America as required, in the judgment of
Mortgagee, to perfect the Lien of Mortgagee in all UCC Collateral, which
financing statements shall name Mortgagee as secured party and as Security Agent
for the benefit of Credit Facility Lenders and Non-Lenders; and

 

(5)                                  maintain the rights and International
Interests of the Owner Trustee and Mortgagee in the Engine, as against any third
parties under the applicable laws of any jurisdiction within the United States
and as against any third parties in any Contracting State under the Cape Town
Convention;

 

J-6

--------------------------------------------------------------------------------


 

(iii)                               at all times maintain, service, repair,
overhaul and test or cause to be maintained, serviced, repaired, overhauled and
tested each Engine and item of Equipment so as to keep the same in as good
operating condition as when originally mortgaged hereunder, ordinary wear and
tear excepted, and, in any event in the condition required by the relevant
Lease; and

 

(iv)                              maintain or cause to be maintained (in the
English language) all Records.

 

Owner Trustee hereby confirms, represents and warrants that no further action,
including any filing or recording of any document (including any financing
statement in respect thereof under Article 9 of the Uniform Commercial Code of
any applicable jurisdiction), is necessary or advisable to establish as against
third parties the perfected first priority Lien of the Mortgagee on the Owner
Trustee’s interest in each Engine, item of Equipment and Lease and in order to
properly file, register and record this Mortgage, the International Interest of
the Mortgagee under the Mortgage, or the International Interest of the Lessor in
each Engine under the Lease, in any applicable jurisdiction in the United
States.  The Owner Trustee agrees to furnish Mortgagee with copies of all
documents relating to the foregoing and with recording and registration data as
promptly as practicable following the issuance of the same by the FAA and the
International Registry.

 

Section 3.02                               Further Assurances.  The Owner
Trustee will promptly, and in any event no more than five (5) Business Days
after the need therefore or after a request by Mortgagee, take, or cause to be
taken, at the Owner Trustee’s cost and expense, such action with respect to the
execution, delivery, recording, registration and filing of this Mortgage and any
financing statements, Mortgage Supplements or other instruments as are necessary
or desirable, or that the Mortgagee may from time to time request, to fully
carry out the intent and purpose of this Mortgage and/or to establish, protect,
preserve, and/or perfect the Liens created by this Mortgage. The Owner Trustee
agrees to furnish to the Mortgagee (a) timely notice of the necessity of any
such action, together with such instruments, in execution form, and such other
information as may be required to enable the Mortgagee to take such action, and
(b) evidence of every such action taken by the Owner Trustee. In addition to the
foregoing, during the term of this Mortgage, the Owner Trustee shall establish
and maintain a valid and existing account as a Transacting User Entity with the
International Registry to make registrations in regard to this Mortgage as
required by the Mortgagee.

 

Section 3.03                               Liens.  The Owner Trustee will not
create, consent to or suffer to exist any Lien upon or with respect to any of
the Collateral, except for Permitted Liens.

 

Section 3.04                               Books and Records.  The Owner Trustee
shall faithfully keep complete and accurate books and records and make all
necessary entries therein to reflect the quantities, costs, current values and
locations of all Collateral, the events and transactions giving rise thereto and
all payments, credits and adjustments applicable thereto, shall keep the
Mortgagee fully and accurately informed as to the locations of all such books
and records.

 

Section 3.05                               Priority of Mortgagee’s Security
Interest.  Owner Trustee represents, warrants and agrees that no effective
security agreement, mortgage, deed of trust, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Collateral is or will be on file or of record in any public office or
otherwise, except

 

J-7

--------------------------------------------------------------------------------


 

those filed by Owner Trustee in favor of Mortgagee pursuant to this Mortgage
and/or other Loan Documents, and those relating to other Permitted Liens.  Owner
Trustee shall defend the right, title and interest of Mortgagee in and to the
Collateral against the claims and demands of all Persons whomsoever, and shall
take such actions, including (i) the prompt delivery of all original
Instruments, Chattel Paper and certificated Stock owned by Owner Trustee to
Mortgagee, (ii) notification of Mortgagee’s interest in Collateral at
Mortgagee’s request, and (iii) the institution of litigation or other
proceedings against third parties as shall be prudent in order to protect and
preserve Owner Trustee’s and Mortgagee’s respective and several interests in the
Collateral.

 

Section 3.06                               Mortgagee’s Rights.

 

(i)                                     In addition to any and all rights under
this Mortgage and the other Loan  Documents, at any time after the occurrence
and continuance of an Event of Default, Mortgagee may, at any time in
Mortgagee’s own name or in the name of Owner Trustee, (i) communicate with
Account Debtors, parties to Contracts and Leases, and obligors in respect of
Instruments, Chattel Paper or other Collateral to verify to Mortgagee’s
satisfaction the existence, amount and terms of any such Accounts, Contracts,
Instruments, Chattel Paper, Leases or other Collateral, and (ii) without prior
notice to Owner Trustee, notify Account Debtors, parties to Contracts, parties
to Leases, and obligors in respect of Chattel Paper, Instruments, or other
Collateral that such Collateral has been assigned to Mortgagee and that payments
shall be made directly to Mortgagee.  Upon the request of Mortgagee, Owner
Trustee shall so notify such Account Debtors, parties to Contracts, parties to
Leases, and obligors in respect of Instruments, Chattel Paper, Leases or other
Collateral.

 

(ii)                                  It is expressly agreed by Owner Trustee
that Owner Trustee shall remain liable under each Contract, License and Lease to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, and Mortgagee shall have no obligation or liability
whatsoever to any Person under any Contract, License or Lease (between Owner
Trustee, Engine Owner and Equipment Owner and any Person other than Mortgagee)
by reason of or arising out of the execution, delivery or performance of this
Mortgage, and Mortgagee shall not be required or obligated in any manner (i) to
perform or fulfill any of the obligations of Owner Trustee thereunder, (ii) to
make any payment or inquiry, or (iii) to take any action of any kind to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times under or
pursuant to any Contract, License or Lease.

 

(iii)                               Owner Trustee shall, with respect to each
owned, leased, or controlled property or facility, during normal business hours
and upon reasonable prior notice (unless a Default or Event of Default has
occurred and is continuing, in which event no notice shall be required and
Mortgagee shall have access at any and all times):  (i) provide access to such
facility or property to Mortgagee and any of its officers, employees and agents,
as frequently as Mortgagee determines to be appropriate to further or protect
its interests hereunder; (ii) permit Mortgagee and any of its officers,
employees and agents to inspect, audit and make extracts from all of Owner
Trustee’s books and records; and (iii) subject to the lessee’s rights under any
Lease, permit Mortgagee to inspect, review, evaluate and make physical
verifications and appraisals of any Engine, Equipment and other Collateral in
any manner and through any

 

J-8

--------------------------------------------------------------------------------


 

medium that Mortgagee considers advisable, and Owner Trustee shall provide to
Mortgagee, at Owner Trustee’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.  Owner Trustee
shall make available to Mortgagee and its counsel, as quickly as practicable
under the circumstances, originals or copies of all of Owner Trustee’s books and
records and any other instruments and documents which Mortgagee may reasonably
request.  Owner Trustee shall deliver any document or instrument reasonably
necessary for Mortgagee, as it may from time to time request, to obtain records
from any service bureau or other Person that maintains records for Owner
Trustee.

 

(iv)                              Upon the occurrence and during the continuance
of an Event of Default, Owner Trustee, at its own expense, shall cause its
independent certified public accountants to prepare and deliver to Mortgagee at
any time and from time to time, promptly upon Mortgagee’s request:  (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) test verifications of such Accounts as Mortgagee may
request.  Owner Trustee, at its own expense, shall cause its independent
certified public accountants to deliver to Mortgagee the results of (x) any
physical verifications of all or any portion of the Collateral made or observed
by such accountants, and (y) any verifications of Owner Trustee’s Accounts, in
each case when and if any such verifications are conducted.  Mortgagee shall be
permitted to observe and consult with Owner Trustee and Owner Trustee’s
certified public accountants in the performance of these tasks.

 

Section 3.07                               Reinstatement.  The provisions of
this Mortgage shall to the extent permitted by Applicable Law remain in full
force and effect and continue to be effective even if:  (a) any petition is
filed by or against Owner Trustee for liquidation or reorganization; (b) Owner
Trustee becomes insolvent or makes an assignment for the benefit of creditors;
(c) a receiver or trustee is appointed for all or any significant part of Owner
Trustee’s assets; or (d) at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to Applicable Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent transfer” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations and Mortgagee’s Liens in the Collateral shall be
reinstated and deemed reduced only by any amount paid and not so rescinded,
reduced, restored or returned.

 

Section 3.08                               Loss of Value.  The Owner Trustee
shall promptly, and in any event within five (5) Business Days, notify the
Mortgagee in writing of any event causing any material deterioration, loss or
unscheduled depreciation in value of the Collateral and the Owner Trustee’s best
estimate of the amount of such deterioration, loss or depreciation.

 

Section 3.09                               Insurance.  The Owner Trustee shall
bear the risk of each Engine or item of Equipment being destroyed, irreparably
damaged or rendered permanently unfit for sale, lease or use or being damaged in
part, from any cause whatsoever at any time during the term of this Mortgage,
and shall at its own cost and expense, or in the alternative shall cause each
Lessee under each applicable Lease to, obtain and keep in full force and effect
all risk of physical loss or damage insurance covering each Engine or item of
Equipment, wherever the same may be located, insuring against the risks of fire,
explosion, theft and such other risks as are customarily insured against by
organizations engaged in the same business and similarly situated with the

 

J-9

--------------------------------------------------------------------------------


 

Owner Trustee (and specifically including vandalism and malicious mischief
coverage), in an amount usually carried by organizations engaged in the same
business or similarly situated with the Owner Trustee, and in any event, in kind
and form reasonably satisfactory to the Mortgagee. All such policies of
insurance shall be written for the benefit of the Owner Trustee as the insured,
and Mortgagee and the Administrative Agent shall be named as additional insureds
on liability insurance and Mortgagee shall be named as a loss payee on hull
insurance, as applicable. Notwithstanding the foregoing or anything to the
contrary herein, to the extent any Engine or item of Equipment included in the
Collateral hereunder is included in the Borrowing Base, Owner Trustee shall
comply with all insurance requirements set forth in the Credit Agreement.

 

(i)                                     If the Owner Trustee or the applicable
Lessee fails to pay any premium on any such insurance, the Mortgagee shall have
the right, but shall be under no obligation, to pay such premium for the Owner
Trustee’s account. The Owner Trustee shall repay to the Mortgagee on demand all
sums which the Mortgagee shall have paid under this section in respect of
insurance premiums, with interest thereon and the Owner Trustee’s liability to
the Mortgagee for such repayment with interest shall be included in the
Obligations. The Owner Trustee hereby assigns to the Mortgagee any return or
unearned premium which may be due upon the cancellation for any reason
whatsoever of any policy of insurance maintained in respect of the Collateral
and hereby directs the insurer to pay the Mortgagee any amount so due. The Owner
Trustee’s right to receive payment of any such return or unearned premium and
the proceeds of any such insurance shall constitute a part of the Collateral for
all purposes hereof. If no Event of Default has occurred and is continuing, the
Mortgagee shall pay any such return or unearned premium to the Owner Trustee,
provided that all amounts paid by Mortgagee in respect of insurance premiums
have been repaid in full with interest.

 

Section 3.10                               Warranties.  Owner Trustee warrants:
(a) it is and will be the lawful owner of all Collateral free of all Claims,
Liens, encumbrances and setoffs whatsoever, other than the security interest
granted pursuant hereto; (b) it has the capacity to grant a security interest in
Collateral to Mortgagee; (c) all information furnished by Owner Trustee to
Mortgagee heretofore or hereafter, whether oral or written, is and will be
correct and true as of the date given; and (d) the execution, delivery and
performance hereof are within its powers and have been duly authorized.

 


ARTICLE IV


 


EVENTS OF DEFAULT AND REMEDIES


 


SECTION 4.01                               EVENTS OF DEFAULT AND REMEDIES.  THE
OWNER TRUSTEE SHALL BE IN DEFAULT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AS
DEFINED UNDER THE CREDIT AGREEMENT.


 

Section 4.02                               Remedies.  If any Event of Default
has occurred and is continuing,

 

(i)                                     Mortgagee, at its option, may exercise
any rights and remedies provided to Agents under the Credit Agreement and/or
available at law or equity, including all rights and remedies provided under the
Uniform Commercial Code in any jurisdiction where enforcement is sought, which
include but are not limited to, the following:  (i) without notice accelerate
the maturity of any part or all of the Obligations and terminate any agreement
for the

 

J-10

--------------------------------------------------------------------------------

 


 

granting of further credit to Owner Trustee; (ii) sell, lease or otherwise
dispose of Collateral at public or private sale; (iii) transfer any Collateral
into its own name or that of its nominee; (iv) retain Collateral in satisfaction
of the Obligations, with notice of such retention sent to Owner Trustee as
required by law; (v) notify any parties obligated on any Collateral consisting
of Accounts, Instruments, Chattel Paper, [choses in action?] or the like to make
payment to Mortgagee and enforce collection of any Collateral; (vi) file any
action or proceeding which Mortgagee deems necessary or appropriate to protect
and preserve the right, title and interest of Mortgagee in the Collateral;
(vii) exercise its banker’s lien or right of setoff in the same manner as though
the credit were unsecured and (viii) apply all or a portion of sums received or
collected from or on account of Collateral, including the proceeds of any sales
thereof, to the payment of the costs and expenses incurred in preserving and
enforcing rights of Mortgagee including reasonable attorneys’ fees (including
the allocated costs of Mortgagee’s in-house counsel and legal staff), and after
application of such sums to the obligations as set forth in the Credit
Agreement, Mortgagee shall account to Owner Trustee for any surplus remaining
thereafter, and shall pay such surplus to the party entitled thereto, including
any second secured party who has made a proper demand upon Mortgagee and has
furnished proof to Mortgagee as requested in the manner provided by law; in like
manner, Owner Trustee agrees to pay to Mortgagee without demand any deficiency
after any Collateral has been disposed of and proceeds applied as aforesaid.

 

(ii)           Owner Trustee expressly agrees that, subject to Sections 5.01 and
5.02 hereof, Mortgagee may collect, receive, assemble, process, appropriate and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
assign, give an option or options to purchase or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange at such prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Mortgagee shall have the right upon any such
public sale or sales and, to the extent permitted by law, to purchase for the
benefit of Mortgagee by credit bid the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption
Owner Trustee hereby releases.  Such sales may be adjourned, or continued from
time to time with or without notice.  Owner Trustee shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay the Obligations and all other amounts to which Mortgagee is
entitled.

 

(iii)          Owner Trustee further agrees, subject to Sections 5.01 and 5.02
hereof, to assemble the Collateral and make it available to Mortgagee at places
which Mortgagee shall reasonably select.  Until Mortgagee is able to effect a
sale, lease, or other disposition of the Collateral and subject to Sections 5.01
and 5.02 hereof, Mortgagee shall have the right to complete, assemble, use or
operate the Collateral or any part thereof, to the extent that Mortgagee deems
appropriate, for the purpose of preserving such Collateral or its value or for
any other purpose. In addition, the Owner Trustee will provide, without cost or
expense to the Mortgagee, storage facilities for any such Engine or item of
Equipment and will cause such Engine or item of Equipment to be maintained as
required by the terms hereof and of the Credit Agreement.  Mortgagee shall have
no obligation to Owner Trustee to maintain or preserve the rights of Owner
Trustee as against third parties with respect to any Collateral while such
Collateral is in the possession of Mortgagee.

 

J-11

--------------------------------------------------------------------------------


 

(iv)          Upon the completion of any sale of any Collateral, full title and
(subject to Sections 5.01 and 5.02 hereof) right of possession to the Engine or
item of Equipment so sold shall (subject to any retention of title by the
Mortgagee as part of the terms of such sale) pass to the accepted purchaser
forthwith upon the completion of such sale, and the Owner Trustee shall deliver,
in accordance with the instructions of the Mortgagee (including causing the
Engine or item of Equipment to be delivered to such airports as the Mortgagee
may specify), such Engine or item of Equipment so sold.  The Mortgagee is hereby
irrevocably appointed the true and lawful attorney of the Owner Trustee, and in
its stead, to make all necessary conveyances of an Engine or item of Equipment
if so sold.  Nevertheless, if so requested by the Mortgagee or by any purchaser,
the Owner Trustee shall confirm any such sale or conveyance by executing and
delivering all proper instruments of conveyance or releases as may be designated
in any such request.  If the Owner Trustee shall for any reason fail to deliver
such Engine or item of Equipment or any part thereof after demand by the
Mortgagee, the Mortgagee (subject to Sections 5.01 and 5.02 hereof) may, without
being responsible for loss or damage, except to the extent caused by the gross
negligence or willful misconduct of the Mortgagee, (i) obtain a judgment
conferring on the Mortgagee the right to immediate possession or requiring the
Owner Trustee to deliver immediate possession of all or part of such Engine or
item of Equipment to the Mortgagee, to the entry of which judgment the Owner
Trustee hereby specifically consents, or (ii) with or, to the fullest extent
provided by law, without such judgment, pursue the whole or any part of such
Engine or item of Equipment wherever it may be found and enter any of the
premises where such Engine or item of Equipment may be and take possession of
and remove the same.  Upon every such taking of possession, the Mortgagee may
(but shall not be obligated to), from time to time, make all such reasonable
expenditures for maintenance, insurance, repairs, replacements, alterations,
additions and improvements to and of the Engine or item of Equipment as it may
deem proper.

 

(v)           The Owner Trustee hereby covenants and agrees that a notice, which
shall be sent in accordance with the provisions of the Credit Agreement or this
Mortgage, at least ten (10) Business Days before the date of any of the acts
described in this Section 4.02 shall be deemed to be reasonable notice of such
act and, specifically, reasonable notification of the time and place of any
public sale hereunder and reasonable notification of the time after which any
private sale or other intended disposition to be made hereunder is to be made.

 

(vi)          Mortgagee shall be entitled, as a matter of right as against the
Owner Trustee, without notice or demand and without regard to the adequacy of
the security for the Obligations by virtue of this Mortgage or any other
collateral or to the solvency of the Owner Trustee, upon the commencement of
judicial proceedings by it to enforce any right under this Mortgage, to the
appointment of a receiver of all or any part of the Collateral.

 

Section 4.03           Expenses of Enforcement.  The Owner Trustee shall pay to
the Mortgagee on demand any and all reasonable expenses (including reasonable
attorneys’ fees and legal expenses and including the allocated costs of
Mortgagee’s in-house counsel and legal staff) which may have been incurred by
the Mortgagee, with interest (i) in the prosecution or defense of any action
growing out of or connected with the subject matter of this Mortgage, the
Obligations, the Collateral or any of the Mortgagee’s rights therein or thereto;
or (ii) in connection with the custody, preservation, use, operation,
preparation for sale or sale of any of the Collateral or in connection with
obtaining possession of any of the Collateral or otherwise

 

J-12

--------------------------------------------------------------------------------


 

exercising any of Mortgagee’s rights and remedies pursuant to this Mortgage, the
incurring of all of which are hereby authorized to the extent the Mortgagee
deems the same advisable. The Owner Trustee’s liability to the Mortgagee for any
such payment with interest shall be included in the Obligations. The Owner
Trustee, to the extent of its rights in the Collateral, waives and releases any
right to require the Mortgagee to collect any of the Obligations from any other
Collateral (as defined under the Credit Agreement) or any other collateral then
held by the Mortgagee under any theory of marshaling of assets or otherwise.

 

Section 4.04           Waiver of Appraisement, Etc.  The Owner Trustee agrees,
to the fullest extent that it lawfully may, that it will not (and hereby
irrevocably waives its right to) at any time plead, or claim the benefit or
advantage of, any appraisement, valuation, stay, extension, moratorium or
redemption law now or hereafter in force, in order to prevent or hinder the
enforcement of this Mortgage or the absolute sale of the Collateral.

 

Section 4.05           Waiver of Claims.  To the maximum extent permitted by
Applicable Law, Owner Trustee waives all claims, damages, and demands against
Mortgagee, its Affiliates, agents, and the officers and employees of any of them
arising out of the repossession, retention or sale of any Collateral and any
other acts or failure to act in connection with Mortgagee’s rights and remedies
hereunder, except such as are determined in a final judgment by a court of
competent jurisdiction to have arisen out of the gross negligence or willful
misconduct of such Person.

 

Section 4.06           Additional Waivers.  Owner Trustee waives:  (a) all right
to require Mortgagee to proceed against any other person including any other
borrower hereunder or under the Credit Agreement or to apply any Collateral
Mortgagee may hold at any time or to pursue any other remedy, Collateral,
endorsers or guarantors may be released, substituted or added without affecting
the liability of Owner Trustee hereunder; (b) the defense of the Statute of
Limitations in any action upon any obligations of Owner Trustee secured hereby;
(c) any right of subrogation and any right to participate in Collateral until
all obligations secured hereby have been paid in full; and (d) to the fullest
extent permitted by law, any right to oppose the appointment of a receiver or
similar official to operate Owner Trustee’s business after the occurrence and
during the continuance of an Event of Default.

 

Section 4.07           Remedies Cumulative, No Waiver.  No remedy herein
conferred upon the Mortgagee is intended to be exclusive of any other remedy,
but every such remedy shall be cumulative and shall be in addition to every
other remedy herein conferred or now or hereafter existing in law.  The exercise
by the Mortgagee of any one right or remedy shall not be deemed a waiver or
release of or any election against any other right or remedy, and the Mortgagee
may proceed against the Owner Trustee or any other Person and the Collateral and
any other collateral granted by the Owner Trustee to the Mortgagee under any
other agreement, all in any order and through any available remedies. A waiver
on any one occasion shall not be construed as a waiver or bar on any future
occasion. All property of any kind held at any time by the Mortgagee as
Collateral shall stand as one general continuing collateral security for all the
Obligations and may be retained by the Mortgagee as security until all the
Obligations are fully satisfied.

 

J-13

--------------------------------------------------------------------------------


 

Section 4.08           Application of Proceeds.  Proceeds of any sale, lease or
other disposition or other realization upon any Collateral pursuant to this
Mortgage and all other sums realized or held by the Mortgagee under this
Mortgage or any proceedings hereunder (including any proceeds of insurance)
shall be applied by any Credit Facility Lender or Non-Lender upon receipt as set
forth in the Credit Agreement.


 


SECTION 4.09           DELAY OR OMISSION; POSSESSION OF NOTES.


 

(i)            No delay or omission of the Mortgagee to exercise any right or
remedy arising upon the happening of any Default or Event of Default shall
impair any right or remedy or shall be construed to be a waiver of any such
Default or Event of Default or an acquiescence therein; and every right and
remedy given to the Mortgagee by this Article IV or by applicable law may be
exercised from time to time and as often as may be deemed expedient by the
Mortgagee.

 

(ii)           All rights of action under this Mortgage may be enforced by the
Mortgagee without the possession of any Note(s) or any other instrument or
document evidencing any obligation or the production thereof in any proceeding.

 

Section 4.10           Power of Attorney.  The Owner Trustee hereby irrevocably
appoints the Mortgagee the true and lawful attorney of the Owner Trustee for the
duration of this Mortgage (with full power of substitution) in the name, place
and stead of, and at the expense of, the Owner Trustee in connection with the
enforcement of the rights and remedies provided for in this Article IV:  (a) to
give any necessary receipts or acquittances for amounts collected or received
hereunder, (b) to make all necessary transfers of the Engines or Equipment in
connection with any sale, lease or other disposition made pursuant hereto,
(c) to execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale, lease or
other disposition, the Owner Trustee hereby ratifying and confirming all that
such attorney (or any substitute) shall lawfully do hereunder and pursuant
hereto, (d) to sign any agreements, orders or other documents in connection with
or pursuant to any Lease, (e) to endorse Owner Trustee’s name on any checks,
notices, acceptances, money orders, drafts, or other forms of payment or
security that may come into Mortgagee’s possession; (f) to receive, open, and
retain all mail addressed to Owner Trustee relating to the Collateral, (g) to
make, settle, and adjust all claims under Owner Trustee’s policies of insurance
and make all determinations and decisions with respect to such policies of
insurance relating to the Collateral, (h) to settle and adjust disputes and
claims respecting the Accounts directly with Account Debtors, for amounts and
upon terms which Mortgagee determines to be reasonable, and Mortgagee may cause
to be executed and delivered any documents and releases which Mortgagee
determines to be necessary, and (i) to sign the name of Owner Trustee on any
document to be executed, recorded or filed in order to perfect or continue
perfected Mortgagee’s Lien upon the Collateral if Owner Trustee fails to do so
promptly after request therefor by Mortgagee, including filing any financing or
continuation statement without the signature of Owner Trustee to the extent
permitted by Applicable Law.  Except for item (i) above, the power of attorney
granted hereby may not be exercised unless an Event of Default has occurred and
is continuing and Mortgagee has notified Owner Trustee that it will enforce its
security interest in the Collateral if such notice is specifically required
under the applicable Loan Documents (including pursuant to any notice and cure
rights).  The appointment of Mortgagee as Owner

 

J-14

--------------------------------------------------------------------------------


 

Trustee’s attorney-in-fact, and each and every one of Mortgagee’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed.  MORTGAGEE AND ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, LENDERS OR REPRESENTATIVES SHALL NOT BE
RESPONSIBLE TO BORROWER OR ANY OTHER PERSON FOR ANY ACT OR FAILURE TO ACT
PURSUANT TO THE POWERS GRANTED UNDER THE POWER OF ATTORNEY HEREIN OR OTHERWISE,
EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.


 


ARTICLE V


 


CONCERNING THE LEASE


 


SECTION 5.01           ACKNOWLEDGMENT OF THE LEASE.  THE OWNER TRUSTEE AND THE
MORTGAGEE ACKNOWLEDGE AND AGREE FOR THE BENEFIT OF EACH PERMITTED LESSEE THAT
NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF TO THE CONTRARY, THE LIEN OF THIS
MORTGAGE SHALL, SO LONG AS NO LEASE EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BE EXPRESSLY SUBJECT TO ALL OF THE RIGHTS OF SUCH PERMITTED LESSEE
UNDER THE APPLICABLE LEASE.


 


SECTION 5.02           QUIET ENJOYMENT, ETC.  THE OWNER TRUSTEE AND THE
MORTGAGEE ACKNOWLEDGE AND AGREE FOR THE BENEFIT OF EACH PERMITTED LESSEE THAT
NOTWITHSTANDING ANY OTHER PROVISION HEREOF TO THE CONTRARY;


 


(A)           SO LONG AS NO LEASE EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE MORTGAGEE SHALL NOT INTERFERE OR PERMIT ANY PERSON ACTING BY,
THROUGH OR UNDER THE MORTGAGEE TO INTERFERE WITH ANY RIGHT OF SUCH PERMITTED
LESSEE PEACEABLY AND QUIETLY WITHOUT HINDRANCE OR MOLESTATION TO HOLD, POSSESS
AND USE, DURING THE TERM OF THE LEASE AND IN ACCORDANCE WITH THE TERMS THEREOF,
THE EQUIPMENT;


 


(B)           SUBJECT TO THE PROVISIONS OF THIS MORTGAGE, AND UNTIL THE
OCCURRENCE OF AN EVENT OF DEFAULT (WHICH EVENT OF DEFAULT HAS NOT BEEN WAIVED IN
WRITING BY THE MORTGAGEE) AND UPON DEMAND BY THE MORTGAGEE FOLLOWING NOTICE TO
OWNER TRUSTEE THAT IT WILL ENFORCE ITS SECURITY INTEREST IN THE COLLATERAL (IF
SUCH NOTICE IS SPECIFICALLY REQUIRED UNDER THE APPLICABLE LOAN DOCUMENTS
(INCLUDING PURSUANT TO ANY NOTICE AND CURE RIGHTS)), THE OWNER TRUSTEE MAY
EXERCISE ALL THE RIGHTS AND ENJOY ALL THE BENEFITS OF THE LESSOR UNDER THE
LEASE; AND


 


(C)           ANY AMOUNTS HELD BY THE MORTGAGEE OR ANY AGENT OR TRUSTEE ACTING
ON BEHALF OF THE MORTGAGEE FOR WHICH APPLICATION IS PROVIDED IN THE LEASE OR
APPLICABLE REPLACEMENT LEASE SHALL BE APPLIED SOLELY AS PROVIDED IN SUCH LEASE.


 


SECTION 5.03           ONLY ONE ORIGINAL LEASE.  WHERE AVAILABLE, ONE ORIGINALLY
EXECUTED LEASE INCLUDED IN THE COLLATERAL SHALL BE MARKED “ORIGINAL” AND
LEGENDED IN FORM SATISFACTORY TO THE MORTGAGEE TO INDICATE THAT IT IS THE
ORIGINAL OF THE LEASE WITH ALL OTHER COPIES MARKED “COPY.” WHERE AVAILABLE, A
CHATTEL PAPER COUNTERPART OR DUPLICATE ORIGINAL LEASE SHALL BE DELIVERED BY THE
OWNER TRUSTEE TO THE MORTGAGEE PRIOR TO SAID LEASE BEING INCLUDED (SUBJECT TO
THE TERMS AND CONDITIONS IN THE CREDIT AGREEMENT) IN THE BORROWING BASE
CALCULATION.

 

J-15

--------------------------------------------------------------------------------


 


SECTION 5.04           MISCELLANEOUS.


 


(A)           THE OWNER TRUSTEE SHALL REMAIN LIABLE AS LESSOR UNDER THE LEASE TO
PERFORM ALL THE OBLIGATIONS ASSUMED BY THE OWNER TRUSTEE THEREUNDER.  THE
OBLIGATIONS OF OWNER TRUSTEE UNDER THE LEASE MAY BE PERFORMED BY MORTGAGEE OR
ANY SUBSEQUENT ASSIGNEE OF THE MORTGAGEE (“SUBSEQUENT MORTGAGEE”) WITHOUT
RELEASING OWNER TRUSTEE THEREFROM.  THE MORTGAGEE OR ANY SUBSEQUENT MORTGAGEE
SHALL HAVE NO LIABILITY OR OBLIGATION UNDER THE LEASE BY REASON OF THIS MORTGAGE
AND SHALL NOT, BY REASON OF THIS MORTGAGE, BE OBLIGATED TO PERFORM ANY OF THE
OBLIGATIONS OF OWNER TRUSTEE UNDER THE LEASE OR TO FILE ANY CLAIM OR TAKE ANY
OTHER ACTION TO COLLECT OR ENFORCE ANY PAYMENT ASSIGNED HEREUNDER.


 


(B)           THE OWNER TRUSTEE HEREBY AGREES (I) TO PERFORM DULY AND PUNCTUALLY
EACH OF THE TERMS, CONDITIONS AND COVENANTS CONTAINED IN THE LEASE, AND
(II) SUBJECT TO THE OWNER TRUSTEE’S BUSINESS JUDGMENT AND REASONABLE COMMERCIAL
PRACTICE, TO EXERCISE PROMPTLY AND DILIGENTLY EACH AND EVERY RIGHT IT MAY HAVE
UNDER THE LEASE.


 


(C)           THE OWNER TRUSTEE DOES HEREBY WARRANT AND REPRESENT THAT ALL
LEASES ARE IN FULL FORCE AND EFFECT AND THAT IT HAS NOT ASSIGNED OR PLEDGED, AND
HEREBY COVENANTS THAT IT WILL NOT ASSIGN OR PLEDGE, SO LONG AS THIS MORTGAGE
SHALL REMAIN IN EFFECT, THE WHOLE OR ANY PART OF THE RIGHTS TO THE LEASES OR ANY
OTHER OF THE RIGHTS HEREBY ASSIGNED, TO ANYONE OTHER THAN THE MORTGAGEE EXCEPT
IN THE CASE OF PERMITTED LIENS OR AS MAY OTHERWISE BE PERMITTED UNDER THE CREDIT
AGREEMENT.


 


ARTICLE VI


 


MISCELLANEOUS PROVISIONS


 


SECTION 6.01           AMENDMENTS, ETC.  NONE OF THE TERMS OR PROVISIONS OF THIS
MORTGAGE MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY THE OWNER TRUSTEE AND MORTGAGEE, PROVIDED, THAT
ANY PROVISION OF THIS MORTGAGE MAY BE WAIVED BY THE MORTGAGEE IN A WRITTEN
LETTER OR AGREEMENT EXECUTED BY THE MORTGAGEE OR BY FACSIMILE TRANSMISSION FROM
THE MORTGAGEE, AND ANY SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


SECTION 6.02           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
MORTGAGE SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN THREE
(3) DAYS AFTER DEPOSIT IN THE MAIL, FIRST CLASS MAIL, POSTAGE PREPAID, OR ONE
(1) DAY AFTER BEING ENTRUSTED TO A REPUTABLE COMMERCIAL OVERNIGHT DELIVERY
SERVICE, OR WHEN SENT OUT BY FACSIMILE TRANSMISSION ADDRESSED TO THE PARTY TO
WHICH SUCH NOTICE IS DIRECTED AT ITS ADDRESS DETERMINED AS PROVIDED IN THIS
SECTION.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS MORTGAGE SHALL BE
GIVEN TO THE PARTIES HERETO AT THE FOLLOWING ADDRESSES:

 

Owner Trustee:

Wells Fargo Bank Northwest,

National Association

79 South Main Street

Salt Lake City, Utah 84111

 

J-16

--------------------------------------------------------------------------------


 

Attention:  Val Orton

Telephone:  (801) 246-5300

Facsimile:  (801) 246-5053

 

With a copy to:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2225

Novato, CA 94998

Attn: COO and General Counsel

Telephone: (415) 408-4712

Facsimile: (415) 408-4702

 

Mortgagee:

 

Union Bank, N.A.

Northern California Commercial Banking Division

350 California Street

San Francisco, CA 94104

Attn: Commercial Finance Division

Telephone: (415) 705-7385

Facsimile: (415) 705-7111

 

With a copy to:

Sheppard, Mullin, Richter & Hampton, LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111

Attention: Julie Ebert

Telephone:

(415) 434-9100

Facsimile:

(415) 434-3947

 

And with a copy to:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2225

Novato, CA 94998

Attn: COO and General Counsel

Telephone: (415) 408-4712


FACSIMILE: (415) 408-4702


 


SECTION 6.03           CONTINUING LIEN AND SECURITY INTERESTS; TRANSFER.  THIS
MORTGAGE SHALL CREATE A CONTINUING LIEN AND SECURITY INTEREST IN THE COLLATERAL
AND (I) SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL EARLIER TO OCCUR OF THE
FOLLOWING: (A) PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
OBLIGATIONS WHICH BY THEIR NATURE CANNOT BE SATISFIED BY PAYMENT AT SUCH TIME)
AND (B) EITHER (I) EXPIRATION OF THE TERM OF THE CREDIT AGREEMENT OR
(II) TERMINATION OF THE OBLIGATION OF ANY CREDIT FACILITY LENDER AND NON-LENDER
TO MAKE ANY ADVANCES TO OWNER PARTICIPANT PURSUANT

 

J-17

--------------------------------------------------------------------------------



 


TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT; (II) SHALL BE BINDING UPON
THE OWNER TRUSTEE, ITS SUCCESSORS AND ASSIGNS, AND (III) SHALL INURE, TOGETHER
WITH THE RIGHTS AND REMEDIES OF THE MORTGAGEE HEREUNDER, TO THE BENEFIT OF THE
MORTGAGEE, AND ITS RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS. THE MORTGAGEE
MAY, BUT SUBJECT TO THE PROVISIONS OF SECTION 14 OF THE CREDIT AGREEMENT, ASSIGN
OR OTHERWISE TRANSFER ITS RIGHTS HEREUNDER OR UNDER THE CREDIT AGREEMENT TO ANY
OTHER PERSON, AND SUCH OTHER PERSON SHALL THEREUPON BECOME VESTED WITH ALL THE
BENEFITS IN RESPECT THEREOF GRANTED TO THE MORTGAGEE HEREIN OR OTHERWISE,
SUBJECT, HOWEVER, TO THE PROVISIONS HEREOF; PROVIDED THAT, AS SOON AS
PRACTICABLE AFTER SUCH ASSIGNMENT OR TRANSFER, MORTGAGEE SHALL NOTIFY THE OWNER
TRUSTEE OF ANY CHANGE IN PAYMENT INSTRUCTIONS NECESSITATED BY SUCH ASSIGNMENT OR
TRANSFER.


 


SECTION 6.04           GOVERNING LAW; CHOICE OF FORUM; SERVICE OF PROCESS.


 


(A)           IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS MORTGAGE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.  ANY INTEREST CREATED BY THIS MORTGAGE
HEREIN IS EFFECTIVE TO CONSTITUTE AN “INTERNATIONAL INTEREST” WITHIN THE MEANING
OF THE CAPE TOWN CONVENTION AND IS LEGALLY SUFFICIENT UNDER APPLICABLE LAW TO
CREATE VALID AND ENFORCEABLE RIGHTS, OBLIGATIONS AND INTERESTS OF THE TYPE IT
PURPORTS TO CREATE.


 


(B)           BORROWER HEREBY CONSENTS AND AGREES, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE STATE OF NEW YORK AND SITTING IN THE COUNTY OF NEW YORK OR SOUTHERN
DISTRICT OF NEW YORK, RESPECTIVELY, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND MORTGAGEE PERTAINING
TO THIS MORTGAGE OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS MORTGAGE OR
ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT MORTGAGEE AND BORROWER
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF COUNTY OF NEW YORK OR SOUTHERN DISTRICT OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS MORTGAGE SHALL BE DEEMED OR OPERATE TO
PRECLUDE MORTGAGEE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS DUE UNDER THE CREDIT FACILITY, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR SUCH OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF MORTGAGEE. BORROWER
EXPRESSLY SUBMITS AND CONSENTS TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED UPON LACK OF

 

J-18

--------------------------------------------------------------------------------


 


PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE TO
BORROWER AS SET FORTH IN SECTION 6.2 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE BORROWER’S ACTUAL RECEIPT THEREOF.


 


(C)           TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY ACTION OR
PROCEEDING, WHETHER BROUGHT IN STATE OR FEDERAL COURT, OWNER TRUSTEE AND
MORTGAGEE EACH HEREBY EXPRESSLY, INTENTIONALLY AND DELIBERATELY WAIVE ANY RIGHT
SUCH PARTY MAY OTHERWISE HAVE TO A TRIAL BY JURY.


 


(D)           TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS IN ANY ACTION
AGAINST THE OWNER TRUSTEE OR THE MORTGAGEE MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS INDICATED HEREIN.


 


(E)           THE OWNER TRUSTEE AGREES THAT ANY FINAL JUDGMENT RENDERED AGAINST
IT IN ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE AS TO THE SUBJECT OF SUCH
FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER JURISDICTIONS IN ANY MANNER PROVIDED
BY LAW.


 


SECTION 6.05           SEVERABILITY.  THE INVALIDITY OF ANY ONE OR MORE OF THE
PROVISIONS OF THIS MORTGAGE SHALL NOT AFFECT THE REMAINING PROVISIONS OF THIS
MORTGAGE; IF ANY ONE OR MORE OF THE PROVISIONS OF THIS MORTGAGE SHOULD BE HELD
BY ANY COURT OF LAW TO BE INVALID, OR SHOULD OPERATE TO RENDER THIS MORTGAGE
INVALID OR TO IMPAIR THE LIEN AND SECURITY INTEREST OF THIS MORTGAGE ON ALL OR
THE MAJOR PORTION OF THE PROPERTY INTENDED TO HE MORTGAGED HEREUNDER, THIS
MORTGAGE SHALL BE CONSTRUED AS IF SUCH PROVISIONS HAD NOT BEEN CONTAINED
THEREIN.


 


SECTION 6.06           ENTIRE AGREEMENT.  THIS MORTGAGE (INCLUDING ALL EXHIBITS
HERETO) AND THE DOCUMENTS EXECUTED PURSUANT HERETO CONSTITUTE THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ALL PRIOR AGREEMENTS, COMMITMENTS, UNDERSTANDINGS OR INDUCEMENTS (ORAL OR
WRITTEN, EXPRESSED OR IMPLIED), AND MAY NOT BE MODIFIED, ALTERED OR AMENDED
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY OWNER TRUSTEE AND MORTGAGEE.


 


SECTION 6.07           COUNTERPARTS.  THIS MORTGAGE MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  NO MODIFICATION OR WAIVER OF ANY PROVISION HEREOF SHALL BE
EFFECTIVE UNLESS THE SAME IS IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM ITS
ENFORCEMENT IS SOUGHT.


 


SECTION 6.08           CREDIT AGREEMENT TO CONTROL.  IN THE EVENT OF A CONFLICT
BETWEEN THE TERMS OF THIS MORTGAGE AND THE TERMS OF THE CREDIT AGREEMENT OR THE
OWNER TRUSTEE GUARANTY, THE TERMS OF THE CREDIT AGREEMENT AND THE OWNER TRUSTEE
GUARANTY SHALL CONTROL.

 

J-19

--------------------------------------------------------------------------------


 

Section 6.09           Section Titles.  The Section titles and Table of Contents
contained in this Agreement and any other Loan Document are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

 

Section 6.10           Time of the Essence.  Time is of the essence for
performance of any obligations under this Mortgage.

 


SECTION 6.11           TERMINATION AND RELEASE.  UPON THE EARLIER TO OCCUR OF
(A) PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT OBLIGATIONS WHICH
BY THEIR NATURE CANNOT BE SATISFIED BY PAYMENT AT SUCH TIME) AND EITHER
(I) EXPIRATION OF THE TERM OF THE CREDIT AGREEMENT OR (II) TERMINATION OF THE
OBLIGATION OF ANY CREDIT FACILITY LENDER AND NON-LENDER TO MAKE ANY ADVANCES TO
OWNER PARTICIPANT PURSUANT TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT;
OR (B) RELEASE BY THE MORTGAGEE OF THE LIEN CREATED HEREUNDER IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS MORTGAGE, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS, THIS MORTGAGE, AND ALL OF THE POWERS, RIGHTS AND INTERESTS
GRANTED HEREUNDER AND CREATED HEREBY SHALL FORTHWITH TERMINATE, AND THE
MORTGAGEE SHALL, AT THE COST AND EXPENSE OF THE BORROWER, EXECUTE AND DELIVER
ALL SUCH DOCUMENTS AND INSTRUMENTS REASONABLY NECESSARY TO ACCOMPLISH THE SAME,
AND SHALL TAKE ALL ACTIONS NECESSARY TO DISCHARGE ANY INTERESTS IN THE
COLLATERAL ON THE INTERNATIONAL REGISTRY IN FAVOR OF THE MORTGAGEE, WITHIN A
REASONABLE PERIOD OF TIME.


 


SECTION 6.12           WAIVER.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER
WAIVER OR OTHER PROVISION SET FORTH IN THIS MORTGAGE, THE OWNER TRUSTEE HEREBY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY AND ALL SURETYSHIP RIGHTS,
BENEFITS, SANCTIONS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY
APPLICABLE LAW.


 

[Remainder of page intentionally left blank; signatures on following pages]

 

J-20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed and delivered as of the day and year first above written.

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except as expressly provided herein, but solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

UNION BANK, N.A., as Mortgagee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

J-S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

ENGINE

 

One (1)                        model                          engine bearing
manufacturer’ serial number                        (which is described on the
pre-populated drop down menus of the International Registry as a
                 model                engine bearing manufacturer’s serial
number                 ).

 

LEASE

 

Any now existing and all after-acquired leases of the Equipment hereafter
arising in which Owner Trustee is the lessor or an assignee of a lessor with
respect to the Equipment, as the same may be modified, amended or supplemented
from time to time, including but not limited to the following:

 

[insert description of existing lease here with FAA recording information]

 

J-A-1

--------------------------------------------------------------------------------


 

Exhibit K

 

FORM OF OWNER TRUSTEE GUARANTY

 

OWNER TRUSTEE GUARANTY NO.      

 

dated as of                                 ,           ]

 

between

 

WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION,
as Guarantor

 

and

 

UNION BANK, N.A.,
as Security Agent

 

--------------------------------------------------------------------------------


 

OWNER TRUSTEE GUARANTY NO.      

 

THIS OWNER TRUSTEE GUARANTY NO.       , dated as of                         
        ,              (as amended, modified or supplemented from time to time,
the “Guaranty”), made by WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (the
“Guarantor”), not in its individual capacity, except as expressly provided
herein, but solely as trustee under that certain Trust Agreement No.         
dated                 ,          between Guarantor and the Borrower (as amended
from time to time, the “Trust Agreement”), for the benefit of UNION BANK, N.A.
(together with its successors and assigns, the “Security Agent”), in its
capacity as Security Agent, for itself and on behalf of the Credit Facility
Lenders and Non-Lenders under the Credit Agreement (as defined below).

 

Preliminary Statement

 

WHEREAS, Willis Lease Finance Corporation, a Delaware corporation (the “Owner
Participant”), as borrower, Union Bank, N.A., together with any other Lenders
from time to time (collectively, the “Lenders”) and Union Bank, N.A., as
Administrative Agent, Swing Line Lender, Issuing Lender, and Security Agent have
entered into that certain Credit Agreement, dated as of [                  ],
2009 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”).  All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed to them in the Credit
Agreement;

 

WHEREAS, Owner Participant and the Guarantor have entered into the Trust
Agreement pursuant to which the Guarantor has agreed to hold the Trust Estate
(as defined in the Trust Agreement) for the benefit of Owner Participant in
accordance with the terms of the Trust Agreement;

 

WHEREAS, it is a condition under the Credit Agreement that this Guaranty be
executed and delivered by the Guarantor in favor of the Security Agent and be in
continuous full force and effect; and

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Guarantor hereby
makes the following representations and warranties to the Security Agent and
covenants and agrees with the Security Agent as follows:

 

1.          Continuing and Unconditional Guaranty. The Guarantor hereby
irrevocably, unconditionally and absolutely guaranties to and for the Security
Agent, for the ratable benefit of Credit Facility Lenders and Non-Lenders, the
due performance, including without limitation the prompt payment when due or
within any applicable grace period, whether at stated maturity, upon
acceleration or otherwise and at all times thereafter of any and all Obligations
of the Borrower under the Credit Agreement and any other agreements or Loan
Documents referred to therein, or under any renewals, extensions or
modifications thereof (the “Obligations”) irrespective of (a) any lack of
enforceability of any Obligation, (b) any change of the time, manner, place of
payment, or any other term of any Obligation, (c) any exchange, release or
non-perfection of any collateral securing payment of any Obligation, (d) any
law, regulation or

 

K-1

--------------------------------------------------------------------------------


 

order of any jurisdiction affecting the genuineness, validity, or rights of the
Security Agent, the Administrative Agent or the Lenders with respect to the
Obligations or any instruments evidencing any of the Obligations, or (e) any
other circumstance which might otherwise constitute a defense to or discharge of
the Guarantor. The Guarantor agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by the
Security Agent, the Administrative Agent or the Lenders of whatever remedies
each may have against the Borrower or the enforcement of any lien or realization
upon any security the Security Agent, the Administrative Agent or the Lenders
may at any time possess. The Guarantor agrees that any release which may be
given by the Security Agent, the Administrative Agent or the Lenders to the
Borrower shall not release the Guarantor; and the Guarantor waives the benefit
of any statute of limitations affecting its liabilities hereunder or the
enforcement hereof. This Guaranty is a guaranty of payment and not of
collection.

 

If, absent the provisions of this paragraph, this Guaranty would be held or
determined to be void, invalid or unenforceable on account of the amount of the
Guarantor’s aggregate liability under this Guaranty, then, notwithstanding any
other provision of this Guaranty to the contrary, the aggregate amount of such
liability shall, without any further action by the Guarantor, the Security
Agent, the Administrative Agent, any Lender or Non-Lender or any other Person,
be automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is not greater than the
greater of the excess of the amount of the fair saleable value of the assets of
the Guarantor over the amount of all liabilities of the Guarantor (all as
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors), (a) as of the date hereof, and
(b) as of the date of the enforcement of this Guaranty. Nothing contained in
this paragraph shall be deemed to waive, diminish or modify the Guarantor’s
representations, acknowledgments or recitals set forth herein or in any other
Loan Document.

 

The Guarantor agrees that its obligations as a guarantor shall not be impaired,
modified, changed, released, or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of the
Borrower or its estate in bankruptcy, resulting from the operation of any
present or future provision of the bankruptcy laws or other similar statute, or
from the decision of any court in a bankruptcy proceeding. Notwithstanding any
provision herein to the contrary, the Obligations shall include all amounts that
would otherwise constitute Obligations but for the fact that they are
unenforceable or not allowable due to the existence of any proceedings or taking
of any actions under any such laws. The Obligations shall not be considered
indefeasibly paid for purposes of this Guaranty unless and until all payments to
the Administrative Agent, on behalf of itself, the Security Agent and the
Lenders, are no longer subject to any right on the part of any Person, including
the Borrower, the Borrower as a debtor in possession, or any trustee (whether
appointed under the Bankruptcy Code or otherwise) of the Borrower’s assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential. Until such full and final performance and indefeasible payment of
the Obligations whether by Guarantor or the Borrower, the Security Agent and the
Administrative Agent shall have no obligation whatsoever to transfer or assign
their interest in the Loan Documents to the Guarantor. In the event that, for
any reason, any portion of such payments to the Security Agent and the
Administrative Agent on behalf of itself, the Security Agent and the Lenders, is
set aside or

 

K-2

--------------------------------------------------------------------------------


 

restored, whether voluntarily or involuntarily, after the making thereof, then
the obligation intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made, and
the Guarantor shall be liable for the full amount the Security Agent, the
Administrative Agent or any Lender or Non-Lender is required to repay plus any
and all costs and expenses (including reasonable attorneys’ fees) paid by the
Security Agent, the Administrative Agent or any Lender or Non-Lender in
connection therewith.

 

To the maximum extent permitted by law, the Guarantor hereby waives any right to
revoke this Guaranty as to future indebtedness. If such a revocation is
effective notwithstanding the foregoing waiver, the Guarantor acknowledges and
agrees that (a) no such revocation shall be effective until written notice
thereof has been received by the Security Agent, (b) no such revocation shall
apply to any Obligations in existence on such date (including, any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of the Security Agent
or the Administrative Agent in existence on the date of such revocation, (d) no
payment by the Guarantor, the Borrower, or from any other source, prior to the
date of such revocation shall reduce the maximum obligation of the Guarantor
hereunder, except to the extent of such payment, and (e) any payment by the
Borrower or from any source other than the Guarantor, subsequent to the date of
such revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligation
of the Guarantor hereunder.

 

This is a continuing guaranty and shall remain in full force and effect and be
binding upon the Guarantor, its successors and assigns until payment in full of
all the Obligations.

 

2.          Payment of Obligations. In furtherance of, and not limiting the
Guarantor’s obligations pursuant to Section 1 hereof, upon the occurrence of an
Event of Default under the Credit Agreement (which Event of Default has not been
waived in writing by Security Agent) any demand by the Security Agent upon the
Guarantor for payment of any amount in respect of any Obligation, the Guarantor
shall immediately pay the Obligation or Obligations demanded (as determined
pursuant to Section 1 hereof) in lawful currency of the United States of America
and in same day funds to the office of the Security Agent as set forth in the
Credit Agreement, or to such other location as the Security Agent may from time
to time specify. Notwithstanding anything to the contrary contained herein or
elsewhere, it shall not be necessary for the Security Agent to make any demand
upon or bring any legal, equitable or other action, institute suit, exhaust its
rights against the Borrower or any other guarantor of the Borrower, or proceed,
enforce or exhaust its rights against any security given to secure payment of
the Obligations.

 

3.          Waiver. The Guarantor hereby waives all notices of any character
whatsoever with respect to this Guaranty and the Obligations, including but not
limited to notice of the acceptance hereof and reliance hereon, of the present
existence or future incurring of any Obligations, of the amounts, terms and
conditions thereof, and of any defaults thereon, and further waives the defenses
of diligence, presentment for payment, protest, demand or extensions of time for
payment. The Guarantor hereby consents to the taking of, or failure to take,
from time to time without notice to the Guarantor, any such action of any nature

 

K-3

--------------------------------------------------------------------------------


 

whatsoever with respect to the Obligations and with respect to any rights
against any Person or Persons or in any property, including but not limited to
any renewals, extensions, modifications, postponements, compromises,
settlements, substitutions, refusals or failures to exercise or enforce,
indulgences, waivers, surrenders, exchanges and releases, and the Guarantor will
remain fully liable hereon notwithstanding any of the foregoing. The Guarantor
hereby waives the benefit of all laws now or hereafter in effect in any way
limiting or restricting its liability hereunder, including without limitation:
(a) except for the defense of payment made on account of the Obligations to the
Security Agent or the Administrative Agent or any Lender or Non-Lender, all
defenses whatsoever (legal or equitable) to the Guarantor’s liability hereunder
including (i) defenses, set-offs, counterclaims or claims that Guarantor may
have against Borrower or any other party liable to the Security Agent or the
Administrative Agent or any Lender or Non-Lender and (ii) any defense, set-off,
counterclaim or claim of any kind or nature, arising directly or indirectly from
the present or future lack of perfection, sufficiency, validity or
enforceability of the Obligations or any security therefor; (b) all right to
stay of execution and exemption of property in any action to enforce its
liability hereunder; (c) all rights accorded it under any other statutory
provisions of any other applicable jurisdiction affecting the rights of the
Security Agent to enforce the obligations of the Guarantor under this Guaranty;
(d) all notice of any adverse change in the financial condition of the Borrower
or of any other fact that might increase Guarantor’s risk; (e) any defense based
upon or arising out of an election of remedies by the Security Agent; (f) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder or the enforcement thereof (and any act which shall defer or delay the
operation of any statute of limitations applicable to the Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to the Guarantor’s liability hereunder); and (g) all rights and
defenses arising out of an election of remedies by the Security Agent, even
though that election of remedies may have the effect of destroying the
Guarantor’s rights of subrogation and reimbursement against the Borrower.

 

To the maximum extent permitted by law, Guarantor hereby waives any right of
subrogation or reimbursement Guarantor has or may have as against the Borrower
with respect to the Obligations, until the Obligations have been indefeasibly
paid in full. In addition, Guarantor hereby waives any right to proceed against
the Borrower, now or hereafter, for contribution, indemnity, reimbursement, and
any other suretyship rights and claims, whether direct or indirect, liquidated
or contingent, whether arising under express or implied contract or by operation
of law, which Guarantor may now have or hereafter have as against the Borrower
with respect to the Obligations. Guarantor also hereby waives any rights to
recourse to or with respect to any asset of the Borrower. Guarantor agrees that
in light of the immediately foregoing waivers, the execution of this Guaranty
shall not be deemed to make Guarantor a “creditor” of the Borrower, and that for
purposes of Sections 547 and 550 of the Bankruptcy Code, Guarantor shall not be
deemed a “creditor” of the Borrower.

 

WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS GUARANTY, GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY
LAW, ANY AND ALL SURETYSHIP RIGHTS, BENEFITS, SANCTIONS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY APPLICABLE LAW.

 

K-4

--------------------------------------------------------------------------------


 

4.             Representations and Warranties. The Guarantor, in its individual
capacity, represents and warrants to the Security Agent as follows:

 


(A)           ORGANIZATION; GOOD STANDING.  IT IS A NATIONAL BANKING
ASSOCIATION/TRUST COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION, AND HAS THE CORPORATE
POWER AND AUTHORITY NECESSARY TO ENTER INTO AND PERFORM ITS OBLIGATIONS
HEREUNDER AND UNDER THE TRUST AGREEMENT, AND HAS FULL RIGHT, POWER AND AUTHORITY
TO ENTER INTO AND PERFORM ITS OBLIGATIONS AS GUARANTOR PURSUANT TO THE TRUST
AGREEMENT UNDER EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


(B)           POWERS AND AUTHORIZATIONS. THE MAKING AND PERFORMANCE OF THIS
GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS TO WHICH THE GUARANTOR IS A PARTY
HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON ITS PART, AND
NEITHER THE EXECUTION AND DELIVERY THEREOF NOR ITS PERFORMANCE OF OR COMPLIANCE
WITH ANY OF THE TERMS AND PROVISIONS THEREOF WILL VIOLATE ANY FEDERAL OR STATE
LAW OR REGULATION GOVERNING ITS BANKING OR TRUST POWERS OR CONTRAVENE OR RESULT
IN ANY BREACH OF, OR CONSTITUTE ANY DEFAULT UNDER ITS CHARTER OR BYLAWS OR THE
PROVISIONS OF ANY INDENTURE, MORTGAGE, CONTRACT OR OTHER AGREEMENT TO WHICH IT
IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED. ASSUMING
DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS GUARANTY AND EACH OF THE OTHER
LOAN DOCUMENTS BY EACH OF THE PARTIES THERETO (OTHER THAN THE GUARANTOR), THIS
GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IS A LEGAL,
VALID AND BINDING OBLIGATION OF THE GUARANTOR, ENFORCEABLE AGAINST THE GUARANTOR
IN ACCORDANCE WITH ITS RESPECTIVE TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY
THE BANKRUPTCY CODE OF THE UNITED STATES OF AMERICA, AS AMENDED FROM TIME TO
TIME, AND ALL OTHER APPLICABLE LIQUIDATION, CONSERVATORSHIP, BANKRUPTCY,
MORATORIUM, REARRANGEMENT, RECEIVERSHIP, INSOLVENCY, REORGANIZATION, OR SIMILAR
DEBTOR RELIEF LAWS FROM TIME TO TIME IN EFFECT AFFECTING THE RIGHTS OF CREDITORS
GENERALLY.


 


(C)           LOAN DOCUMENTS. THE GUARANTOR FURTHER REPRESENTS AND WARRANTS TO
THE SECURITY AGENT THAT THE GUARANTOR HAS READ AND UNDERSTANDS THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS.


 

5.             Covenants. The Guarantor covenants and agrees that from and after
the date hereof and so long as Obligations remain unpaid or outstanding:

 


(A)           LOCATION OF CHIEF EXECUTIVE OFFICES. THE CHIEF EXECUTIVE OFFICE
AND CHIEF PLACE OF BUSINESS (AS SUCH TERMS ARE DEFINED IN ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF UTAH) OF THE GUARANTOR ARE
LOCATED AT 79 SOUTH MAIN STREET, SALT LAKE CITY, UTAH 8411.1 AND THE GUARANTOR
AGREES TO GIVE THE SECURITY AGENT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE OF ANY RELOCATION OF SAID CHIEF EXECUTIVE OFFICE OR CHIEF PLACE OF
BUSINESS FROM ITS PRESENT LOCATION.


 


(B)           COMPLIANCE WITH LAW. THE GUARANTOR SHALL MAINTAIN ITS CORPORATE
EXISTENCE UNDER AND IN COMPLIANCE WITH ALL APPLICABLE LAWS AND CONDUCT ITS
BUSINESS IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL APPLICABLE LAWS BINDING
ON IT AND ITS OPERATIONS OR ASSETS AND PERFORM ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY.

 

K-5

--------------------------------------------------------------------------------


 


(C)           NO SECURITY INTEREST. THE GUARANTOR AGREES NOT TO CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY LIEN ATTRIBUTABLE TO GUARANTOR ON THE EQUIPMENT OR
THE OTHER COLLATERAL (EXCLUDING ANY LIENS SPECIFICALLY PERMITTED UNDER THE LOAN
DOCUMENTS), AND SHALL TAKE ALL NECESSARY ACTION TO REMOVE AND RELEASE ANY SUCH
LIEN AND SHALL REIMBURSE AND INDEMNIFY THE SECURITY AGENT, AND EACH OTHER PARTY
TO ANY OF THE LOAN DOCUMENTS, FOR ANY LOSS INCURRED AS A RESULT OF ANY SUCH
LIEN.


 


(D)           NO AMENDMENT TO TRUST AGREEMENT. THE GUARANTOR, IN ITS INDIVIDUAL
CAPACITY, AGREES TO PERFORM ITS OBLIGATIONS UNDER THE TRUST AGREEMENT AND
FURTHER AGREES NOT TO AMEND, SUPPLEMENT, MODIFY OR TERMINATE THE TRUST
AGREEMENT, OR REVOKE THE TRUST, WITHOUT THE SECURITY AGENT’S PRIOR WRITTEN
CONSENT EXCEPT AS PERMITTED BY SECTION 5(D) OF THE BENEFICIAL INTEREST PLEDGE
AGREEMENT.


 


(E)           NO OTHER BUSINESS. IN ITS CAPACITY AS TRUSTEE FOR BORROWER, THE
GUARANTOR HAS ENGAGED IN NO BUSINESS ACTIVITY AND WILL ENGAGE IN NO OTHER
BUSINESS ACTIVITIES, EXCEPT IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS, AND HAS INCURRED NO INDEBTEDNESS OTHER THAN AS CONTEMPLATED BY
THE LOAN DOCUMENTS.


 


(F)            INDEBTEDNESS. THE GUARANTOR WILL NOT CONTRACT FOR, CREATE, INCUR
OR ASSUME ANY INDEBTEDNESS (INCLUDING CONTINGENT


LIABILITY THEREFOR), GRANT ANY CREDIT, GUARANTEE ANY DEBTS OR GRANT ANY
INDEMNITY OTHER THAN PURSUANT TO THE LOAN DOCUMENTS OR AS OTHERWISE EXPRESSLY
PERMITTED BY THE LOAN DOCUMENTS.


 


(G)           SALE OR ASSIGNMENT. EXCEPT AS EXPRESSLY PERMITTED BY THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND/OR UPON RECEIPT OF WRITTEN
INSTRUCTIONS FROM SECURITY AGENT, THE GUARANTOR WILL NOT SELL, ASSIGN, TRANSFER
OR OTHERWISE DISPOSE OF THE EQUIPMENT OR THE OTHER COLLATERAL (OR ANY PORTION
THEREOF).


 

6.             Subordination of Sums Payable to Any Guarantor. The Guarantor
hereby subordinates all claims and demands it has, or may in the future have,
against the Borrower arising or growing out of any indebtedness, liability or
obligation, direct or indirect, due or to become due which arises, may arise or
arose by reason of any advance or loan by the Guarantor, directly or indirectly,
to the Borrower, but excluding any compensation from time to time accrued and
owed to Guarantor from Borrower, as such compensation is permitted under
Section 6.07 of the Trust Agreement (all of such claims and demands being herein
referred to collectively as the “Subordinated Liabilities”), to the prior and
full payment, performance, satisfaction and discharge of the Obligations, and
the Guarantor agrees that the Security Agent shall first be paid in full with
interest all sums now due or that may hereafter accrue and become due and
payable by the Borrower under the Credit Agreement, the Notes and any other Loan
Document before the Guarantor shall be paid anything by the Borrower or out of
any property of the Borrower for or on account of any of the Subordinated
Liabilities. The Guarantor further agrees that the Security Agent, the
Administrative Agent or any Lender or Non-Lender may at any time and from time
to time renew or extend the time of payment of any indebtedness of the Borrower
to the Security Agent, the Administrative Agent or any Lender or Non-Lender, or
any portion of such indebtedness, and may make new loans to the Borrower,
secured or unsecured, under the Credit Agreement or otherwise, with or without a
guarantee, all without any notice to the Guarantor who shall nonetheless remain
fully bound by its agreement to subordinate the

 

K-6

--------------------------------------------------------------------------------


 

Subordinated Liabilities until this Guaranty has been terminated by the Security
Agent in the manner hereinafter provided.

 

7.          Expenses. In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agree to pay to the Security Agent, on demand, all
reasonable costs and expenses (including reasonable fees, costs and
disbursements of its counsel) which may be incurred in the enforcement of the
Obligations or the liabilities of the Guarantor hereunder.

 

8.          Modification of Obligations. The Guarantor hereby consents and
agrees that without further notice to or assent from it, the amount of the
Obligations, the time of payment of any or all the Obligations may be changed,
any other term or

 

condition relating to any or all the Obligations may be changed, the Borrower
(or any other Person primarily or secondarily liable for the Obligations,
including the Guarantor hereunder) may be discharged from any or all the
Obligations, any composition or settlement relating thereto may be consummated
and accepted, and that the Guarantor will remain bound upon this Guaranty
notwithstanding any or all of the foregoing.

 

9.          No Waivers; No Election; Rights and Remedies Cumulative. No failure
on the part of the Security Agent to exercise, and no delay in exercising, any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by the Security Agent of any right, power or remedy preclude
any other further exercise thereof or the exercise of any other right, power or
remedy. Subject to the terms of Section 17 hereof, the Security Agent shall have
the right to seek recourse against the Guarantor to the fullest extent provided
for herein, and no election by the Security Agent to proceed in one form of
action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of the Security Agent’s right to proceed in any other form
of action or proceeding or against other parties unless the Security Agent has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by the Security Agent, the
Administrative Agent or any Lender or Non-Lender under any Loan Document or any
other document or instrument evidencing the Obligations shall serve to diminish
the liability of the Guarantor under this Guaranty except to the extent that the
Security Agent, the Administrative Agent or any Lender or Non-Lender finally and
unconditionally shall have realized indefeasible payment by such action or
proceeding. The rights and remedies provided herein shall be in addition to and
not exclusive of any rights or remedies provided at law or in equity, and may be
exercised in such order as the Security Agent shall determine, in its sole
discretion.

 

10.        Other Guaranties. A subsequent or concurrent guaranty by any other
guarantor of any of the Obligations shall not be deemed to be in lieu of or to
supersede or terminate this Guaranty but shall be construed as an additional or
supplementary guaranty; and if any other guarantor has given to the Security
Agent a previous guaranty or guaranties, this Guaranty shall be construed to be
an additional or supplementary guaranty, and not to be in lieu thereof or to
terminate such previous guaranty or guaranties.

 

11.        Right of Set-off. Upon an Event of Default under the Credit Agreement
(which Event of Default is not waived in writing by Security Agent), the
Security Agent, the Administrative Agent and each Lender and Non-Lender are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set-off and apply any and all deposits at any time

 

K-7

--------------------------------------------------------------------------------


 

held and other indebtedness at any time owing by the Security Agent, the
Administrative Agent and any Lender or Non-Lender to or for the credit of the
Guarantor against any and all of the obligations of the Guarantor now or
hereafter existing under this Guaranty. Any such set-off or application of
deposits by a Lender or Non-Lender shall be deemed to be made on behalf of all
of the Lenders, in accordance with their respective Pro Rata Shares.

 

12.           Termination of Guaranty. This Guaranty shall terminate and be of
no further force and effect upon the earliest to occur of the following:
(a) payment in full of all Obligations (other than contingent obligations which
by their nature cannot be satisfied by payment at such time) and either
(i) expiration of the term of the Credit Agreement or (ii) termination of the
obligation of any Credit Facility Lender and Non-Lender to make any advances to
Owner Participant pursuant to the Credit Agreement or any other Loan Document or
(b) transfer of the Beneficial Interest contemplated by the Trust Agreement to
(i) WLFC Funding Corporation or (ii) any other Subsidiary of the Borrower
pursuant to any contribution agreement or similar agreement entered into in
connection with a securitization transaction similar to the transactions
contemplated by the WEST Funding Facility; provided that any such transfer made
in connection with this Subsection 12(b) shall occur only with the express
written consent of Security Agent, which consent may be withheld in Security
Agent’s sole discretion.

 

13.           Binding Effect; Assignment. The provisions of this Guaranty shall
be binding upon and inure to the benefit of the Guarantor and the Security Agent
and their respective successors and assigns, except that the Guarantor may not
assign or otherwise transfer any of its rights or obligations hereunder.

 

14.           Amendments and Waivers. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the then-existing Guarantor and Security Agent,
provided, that any provision of this Guaranty may be waived by the Security
Agent in a written letter or agreement executed by the Security Agent or by
facsimile transmission from the Security Agent, and any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

15.           Governing Law; Choice of Forum; Service of Process.

 


(A)                IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.


 


(B)           GUARANTOR HEREBY CONSENTS AND AGREES, PURSUANT TO SECTION 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK AND SITTING IN THE COUNTY OF NEW YORK OR
SOUTHERN DISTRICT OF NEW YORK,

 

K-8

--------------------------------------------------------------------------------


 


RESPECTIVELY, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN GUARANTOR AND SECURITY AGENT PERTAINING TO THIS GUARANTY OR
TO ANY MATTER ARISING OUT OF OR RELATED TO THIS GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS; PROVIDED, THAT SECURITY AGENT AND GUARANTOR ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK OR SOUTHERN DISTRICT OF NEW YORK; AND FURTHER PROVIDED, THAT
NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE SECURITY AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS DUE UNDER THE CREDIT FACILITY, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR SUCH OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF SECURITY AGENT. GUARANTOR EXPRESSLY SUBMITS AND
CONSENTS TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND GUARANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE TO
GUARANTOR AS SET FORTH IN SECTION 15(D) HEREOF AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE GUARANTOR’S ACTUAL RECEIPT THEREOF.


 


(C)           TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY ACTION OR
PROCEEDING, WHETHER BROUGHT IN STATE OR FEDERAL COURT, GUARANTOR AND SECURITY
AGENT EACH HEREBY EXPRESSLY, INTENTIONALLY AND DELIBERATELY WAIVE ANY RIGHT SUCH
PARTY MAY OTHERWISE HAVE TO A TRIAL BY JURY.


 


(D)           TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS IN ANY ACTION
AGAINST THE GUARANTOR OR THE SECURITY AGENT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS INDICATED HEREIN.


 


(E)           THE GUARANTOR AGREES THAT ANY FINAL JUDGMENT RENDERED AGAINST IT
IN ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL
JUDGMENT AND MAY BE ENFORCED IN OTHER JURISDICTIONS IN ANY MANNER PROVIDED BY
LAW.


 

16.              Assignment by Security Agent. The Security Agent may, with the
consent of Guarantor (which consent shall not be unreasonably withheld) and
subject to the provisions of Section 14 of the Credit Agreement assign or
otherwise transfer any of its rights hereunder or under the Credit Agreement to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to the Security Agent herein or
otherwise, subject, however, to the provisions hereof; provided that, as soon as
practicable after such

 

K-9

--------------------------------------------------------------------------------


 

assignment or transfer, the Security Agent shall notify the Guarantor and the
Borrower of any change in payment instructions necessitated by such assignment
or transfer.

 

17.           Capacity of Guarantor. It is understood and agreed that the
Guarantor is entering into this Guaranty solely in its capacity as Trustee under
the Trust Agreement, except as otherwise expressly stated herein, and that it
shall not be liable or accountable in its individual capacity in any
circumstances whatsoever except for the gross negligence or willful misconduct
of the Guarantor in its individual capacity and as otherwise expressly provided
in the Trust Agreement, this Guaranty or any of the other Loan Documents to
which it is a party, but otherwise shall be liable or accountable solely to the
extent of the assets of the Trust Estate.

 

[Remainder of page intentionally left blank; signatures on following pages]

 

K-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the day and
year first above written.

 

 

GUARANTOR


WELLS FARGO NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity,
except as expressly provided herein, but solely as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-S-1

--------------------------------------------------------------------------------


 

Exhibit L

 

Form of Leasing Subsidiary Security Assignment

 

WLFC (IRELAND) LEASE SECURITY ASSIGNMENT

 

 

dated [                             , 20    ]

 

 

WLFC (IRELAND) LIMITED
as Assignor

 

 

and

 

 

UNION BANK, N.A.
as Security Agent

 

 

 

LEASE SECURITY ASSIGNMENT RELATING TO
[                                                                ]

 

 

 

L-1

--------------------------------------------------------------------------------


 

THIS LEASE SECURITY ASSIGNMENT (this “Assignment”) dated [                  ,
20    ],

 

BETWEEN

 

(1)           WLFC (IRELAND) LIMITED a limited liability company duly
incorporated under the laws of Ireland having its registered office at Ashley
House, Morehampton Road, Dublin 4 (the “Assignor”);

 

AND

 

(2)           UNION BANK, N.A., in its capacity as Security Agent for itself and
on behalf of the Credit Facility Lenders and Non-Lenders under the Credit
Agreement (as defined below), and having its registered office at the address
referenced in Section 13 hereof (the “Assignee”).

 

RECITALS

 

A.            Borrower, Union Bank, N.A., together with any other Lenders from
time to time (collectively, the “Lenders”) and Union Bank, N.A., as
Administrative Agent, Swing Line Lender, Issuing Lender, and Security Agent have
entered into that certain Credit Agreement, dated as of November 18, 2009 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed to them in the Credit Agreement; and

 

B.            It is a condition of the Credit Agreement that the Assignor
execute and deliver to the Assignee this Assignment to secure performance by the
Assignor of its obligations to the Assignee under that certain Subsidiary
Guaranty, dated as of even date herewith, made by the Assignor and certain other
subsidiaries of the Borrower in favor of Assignee (“Subsidiary Guaranty”).

 

NOW IT IS AGREED as follows:

 

1.              Definitions.

 

1.1           In this Assignment (including the Recitals) words and phrases
defined in the Credit Agreement shall have the same meaning herein and the
following words shall have the following meanings unless the context otherwise
requires:

 

“Assigned Property” means all of the Assignor’s rights, title, benefit and
interest to, in and under the Sub-Lease including (without limitation) all
monies whatsoever payable to or for the account of the Assignor under the
Sub-Lease and all other rights and benefits whatsoever accruing to the Assignor
as a result of the Sub-Lease (including the Insurances) together with the
benefit of any security granted or issued to the Assignor as security for the
performance of any other party’s obligations under the Sub-Lease;

 

“Dollars” or “US$” means United States Dollars, the lawful currency of the
United States of America, for the time being;

 

L-2

--------------------------------------------------------------------------------


 

“Engine” means one [                                      ] with Manufacturer’s
Serial No. [              ] as more fully described in the Sub-Lease;

 

“Event of Loss” shall have the meaning ascribed thereto in the Credit Agreement;

 

“Head Lease” means the General Terms Engines Lease Agreement, entered into
between Wells Fargo Bank Northwest, National Association, not in its individual
capacity but solely as Owner Trustee, and the Assignor as of August 3, 2006 and
Aircraft Engine Lease Agreement, entered into between Wells Fargo Bank
Northwest, National Association, not in its individual capacity but solely as
Owner Trustee, and the Assignor as of                                    in
respect of the Engine, as same may be amended and/or supplemented from time to
time;

 

“Insurances” means all of the Assignor’s rights, title, benefit and interest to,
in and under the insurances procured by the Sub-Lessee in fulfillment of its
obligations under the Sub-Lease (other than any policy of third party liability
insurance), including (without limitation) all monies payable to or for the
account of the Assignor under the Insurances and all other rights and benefits
whatsoever accruing to the Assignor as a result of the Insurances;

 

“Secured Obligations” means all obligations of the Assignor under the Subsidiary
Guaranty, which, for all purposes hereof, shall be deemed to include the due
performance, including, without limitation, the prompt payment when due or
within any applicable grace period, whether at stated maturity, upon
acceleration or otherwise and at all times thereafter of any and all obligations
of the Borrower owed to Security Agent, the Administrative Agent or any Credit
Facility Lender under the Credit Agreement, the Notes, and any other Loan
Documents referred to therein, or under any renewals, extensions or
modifications thereof;

 

“Sub-Lease” means the existing General Terms Engine Lease Agreement, entered
into between the Assignor and the Sub-Lessee as of [                      ], and
Aircraft Engine Lease Agreement, entered into between the Assignor and the
Sub-Lessee as of [                          ] in respect of the Engine, as more
particularly defined in Schedule 4 attached hereto;

 

“Sub-Lessee” means [                        ];

 

“Transaction Documents” means collectively the Subsidiary Guaranty and this
Assignment together with all notices and acknowledgments and any other documents
amending, supplementing, substituting or ancillary to any of the foregoing from
time to time.

 

1.2           Interpretation.

 


(F)            CLAUSE HEADINGS ARE FOR EASE OF REFERENCE ONLY.


 


(G)           REFERENCES IN THESE PRESENTS TO CLAUSES, SUB-CLAUSES, PARAGRAPHS
OR SCHEDULES ARE, UNLESS OTHERWISE SPECIFIED, TO BE CONSTRUED AS REFERENCES TO
CLAUSES, SUB-CLAUSES AND PARAGRAPHS OF AND THE SCHEDULES TO THESE PRESENTS.


 


(H)           REFERENCES IN THESE PRESENTS TO HEREIN, HEREBY AND HEREUNDER SHALL
BE A REFERENCE TO THE ENTIRE LEASE SECURITY ASSIGNMENT AND NOT ANY PARTICULAR
CLAUSE.

 

L-3

--------------------------------------------------------------------------------


 


(I)            REFERENCES IN THESE PRESENTS TO ANY STATUTE OR OTHER LEGISLATIVE
PROVISION SHALL INCLUDE ANY STATUTORY OR LEGISLATIVE MODIFICATION OR
RE-ENACTMENT THEREOF, OR ANY SUBSTITUTION THEREFOR.


 


(J)            REFERENCES IN THESE PRESENTS TO “RELEVANT STATUTORY PROVISION”
SHALL INCLUDE REFERENCES TO ANY PROVISION OF THE LAWS OF ANY JURISDICTION WHICH
MAY FROM TIME BE APPLICABLE.


 


(K)           REFERENCES IN THESE PRESENTS TO ANY AGREEMENT, DOCUMENT OR
INSTRUMENT SHALL INCLUDE SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS THE SAME MAY
FROM TIME TO TIME BE VARIED, AMENDED, SUPPLEMENTED, NOVATED OR SUBSTITUTED.


 


(L)            REFERENCES IN THESE PRESENTS TO THE WORD “PERSON” OR “PERSONS”
INCLUDE, WITHOUT LIMITATION, INDIVIDUALS, FIRMS, CORPORATIONS, GOVERNMENT
AGENCIES, AUTHORITIES AND OTHER BODIES, INCORPORATED OR UNINCORPORATED AND
WHETHER HAVING DISTINCT LEGAL PERSONALITY OR NOT.


 


(M)          REFERENCES IN THESE PRESENTS TO ANY PARTY HERETO OR ANY PERSON
INCLUDE REFERENCES TO ANY SUCCESSOR OR ASSIGN OF SUCH PARTY OR OTHER PERSON.


 


(N)           UNLESS THE CONTEXT OTHERWISE REQUIRES, WORDS DENOTING THE SINGULAR
NUMBER SHALL INCLUDE THE PLURAL AND VICE VERSA.


 


(O)           REFERENCE IN THESE PRESENTS TO THE WORD “WRITTEN” OR “IN WRITING”
SHALL INCLUDE ANY MEANS OF VISIBLE REPRODUCTION.


 


(P)           A TIME OF DAY SHALL BE CONSTRUED AS A REFERENCE TO DUBLIN TIME.


 

2.             Warranties.

 

2.1           The Assignor hereby represents and warrants to the Assignee that:

 


(Q)                THE ASSIGNOR HAS THE FULL POWER AND AUTHORITY AND LEGAL RIGHT
TO EXECUTE, DELIVER AND PERFORM THE TERMS OF THIS ASSIGNMENT AND SUCH EXECUTION,
DELIVERY AND PERFORMANCE IS DULY AUTHORISED BY ALL NECESSARY CORPORATE ACTION OF
THE ASSIGNOR AND THIS ASSIGNMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE ASSIGNOR, ENFORCEABLE AGAINST THE ASSIGNOR IN ACCORDANCE WITH
ITS TERMS;


 


(R)            THE SUB-LEASE CONSTITUTES VALID AND BINDING OBLIGATIONS OF THE
ASSIGNOR AND IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN VARIED OR MODIFIED IN
ANY WAY OR CANCELLED AND NEITHER THE ASSIGNOR NOR (SO FAR AS ASSIGNOR IS
ACTUALLY AWARE) THE RELEVANT SUB-LESSEE ARE IN DEFAULT THEREUNDER NOR HAS ANY
EVENT OF LOSS OCCURRED WITH RESPECT TO THE ENGINE; AND


 


(S)           IT HAS NOT PREVIOUSLY ASSIGNED, CHARGED, PLEDGED OR OTHERWISE
ENCUMBERED ANY OF ITS RIGHTS AND BENEFITS UNDER THE ASSIGNED PROPERTY.

 

L-4

--------------------------------------------------------------------------------


 

3.          Assignment.

 

3.1           In consideration as aforesaid, the Assignor as legal and
beneficial owner, for the purpose of securing the Secured Obligations, hereby
assigns and agrees to assign to the Assignee the Assigned Property:

 

Provided that the Assignor shall keep the Assignee fully and effectually
indemnified from and against all actions, losses, claims, proceedings, costs,
demands and liabilities which may be suffered by the Assignee by reason of the
failure of the Assignor to perform any of its obligations pursuant to the
Sub-Lease.

 

Provided further that any or all monies and rights comprising the Assigned
Property shall be payable to the Assignor and performed in accordance with the
provisions regulating payment and performance thereof in the Sub-Lease until
such time as an Event of Default shall occur and be continuing and the Assignee
shall direct to the contrary, whereupon the Assignor shall forthwith, and the
Assignee may, at any time thereafter, instruct the persons from whom such monies
are then payable to pay the same to the Assignee or as it may direct.

 

3.2           The Assignee’s rights under this Assignment shall become
exercisable only upon the occurrence of an Event of Default which is continuing.

 

3.3           Upon release of the Assignor from its obligations under the
Subsidiary Guaranty pursuant to the conditions set forth in Section 12 of the
Subsidiary Guaranty, the Assignee agrees to re-assign to the Assignor all right,
title, benefit and interest in the Assigned Property; provided that this
Assignment shall be reinstated if at any time payment and performance of the
Secured Obligations, or any part thereof, are, pursuant to applicable law,
rescinded or reduced in amount or must otherwise be restored or returned by
Assignee, whether as a “voidable preference”, “fraudulent preference”,
“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made. In addition, upon the sale or other disposal of the Engine in
accordance with the Credit Agreement, the Assignee agrees to re-assign to the
Assignor all right, title, benefit and interest in the Assigned Property to the
extent it relates to that Engine.

 

3.4           Any amount received by the Assignee pursuant to this Assignment
shall be applied in discharging any sums then due and owing which are secured by
this Assignment.

 

3.5           This security is in addition to, and shall not be merged in, or in
any way prejudice, any other security interest, document or right which the
Assignee may now or at any time hereafter hold or have.

 

3.6           The powers which this Assignment confers on the Assignee are
cumulative, without prejudice to its powers under the general law and may be
exercised as often as the Assignee thinks appropriate.

 

3.7           Sections 17 and 20 of the Conveyancing and Law of Property Act
1881 shall not apply to the security constituted by this Assignment.

 

L-5

--------------------------------------------------------------------------------


 

4.          Notice of Assignment.

 

4.1           Following the occurrence of an Event of Default, and during the
continuance thereof, and if requested by Assignee in writing to do so, the
Assignor shall deliver a notice of assignment forthwith to Sub-Lessee in the
form of Schedule 1 and to brokers through whom the Insurances are placed in the
form of Schedule 3 (or such other form as the Assignee may agree) and shall use
its reasonable endeavours to procure an acknowledgement of the relevant
Sub-Lessee in the form of Schedule 2 (or such other form as the Assignee may
agree) PROVIDED ALWAYS that the Assignee shall not issue or deliver any such
notice of assignment unless and until an Event of Default has occurred and is
continuing.

 

4.2           From time to time after the execution of this Assignment, the
Assignor shall deliver to the Assignee evidence, in form and substance
satisfactory to the Assignee that this Assignment or prescribed particulars
thereof have been delivered to and filed with all relevant authorities in all
applicable jurisdictions including, without limitation particulars (by way of
Form C1) of the charges created by the Assignor pursuant to this Assignment,
which particulars must be filed with the Irish Registrar of Companies within 21
days of the date of creation of such charge.

 

5.             Covenants.

 

5.1           The Assignor hereby covenants with the Assignee that:

 


(T)                 IT WILL DO OR PERMIT TO BE DONE EACH AND EVERY ACT OR THING
WHICH THE ASSIGNEE MAY FROM TIME TO TIME REASONABLY REQUIRE TO BE DONE FOR THE
PURPOSE OF ENFORCING THE ASSIGNEE’S RIGHTS IN RELATION TO THE ASSIGNED PROPERTY
AND UNDER THIS ASSIGNMENT;


 


(U)           EXCEPT AS PERMITTED BY THE HEAD LEASE, THE SUB-LEASE, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE CREDIT AGREEMENT) AND
THIS ASSIGNMENT, IT WILL NOT TRANSFER, ASSIGN, SELL, DISPOSE OF OR OTHERWISE
ALIENATE, NOR WILL IT CREATE OR PERMIT TO EXIST ANY MORTGAGE, CHARGE, PLEDGE
LIEN OR OTHER SECURITY INTEREST WHATSOEVER, HOWSOEVER CREATED OR ARISING, OVER
ANY OF ITS RIGHTS, TITLE, BENEFIT OR INTEREST UNDER THE ASSIGNED PROPERTY;


 


(V)           FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS
CONTINUING THE ASSIGNOR WILL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ASSIGNEE, NOT TO BE UNREASONABLY WITHHELD OR DELAYED, AMEND OR MODIFY ANY
PROVISION OF THE SUB-LEASE WHICH WOULD IN ANY WAY BE PREJUDICIAL TO THE
ASSIGNEE’S RIGHTS OR AGREE OR PURPORT TO DO SO.


 

6.          Assignor Acknowledgements.

 

6.1           It is agreed that notwithstanding the provisions of this
Assignment:

 


(A)                THE ASSIGNOR SHALL AT ALL TIMES REMAIN LIABLE TO PERFORM ALL
THE DUTIES AND OBLIGATIONS OF THE ASSIGNOR IN RELATION TO THE ASSIGNED PROPERTY
TO THE SAME EXTENT AS IF THIS ASSIGNMENT HAD NOT BEEN EXECUTED;

 

L-6

--------------------------------------------------------------------------------


 


(B)                                 THE EXERCISE BY THE ASSIGNEE OF ANY OF THE
RIGHTS ASSIGNED HEREUNDER SHALL NOT RELEASE THE ASSIGNOR FROM ANY OF ITS DUTIES
OR OBLIGATIONS TO THE SUB-LESSEE UNDER THE SUB-LEASE EXCEPT TO THE EXTENT THAT
SUCH EXERCISE BY THE ASSIGNEE SHALL CONSTITUTE PERFORMANCE OF SUCH DUTIES AND
OBLIGATIONS;


 


(C)                                  THE ASSIGNEE SHALL NOT HAVE ANY OBLIGATION
OR LIABILITY UNDER THE ASSIGNED PROPERTY BY REASON OF, OR ARISING OUT OF, THIS
ASSIGNMENT OR BE OBLIGED TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF THE
ASSIGNOR UNDER THE ASSIGNED PROPERTY OR TO MAKE ANY PAYMENT OR TO PRESENT OR
FILE ANY CLAIM OR TO TAKE ANY OTHER ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR
ANY PAYMENT ASSIGNED HEREUNDER;


 


(D)                                 FOR SO LONG AS NO EVENT OF DEFAULT BY THE
ASSIGNOR IN THE PAYMENT OR DISCHARGE OF ANY OF THE SECURED OBLIGATIONS SHALL
HAVE OCCURRED AND BE CONTINUING, THE ASSIGNOR SHALL CONTINUE TO BE ENTITLED TO
EXERCISE ITS RIGHTS AND POWERS UNDER THE SUB-LEASE BUT AT ANY TIME FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT THE ASSIGNEE SHALL
BE ENTITLED TO NOTIFY THE SUB-LESSEE THAT THE ASSIGNEE’S RIGHTS AS ASSIGNEE HAVE
BECOME EXERCISABLE, AND AFTER THE DELIVERY OF SUCH NOTICE, DURING THE
CONTINUANCE OF SUCH EVENT OF DEFAULT, ALL SUCH RIGHTS AND POWERS SHALL BE
EXERCISABLE ONLY BY THE ASSIGNEE;


 


(E)                                  THE ASSIGNEE SHALL NOT BE OBLIGED TO MAKE
ANY ENQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT MADE UNDER THE
ASSIGNED PROPERTY OR RECEIVED BY IT HEREUNDER OR TO MAKE ANY CLAIM OR TAKE ANY
OTHER ACTION TO COLLECT ANY MONIES OR TO ENFORCE ANY RIGHTS AND BENEFITS HEREBY
ASSIGNED TO THE ASSIGNEE OR TO WHICH THE ASSIGNEE SHALL BE ENTITLED;


 


(F)                                    THE ASSIGNEE SHALL NOT BE RESPONSIBLE IN
ANY WAY WHATSOEVER IN THE EVENT THAT THE EXERCISE BY THE ASSIGNOR OF ANY OF ITS
RIGHTS OR POWERS UNDER THE ASSIGNED PROPERTY MAY BE ADJUDGED IMPROPER OR TO
CONSTITUTE A BREACH OR REPUDIATION OF THE ASSIGNED PROPERTY BY THE ASSIGNOR; AND


 


(G)                                 IN THE EVENT OF ANY CIRCUMSTANCES WHEREBY
FURTHER PERFORMANCE OF THE SUB-LEASE BECOMES IMPOSSIBLE OR UNLAWFUL OR IS
OTHERWISE FRUSTRATED, SUCH IMPOSSIBILITY, UNLAWFULNESS OR FRUSTRATION SHALL NOT
AFFECT THE VALIDITY OF ANY PAYMENTS ALREADY RECEIVED BY THE ASSIGNEE PURSUANT TO
THIS ASSIGNMENT.


 

7.                                       Power of Attorney. As security for the
performance of the Secured Obligations and for conferring on the Assignee the
benefit of the rights expressed to be conferred under this Assignment, the
Assignor irrevocably appoints and constitutes the Assignee as the Assignor’s
true and lawful attorney with full power (in the name of the Assignor or
otherwise) to carry out any of the Assignor’s obligations under this Assignment,
to ask, require, demand, receive, compound and give acquittance for any and all
monies and advises for monies due or to become due, under or arising out of, the
Sub-Lease or the Assigned Property, to enforce any provision thereof, to give
valid receipts and discharges, to endorse any cheques or other installments or
orders in connection therewith, and generally to file any claims or take any
action or institute any proceedings which may seem necessary or advisable to the
Assignee, for the purpose of putting into effect the intent of this Assignment.
The powers conferred on the Assignee by this Clause shall only be exercisable by
the Assignee following the occurrence and during the continuance of an Event of
Default in payment or discharge of the Secured Obligations, but no

 

L-7

--------------------------------------------------------------------------------


 

party dealing with the Assignee as such attorney shall be bound to enquire as to
whether this condition has in fact been satisfied.

 

8.                               Application of Proceeds. If any sum paid or
recovered in respect of the liabilities of the Assignor under this Assignment is
less than the amount then due, the Assignee may apply that sum in accordance
with the provisions of the Credit Agreement.

 

9.                               Continuing Security. The security hereby
constituted shall be a continuing security and shall not be discharged by reason
of any matter which would otherwise discharge the Assignor from its obligations
hereunder including without limitation, any variation of or amendment to any of
the Transaction Documents, except as provided for in Clause 3.3 above.

 

10.                         Further Assurance. The Assignor agrees at any time
and from time to time, upon the request of the Assignee, to execute and deliver
promptly and duly to the Assignee any and all such further instruments and
documents which the Assignee may reasonably require, or which are required by
law, for obtaining the full benefits of this Assignment and the Assigned
Property and of the rights and powers herein granted.

 

11.                         Compliance. If the Assignor fails to comply with any
provision of this Assignment, the Assignee may, without being in any way obliged
to do so, or responsible for so doing and without prejudice to its ability to
treat that non-compliance as a default by the Assignor in the payment or
discharge of any of the Secured Obligations effect compliance on the Assignor’s
behalf, whereupon the Assignor will become liable to pay immediately on receipt
of written demand therefor any sums reasonably expended by the Assignee together
with all reasonable costs and expenses (including reasonable legal costs) in
connection therewith, together with interest, at the Post-Default Rate (without
deduction, both after and before judgment) from the date of the Assignee’s
expenditure until payment.

 

12.                         Delays, Waivers, Rights Cumulative. No failure to
exercise, and no delay on the part of the Assignee in exercising, any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, power or privilege preclude the further
exercise thereof.

 

The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 

13.                         Notices.

 

13.1                           Any notice or other communication to be given
under or for the purposes of this Assignment shall be in writing and shall be
treated as properly served or given if hand delivered or sent by registered
post, reputable courier or facsimile (subject, in the case of facsimile
transmission, to the sender having posted a copy of the facsimile transmission
to the notice address of the recipient on the date of transmission (but without
prejudice to Clause 13.3)) to the relevant person at the following address or
facsimile number (or such other address or facsimile number) as that person may
have designated in writing from time to time to the person giving the notice):

 

L-8

--------------------------------------------------------------------------------


 

Assignee:

Address:

 

 

 

Union Bank, N.A.

 

Northern California Commercial Banking Division

 

350 California Street

 

San Francisco, CA 94104

 

Attn: Commercial Finance Division

 

 

 

Gen Tel:    001 415 705 7385

 

Fax:    001 415 705 7111

Copy:

Sheppard, Mullin, Richter & Hampton, LLP

 

Four Embarcadero Center, 17th Floor

 

San Francisco, CA 94111-4106

 

Attn: Julie Ebert, Esq.

 

 

 

Dir Tel:

001 415 774 3202

 

Gen Tel:

001 415 434 9100

 

Fax:

001 415 434 3947

 

 

Assignor:

Address:

 

 

 

WLFC (Ireland) Limited

 

Ashley House

 

Morehampton Road

 

Dublin 4

 

Ireland

 

 

 

Attention:    Company Secretary

 

 

 

Facsimile No: (353 1) 619 9010

 

In addition, the Assignee agrees to send copies of all notices that are sent to
the Assignor to Willis Lease Finance Corporation at the following address:

 

Address:

Willis Lease Finance Corporation

 

773 San Marin Drive, Suite 2225

 

Novato, CA 94998

 

Attn:  COO and General Counsel

 

Telephone No.:  001 415 408 4712

 

Facsimile No.:  001 415 408 4702

 

13.2                           Any such notice or other communication shall be
deemed to have been received by the recipient:

 


(A)                                                IN THE CASE OF A LETTER WHICH
IS HAND DELIVERED OR DELIVERED VIA COURIER, WHEN ACTUALLY DELIVERED AND, IN THE
CASE OF A LETTER WHICH IS SENT BY REGISTERED POST, ON THE TENTH DAY AFTER
POSTING (OR ON ACTUAL RECEIPT IF EARLIER); OR

 

L-9

--------------------------------------------------------------------------------


 


(B)                                               IN THE CASE OF TRANSMISSION BY
FACSIMILE, IF TRANSMITTED DURING NORMAL BUSINESS HOURS IN THE PLACE OF RECEIPT,
AT THE TIME OF TRANSMISSION, AND OTHERWISE, WHEN NORMAL BUSINESS HOURS NEXT
BEGIN IN THE PLACE OF RECEIPT.


 

13.3                           Each person making a communication under this
Assignment by facsimile shall promptly confirm by telephone to the person to
whom such communication was addressed each communication made by it by facsimile
pursuant to this Assignment.

 

13.4                           All communications and documents delivered
pursuant to or otherwise relating to this Assignment shall either be in English
or accompanied by a certified English translation prepared by a translator
approved by the Assignee.

 

14.                                 Partial Invalidity. If at any time any one
or more of the provisions of this Assignment becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

15.                                 Governing Law. THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES. ASSIGNOR
IRREVOCABLY CONSENTS AND AGREES, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT UNDER,
ARISING OUT OF OR IN ANY MANNER RELATING TO THIS ASSIGNMENT SHALL BE SUBJECT TO
THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK SITTING IN THE
COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK. ASSIGNOR, BY ITS EXECUTION AND DELIVERY OF THIS ASSIGNMENT,
EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF
ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING. ASSIGNOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER
PROCESS RELATING TO ANY SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY
HAND OR BY MAIL CARE OF THE BORROWER AT THE BORROWER’S ADDRESS SPECIFIED IN THE
CREDIT AGREEMENT. ASSIGNOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR
DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR ANY SIMILAR BASIS.
ASSIGNOR SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY
DEFENSE GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW
YORK UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF
NEW YORK. NOTHING IN THIS SECTION 15 SHALL AFFECT, OR IMPAIR IN ANY MANNER OR TO
ANY EXTENT THE RIGHT OF THE ASSIGNEE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE ASSIGNOR IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.

 

L-10

--------------------------------------------------------------------------------


 

16.                         Counterparts. This Assignment may be executed in any
number of counterparts and by the different parties to this Assignment on
separate counterparts, each of which, when executed and delivered, shall
constitute an original, but all the counterparts shall together constitute but
one and the same instrument.

 

17.                         Amendments.  None of the terms or provisions of this
Assignment may be waived, amended, supplemented or otherwise modified except by
a written instrument executed by the Assignor and Assignee, provided, that any
provision of this Assignment may be waived by the Assignee in a written letter
or agreement executed by the Assignee or by facsimile transmission from the
Assignee, and any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

[Remainder of page intentionally left blank; signatures on following pages]

 

L-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed and delivered this
Assignment under hand in the case of the Assignee and as a deed in the case of
Assignor on the date written above.

 

“Assignor”

 

 

 

 

 

 

 

 

Signed and delivered as a deed by

 

 

 

, as attorney for

 

 

WLFC (IRELAND) LIMITED, in

 

 

the presence of:

 

 

 

 

 

Signature of witness

 

 

Name of witness

 

 

Address of witness

 

 

 

 

 

 

 

 

Occupation of witness

 

 

 

 

 

 

 

 

“Assignee”

 

 

 

 

 

 

 

 

UNION BANK, N.A., as Security Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

L-S-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

NOTICE OF ASSIGNMENT

 

From:

WLFC (Ireland) Limited

 

To:

[                                    ]

[                          ], 20    

 

Dear Sirs,

 

We hereby give you notice that by a Lease Security Assignment dated
[                , 20    ] (the “Assignment”) between us and Union Bank, N.A.,
as Security Agent (“Assignee”) we have assigned absolutely by way of security to
Assignee all our right, title and interest in and to:

 

1.                                       the Aircraft Engine Lease Agreement
(the “Sub-Lease”), dated as of [                                ], between
ourselves and yourselves (as amended, novated, supplemented or otherwise
modified from time to time relating to one aircraft engine with manufacturer’s
serial no. [                  ] (the “Engine”).

 

2.                                       All monies that may be payable by you
under the Sub-Lease shall be paid to the US Dollar Bank Account in the name of
the Assignee with [ ] Bank Account No. [ ] (the “Account”) with immediate effect
unless and until the Assignee otherwise directs to you in writing PROVIDED
ALWAYS that your obligations under the Sub-Lease shall not be increased as a
result of making any such payments to the Account and if same would occur we
will locate the Account in a jurisdiction so as to ensure that there is no
increase in your obligations under the Sub-Lease.

 

3.                                       This notice and the instructions herein
contained are irrevocable. Please acknowledge receipt of this notice to the
Assignee on the enclosed Acknowledgment.

 

Yours faithfully,

 

 

 

 

 

 

 

For and on behalf of

 

WLFC (IRELAND) LIMITED

 

 

L-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

ACKNOWLEDGMENT

 

From:

[                      ]

 

To:

Union Bank, N.A.

 

c.c.

WLFC (Ireland) Limited

[ ], 20    

 

Dear Sirs,

 

We acknowledge receipt of a Notice of Assignment dated
[                            , 20    ] (the “Assignment Notice”) relating to a
lease security assignment (the “Assignment”) between WLFC (Ireland) Limited (the
“Assignor”) and you, Union Bank, N.A., as assignee. We acknowledge that the
Assignment is effective to confer on you all the rights, title and interest of
the Assignor under the Sub-Lease as defined in the Assignment. All terms defined
in the Assignment Notice shall have the same meaning herein.

 

In consideration of payment to us of US$1.00, we hereby agree as follows:

 

That we will pay to you at the Account (or such other account as you may
nominate) all amounts from time to time payable by us under the Sub-Lease.

 

1.                                       That we will not, without your prior
written consent, create or permit to exist any mortgage, charge, pledge, lien or
other security interest whatsoever, howsoever created or arising in and over the
Engine which results directly or indirectly from acts of or claims against
ourselves except as expressly permitted by the Sub-Lease.

 

2.                                       That we will perform, observe and
comply with all our other undertakings and obligations under the Sub-Lease in
your favour and for your benefit as if you were named therein instead of the
Assignor, and if you so request, in regard to the Sub-Lease, enter into a new
agreement with you or your nominee, on the same terms (mutatis mutandis) as the
Sub-Lease.

 

3.                                       With effect from the date of receipt of
the Assignment Notice, we agree that we shall not recognise the exercise by the
Assignor of any of its rights and powers under the Sub-Lease unless and until
requested to do so by you.

 

Yours faithfully,

 

 

 

 

 

 

 

For and on behalf of

 

[                                          ]

 

 

L-2

--------------------------------------------------------------------------------


 

SCHEDULE 3

NOTICE OF ASSIGNMENT

 

Address to:

Insurance Brokers

 

WLFC (Ireland) Limited (“Assignor”) a limited liability company organised under
the laws of Ireland, the lessor of one aircraft engine [                  ] with
manufacturer’s serial number [                  ] (the “Engine”) pursuant to a
Sub-Lease (as amended and supplemented from time to time) between Assignor
and[                          ], hereby gives notice that, by a certain Lease
Subsidiary Security Assignment, dated as of [              , 20    ] and entered
into between Assignor and Union Bank, N.A., in its capacity as Security Agent
for itself and on behalf of the “Credit Facility Lenders” and “Non-Lenders”
under that certain Credit Agreement, dated as of November 18, 2009 (the
“Assignee”), Assignor has assigned by way of security to the Assignee all its
rights, title benefit and interest in to and under all insurances in respect of
the Engine except third party liability insurances.

 

 

 

For and on behalf of

 

WLFC (IRELAND) LIMITED

 

 

L-3

--------------------------------------------------------------------------------


 

SCHEDULE 4

ENGINE AND SUBLEASE DETAILS

 

One (1) [                                  ] aircraft engine model
                           bearing manufacturer’s serial number
[                            ]

 

Aircraft Engine Lease Agreement, dated as of                           , between
WLFC (Ireland) Limited (“Lessor”), as lessor, and
                                  (“Lessee”), as lessee, incorporating the terms
of the General Terms Engine Lease Agreement, dated as of
                                   between Lessor and Lessee.

 

[WILLIS TO PROVIDE COPY OF LEASE AGREEMENT AND SUB-LEASE TO UNION BANK WHEN
REQUESTING SIGNATURE.]

 

L-4

--------------------------------------------------------------------------------


 

Exhibit M

 

Form of Subsidiary Guaranty

 

 

LEASING SUBSIDIARY GUARANTY

 

 

Dated as of November 18, 2009

 

made by

 

WLFC (IRELAND) LIMITED,

together with any other entity that becomes a guarantor hereunder,

 

as Guarantor

 

 

in favor of

 

UNION BANK, N.A.,
as Security Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Continuing and Unconditional Guaranty

1

 

 

 

2.

Payment of Obligations

3

 

 

 

3.

Waiver

3

 

 

 

4.

Representations and Warranties

4

 

 

 

 

 

(a)

Organization: Good Standing

4

 

 

 

 

 

(b)

Corporate Authority

5

 

 

 

 

 

(c)

Validity of Documents

5

 

 

 

 

 

(d)

Financial Condition of Borrower

5

 

 

 

 

 

(e)

No Event of Default

5

 

 

 

 

 

(f)

Representations and Warranties

5

 

 

 

 

5.

Covenants

6

 

 

 

(a)

Assistance to the Borrower

6

 

 

 

(b)

Credit Agreement Affirmative and Negative Covenants

6

 

 

 

6.

Subordination of Sums Payable to Any Guarantor

6

 

 

 

7.

Expenses

6

 

 

 

8.

Modification of Obligations

7

 

 

 

9.

No Waivers: No Election: Rights and Remedies Cumulative

7

 

 

 

10.

Other Guaranties

7

 

 

 

11.

Right of Set-off

7

 

 

 

12.

Termination of Guaranty

8

 

 

 

13.

Binding Effect: Assignment

8

 

 

 

14.

Amendments and Waivers

8

 

M-i

--------------------------------------------------------------------------------


 

15.

Governing Law: Jurisdiction

8

 

 

 

16.

Waiver of Jury Trial

9

 

 

 

18.

Additional Guarantors

9

 

 

 

19.

Severability

9

 

 

 

20.

Headings; Binding Effect

9

 

 

 

21.

Consultation with Advisors

9

 

 

 

22.

Entire Agreement

10

 

 

 

23.

Credit Agreement to Control

10

 

Schedule 1

–

List of Existing Liens

 

M-ii

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY, dated as of November 18, 2009 (as amended, modified or
supplemented from time to time, the “Guaranty”), made by each of the undersigned
guarantors (each, a “Guarantor” and, together with any other entity that becomes
a guarantor hereunder, the “Guarantors”), for the benefit of UNION BANK, N.A.
(the “Security Agent”), in its capacity as Security Agent for itself and on
behalf of the Credit Facility Lenders and Non-Lenders under the Credit Agreement
(as defined below).

 

Preliminary Statement

 

WHEREAS, Willis Lease Finance Corporation (the “Borrower”), Union Bank, N.A.,
together with any other Lenders from time to time (collectively, the “Lenders”)
and Union Bank, N.A., as Administrative Agent, Swing Line Lender, Issuing
Lender, and Security Agent have entered into that certain Credit Agreement,
dated as of November 18, 2009 (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”).  All capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to them in
the Credit Agreement;

 

WHEREAS, each Guarantor is a direct or indirect wholly owned subsidiary of the
Borrower, and the Borrower will use a portion of the proceeds of the Loans to
finance or re-finance the operation of each such Guarantor and, consequently,
each Guarantor will benefit from the extension of credit to the Borrower
pursuant to the Credit Agreement;

 

WHEREAS, it is a condition to the making of any Loan under the Credit Agreement
that this Guaranty be executed and delivered by each Guarantor in favor of the
Security Agent and be in continuous full force and effect; and

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, each Guarantor hereby
makes the following representations and warranties to the Security Agent and
covenants and agrees with the Security Agent as follows:

 

1.                                       Continuing and Unconditional Guaranty. 
Each Guarantor, jointly and severally, hereby irrevocably, unconditionally and
absolutely guaranties to and for the Security Agent for itself and on behalf of
the Credit Facility Lenders and Non-Lenders the due performance, including,
without limitation, the prompt payment when due or within any applicable grace
period, whether at stated maturity, upon acceleration or otherwise and at all
times thereafter of any and all obligations of the Borrower owed to the Security
Agent, the Administrative Agent or any Credit Facility Lender under the Credit
Agreement, the Notes, and any other Loan Documents referred to therein, or under
any renewals, extensions or modifications thereof (the “Obligations”)
irrespective of (a) any lack of enforceability of any Obligation, (b) any change
of the time, manner, place of payment, or any other term of any Obligation,
(c) any exchange, release or non-perfection of any collateral securing payment
of any Obligation, (d) any law, regulation or order of any jurisdiction
affecting the genuineness, validity, or rights of the Security Agent or the

 

M-1

--------------------------------------------------------------------------------


 

Administrative Agent or the Credit Facility Lenders with respect to the
Obligations or any instruments evidencing any of the Obligations, or (e) any
other circumstance which might otherwise constitute a defense to or discharge of
any Guarantor. Each Guarantor agrees that the obligations of each Guarantor
hereunder are independent of the obligations of the Borrower or any other
Guarantor, and that a separate action may be brought against each Guarantor
whether or not such action is brought against the Borrower or any other
Guarantor or whether or not the Borrower or any other Guarantor is joined in
such action. Each Guarantor agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by the
Security Agent, Administrative Agent or the Credit Facility Lenders of whatever
remedies it may have against the Borrower or any other Guarantor, or the
enforcement of any Lien or realization upon any security the Security Agent or
the Administrative Agent may at any time possess. Each Guarantor agrees that any
release which may be given by the Security Agent or the Administrative Agent or
the Credit Facility Lenders to the Borrower or any other Guarantor shall not
release such Guarantor; and each Guarantor waives the benefit of any statute of
limitations affecting its liabilities hereunder or the enforcement hereof. This
Guaranty is a guaranty of payment and not of collection.

 

If, absent the provisions of this paragraph, this Guaranty would be held or
determined to be void, invalid or unenforceable on account of the amount of the
Guarantors’ aggregate liability under this Guaranty, then, notwithstanding any
other provision of this Guaranty to the contrary, the aggregate amount of such
liability shall, without any further action by the Guarantors, the Security
Agent, any Credit Facility Lender or any other Person, be automatically limited
and reduced to the highest amount which is valid and enforceable as determined
in such action or proceeding, which (without limiting the generality of the
foregoing) may be an amount which is not greater than the greater of the excess
of the amount of the fair saleable value of the assets of the Guarantors on an
aggregate basis over the amount of all liabilities of the Guarantors on an
aggregate basis (all as determined in accordance with applicable federal and
state laws governing determinations of the insolvency of debtors), (a) as of the
date hereof, and (b) as of the date of the enforcement of this Guaranty. Nothing
contained in this paragraph shall be deemed to waive, diminish or modify the
Guarantors’ representations, acknowledgments or recitals set forth herein or in
any other Loan Document.

 

Each Guarantor agrees that its obligations as a guarantor shall not be impaired,
modified, changed, released, or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of the
Borrower or its estate in bankruptcy, resulting from the operation of any
present or future provision of the bankruptcy laws or other similar statute, or
from the decision of any court in a bankruptcy proceeding. Notwithstanding any
provision herein to the contrary, the Obligations shall include all amounts that
would otherwise constitute Obligations but for the fact that they are
unenforceable or not allowable due to the existence of any proceedings or taking
of any actions under any such laws. The Obligations shall not be considered
indefeasibly paid for purposes of this Guaranty unless and until all payments to
the Administrative Agent, on behalf of itself, the Security Agent and the Credit
Facility Lenders are no longer subject to any right on the part of any Person,
including the Borrower, the Borrower as a debtor in possession, or any trustee
(whether appointed under the Bankruptcy Code or otherwise) of the Borrower’s
assets to invalidate or set aside such payments or to seek to recoup the amount
of such payments or any portion thereof, or to declare same to be fraudulent or
preferential. Until such full and final performance and indefeasible payment of
the Obligations

 

M-2

--------------------------------------------------------------------------------


 

whether by any Guarantor or the Borrower, the Administrative Agent, on behalf of
itself, the Security Agent and the Credit Facility Lenders shall have no
obligation whatsoever to transfer or assign its interest in the Loan Documents
to any Guarantor. In the event that, for any reason, any portion of such
payments to the Security Agent or the Administrative Agent is set aside or
restored, whether voluntarily or involuntarily, after the making thereof, then
the obligation intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made, and
the Guarantors shall be liable for the full amount the Security Agent or the
Administrative Agent or any Credit Facility Lender is required to repay plus any
and all costs and expenses (including reasonable attorneys’ fees) paid by the
Security Agent or the Administrative Agent or any Credit Facility Lender in
connection therewith.

 

To the maximum extent permitted by law, each Guarantor hereby waives any right
to revoke this Guaranty as to future indebtedness. If such a revocation is
effective notwithstanding the foregoing waiver, each Guarantor acknowledges and
agrees that (a) no such revocation shall be effective until written notice
thereof has been received by the Security Agent, (b) no such revocation shall
apply to any Obligations in existence on such date (including, any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of the Security Agent
or the Administrative Agent in existence on the date of such revocation, (d) no
payment by any Guarantor, the Borrower, or from any other source, prior to the
date of such revocation shall reduce the maximum obligation of the Guarantors
hereunder, except to the extent of such payment, and (e) any payment by the
Borrower or from any source other than a Guarantor, subsequent to the date of
such revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligation
of the Guarantors hereunder.

 

This is a continuing guaranty and shall remain in full force and effect and be
binding upon each Guarantor, its successors and assigns until payment in full of
all the Obligations.

 

2.                                       Payment of Obligations.  In furtherance
of, and not limiting each Guarantor’s obligations pursuant to Section 1 hereof,
upon the occurrence of an Event of Default under the Credit Agreement (which
Event of Default has not been waived in writing by the Security Agent) and any
demand by the Security Agent upon the Guarantors for payment of any amount in
respect of any Obligation, the Guarantors shall immediately pay the Obligation
or Obligations demanded (as determined pursuant to Section 1 hereof) in lawful
currency of the United States of America and in same day funds to the office of
the Security Agent as set forth in the Credit Agreement, or to such other
location as the Security Agent may from time to time specify. Notwithstanding
anything to the contrary contained herein or elsewhere, it shall not be
necessary for the Security Agent to make any demand upon or bring any legal,
equitable or other action, institute suit, exhaust its rights against the
Borrower or any other guarantor of the Borrower, or proceed, enforce or exhaust
its rights against any security given to secure payment of the Obligations.

 

3.                                       Waiver.  Each Guarantor hereby waives
all notices of any character whatsoever with respect to this Guaranty and the
Obligations, including but not limited to notice of the acceptance

 

M-3

--------------------------------------------------------------------------------


 

hereof and reliance hereon, of the present existence or future incurring of any
Obligations, of the amounts, terms and conditions thereof, and of any defaults
thereon, and further waives the defenses of diligence, presentment for payment,
protest, demand or extensions of time for payment. Each Guarantor hereby
consents to the taking of, or failure to take, from time to time without notice
to any Guarantor, any such action of any nature whatsoever with respect to the
Obligations and with respect to any rights against any Person or Persons or in
any property, including but not limited to any renewals, extensions,
modifications, postponements, compromises, settlements, substitutions, refusals
or failures to exercise or enforce, indulgences, waivers, surrenders, exchanges
and releases, and each Guarantor will remain fully liable hereon notwithstanding
any of the foregoing. Each Guarantor hereby waives the benefit of all laws now
or hereafter in effect in any way limiting or restricting its liability
hereunder, including without limitation: (a) except for the defense of payment
made on account of the Obligations to the Security Agent, Administrative Agent
or any Credit Facility Lender, all defenses whatsoever (legal or equitable) to
such Guarantor’s liability hereunder including (i) defenses, set-offs,
counterclaims or claims that any Guarantor may have against Borrower or any
other party liable to the Security Agent, Administrative Agent or any Credit
Facility Lender and (ii) any defense, set-off, counterclaim or claim of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity or enforceability of the Obligations or any
security therefor; (b) all right to stay of execution and exemption of property
in any action to enforce its liability hereunder; (c) all rights accorded it
under any other statutory provisions of any other applicable jurisdiction
affecting the rights of the Security Agent to enforce the obligations of each
Guarantor under this Guaranty; (d) all notice of any adverse change in the
financial condition of the Borrower or of any other fact that might increase
Guarantor’s risk; and (e) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement thereof (and any act
which shall defer or delay the operation of any statute of limitations
applicable to the Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder).

 

To the maximum extent permitted by law, each Guarantor hereby waives any right
of subrogation or reimbursement such Guarantor has or may have as against the
Borrower with respect to the Obligations. In addition, each Guarantor hereby
waives any right to proceed against the Borrower, now or hereafter, for
contribution, indemnity, reimbursement, and any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which such Guarantor
may now have or hereafter have as against the Borrower with respect to the
Obligations. Each Guarantor also hereby waives any rights to recourse of or with
respect to any asset of the Borrower. Each Guarantor agrees that in light of the
immediately foregoing waivers, the execution of this Guaranty shall not be
deemed to make such Guarantor a “creditor” of the Borrower, and that for
purposes of Sections 547 and 550 of the Bankruptcy Code, such Guarantor shall
not be deemed a “creditor” of the Borrower.

 

4.                                       Representations and Warranties.  Each
Guarantor, jointly and severally, represents and warrants to the Security Agent
as follows:

 

(a)                                                Organization: Good Standing. 
It is duly organized and validly existing  under the laws of the jurisdiction of
its organization, and has the power and authority (corporate or otherwise)
necessary to own its assets, carry on its business and enter into and perform
its

 

M-4

--------------------------------------------------------------------------------


 

obligations hereunder and under the other Loan Documents to which it is a party.
It is qualified to do business and, if applicable, is in good standing as a
foreign corporation in each jurisdiction in which it is required to so qualify,
except where the failure to so qualify would not have a Material Adverse Effect.

 

(b)                                               Corporate Authority. The
making and performance of this Guaranty and the other Loan Documents to which
any Guarantor is a party are within such Guarantor’s power and authority and
have been duly authorized by all necessary action (corporate or otherwise). The
making and performance of this Guaranty and the other Loan Documents to which
any Guarantor is a party (i) do not and under present law will not require any
consent or approval of any of its shareholders or any other Person, and (ii) do
not and under present law will not violate any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award, do not and will not
violate any provision of its charter or by-laws or equivalent organizational
documents, do not and will not result in any breach of any agreement, lease or
instrument to which it is a party, by which it is bound or to which any of its
assets are or may be subject. No Guarantor is in default in any material respect
under any of the foregoing.

 

(c)                                                Validity of Documents.  This
Guaranty and the other Loan Documents to which any Guarantor is a party, if any,
are, or when executed and delivered will be, the legal, valid and binding
obligation of such Guarantor, enforceable against it in accordance with their
terms. Except as has been duly obtained, no authorization, consent, approval,
license, exemption of or filing or registration with any court, governmental
agency or other tribunal is or under present law will be necessary to the
validity or performance of this Guaranty or the other Loan Documents to which
any Guarantor is a party, other than particulars of any security document to
which Guarantor is a party must be filed on a Form C1 in the Companies
Registration Office in Dublin within 21 days of the execution of each such
security document.

 

(d)                                               Financial Condition of
Borrower.  Each Guarantor is currently informed of the financial condition of
the Borrower and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Guarantor further represents and warrants to the Security Agent that such
Guarantor has read and understands the terms and conditions of the Loan
Documents. Each Guarantor hereby covenants that it will continue to keep
informed of the Borrower’s financial condition, the financial condition of other
Guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

 

(e)                                                No Event of Default.  No
Event of Default has occurred and is continuing, or, after giving effect to this
Guaranty, shall exist.

 

(f)                                                  Representations and
Warranties.  All representations and warranties made by it in the Loan Documents
are true and correct as if made on and as of the date hereof, except in each
case for representations and warranties which by their terms are expressly
applicable to an earlier date, in which event such representations and
warranties shall be true and correct as of such earlier date.

 

M-5

--------------------------------------------------------------------------------


 

5.                                       Covenants.  Each Guarantor, jointly and
severally, covenants and agrees that from and after the date hereof and so long
as any Obligation remains unpaid or outstanding:

 


(A)                                                ASSISTANCE TO THE BORROWER. 

 

It will provide its full assistance and cooperation in order to enable the
Borrower to comply with all covenants and agreements set forth in the Credit
Agreement and the other Loan Documents to the extent such covenants and
agreements relate to the Borrower, its assets, business and operations.

 


(B)                                               CREDIT AGREEMENT AFFIRMATIVE
AND NEGATIVE COVENANTS.


 

It will comply with each of the affirmative covenants set forth in Section 6 of
the Credit Agreement and the negative covenants set forth in Section 7 of the
Credit Agreement, substituting its name for the name of the Borrower throughout
the Credit Agreement as fully as if set forth therein without the necessity of
restating each and every said covenant herein; provided, however, that in
determining a Guarantor’s compliance with the aforementioned covenants of the
Credit Agreement (i) Section 7.5(b) of the Credit Agreement shall be deemed to
read “the Borrower or a Subsidiary is the surviving entity”; (ii) the terms
“Material Adverse Change” and “Material Adverse Effect” as used in the Credit
Agreement shall continue to be deemed to refer to the Borrower rather than the
Guarantor; (iii) the definition of ‘Permitted Liens” in the Credit Agreement
shall be deemed to include those existing Liens described on Schedule I to this
Guaranty, and (iv) nothing in the Credit Agreement shall be deemed to prohibit a
Guarantor from transferring assets to the Borrower.

 

6.                                       Subordination of Sums Payable to Any
Guarantor.  Each Guarantor hereby subordinates all claims and demands it has, or
may in the future have, against the Borrower or any other Guarantor arising or
growing out of any indebtedness, liability or obligation, direct or indirect,
due or to become due which arises, may arise or arose by reason of any advance
or loan by such Guarantor, directly or indirectly, to the Borrower or any other
Guarantor (all of such claims and demands being herein referred to collectively
as the “Subordinated Liabilities”), to the prior and full payment, performance,
satisfaction and discharge of the Obligations, and each Guarantor agrees that
the Security Agent shall first be paid in full with interest all sums now due or
that may hereafter accrue and become due and payable by the Borrower under the
Credit Agreement, the Notes and any other Loan Document before any Guarantor
shall be paid anything by the Borrower or out of any property of the Borrower
for or on account of any of the Subordinated Liabilities. Each Guarantor further
agrees that the Security Agent, the Administrative Agent or any Credit Facility
Lender may at any time and from time to time renew or extend the time of payment
of any indebtedness of the Borrower to the Credit Facility Lenders, or any
portion of such indebtedness, and may make new loans to the Borrower, secured or
unsecured, under the Credit Agreement or otherwise, with or without a guarantee,
all without any notice to the Guarantors who shall nonetheless remain fully
bound by their agreement to subordinate the Subordinated Liabilities until this
Guaranty has been terminated by the Security Agent in the manner hereinafter
provided.

 

7.                                       Expenses.  In addition to all other
liabilities of each Guarantor hereunder, the Guarantors also agree to pay to the
Security Agent, on demand, all reasonable costs and expenses

 

M-6

--------------------------------------------------------------------------------


 

(including reasonable fees, costs and disbursements of its counsel) which may be
incurred in the enforcement of the Obligations or the liabilities of the
Guarantors hereunder.

 

8.                                       Modification of Obligations.  Each
Guarantor hereby consents and agrees that without further notice to or assent
from it, the amount of the Obligations, the time of payment of any or all the
Obligations may be changed, any other term or condition relating to any or all
the Obligations may be changed, the Borrower (or any other Person primarily or
secondarily liable for the Obligations, including any Guarantor hereunder) may
be discharged from any or all the Obligations, any composition or settlement
relating thereto may be consummated and accepted, and that each Guarantor will
remain bound upon this Guaranty notwithstanding any or all of the foregoing.

 

9.                                       No Waivers: No Election: Rights and
Remedies Cumulative.  No failure on the part of the Security Agent to exercise,
and no delay in exercising, any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by the Security Agent of any
right, power or remedy preclude any other further exercise thereof or the
exercise of any other right, power or remedy. The Security Agent shall have the
right to seek recourse against each Guarantor to the fullest extent provided for
herein, and no election by the Security Agent to proceed in one form of action
or proceeding, or against any party, or on any obligation, shall constitute a
waiver of the Security Agent’s right to proceed in any other form of action or
proceeding or against other parties unless the Security Agent has expressly
waived such right in writing. Specifically, but without limiting the generality
of the foregoing, no action or proceeding by the Security Agent, the
Administrative Agent or any Credit Facility Lender under any Loan Document or
any other document or instrument evidencing the Obligations shall serve to
diminish the liability of any Guarantor under this Guaranty except to the extent
that the Security Agent, the Administrative Agent or any Credit Facility Lender
finally and unconditionally shall have realized indefeasible payment by such
action or proceeding and then only to the extent of such payment. The rights and
remedies provided herein shall be in addition to and not exclusive of any rights
or remedies provided at law or in equity, and may be exercised in such order as
the Security Agent shall determine, in its sole discretion.

 

10.                                 Other Guaranties.  A subsequent guaranty by
any other guarantor of any of the Obligations shall not be deemed to be in lieu
of or to supersede or terminate this Guaranty but shall be construed as an
additional or supplementary guaranty; and if any other guarantor has given to
the Security Agent a previous guaranty or guaranties, this Guaranty shall be
construed to be an additional or supplementary guaranty, and not to be in lieu
thereof or to terminate such previous guaranty or guaranties.

 

11.                                 Right of Set-off.  Upon an Event of Default
under the Credit Agreement (which Event of Default has not been waived in
writing by the Security Agent), the Security Agent, the Administrative Agent and
each Credit Facility Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set-off and apply any and all
deposits at any time held and other indebtedness at any time owing by the
Security Agent, the Administrative Agent and any Credit Facility Lender to or
for the credit of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty. Any such set-off or
application of deposits by a Credit Facility Lender shall be deemed to be

 

M-7

--------------------------------------------------------------------------------


 

made on behalf of all of the Credit Facility Lenders, in accordance with their
respective Pro Rata Share of the Revolving Loan Commitment.

 

12.           Termination of Guaranty.  Notwithstanding anything to the contrary
here or in any other Loan Document, Guarantors shall be released from liability
under this Guaranty only upon the earlier to occur of (a) payment in full of all
Obligations (other than contingent obligations which by their nature cannot be
satisfied by payment at such time) and either (i) expiration of the term of the
Credit Agreement or (ii) termination of the obligation of any Credit Facility
Lender and Non-Lender to make any advances to Borrower pursuant to the Credit
Agreement or any other Loan Document; or (b) release by Security Agent of such
Guarantor in accordance with the terms and conditions of this Guaranty, the
Credit Agreement and the other Loan Documents.

 

13.           Binding Effect:  Assignment.  The provisions of this Guaranty
shall be binding upon and inure to the benefit of each Guarantor and the
Security Agent and their respective successors and assigns, except that the
Guarantors may not assign or otherwise transfer any of their rights or
obligations hereunder. The Security Agent may at any time sell, assign, pledge,
grant participations in or otherwise transfer its rights under this Guaranty in
whole or in part, to the extent permitted by Section 13 of the Credit Agreement.

 

14.           Amendments and Waivers.  Any provision of this Guaranty may be
amended if such amendment is in writing and is signed by the then-existing
Guarantors and the Security Agent, and any provision of this Guaranty may be
waived by the Security Agent (consistent with the provisions of the Credit
Agreement).

 

15.           Governing Law: Jurisdiction.  THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES. EACH GUARANTOR IRREVOCABLY
CONSENTS AND AGREES, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT UNDER, ARISING
OUT OF OR IN ANY MANNER RELATING TO THIS GUARANTY SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK SITTING IN THE
COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK. EACH GUARANTOR, BY ITS EXECUTION AND DELIVERY OF THIS GUARANTY,
EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF
ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING. EACH GUARANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER
PROCESS RELATING TO ANY SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY
HAND OR BY MAIL CARE OF THE BORROWER AT THE BORROWER’S ADDRESS SPECIFIED IN THE
CREDIT AGREEMENT. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY
CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR ANY SIMILAR
BASIS. EACH GUARANTOR SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO
ASSERT ANY DEFENSE GIVEN OR ALLOWED

 

M-8

--------------------------------------------------------------------------------


 

UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE
IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS
SECTION 15 SHALL AFFECT, OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF
THE SECURITY AGENT TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
SUCH GUARANTOR IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.

 

16.           Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION,
CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF SUCH GUARANTOR AND THE SECURITY AGENT WITH RESPECT TO THIS GUARANTY,
OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY AGREES THAT ANY SUCH
ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING SHALL BE DECIDED BY A
COURT TRIAL WITHOUT A JURY AND THAT THE SECURITY AGENT MAY FILE AN ORIGINAL
COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE
OF THE CONSENT OF SUCH GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

17.           Additional Guarantors.  Each Subsidiary of the Borrower which is
required by the terms of the Credit Agreement to become a party to this Guaranty
after the date hereof shall become a Guarantor for all purposes of this Guaranty
upon execution of a counterpart hereof or of an assumption agreement in form and
substance satisfactory to the Security Agent.

 

18.           Severability.  The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Guaranty shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Guaranty or of such provision or obligation
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.

 

19.           Headings; Binding Effect.  The headings of the several sections of
this Guaranty are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Guaranty. The provisions of
this Guaranty shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted successors and assigns.

 

20.           Consultation with Advisors.  Each of the Borrower and each
Subsidiary Guarantor acknowledges that it has consulted with counsel and with
such other experts and advisors as it has deemed necessary in connection with
the negotiation, execution and delivery of this Guaranty. This Guaranty shall be
construed without regard to any presumption or any rule requiring that it be
construed against the party causing this Guaranty or any part hereof to be
drafted.

 

M-9

--------------------------------------------------------------------------------


 

21.           Entire Agreement.  This Guaranty sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter. None of the terms or conditions of this
Guaranty may be changed, modified, waived or canceled, orally or otherwise,
except with the written agreement of each of the parties hereto.

 

22.           Credit Agreement to Control.  In the event of a conflict between
the terms of this Guaranty and the terms of the Credit Agreement, the terms of
the Credit Agreement shall control.

 

* * *

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

M-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
a deed as of the day and year first above written.

 

SIGNED, SEALED and DELIVERED

 

for and on behalf of

 

WLFC (Ireland) Limited               )

 

acting by its attorney-in-fact         )

LS

in the presence of:                       )

 

 

 

 

 

 

 

Name:

 

Title:

 

 

M-S-1

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO THE
SUBSIDIARY GUARANTY

 

EXISTING LIENS

 

[TO BE APPENDED]

 

M-1

--------------------------------------------------------------------------------


 

Exhibit N

 

Form of Trust Agreement

 

 

TRUST AGREEMENT NO. [        ]

 

dated as of [             ,20    ]

 

between

 

 

WILLIS LEASE FINANCE CORPORATION,

Owner Participant

 

 

and

 

 

WELLS FARGO BANK NORTHWEST, N.A.,

Owner Trustee

 

 

--------------------------------------------------------------------------------


 

TRUST AGREEMENT NO.

 

THIS TRUST AGREEMENT NO.           dated as of                  , 20    , (as
amended, modified or supplemented from time to time, the “Trust Agreement”)
(with respect to the following aircraft engine:  one                 model
                 aircraft engine, bearing manufacturer’s serial
number                    ) between WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (the “Owner Participant”), and WELLS FARGO BANK NORTHWEST, N.A., a
national banking association under the laws of the United States of America (in
its individual capacity, “WFB” and otherwise not in its individual capacity but
solely as trustee hereunder with its permitted successors and assigns the “Owner
Trustee”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 


ARTICLE I


 


DEFINITIONS AND TERMS


 

Section 1.01           Certain Definitions.  All definitions contained in this
Section 1.01 shall be equally applicable to both the singular and plural forms
of the terms defined.  For all purposes of this Trust Agreement the following
terms shall have the following meanings:

 

“Beneficial Interest Pledge and Security Agreement” means that certain
Beneficial Interest Pledge and Security Agreement No.           dated as of
                    ,          among the Owner Participant, the Owner Trustee
and Union Bank, N.A., as Security Agent (the “Security Agent”), and any
amendments, modifications, or restatements thereof.

 

[“Bill of Sale” means the [warranty] bill of sale with respect to the Equipment
issued by                   in favor of the Owner Trustee.]

 

“Credit Agreement” means that certain Credit Agreement, as it may be amended,
restated, modified or supplemented from time to time, dated as of November 18,
2009, among Owner Participant, as borrower, Union Bank, N.A., together with any
other Lenders from time to time (collectively, the “Lenders”) and Union Bank,
N.A., as Administrative Agent, Swing Line Lender, Issuing Lender, and Security
Agent.

 

“Closing Date” means [                  , 20    ].

 

“Corporate Trust Department” means the office of the Owner Trustee located at
Wells Fargo Bank Northwest, N.A., 79 South Main Street, Salt Lake City, UT
84111.

 

“Equipment” means                             .

 

“Lease Agreement” means                    [upon which the Owner Trustee is the
lessor or an assignee of the lessor], as modified, amended or supplemented from
time to time.

 

N-1

--------------------------------------------------------------------------------


 

“Mortgage and Security Agreement” means that certain Mortgage and Security
Agreement No.            dated as of                         ,20    , made by
Owner Trustee in favor of the Security Agent.

 

“Owner Trustee Guaranty” means that certain Owner Trustee Guaranty
No.           dated as of                     ,20    , made by the Owner Trustee
in favor of the Security Agent.

 

“Trust Estate” means all estate, right, title and interest of the Owner Trustee
in and to:  (i) the Equipment, (ii) the Lease Agreement [other documents related
to the Lease Agreement, such as assignment and/or bill of sale], (iii) all
amounts of rent, security deposits, maintenance reserves, use fees, proceeds of
sale, lease or other disposition of the Equipment, insurance proceeds (other
than liability insurance proceeds payable to or for the benefit of an additional
or named insured for its own account), guarantee payments, fees, premiums and
requisition payments, indemnity payments, damage, or other payments or proceeds
of any kind for or in respect of the Equipment, the Lease Agreement [or other
document] payable to, or received by or for the account of Owner Trustee,
excluding any fees, expenses or indemnities of Owner Trustee payable to it in
its individual capacity.

 

Unless the context otherwise requires, all capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 


ARTICLE II

 


AUTHORITY TO EXECUTE CERTAIN OPERATIVE DOCUMENTS;
DECLARATION OF TRUST


 

Section 2.01           Authority to Execute Documents.  The Owner Participant
hereby authorizes and directs the Owner Trustee to execute and deliver any
agreements, instruments or documents to which the Owner Trustee is a party in
the respective forms thereof delivered from time to time by the Owner
Participant to the Owner Trustee for execution and delivery.

 

Section 2.02           Declaration of Trust.  The Owner Trustee hereby declares
that it will hold the Trust Estate upon the trusts hereinafter set forth for the
use and benefit of the Owner Participant.

 

Section 2.03           Name of Trust.  The name of the trust created pursuant to
this Trust Agreement shall be “Owner Trust                      ”.

 


ARTICLE III

 


CONVEYANCE OF THE EQUIPMENT


 

Section 3.01           Conveyance of the Equipment.  The Owner Participant
hereby authorizes and directs the Owner Trustee to, and the Owner Trustee agrees
for the benefit of the Owner Participant that it will:

 

(a)           [accept delivery from the Owner Participant [or other Person
designated by the Owner Participant] of the bill of sale for the Equipment;]

 

N-2

--------------------------------------------------------------------------------


 

(b)           execute and deliver the Lease Agreement;

 

(c)           execute and deliver the Owner Trustee Guaranty;

 

(d)           execute and deliver the Mortgage and Security Agreement;

 

(e)           execute and deliver the Beneficial Interest Pledge and Security
Agreement;

 

(f)            [specify other steps to be taken and documentation entered into
connection with the delivery of the Equipment and its lease; and]

 

(g)           execute and deliver all such other instruments, documents or
certificates and take all such other actions in accordance with the directions
of the Owner Participant, as the Owner Participant may deem necessary or
advisable in connection with the transactions contemplated hereby.


 


ARTICLE IV

 


RECEIPT, DISTRIBUTION AND APPLICATION OF INCOME
FROM THE TRUST ESTATE

 

Section 4.01           Distribution of Payments.

 

(a)           Payments to Owner Trustee.  The Owner Trustee will receive all
amounts constituting part of the Trust Estate which are payable to the account
of the Owner Trustee under this Trust Agreement, and shall forthwith distribute
said amounts:

 

First, to payment to the Owner Trustee for any fees, expenses, costs or
liabilities incurred for which the Owner Trustee is entitled to payment,
reimbursement or indemnity from the Owner Participant and for which the Owner
Trustee has not been paid or reimbursed from any other source; and

 

Second, to payment of the entire balance to the Owner Participant.

 

(b)           Multiple Owner Participants.  If, as a result of a transfer by an
Owner Participant under Section 8.01 of this Trust Agreement, there is more than
one Owner Participant hereunder, each such Owner Participant shall hold in
proportion to its respective beneficial interest in the Trust Estate, an
undivided beneficial interest in the entire Trust Estate and is entitled to
receive ratably with any other Owner Participant, payments distributable by the
Owner Trustee hereunder.  No Owner Participant shall have legal title to the
Equipment or any other portion of the Trust Estate.

 

Section 4.02           Method of Payments.  The Owner Trustee shall make
distributions or cause distributions to be made to the Owner Participant
pursuant to this Article IV by transferring by wire transfer in immediately
available funds on the day received (or on the next succeeding Business Day if
the funds to be so distributed shall not have been received by the Owner Trustee
by 1:00 p.m., Mountain time), the amount to be distributed to such account or

 

N-3

--------------------------------------------------------------------------------


 

accounts of the Owner Participant as the Owner Participant may designate from
time to time in writing to the Owner Trustee; provided, however, that the Owner
Trustee shall use reasonable efforts to invest overnight in federal funds all
monies received by it at or later than 1:00 p.m., Mountain time.

 


ARTICLE V

 


DUTIES OF THE OWNER TRUSTEE

 


SECTION 5.01           ACTION UPON INSTRUCTIONS.  SUBJECT TO THE TERMS OF
SECTIONS 5.01 AND 5.02 HEREOF, UPON THE WRITTEN INSTRUCTIONS AT ANY TIME AND
FROM TIME TO TIME OF THE OWNER PARTICIPANT, THE OWNER TRUSTEE WILL TAKE SUCH OF
THE FOLLOWING ACTIONS AS MAY BE SPECIFIED IN SUCH INSTRUCTIONS:  (I) GIVE SUCH
NOTICE OR DIRECTION OR EXERCISE SUCH RIGHT, REMEDY OR POWER HEREUNDER OR UNDER
ANY DOCUMENT TO WHICH THE OWNER TRUSTEE MAY BE A PARTY OR IN RESPECT OF ALL OR
ANY PART OF THE TRUST ESTATE, OR TAKE SUCH OTHER ACTION, AS SHALL BE SPECIFIED
IN SUCH INSTRUCTIONS; (II) TAKE SUCH ACTION TO PRESERVE OR PROTECT THE TRUST
ESTATE (INCLUDING THE DISCHARGE OF LIENS) AS MAY BE SPECIFIED IN SUCH
INSTRUCTIONS; (III) APPROVE AS SATISFACTORY TO IT ALL MATTERS REQUIRED BY THE
TERMS OF ANY DOCUMENT TO WHICH THE OWNER TRUSTEE MAY BE A PARTY OR TO BE
SATISFACTORY TO THE OWNER TRUSTEE, IT BEING UNDERSTOOD THAT WITHOUT WRITTEN
INSTRUCTIONS OF THE OWNER PARTICIPANT, THE OWNER TRUSTEE SHALL NOT APPROVE ANY
SUCH MATTER AS SATISFACTORY TO IT; (IV) RETAIN, LEASE OR OTHERWISE DISPOSE OF,
OR FROM TIME TO TIME TAKE SUCH OTHER ACTION WITH RESPECT TO, THE EQUIPMENT ON
SUCH TERMS AS SHALL BE DESIGNATED IN SUCH INSTRUCTIONS; AND (V) TAKE OR REFRAIN
FROM TAKING SUCH OTHER ACTION OR ACTIONS AS MAY BE SPECIFIED IN SUCH
INSTRUCTIONS.

 


SECTION 5.02           INDEMNIFICATION.  THE OWNER TRUSTEE SHALL NOT BE REQUIRED
TO TAKE ANY ACTION UNDER SECTION 5.01 HEREOF IF THE OWNER TRUSTEE SHALL
REASONABLY BELIEVE SUCH ACTION IS NOT ADEQUATELY INDEMNIFIED BY THE OWNER
PARTICIPANT UNDER SECTION 7.01 HEREOF, UNLESS THE OWNER PARTICIPANT AGREES TO
FURNISH SUCH ADDITIONAL INDEMNITY AS SHALL REASONABLY BE REQUIRED, IN MANNER AND
FORM REASONABLY SATISFACTORY TO THE OWNER TRUSTEE AND TO PAY THE REASONABLE
COMPENSATION OF THE OWNER TRUSTEE FOR THE SERVICES PERFORMED OR TO BE PERFORMED
BY IT PURSUANT TO SUCH DIRECTION AND ANY REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL OR AGENTS EMPLOYED BY THE OWNER TRUSTEE IN CONNECTION THEREWITH.  THE
OWNER TRUSTEE SHALL NOT BE REQUIRED TO TAKE ANY ACTION UNDER SECTION 5.01 HEREOF
IF THE OWNER TRUSTEE SHALL REASONABLY DETERMINE, OR SHALL HAVE BEEN ADVISED BY
COUNSEL, IN ITS REASONABLE OPINION, THAT SUCH ACTION IS CONTRARY TO THE TERMS OF
ANY DOCUMENT TO WHICH THE OWNER TRUSTEE MAY BE A PARTY OR TO APPLICABLE LAW.

 


SECTION 5.03           NO DUTIES EXCEPT AS SPECIFIED IN TRUST AGREEMENT OR
INSTRUCTIONS.  THE OWNER TRUSTEE SHALL NOT HAVE ANY DUTY OR OBLIGATION TO
MANAGE, CONTROL, USE, SELL, DISPOSE OF OR OTHERWISE DEAL WITH THE EQUIPMENT OR
ANY OTHER PART OF THE TRUST ESTATE, EXCEPT AS EXPRESSLY PROVIDED BY THE TERMS
HEREOF OR IN A WRITTEN INSTRUCTION FROM THE OWNER PARTICIPANT RECEIVED PURSUANT
TO THE TERMS OF SECTION 5.01, AND NO IMPLIED DUTIES OR OBLIGATIONS SHALL BE READ
INTO THIS TRUST AGREEMENT AGAINST THE OWNER TRUSTEE.  WFB AGREES THAT IT WILL,
IN ITS INDIVIDUAL CAPACITY AND AT ITS OWN COST OR EXPENSE (BUT WITHOUT ANY RIGHT
OF INDEMNITY IN RESPECT OF ANY SUCH COST OR EXPENSE UNDER SECTION 7.01 HEREOF),
PROMPTLY TAKE SUCH ACTION AS MAY BE NECESSARY TO DULY DISCHARGE AND SATISFY IN
FULL ALL LIENS ON ALL OR ANY PART OF THE TRUST ESTATE ATTRIBUTABLE TO IT IN ITS
INDIVIDUAL CAPACITY.

 

N-4

--------------------------------------------------------------------------------


 


SECTION 5.04           NO ACTION EXCEPT UNDER SPECIFIED DOCUMENTS OR
INSTRUCTION.  THE OWNER TRUSTEE AGREES THAT IT WILL NOT MANAGE, CONTROL, USE,
SELL, DISPOSE OF OR OTHERWISE DEAL WITH THE EQUIPMENT OR ANY OTHER PART OF THE
TRUST ESTATE EXCEPT (I) AS EXPRESSLY REQUIRED BY THE TERMS OF ANY DOCUMENT TO
WHICH THE OWNER TRUSTEE MAY BE A PARTY, (II) AS EXPRESSLY PROVIDED BY THE TERMS
HEREOF, OR (III) AS EXPRESSLY PROVIDED IN WRITTEN INSTRUCTIONS FROM THE OWNER
PARTICIPANT PURSUANT TO SECTION 5.01 HEREOF.

 


ARTICLE VI

 


THE OWNER TRUSTEE

 


SECTION 6.01           ACCEPTANCE OF TRUSTS AND DUTIES.  WFB ACCEPTS THE TRUSTS
HEREBY CREATED AND AGREES TO PERFORM THE SAME BUT ONLY UPON THE TERMS HEREOF
APPLICABLE TO IT.  THE OWNER TRUSTEE ALSO AGREES TO RECEIVE AND DISBURSE ALL
MONIES RECEIVED BY IT CONSTITUTING PART OF THE TRUST ESTATE UPON THE TERMS
HEREOF.  WFB SHALL NOT BE ANSWERABLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES,
EXCEPT (A) FOR ITS OWN WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, (B) ITS FAILURE
(IN ITS INDIVIDUAL CAPACITY) TO PERFORM ITS OBLIGATIONS UNDER THE LAST SENTENCE
OF SECTION 5.03 HEREOF, (C)FOR ITS OR THE OWNER TRUSTEE’S FAILURE TO USE
ORDINARY CARE TO DISBURSE FUNDS OR TO COMPLY WITH THE FIRST SENTENCE OF
SECTION 6.08 HEREOF AND (D) FOR LIABILITIES THAT MAY RESULT FROM THE INACCURACY
OF ANY REPRESENTATION OR WARRANTY OF IT IN ITS INDIVIDUAL CAPACITY (OR FROM THE
FAILURE BY IT IN ITS INDIVIDUAL CAPACITY TO PERFORM ANY COVENANT) IN
SECTION 6.03 HEREOF.

 


SECTION 6.02           ABSENCE OF CERTAIN DUTIES.  EXCEPT IN ACCORDANCE WITH
WRITTEN INSTRUCTIONS FURNISHED PURSUANT TO SECTION 5.01 HEREOF AND EXCEPT AS
PROVIDED IN, AND WITHOUT LIMITING THE GENERALITY OF, SECTIONS 3.01 AND 5.03
HEREOF AND THE LAST SENTENCE OF SECTION 9.01(B) HEREOF, NEITHER THE OWNER
TRUSTEE NOR WFB SHALL HAVE ANY DUTY (I) TO SEE TO ANY RECORDING OR FILING OF ANY
DOCUMENT OR OF ANY SUPPLEMENT TO ANY THEREOF OR TO SEE TO THE MAINTENANCE OF ANY
SUCH RECORDING OR FILING OR ANY OTHER FILING OF REPORTS WITH THE FEDERAL
AVIATION ADMINISTRATION OR OTHER GOVERNMENTAL AGENCIES, EXCEPT THAT WFB IN ITS
INDIVIDUAL CAPACITY AGREES TO COMPLY WITH THE FEDERAL AVIATION ADMINISTRATION
REPORTING REQUIREMENTS SET FORTH IN 14 C.F.R. § 47.45 AND 14 C.F.R. § 47.51, AND
THE OWNER TRUSTEE SHALL COMPLETE AND TIMELY SUBMIT (AND FURNISH THE OWNER
PARTICIPANT WITH A COPY OF) ANY AND ALL REPORTS RELATING TO THE EQUIPMENT WHICH
MAY FROM TIME TO TIME BE REQUIRED BY THE FEDERAL AVIATION ADMINISTRATION OR ANY
GOVERNMENT OR GOVERNMENTAL AUTHORITY HAVING JURISDICTION, (II) TO SEE TO ANY
INSURANCE ON THE EQUIPMENT OR TO EFFECT OR MAINTAIN ANY SUCH INSURANCE, OR
(III) TO SEE TO THE PAYMENT OR DISCHARGE OF ANY TAX, ASSESSMENT OR OTHER
GOVERNMENTAL CHARGE OR ANY LIEN OR ENCUMBRANCE OF ANY KIND OWING WITH RESPECT
TO, ASSESSED OR LEVIED AGAINST ANY PART OF THE TRUST ESTATE.  NOTWITHSTANDING
THE FOREGOING, THE OWNER TRUSTEE WILL FURNISH TO THE OWNER PARTICIPANT, PROMPTLY
UPON RECEIPT THEREOF, DUPLICATES OR COPIES OF ALL REPORTS, NOTICES, REQUESTS,
DEMANDS, TAX BILLS, INVOICES, CERTIFICATES AND FINANCIAL STATEMENTS RECEIVED
UNDER OR IN CONNECTION WITH THE TRUST ESTATE, EXCEPT TO THE EXTENT TO WHICH A
RESPONSIBLE OFFICER OF THE OWNER TRUSTEE REASONABLY BELIEVES (AND CONFIRMS BY
TELEPHONE CALL WITH THE OWNER PARTICIPANT) THAT DUPLICATES OR COPIES THEREOF
HAVE ALREADY BEEN FURNISHED TO THE OWNER PARTICIPANT BY SOME OTHER PERSON.

 


SECTION 6.03           NO REPRESENTATIONS OR WARRANTIES AS TO CERTAIN MATTERS. 
NEITHER THE OWNER TRUSTEE NOR WFB MAKES OR SHALL BE DEEMED TO HAVE MADE (A) ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE,

 

N-5

--------------------------------------------------------------------------------


 


AIRWORTHINESS, VALUE, CONDITION, DESIGN, OPERATION, MERCHANTABILITY OR FITNESS
FOR USE FOR A PARTICULAR PURPOSE OF THE EQUIPMENT OR ANY PART THEREOF, AS TO THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, OR ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE EQUIPMENT OR
ANY PART THEREOF WHATSOEVER, EXCEPT THAT WFB IN ITS INDIVIDUAL CAPACITY WARRANTS
THAT ON THE CLOSING DATE THE OWNER TRUSTEE SHALL HAVE RECEIVED WHATEVER TITLE
WAS CONVEYED TO IT BY                      AND THAT THE EQUIPMENT SHALL DURING
THE TERM OF THIS TRUST AGREEMENT BE FREE OF LIENS ATTRIBUTABLE TO WFB IN ITS
INDIVIDUAL CAPACITY, OR (B) ANY REPRESENTATION OR WARRANTY AS TO THE VALIDITY,
LEGALITY OR ENFORCEABILITY OF THIS TRUST AGREEMENT, OR ANY OTHER DOCUMENT OR
INSTRUMENT, OR AS TO THE CORRECTNESS OF ANY STATEMENT CONTAINED IN ANY THEREOF
EXCEPT TO THE EXTENT THAT ANY SUCH STATEMENT IS EXPRESSLY MADE HEREIN OR THEREIN
BY SUCH PARTY AS A REPRESENTATION BY THE OWNER TRUSTEE OR BY WFB IN ITS
INDIVIDUAL CAPACITY, AS THE CASE MAY BE, AND EXCEPT THAT WFB IN ITS INDIVIDUAL
CAPACITY HEREBY REPRESENTS AND WARRANTS THAT THIS TRUST AGREEMENT HAS BEEN, AND
(ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE OWNER PARTICIPANT OF
THIS TRUST AGREEMENT) THE OTHER LOAN DOCUMENTS TO BE ENTERED INTO BY THE OWNER
TRUSTEE HAVE BEEN DULY EXECUTED AND DELIVERED BY ONE OF ITS OFFICERS WHO IS DULY
AUTHORIZED TO EXECUTE AND DELIVER SUCH INSTRUMENTS ON BEHALF OF ITSELF OR THE
OWNER TRUSTEE, AS THE CASE MAY BE, AND THAT THE TRUST AGREEMENT, AND SUCH OTHER
LOAN DOCUMENTS CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF WFB OR THE
OWNER TRUSTEE, AS THE CASE MAY BE, ENFORCEABLE AGAINST WFB OR THE OWNER TRUSTEE,
AS THE CASE MAY BE, IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.

 


SECTION 6.04           NO SEGREGATION OF MONIES; INTEREST.  MONIES RECEIVED BY
THE OWNER TRUSTEE HEREUNDER NEED NOT BE SEGREGATED IN ANY MANNER EXCEPT TO THE
EXTENT PROVIDED BY LAW, AND SHALL BE INVESTED AS PROVIDED IN SECTION 4.02
HEREOF.

 

Section 6.05           Reliance Upon Certificates, Counsel and Agents.  The
Owner Trustee shall incur no liability to anyone in acting in good faith in
reliance upon and in accordance with any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper reasonably believed by it to be genuine and reasonably
believed by it to be signed by the proper party or parties.  Unless other
evidence in respect thereof is specifically prescribed herein, any request,
direction, order or demand of the Owner Participant mentioned herein shall be
sufficiently evidenced by written instruments signed by a person purporting to
be the Chairman of the Board, the President, any Vice President or any other
officer and in the name of the Owner Participant.  In the administration of
trusts hereunder, the Owner Trustee may execute any of the trusts or powers
hereof and perform its powers and duties hereunder directly or through agents or
attorneys and may, at the expense of the Trust Estate, consult with counsel,
accountants and other skilled persons to be selected and employed by it.  The
Owner Trustee shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice or opinion of any such counsel,
accountants or other skilled persons and the Owner Trustee shall not be liable
for the negligence of any such counsel, accountant or other skilled person
appointed by it with due care hereunder.

 


SECTION 6.06           NOT ACTING IN INDIVIDUAL CAPACITY.  IN ACTING HEREUNDER,
THE OWNER TRUSTEE ACTS SOLELY AS TRUSTEE AND NOT IN ITS INDIVIDUAL CAPACITY
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN; AND, EXCEPT AS MAY BE OTHERWISE
EXPRESSLY PROVIDED IN THIS TRUST AGREEMENT, ALL PERSONS HAVING ANY CLAIM AGAINST
THE OWNER TRUSTEE BY REASON OF THE TRANSACTIONS CONTEMPLATED

 

N-6

--------------------------------------------------------------------------------


 


HEREBY SHALL LOOK ONLY TO THE TRUST ESTATE FOR PAYMENT OR SATISFACTION THEREOF
EXCEPT TO THE EXTENT THE OWNER TRUSTEE SHALL EXPRESSLY AGREE OTHERWISE IN
WRITING.

 


SECTION 6.07           FEES:  COMPENSATION.  THE OWNER TRUSTEE SHALL BE ENTITLED
TO RECEIVE COMPENSATION ON THE TERMS HERETOFORE AGREED UPON BETWEEN OWNER
TRUSTEE AND OWNER PARTICIPANT, TOGETHER WITH REIMBURSEMENT WITHIN THIRTY (30)
DAYS OF ITS REQUEST FOR ALL REASONABLE EXPENSES INCURRED OR MADE BY IT IN
ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS TRUST AGREEMENT (INCLUDING THE
REASONABLE COMPENSATION AND THE EXPENSES OF ITS COUNSEL, ACCOUNTANTS OR OTHER
SKILLED PERSONS AND OF ALL OTHER PERSONS NOT REGULARLY IN ITS EMPLOY).  THE
OWNER PARTICIPANT SHALL BE REQUIRED TO PAY THE FEES OF THE OWNER TRUSTEE
COMPRISING THE COMPENSATION AND REIMBURSEMENT OF EXPENSES TO WHICH THE OWNER
TRUSTEE IS ENTITLED UNDER THIS SECTION 6.07, PROVIDED THAT THE OWNER TRUSTEE
SHALL HAVE A LIEN UPON THE TRUST ESTATE FOR ANY SUCH FEE NOT PAID BY THE OWNER
PARTICIPANT AS CONTEMPLATED BY THIS SECTION 6.07, AND SUCH LIEN SHALL ENTITLE
THE OWNER TRUSTEE TO PRIORITY AS TO PAYMENT THEREOF OVER PAYMENT TO ANY OTHER
PERSON UNDER THIS TRUST AGREEMENT.

 


SECTION 6.08           TAX RETURNS.  THE OWNER TRUSTEE SHALL BE RESPONSIBLE FOR
THE KEEPING OF ALL APPROPRIATE BOOKS AND RECORDS RELATING TO THE RECEIPT AND
DISBURSEMENT OF ALL MONIES UNDER THIS TRUST AGREEMENT OR ANY AGREEMENT
CONTEMPLATED HEREBY.  THE OWNER PARTICIPANT SHALL BE RESPONSIBLE FOR CAUSING TO
BE PREPARED AND FILED ALL INCOME TAX RETURNS REQUIRED TO BE FILED BY THE OWNER
PARTICIPANT.  THE OWNER TRUSTEE SHALL BE RESPONSIBLE FOR CAUSING TO BE PREPARED,
AT THE REQUEST AND EXPENSE OF THE OWNER PARTICIPANT, ALL INCOME TAX RETURNS
REQUIRED TO BE FILED WITH RESPECT TO THE TRUST CREATED HEREBY AND SHALL EXECUTE
AND FILE SUCH RETURNS.  OWNER PARTICIPANT, UPON REQUEST, WILL FURNISH THE OWNER
TRUSTEE WITH ALL SUCH INFORMATION AS MAY BE REASONABLY REQUIRED FROM THE OWNER
PARTICIPANT IN CONNECTION WITH THE PREPARATION OF SUCH INCOME TAX RETURNS.

 


ARTICLE VII

 


INDEMNIFICATION OF WFB BY OWNER PARTICIPANT

 


SECTION 7.01           OWNER PARTICIPANT TO INDEMNIFY WFB.  THE OWNER
PARTICIPANT HEREBY AGREES TO ASSUME LIABILITY FOR, AND HEREBY INDEMNIFIES,
PROTECTS, SAVES AND KEEPS HARMLESS WFB IN ITS INDIVIDUAL CAPACITY AND ITS
SUCCESSORS, ASSIGNS, LEGAL REPRESENTATIVES, AGENTS AND SERVANTS, FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, TAXES
(EXCLUDING ANY TAXES PAYABLE BY WFB IN ITS INDIVIDUAL CAPACITY ON OR MEASURED BY
ANY COMPENSATION RECEIVED BY WFB IN ITS INDIVIDUAL CAPACITY FOR ITS SERVICES
HEREUNDER), CLAIMS, ACTIONS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE LEGAL FEES AND EXPENSES, AND INCLUDING WITHOUT
LIMITATION ANY LIABILITY OF AN OWNER, ANY STRICT LIABILITY AND ANY LIABILITY
WITHOUT FAULT) OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST WFB IN ITS INDIVIDUAL CAPACITY IN ANY WAY
RELATING TO OR ARISING OUT OF THIS TRUST AGREEMENT OR IN ANY WAY RELATING TO OR
ARISING OUT OF THE MANUFACTURE, PURCHASE, ACCEPTANCE, NONACCEPTANCE, REJECTION,
OWNERSHIP, DELIVERY, LEASE, POSSESSION, USE, OPERATION, CONDITION, SALE, RETURN
OR OTHER DISPOSITION OF THE EQUIPMENT OR ANY PART THEREOF (INCLUDING, WITHOUT
LIMITATION, LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND ANY CLAIM
FOR PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT), OR IN ANY WAY RELATING TO OR
ARISING OUT OF THE ADMINISTRATION OF THE TRUST ESTATE OR THE ACTION OR INACTION
OF THE OWNER TRUSTEE OR WFB IN ITS

 

N-7

--------------------------------------------------------------------------------


 


INDIVIDUAL CAPACITY HEREUNDER, EXCEPT (A) IN THE CASE OF WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE ON THE PART OF THE OWNER TRUSTEE OR WFB IN ITS INDIVIDUAL
CAPACITY IN THE PERFORMANCE OR NONPERFORMANCE OF ITS DUTIES HEREUNDER OR UNDER
ANY OTHER DOCUMENT TO WHICH THE OWNER TRUSTEE MAY BE A PARTY OR (B) THOSE
RESULTING FROM THE INACCURACY OF ANY REPRESENTATION OR WARRANTY OF WFB IN ITS
INDIVIDUAL CAPACITY (OR FROM THE FAILURE OF WFB IN ITS INDIVIDUAL CAPACITY TO
PERFORM ANY OF ITS COVENANTS) IN SECTION 6.03 HEREOF OR IN ANY OTHER DOCUMENT TO
WHICH THE OWNER TRUSTEE MAY BE A PARTY OR (C) AS MAY RESULT FROM A BREACH BY WFB
IN ITS INDIVIDUAL CAPACITY OF ITS COVENANT IN THE LAST SENTENCE OF SECTION 5.03
HEREOF OR (D) IN THE CASE OF THE FAILURE TO USE ORDINARY CARE ON THE PART OF THE
OWNER TRUSTEE OR WFB IN ITS INDIVIDUAL CAPACITY IN THE DISBURSEMENT OF FUNDS OR
IN COMPLIANCE WITH THE PROVISIONS OF THE FIRST SENTENCE OF SECTION 6.08 HEREOF. 
THE INDEMNITIES CONTAINED IN THIS SECTION 7.01 EXTEND TO WFB ONLY IN ITS
INDIVIDUAL CAPACITY AND SHALL NOT BE CONSTRUED AS INDEMNITIES OF THE TRUST
ESTATE (EXCEPT TO THE EXTENT, IF ANY, THAT WFB IN ITS INDIVIDUAL CAPACITY HAS
BEEN REIMBURSED BY THE TRUST ESTATE FOR AMOUNTS COVERED BY THE INDEMNITIES
CONTAINED IN THIS; SECTION 7.01).  THE INDEMNITIES CONTAINED IN THIS
SECTION 7.01 SHALL SURVIVE THE TERMINATION OF THIS TRUST AGREEMENT.

 


ARTICLE VIII

 


TRANSFER OF THE OWNER PARTICIPANT’S INTEREST

 


SECTION 8.01           TRANSFER OF INTERESTS.  IF THERE IS MORE THAN ONE OWNER
PARTICIPANT, NO ASSIGNMENT, CONVEYANCE OR OTHER TRANSFER BY AN OWNER PARTICIPANT
OF ANY OF ITS RIGHT, TITLE OR INTEREST IN AND TO THIS TRUST AGREEMENT OR THE
TRUST ESTATE SHALL BE VALID UNLESS EACH OTHER OWNER PARTICIPANT’S PRIOR WRITTEN
CONSENT (WHICH CONSENT MAY BE WITHHELD IN THE SOLE DISCRETION OF SUCH OTHER
OWNER PARTICIPANTS) IS GIVEN TO SUCH ASSIGNMENT, CONVEYANCE OR OTHER TRANSFER.

 


SECTION 8.02           ACTIONS OF THE OWNER PARTICIPANTS.  IF AT ANY TIME PRIOR
TO THE TERMINATION OF THIS TRUST AGREEMENT THERE IS MORE THAN ONE OWNER
PARTICIPANT, THEN, SUBJECT TO SECTION 11.05 HEREOF, DURING SUCH TIME, IF ANY
ACTION IS REQUIRED TO BE TAKEN BY ALL OWNER PARTICIPANTS AND WHENEVER ANY
DIRECTION, AUTHORIZATION, APPROVAL, CONSENT, INSTRUCTION, OR OTHER ACTION IS
PERMITTED TO BE GIVEN OR TAKEN BY THE OWNER PARTICIPANT, SUCH DIRECTION,
AUTHORIZATION, APPROVAL, CONSENT, INSTRUCTION, OR OTHER ACTION SHALL BE GIVEN OR
TAKEN ONLY UPON UNANIMOUS AGREEMENT OF ALL OWNER PARTICIPANTS; PROVIDED,
HOWEVER, THAT THE TERMINATION OF THIS TRUST AGREEMENT PURSUANT TO SECTION 11.01
HEREOF MAY BE EFFECTED UPON THE ELECTION OF ANY OWNER PARTICIPANT.

 


ARTICLE IX


SUCCESSOR OWNER TRUSTEES; CO-TRUSTEES

 


SECTION 9.01           RESIGNATION OF OWNER TRUSTEE; APPOINTMENT OF SUCCESSOR.

 


(A)                RESIGNATION OR REMOVAL.  THE OWNER TRUSTEE OR ANY SUCCESSOR
OWNER TRUSTEE MAY RESIGN AT ANY TIME WITHOUT CAUSE BY GIVING AT LEAST 60 DAYS’
PRIOR WRITTEN NOTICE TO THE OWNER PARTICIPANT, SUCH RESIGNATION TO BE EFFECTIVE
UPON THE ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR OWNER TRUSTEE UNDER
SECTION 9.01(B) HEREOF.  IN ADDITION, THE OWNER PARTICIPANT MAY AT ANY TIME
REMOVE THE OWNER TRUSTEE WITH OR WITHOUT CAUSE BY A NOTICE IN WRITING DELIVERED
TO THE OWNER TRUSTEE, SUCH REMOVAL TO BE EFFECTIVE UPON THE ACCEPTANCE OF
APPOINTMENT BY THE SUCCESSOR OWNER TRUSTEE UNDER SECTION 9.01(B) HEREOF.  IN THE
CASE OF THE RESIGNATION OR

 

N-8

--------------------------------------------------------------------------------


 


REMOVAL OF THE OWNER TRUSTEE, THE OWNER PARTICIPANT MAY APPOINT A SUCCESSOR
OWNER TRUSTEE BY AN INSTRUMENT SIGNED BY THE OWNER PARTICIPANT.  IF A SUCCESSOR
OWNER TRUSTEE SHALL NOT HAVE BEEN APPOINTED WITHIN 30 DAYS AFTER SUCH NOTICE OF
RESIGNATION OR REMOVAL, THE OWNER TRUSTEE MAY APPLY TO ANY COURT OF COMPETENT
JURISDICTION TO APPOINT A SUCCESSOR OWNER TRUSTEE TO ACT UNTIL SUCH TIME, IF
ANY, AS A SUCCESSOR SHALL HAVE BEEN APPOINTED AS ABOVE PROVIDED.  ANY SUCCESSOR
OWNER TRUSTEE SO APPOINTED BY SUCH COURT SHALL IMMEDIATELY AND WITHOUT FURTHER
ACT BE SUPERSEDED BY ANY SUCCESSOR OWNER TRUSTEE APPOINTED AS ABOVE PROVIDED.

 


(B)           EXECUTION AND DELIVERY OF DOCUMENTS, ETC.  ANY SUCCESSOR OWNER
TRUSTEE, HOWEVER APPOINTED, SHALL EXECUTE AND DELIVER TO THE PREDECESSOR OWNER
TRUSTEE AN INSTRUMENT ACCEPTING SUCH APPOINTMENT, AND THEREUPON SUCH SUCCESSOR
OWNER TRUSTEE, WITHOUT FURTHER ACT, SHALL BECOME VESTED WITH ALL THE ESTATES,
PROPERTIES, RIGHTS, POWERS, DUTIES AND TRUSTS OF THE PREDECESSOR OWNER TRUSTEE
IN THE TRUSTS HEREUNDER WITH LIKE EFFECT AS IF ORIGINALLY NAMED THE OWNER
TRUSTEE HEREIN; BUT NEVERTHELESS, UPON THE WRITTEN REQUEST OF SUCH SUCCESSOR
OWNER TRUSTEE, SUCH PREDECESSOR OWNER TRUSTEE SHALL EXECUTE AND DELIVER AN
INSTRUMENT TRANSFERRING TO SUCH SUCCESSOR OWNER TRUSTEE, UPON THE TRUSTS HEREIN
EXPRESSED, ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS AND TRUSTS OF SUCH
PREDECESSOR OWNER TRUSTEE, AND SUCH PREDECESSOR OWNER TRUSTEE SHALL DULY ASSIGN,
TRANSFER, DELIVER AND PAY OVER TO SUCH SUCCESSOR OWNER TRUSTEE ALL MONIES OR
OTHER PROPERTY THEN HELD BY SUCH PREDECESSOR OWNER TRUSTEE UPON THE TRUSTS
HEREIN EXPRESSED.  UPON THE APPOINTMENT OF ANY SUCCESSOR OWNER TRUSTEE
HEREUNDER, THE PREDECESSOR OWNER TRUSTEE WILL EXECUTE SUCH DOCUMENTS AS ARE
PROVIDED TO IT BY SUCH SUCCESSOR OWNER TRUSTEE AND WILL TAKE SUCH FURTHER
ACTIONS AS ARE REQUESTED OF IT BY SUCH SUCCESSOR OWNER TRUSTEE AS ARE REASONABLY
REQUESTED.

 


(C)           QUALIFICATIONS.  ANY SUCCESSOR OWNER TRUSTEE, HOWEVER APPOINTED,
SHALL BE A “CITIZEN OF THE UNITED STATES” WITHIN THE MEANING OF 49 U.S.C. §
40102(A)(15) AND SHALL ALSO BE A BANK OR TRUST COMPANY ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE THEREOF HAVING A COMBINED CAPITAL AND SURPLUS
OF AT LEAST $50,000,000, IF THERE BE SUCH AN INSTITUTION WILLING, ABLE AND
LEGALLY QUALIFIED TO PERFORM THE DUTIES OF THE OWNER TRUSTEE HEREUNDER UPON
REASONABLE OR CUSTOMARY TERMS.  NO SUCH SUCCESSOR TRUSTEE SHALL CHARGE FEES FOR
ITS SERVICES AS AN OWNER TRUSTEE IN EXCESS OF THE THEN PREVAILING MARKET RATES
FOR SUCH SERVICES.

 


(D)           MERGER, ETC.  ANY CORPORATION INTO WHICH WFB MAY BE MERGED OR
CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY CORPORATION RESULTING
FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH WFB SHALL BE A PARTY, OR
ANY CORPORATION TO WHICH SUBSTANTIALLY ALL THE CORPORATE TRUST BUSINESS OF WFB
MAY BE TRANSFERRED, SHALL, SUBJECT TO THE TERMS OF SECTION 9.01(C) HEREOF, BE
THE OWNER TRUSTEE HEREUNDER WITHOUT FURTHER ACT.

 


SECTION 9.02           CO-TRUSTEES AND SEPARATE TRUSTEES.  IF AT ANY TIME IT
SHALL BE NECESSARY OR PRUDENT IN ORDER TO CONFORM TO ANY LAW OF ANY JURISDICTION
IN WHICH ALL OR ANY PART OF THE TRUST ESTATE IS LOCATED, OR THE OWNER TRUSTEE
BEING ADVISED BY COUNSEL SHALL DETERMINE THAT IT IS SO NECESSARY OR PRUDENT IN
THE INTEREST OF THE OWNER PARTICIPANT OR THE OWNER TRUSTEE, OR THE OWNER TRUSTEE
SHALL HAVE BEEN DIRECTED TO DO SO BY THE OWNER PARTICIPANT, THE OWNER TRUSTEE
AND THE OWNER PARTICIPANT SHALL EXECUTE AND DELIVER AN AGREEMENT SUPPLEMENTAL
HERETO AND ALL OTHER INSTRUMENTS AND AGREEMENTS NECESSARY OR PROPER TO
CONSTITUTE ANOTHER BANK OR TRUST COMPANY OR ONE OR MORE PERSONS (ANY AND ALL OF
WHICH SHALL BE A “CITIZEN OF THE UNITED STATES” AS DEFINED IN 49 U.S.C. §
40102(A)(15)) APPROVED BY THE OWNER TRUSTEE AND THE OWNER PARTICIPANT, EITHER TO

 

N-9

--------------------------------------------------------------------------------


 


ACT AS CO-TRUSTEE, JOINTLY WITH THE OWNER TRUSTEE, OR TO ACT AS SEPARATE TRUSTEE
HEREUNDER (ANY SUCH CO-TRUSTEE OR SEPARATE TRUSTEE BEING HEREIN SOMETIMES
REFERRED TO AS AN “ADDITIONAL TRUSTEE”).  IN THE EVENT THE OWNER PARTICIPANT
SHALL NOT HAVE JOINED IN THE EXECUTION OF SUCH AGREEMENTS SUPPLEMENTAL HERETO
WITHIN TEN DAYS AFTER THE RECEIPT OF A WRITTEN REQUEST FROM THE OWNER TRUSTEE SO
TO DO, OR IN CASE AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE OWNER
TRUSTEE MAY ACT UNDER THE FOREGOING PROVISIONS OF THIS SECTION 9.02 WITHOUT THE
CONCURRENCE OF THE OWNER PARTICIPANT; AND THE OWNER PARTICIPANT HEREBY APPOINTS
THE OWNER TRUSTEE ITS AGENT AND ATTORNEY-IN-FACT TO ACT FOR IT UNDER THE
FOREGOING PROVISIONS OF THIS SECTION 9.02 IN EITHER OF SUCH CONTINGENCIES.

 

Every additional trustee hereunder shall, to the extent permitted by law, be
appointed and act, and the Owner Trustee and its successors shall act, subject
to the following provisions and conditions:

 


(A)                ALL POWERS, DUTIES, OBLIGATIONS AND RIGHTS CONFERRED UPON THE
OWNER TRUSTEE IN RESPECT OF THE CUSTODY, CONTROL AND MANAGEMENT OF MONIES, THE
EQUIPMENT OR DOCUMENTS AUTHORIZED TO BE DELIVERED HEREUNDER SHALL BE EXERCISED
SOLELY BY THE OWNER TRUSTEE;

 


(B)           ALL OTHER RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR
IMPOSED UPON THE OWNER TRUSTEE SHALL BE CONFERRED OR IMPOSED UPON AND EXERCISED
OR PERFORMED BY THE OWNER TRUSTEE AND SUCH ADDITIONAL TRUSTEE JOINTLY, EXCEPT TO
THE EXTENT THAT UNDER ANY LAW OF ANY JURISDICTION IN WHICH ANY PARTICULAR ACT OR
ACTS ARE TO BE PERFORMED (INCLUDING THE HOLDING OF TITLE TO THE TRUST ESTATE)
THE OWNER TRUSTEE SHALL BE INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR
ACTS, IN WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND OBLIGATIONS SHALL BE
EXERCISED AND PERFORMED BY SUCH ADDITIONAL TRUSTEE;

 


(C)           NO POWER GIVEN TO ANY SUCH ADDITIONAL TRUSTEE SHALL BE EXERCISED
HEREUNDER BY SUCH ADDITIONAL TRUSTEE, EXCEPT JOINTLY WITH, OR WITH THE CONSENT
IN WRITING OF, THE OWNER TRUSTEE;

 


(D)           NO TRUSTEE HEREUNDER SHALL BE PERSONALLY LIABLE BY REASON OF ANY
ACTION OR OMISSION OF ANY OTHER TRUSTEE HEREUNDER; AND

 


(E)           THE OWNER TRUSTEE AND OWNER PARTICIPANT MAY REMOVE ANY SUCH
ADDITIONAL TRUSTEE, AT ANY TIME, BY AN INSTRUMENT IN WRITING SIGNED BY BOTH
PARTIES; PROVIDED, IN THE EVENT THAT THE OWNER PARTICIPANT SHALL NOT HAVE JOINED
IN THE EXECUTION OF ANY SUCH INSTRUMENT WITHIN TEN DAYS AFTER THE RECEIPT OF A
WRITTEN REQUEST FROM THE OWNER TRUSTEE SO TO DO, THE OWNER TRUSTEE SHALL HAVE
THE POWER TO REMOVE ANY SUCH ADDITIONAL TRUSTEE WITHOUT THE CONCURRENCE OF THE
OWNER PARTICIPANT, AND THE OWNER PARTICIPANT HEREBY APPOINTS THE OWNER TRUSTEE
ITS AGENT AND ATTORNEY-IN-FACT IN CONNECTION THEREWITH.

 


ARTICLE X

 


SUPPLEMENTS AND AMENDMENTS TO TRUST AGREEMENT
AND OTHER DOCUMENTS

 


SECTION 10.01         SUPPLEMENTS AND AMENDMENTS.  THIS TRUST AGREEMENT MAY NOT
BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY AN INSTRUMENT IN
WRITING SIGNED BY THE

 

N-10

--------------------------------------------------------------------------------


 


OWNER TRUSTEE AND THE OWNER PARTICIPANT.  SUBJECT TO SECTION 10.02 HEREOF, THE
OWNER TRUSTEE WILL EXECUTE ANY AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION OF
THIS TRUST AGREEMENT OR OF ANY OTHER DOCUMENT TO WHICH THE OWNER TRUSTEE MAY BE
A PARTY WHICH IT IS REQUESTED TO EXECUTE BY THE OWNER PARTICIPANT.

 


SECTION 10.02         DISCRETION AS TO EXECUTION OF DOCUMENTS.  PRIOR TO
EXECUTING ANY DOCUMENT REQUIRED TO BE EXECUTED BY IT PURSUANT TO THE TERMS OF
SECTION 10.01 HEREOF, THE OWNER TRUSTEE SHALL BE ENTITLED TO RECEIVE AN OPINION
OF ITS COUNSEL TO THE EFFECT THAT THE EXECUTION OF SUCH DOCUMENT IS AUTHORIZED
HEREUNDER.  IF IN THE OPINION OF THE OWNER TRUSTEE ANY SUCH DOCUMENT ADVERSELY
AFFECTS ANY RIGHT, DUTY, IMMUNITY OR INDEMNITY IN FAVOR OF THE OWNER TRUSTEE
HEREUNDER OR UNDER ANY OTHER DOCUMENT TO WHICH THE OWNER TRUSTEE IS A PARTY, THE
OWNER TRUSTEE MAY IN ITS DISCRETION DECLINE TO EXECUTE SUCH DOCUMENT.

 


SECTION 10.03         ABSENCE OF REQUIREMENTS AS TO FORM.  IT SHALL NOT BE
NECESSARY FOR ANY WRITTEN REQUEST FURNISHED PURSUANT TO SECTION 10.01 HEREOF TO
SPECIFY THE PARTICULAR FORM OF THE PROPOSED DOCUMENTS TO BE EXECUTED PURSUANT TO
SUCH SECTION, BUT IT SHALL BE SUFFICIENT IF SUCH REQUEST SHALL INDICATE THE
SUBSTANCE THEREOF.

 


SECTION 10.04         DISTRIBUTION OF DOCUMENTS.  PROMPTLY AFTER THE EXECUTION
BY THE OWNER TRUSTEE OF ANY DOCUMENT ENTERED INTO PURSUANT TO SECTION 10.01
HEREOF, THE OWNER TRUSTEE SHALL MAIL, BY CERTIFIED MAIL, POSTAGE PREPAID, A
CONFORMED COPY THEREOF TO THE OWNER PARTICIPANT, BUT THE FAILURE OF THE OWNER
TRUSTEE TO MAIL SUCH CONFORMED COPY SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF
SUCH DOCUMENT.

 


ARTICLE XI

 


MISCELLANEOUS

 


SECTION 11.01         TERMINATION OF TRUST AGREEMENT.  THIS TRUST AGREEMENT AND
THE TRUSTS CREATED HEREBY SHALL BE OF NO FURTHER FORCE OR EFFECT UPON THE
EARLIER OF (A) THE SALE OR OTHER FINAL DISPOSITION BY THE OWNER TRUSTEE OF ALL
PROPERTY CONSTITUTING PART OF THE TRUST ESTATE AND THE FINAL DISTRIBUTION BY THE
OWNER TRUSTEE OF ALL MONIES OR OTHER PROPERTY OR PROCEEDS CONSTITUTING PART OF
THE TRUST ESTATE IN ACCORDANCE WITH ARTICLE IV HEREOF OR (B) TWENTY-ONE YEARS
LESS ONE DAY AFTER THE DEATH OF THE LAST SURVIVOR OF ALL OF THE DESCENDANTS OF
THE GRANDPARENTS OF DAVID C. ROCKEFELLER LIVING ON THE DATE OF THE EARLIEST
EXECUTION OF THIS TRUST AGREEMENT BY ANY PARTY HERETO, BUT IF THIS TRUST
AGREEMENT AND THE TRUSTS CREATED HEREBY SHALL BE OR BECOME AUTHORIZED UNDER
APPLICABLE LAW TO BE VALID FOR A PERIOD COMMENCING ON THE 21ST ANNIVERSARY OF
THE DEATH OF SUCH LAST SURVIVOR (OR, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF LEGISLATION SHALL BECOME EFFECTIVE PROVIDING FOR THE VALIDITY OF
THIS TRUST AGREEMENT AND THE TRUSTS CREATED HEREBY FOR A PERIOD IN GROSS
EXCEEDING THE PERIOD FOR WHICH THIS TRUST AGREEMENT AND THE TRUSTS CREATED
HEREBY ARE HEREINABOVE STATED TO EXTEND AND BE VALID), THEN THIS TRUST AGREEMENT
AND THE TRUSTS CREATED HEREBY SHALL NOT TERMINATE UNDER THIS SUBSECTION (B) BUT
SHALL EXTEND TO AND CONTINUE IN EFFECT, BUT ONLY IF SUCH NON-TERMINATION AND
EXTENSION SHALL THEN BE VALID UNDER APPLICABLE LAW, UNTIL THE DAY PRECEDING SUCH
DATE AS THE SAME SHALL, UNDER APPLICABLE LAW, CEASE TO BE VALID; OTHERWISE THIS
TRUST AGREEMENT AND THE TRUSTS CREATED HEREBY SHALL CONTINUE IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THE TERM HEREOF.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS SECTION 11.01., THIS TRUST AGREEMENT AND THE TRUSTS CREATED HEREBY MAY NOT
BE REVOKED BY THE OWNER PARTICIPANT.

 

N-11

--------------------------------------------------------------------------------


 


SECTION 11.02         OWNER PARTICIPANT HAS NO LEGAL TITLE IN TRUST ESTATE.  NO
OWNER PARTICIPANT SHALL HAVE LEGAL TITLE TO ANY PART OF THE TRUST ESTATE.  NO
TRANSFER, BY OPERATION OF LAW OR OTHERWISE, OF ANY RIGHT, TITLE AND INTEREST OF
THE OWNER PARTICIPANT IN AND TO THE TRUST ESTATE HEREUNDER SHALL OPERATE TO
TERMINATE THIS TRUST AGREEMENT OR THE TRUSTS HEREUNDER OR ENTITLE ANY SUCCESSORS
OR TRANSFEREES OF THE OWNER PARTICIPANT TO AN ACCOUNTING OR TO THE TRANSFER OF
LEGAL TITLE TO ANY PART OF THE TRUST ESTATE.

 


SECTION 11.03         ASSIGNMENT, SALE, ETC. OF EQUIPMENT.  ANY ASSIGNMENT,
SALE, TRANSFER OR OTHER CONVEYANCE OF THE EQUIPMENT OR ANY PART THEREOF BY THE
OWNER TRUSTEE MADE PURSUANT TO THE TERMS HEREOF SHALL BIND THE OWNER PARTICIPANT
AND SHALL BE EFFECTIVE TO TRANSFER OR CONVEY ALL RIGHT, TITLE AND INTEREST OF
THE OWNER TRUSTEE AND THE OWNER PARTICIPANT IN AND TO THE EQUIPMENT SO ASSIGNED,
SOLD, TRANSFERRED OR CONVEYED.  NO PURCHASER OR OTHER GRANTEE SHALL BE REQUIRED
TO INQUIRE AS TO THE AUTHORIZATION, NECESSITY, EXPEDIENCY OR REGULARITY OF SUCH
ASSIGNMENT, SALE, TRANSFER OR CONVEYANCE OR AS TO THE APPLICATION OF ANY SALE OR
OTHER PROCEEDS WITH RESPECT THERETO BY THE OWNER TRUSTEE.

 


SECTION 11.04         TRUST AGREEMENT FOR BENEFIT OF CERTAIN PARTIES ONLY. 
EXCEPT FOR THE TERMS OF ARTICLE VIII HEREOF AND EXCEPT AS OTHERWISE PROVIDED IN
ARTICLE IX AND SECTIONS 6.07, 10.01 AND 11.01 HEREOF, NOTHING HEREIN, WHETHER
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE OWNER
TRUSTEE AND THE OWNER PARTICIPANT ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR IN RESPECT OF THIS TRUST AGREEMENT; BUT THIS TRUST AGREEMENT SHALL BE
HELD TO BE FOR THE SOLE AND EXCLUSIVE BENEFIT OF THE OWNER TRUSTEE AND THE OWNER
PARTICIPANT.

 


SECTION 11.05         NOTICES.  ALL NOTICES, DEMANDS, INSTRUCTIONS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN TO OR MADE UPON ANY PARTY
HERETO SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY FACSIMILE, OR BY PREPAID
COURIER SERVICE, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES OF THIS AGREEMENT
ON THE DAY THAT SUCH WRITING IS DELIVERED OR, IF SENT BY REGISTERED OR CERTIFIED
MAIL, THREE BUSINESS DAYS AFTER BEING DEPOSITED IN THE MAILS ADDRESSED TO THE
INTENDED RECIPIENT THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 11.05.  UNLESS OTHERWISE SPECIFIED IN A NOTICE SENT OR DELIVERED IN
ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 11.05., NOTICES,
DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING SHALL BE GIVEN TO OR
MADE UPON THE RESPECTIVE PARTIES HERETO AT THEIR RESPECTIVE ADDRESSES (OR TO
THEIR RESPECTIVE FACSIMILE NUMBERS) AS FOLLOWS:  (A) IF TO OWNER TRUSTEE, TO: 
WELLS FARGO BANK NORTHWEST, N.A., 79 SOUTH MAIN STREET, SALT LAKE CITY, UTAH
84111, TELECOPIER:  (801) 246-5053, ATTENTION:  MR. VAL T. ORTON, (B) IF TO THE
ORIGINAL OWNER PARTICIPANT TO:  WILLIS LEASE FINANCE CORPORATION, 773 SAN MARIN
DRIVE, SUITE 2225, NOVATO, CA 94998, TELECOPIER:  (415) 408-4702, ATTENTION: 
GENERAL COUNSEL OR (C) IF TO A SUBSEQUENT OWNER PARTICIPANT, ADDRESSED TO SUCH
SUBSEQUENT OWNER PARTICIPANT AT SUCH ADDRESS AS SUCH SUBSEQUENT OWNER
PARTICIPANT SHALL HAVE FURNISHED BY NOTICE TO THE PARTIES HERETO.

 


SECTION 11.06         SEVERABILITY.  SUBJECT TO SECTIONS 11.06 AND 11.12 HEREOF,
ANY PROVISION HEREOF WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION
OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND
ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 

N-12

--------------------------------------------------------------------------------


 


SECTION 11.07         WAIVERS, ETC.  NO TERM OR PROVISION HEREOF MAYBE CHANGED,
WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY AN INSTRUMENT IN WRITING
ENTERED INTO IN COMPLIANCE WITH THE TERMS OF ARTICLE X HEREOF; AND ANY WAIVER OF
THE TERMS HEREOF SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE GIVEN.

 


SECTION 11.08         COUNTERPARTS.  THIS TRUST AGREEMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 


SECTION 11.09         BINDING EFFECT, ETC.  ALL COVENANTS AND AGREEMENTS
CONTAINED HEREIN SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE OWNER
TRUSTEE AND ITS SUCCESSORS AND ASSIGNS, AND THE OWNER PARTICIPANT, ITS
SUCCESSORS AND, TO THE EXTENT PERMITTED BY ARTICLE VIII HEREOF, ITS ASSIGNS. 
ANY REQUEST, NOTICE, DIRECTION, CONSENT, WAIVER OR OTHER INSTRUMENT OR ACTION BY
AN OWNER PARTICIPANT SHALL BIND ITS SUCCESSORS AND ASSIGNS.

 


SECTION 11.10         HEADINGS; REFERENCES.  THE HEADINGS OF THE VARIOUS
ARTICLES AND SECTIONS HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
DEFINE OR LIMIT ANY OF THE TERMS OR PROVISIONS HEREOF.

 


SECTION 11.11         GOVERNING LAW.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS MORTGAGE AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

[Remainder of page intentionally left blank; signatures on following pages]

 

N-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name :

 

Title:

 

 

 

 

 

WELLS FARGO BANK NORTHWEST, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

N-S-1

--------------------------------------------------------------------------------


 

Exhibit O

 

Form of Placard

 

Placard to be used for Engines owned by Owner Trustee:

 

THIS ENGINE IS OWNED BY AND LEASED FROM WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, AS OWNER TRUSTEE, AND IS SUBJECT TO A FIRST PRIORITY SECURITY
INTEREST IN FAVOR OF ONE OR MORE FINANCIAL INSTITUTIONS.

 

C/O Willis Lease Finance Corporation, as Servicer
773 San Marin Drive, Suite 2215
Novato, CA 94998
415-408-4700

 

Placard to be used for Engines owned by Borrower:

 

THIS ENGINE IS OWNED BY WILLIS LEASE FINANCE CORPORATION, OR AN AFFILIATE, AND
IS SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF ONE OR MORE
FINANCIAL INSTITUTIONS.

 

Willis Lease Finance Corporation
773 San Marin Drive, Suite 2215
Novato, CA 94998
415-408-4700

 

O-1

--------------------------------------------------------------------------------


 

Schedule 1.1b

 

Borrowing Base Geographic Limitations

 

(i)                                               United States and
Canada                                                                                    
***%

 

(ii)                                            Western Europe (Austria,
Belgium, Denmark, Finland, France, Germany, Greece, Iceland, Ireland, Italy,
Malta, Norway, Portugal, Slovenia, Spain, Sweden, Switzerland, The Netherlands
or the United Kingdom) ***%

 

(iii)                                         Asia/Pacific (Australia, Fiji,
Hong Kong, India, Japan, New Zealand, Singapore, Taiwan, China, Indonesia, South
Korea, Malaysia, Philippines, Thailand, or Vietnam)***%

 

(iv)                                        Central and South America
(Argentina, Aruba, Belize, Bolivia, Chile, Colombia, Costa Rica, Ecuador, El
Salvador, Guatemala, Honduras, Jamaica, Nicaragua, Panama, Peru, or
Venezuela)***%

 

(v)                                           Africa/Middle East/Eastern Europe
(Bahrain, Croatia, Hungary, Israel, Kuwait, Qatar, South Africa, Pakistan,
Poland, Turkey, Yemen or United Arab Emirates)***%

 

(vi)                                       
Brazil                                                                                                                                                                                                 
***%

 

(vii)                                    
China                                                                                                                                                                                               
***%

 

(viii)                                 
Mexico                                                                                                                                                                                       
***%

 

(ix)                                         
India                                                                                                                                                                                                   
***%

 

(x)                                             South
Korea                                                                                                                                                           
***%

 

(xi)                                          Any individual country outside of
North America and Western Europe, excluding Australia, New Zealand, and
Singapore (each an “Emerging Country”) ***%

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1c

 

Eligible Equipment

 

 

 

Model

 

Serial No.

1

 

APU

 

***

2

 

RB211-535E4

 

***

3

 

PW118

 

***

4

 

PW121

 

***

5

 

PW121

 

***

6

 

PW121

 

***

7

 

PW124

 

***

8

 

PW121

 

***

9

 

PW121

 

***

10

 

PW123

 

***

11

 

PW123

 

***

12

 

PW124B

 

***

13

 

PW124

 

***

14

 

PW124

 

***

15

 

PW125

 

***

16

 

CF34-8C5

 

***

17

 

CF34-8C5

 

***

18

 

CF6-50C2

 

***

19

 

CFM56-5B

 

***

20

 

CFM56-5B4/P

 

***

21

 

CF6-80C2B4

 

***

22

 

CF6-80C2B4

 

***

23

 

CFM56-5B

 

***

24

 

CF6-80C2B7F

 

***

25

 

CF6-80C2B4F

 

***

26

 

CF6-80C2B7F

 

***

27

 

JT8D-219

 

***

28

 

PW2037

 

***

29

 

CFM56-3C1

 

***

30

 

CFM56-3C1

 

***

31

 

CFM56-3C1

 

***

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission

 

1

--------------------------------------------------------------------------------


 

32

 

CFM56-3C1

 

***

33

 

PW4168

 

***

34

 

CFM56-5C4

 

***

35

 

CFM56-5B4

 

***

36

 

CFM56-7B

 

***

37

 

CF6-80E1A3

 

***

38

 

CFM56-3C1

 

***

39

 

CFM56-3C1

 

***

40

 

CFM56-3C1

 

***

41

 

CF34-3B1

 

***

42

 

CF34-3B1

 

***

43

 

CF34-3B1

 

***

44

 

CF34-3B1

 

***

45

 

CF34-3B1

 

***

46

 

CF34-3B1

 

***

47

 

CFM56-7B24

 

***

48

 

CFM56-7B22

 

***

49

 

CFM56-7B

 

***

50

 

CFM56-7B

 

***

51

 

CFM56-7B

 

***

52

 

CFM56-7B

 

***

53

 

CFM56-7B

 

***

54

 

CFM56-7B

 

***

55

 

CFM56-7B

 

***

56

 

CFM56-7B

 

***

57

 

CF34-10E7

 

***

58

 

PW124

 

***

59

 

QEC

 

***

60

 

QEC

 

***

61

 

PW123

 

***

62

 

PW127F

 

***

63

 

V2500-A

 

***

64

 

V2500-A

 

***

65

 

V2500-A

 

***

66

 

V2500-D5

 

***

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1d

 

Liens of Record

 

Residual liens in favor of National City Bank, as Security Agent for the benefit
of the “Banks” under the Second Amended and Restated Credit Agreement, dated as
of June 30, 2006, as amended, on the “Collateral” as defined under that
agreement, to be terminated concurrently with the Closing.

 

Liens in favor of Bank of America Leasing and Capital, LLC on ***

 

1.               Liens in favor of Calyon New York Branch on the WEST
Series 2008 B-1 Note

 

2.               Liens in favor of Norddeutsche Landesbank Girozentrale, as
lender on the following equipment:

 

·                  *** aircraft engine bearing MSN ***

 

·                  *** aircraft engine bearing MSN ***

 

·                  *** aircraft engine bearing MSN ***

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1e

 

Schedule of Documents

 

Credit Agreement

 

Revolving Notes for all Lenders

 

Swing Line Note

 

Security Agreement

 

Mortgage and Security Agreement

 

Amendment to Trust Agreements

 

Beneficial Interest Pledge Agreements

 

Owner Trustee Mortgage and Security Agreements

 

Owner Trustee Guaranty

 

Leasing Subsidiary Security Agreements

 

Subsidiary Guaranty

 

Stock Pledge Agreement

 

Stock Power

 

Borrowing Base Certificate

 

Borrowing Notice

 

Compliance Certificate

 

1

--------------------------------------------------------------------------------


 

Schedule 2.1

 

Revolving Commitment

 

Commitment

 

Lender

 

Pro Rata Share

 

$

50,000,000.00

 

Union Bank, N.A.

 

20.833333

%

$

50,000,000.00

 

Wells Fargo Bank, N.A.

 

20.833333

%

$

35,000,000.00

 

KfW IPEX-Bank GmbH

 

14.583333

%

$

25,000,000.00

 

U.S. Bank National Association

 

10.416667

%

$

25,000,000.00

 

City National Bank

 

10.416667

%

$

20,000,000.00

 

Credit Industriel et Commercial, New York Branch

 

8.333333

%

$

15,000,000.00

 

California Bank & Trust

 

6.250000

%

$

15,000,000.00

 

Umpqua Bank

 

6.250000

%

$

5,000,000.00

 

State Bank of India

 

2.083333

%

 

1

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Executive Offices; Corporate or Other Names; Conduct of Business

 

Willis Lease Finance Corporation — Corporate Headquarters

773 San Marin Drive, Ste. 2215

Novato, CA 94998

 

Willis Lease Finance Corporation — Technical office

6495 Marindustry Place
San Diego, CA 92121

 

The Bank of New York — Collateral Custodian

MBS Collateral Services

5730 Katella Avenue

Cypress, CA 90630

 

1

--------------------------------------------------------------------------------


 

Schedule 5.5

 

Subsidiaries

 

Wholly-Owned Subsidiaries

 

State or Jurisdiction
of Incorporation

 

 

 

Willis Engine Securitization Trust

 

Delaware; business trust

 

 

 

WEST Engine Funding LLC

 

Delaware; limited liability company

 

 

 

WLFC (Ireland) Limited

 

Rep. of Ireland; limited liability company

 

 

 

WEST Engine Funding (Ireland) Limited

 

Rep. of Ireland; limited liability company

 

 

 

WLFC Funding (Ireland) Limited

 

Rep. of Ireland; limited liability company

 

Other Non-Subsidiary Equity Interests

 

Percentage Interest

 

 

 

 

 

WOLF A340, LLC
(Limited liability company formed under the laws of Delaware)

 

50.0

%

 

 

 

 

Sichuan Snecma Aero-engine Maintenance Co. Ltd.
(Sino-foreign equity joint venture company formed under the laws of the People’s
Republic of China)

 

4.6

%

 

1

--------------------------------------------------------------------------------


 

Schedule 5.7

 

No Other Liabilities; No Material Adverse Changes

 

None

 

1

--------------------------------------------------------------------------------


 

Schedule 5.9

 

Trade Names

 

Willis Leasing

 

Willis Lease

 

WLFC

 

1

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Litigation

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Hazardous Materials

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.21

 

Depreciation Policies

 

The Borrower generally depreciates engines on a straight-line basis over 15
years to a 55% residual value. Spare parts packages are generally depreciated on
a straight-line basis over 15 years to a 25% residual value. Aircraft are
generally depreciated on a straight-line basis over 13-20 years to a 15%-17%
residual value. For equipment which is unlikely to be repaired at the end of its
current expected life, and is likely to be disassembled upon lease termination,
we depreciate the equipment over its estimated life to a residual value based on
an estimate of the wholesale value of the parts after disassembly. Currently, 23
engines having a net book value of $44.2 million are depreciated using this
policy. If useful lives or residual values are lower than those estimated by us,
upon sale of the equipment, a loss may be realized. It is our policy to review
estimates regularly to more accurately expense the cost of equipment over the
useful life of the engines.  Beginning April 1, 2008 and again on July 1, 2008,
we changed the depreciation estimate related to certain older engine types in
our portfolio. This change in depreciation estimate resulted in a $3.8 million
increase in depreciation during 2008 and on an annual basis will result in an
increase in depreciation expense of $6.8 million per year assuming no change in
our portfolio. The net effect of these changes in depreciation estimates is a
reduction in 2008 net income of $2.4 million or $0.28 in diluted earnings per
share over what net income would have otherwise been had these changes in
depreciation estimates not been made.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.22

 

Non-Lender Protection Agreements as of the Closing Date

 

None

 

1

--------------------------------------------------------------------------------


 

Schedule 5.23

 

Eligible Leases as of the Closing Date

 

 

 

Model

 

Serial No.

 

Lessee

*1

 

APU

 

***

 

***

2

 

RB211-535E4

 

***

 

***

3

 

PW118

 

***

 

***

4

 

PW121

 

***

 

***

5

 

PW121

 

***

 

***

6

 

PW121

 

***

 

***

7

 

PW124

 

***

 

***

8

 

PW121

 

***

 

***

9

 

PW121

 

***

 

***

10

 

PW123

 

***

 

***

11

 

PW123

 

***

 

***

12

 

PW124B

 

***

 

***

13

 

PW124

 

***

 

***

14

 

PW124

 

***

 

***

15

 

PW125

 

***

 

***

*16

 

CF34-8C5

 

***

 

***

17

 

CF34-8C5

 

***

 

***

*18

 

CF6-50C2

 

***

 

***

19

 

CFM56-5B

 

***

 

***

20

 

CFM56-5B4/P

 

***

 

***

21

 

CF6-80C2B4

 

***

 

***

22

 

CF6-80C2B4

 

***

 

***

23

 

CFM56-5B

 

***

 

***

24

 

CF6-80C2B7F

 

***

 

***

25

 

CF6-80C2B4F

 

***

 

***

26

 

CF6-80C2B7F

 

***

 

***

27

 

JT8D-219

 

***

 

***

28

 

PW2037

 

***

 

***

*29

 

CFM56-3C1

 

***

 

***

30

 

CFM56-3C1

 

***

 

***

31

 

CFM56-3C1

 

***

 

***

 

--------------------------------------------------------------------------------

***        Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission

 

1

--------------------------------------------------------------------------------


 

32

 

CFM56-3C1

 

***

 

***

33

 

PW4168

 

***

 

***

34

 

CFM56-5C4

 

***

 

***

35

 

CFM56-5B4

 

***

 

***

36

 

CFM56-7B

 

***

 

***

37

 

CF6-80E1A3

 

***

 

***

38

 

CFM56-3C1

 

***

 

***

39

 

CFM56-3C1

 

***

 

***

40

 

CFM56-3C1

 

***

 

***

41

 

CF34-3B1

 

***

 

***

42

 

CF34-3B1

 

***

 

***

43

 

CF34-3B1

 

***

 

***

44

 

CF34-3B1

 

***

 

***

45

 

CF34-3B1

 

***

 

***

46

 

CF34-3B1

 

***

 

***

47

 

CFM56-7B24

 

***

 

***

48

 

CFM56-7B22

 

***

 

***

49

 

CFM56-7B

 

***

 

***

50

 

CFM56-7B

 

***

 

***

51

 

CFM56-7B

 

***

 

***

52

 

CFM56-7B

 

***

 

***

53

 

CFM56-7B

 

***

 

***

54

 

CFM56-7B

 

***

 

***

55

 

CFM56-7B

 

***

 

***

56

 

CFM56-7B

 

***

 

***

57

 

CF34-10E7

 

***

 

***

58

 

PW124

 

***

 

***

59

 

QEC

 

***

 

***

60

 

QEC

 

***

 

***

61

 

PW123

 

***

 

***

*62

 

PW127F

 

***

 

***

63

 

V2500-A

 

***

 

***

64

 

V2500-A

 

***

 

***

65

 

V2500-A

 

***

 

***

66

 

V2500-D5

 

***

 

***

 

--------------------------------------------------------------------------------

* Lease of this asset does not constitute an “Eligible Lease” as of the Closing
Date.

 

***        Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission

 

1

--------------------------------------------------------------------------------


 

Schedule 7.10

 

Indebtedness and Guaranteed Indebtedness existing on the Closing Date

 

Creditor

 

Original Principal
Amount /
Notional Amount

 

Description

 

Calyon New York Branch

 

$

***

 

$

***

 

Canela Investments LLC

 

$

***

 

$

***

 

Bank of America Leasing and Capital, LLC

 

$

***

 

$

***

 

Bank of America Leasing and Capital, LLC

 

$

***

 

$

***

 

Norddeutsche Landesbank Girozentrale

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***        Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission

 

1

--------------------------------------------------------------------------------


 

Schedule 7.15

 

Investments Existing as of the Closing Date

 

50.0% membership interest in a joint venture, WOLF A340, LLC, a Delaware limited
liability company

 

4.6% membership interest in a joint venture, Sichuan Snecma Aero-engine
Maintenance Co. Ltd., a Sino-foreign equity joint venture company formed under
the laws of the People’s Republic of China

 

Willis Engine Securitization Trust Series 2008 B-1 Note in the original
principal amount of $***

 

--------------------------------------------------------------------------------

***        Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission

 

1

--------------------------------------------------------------------------------

 